Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 1 of 199

Exhibit 1
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 2 of 199

OPFICE OF JUDICIAL RECORDS
COURT OF COMMON PLEAS

TOs HMC INCORPORATED
7190 Gakland Mills Road, #10
Cofuntbia, MD 21046

 

 

COMPLETE BUSINESS SOLUTIONS GROUP, INC, + COURT OF COMMON PLEAS
d?o/a PAR FUNDING, : PHILADELPHIA COUNTY

Maintff,
ve

No.
BMC INCORPORATED,

 

and
KARA DIPIETRO, GUARANTOR, :
Defendants.
NOTICE

Pursuant to Rule 236 of the Supreme Courl of Pennsylvania, you are hereby notified that a Judgment has been
entered against you i the above proceeding as indivated below.

Clerk, Office af Judicial Records
XXX JUDGMENT BY CONFESSION
_ JUDGMENT BY DEFAULT
PUDGMENT IN REPLEVIN
JUDGMENT ON GARNISHBE’S ANSWERS TO INTERROGATORIES
JUDGMENT ON AWARD OF ARBITRATORS
JUDGMENT ON VERGICT
{UDGMENTY ON COURT FINDINGS

_ JUDGMENT ON WIGT OF REVIVAL
If YOU HAVE ANY QUESTIONS CONCERNING THIS NOTICE, PLEASE CALL:

ATTORNBY: JOHN HARTLEY, RSQUIRE
(215) 987-467 |

He P9OS01 449

CO
e
&
=
na a
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 3 of 199

OFFICE OF JUDICIAL RECORDS
COURT OF COMMON PLEAS

TO: KARA DIPIETRO, GUARANTOR
1836 Landrake Road

 

Towson, MD 21204

COMPLETE DUSINESS SOLUTIONS GROUP, INC, : COURT OF COMMON PLEAS

d/b/a PAR FUNDING, 5 PHILADELPHIA COUNTY
Plaintiff,

vy. :
: No.

HMC INCORPORATED, 1

and

KARA DIPIETRO, GUARANTOR,
Defendants,

NOTICE

Pursuant 10 Rate 216 of the Supreme Court of Pemsylvania, you are hereby notified {hat a Judgment has been
entered apninst you inthe above proceeding as indicated below,

Clork, Office of Jivlicial Records
XXX JUDGMENT BY CONFESSION
_ SUBCMENT BY DEFAULT
JUDGMENT IN REPLEVIN
JUDGMENT ON GARNISHEG'S ANSWERS TO INTERROGATORIES
_ JUDOMENT ON AWARD OF ARBITRATORS
__. JUDGMENT OW VERDICT
ww, UOGMENT ON COURT FINDINGS
JUDGMENT ON WRIT OP REVIVAL

If YOU HAVE ANY QUBSTIGNS CONCERNING THIS NOTICE, PLEASE CALL:

ATTORNEY; JOHN HARTLEY, BSQUIRE
(233) 987-267 |

Case [D: i90sGiad9
COMPLETE BUSINTSS SOLUTIONS GROUP, INC,
By: John Hartley, Esquire

Attorney J.D. Naw 47108

By: Brian H. Smith, Esqaire

Attomey 1D. No. 65627

20 N. 3% Street

Philadelphia, PA 19106

(215) 987-3671

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 4 of 199

Attorneys for Plaintiff

 

COMPLETE BUSINESS SOLUTIONS GROUP, INC, :

d/sfa PAR FUNDING, :
Plaintiff, ;

¥, :

HMC INCORPORATED, '
and

KARA DIPIBTRO, GUARANTOR, :
Defendanis. :

COURY OF COMMON PLEAS
PHILADELPHIA COUNTY

No,

 

CONFESSION OF JUBGMENT

Pursuant to the authority contained i the warrants of atturney, the origingls or truc and correet copies of
y p

which are allached to the complait filed fn the action, | appear for the defendant(s) and confess Jud@nwnl, exclusive

of costs, in favor of plaintiff(s) and against defendant(s) as follows:

Unpaid Receivables

Interest (at dhe rale of 6% per annum from May 9,
2019, through date of filing, and continuing)
Allorney Kees

TOTAL

(4
Date: May J3, 2019

Hi LAO? 826.95
$7,502.04

S$S70,39 1.35

$44,995,719.32

COMPLETE RBUSENESS SOLUTIONS
GROUP, INC. d/s/a PAR FUNDING

a ae
OC. Bede:
Vigne:
Upifn Hartley, Esquire Mea
Brian 1, Smith, Esquire

By:

   

Case [D: r9a5e lige
Case 2:19-cv-03285-JS Document 10-1

COMPLETE BUSINESS SOLUTIONS GROUP, INC.

8y; John Hanley, Esquire

Altorney 1.0, No 47106

By! Bian H, Smith, Esquire

Attorney 10, No, 65627

20 N, 3" Street Attorneys for Plaintiit
Phitadelphia, PA 19106

(215) 987-367)

COMPLETE BUSINESS SOLUTIONS GROUP, INC, ; COURT OF COMMON PLEAS
d/b/a PAR FUNDING, : PHILADELPHIA COUNTY

Plaintiif, '
v.
Na.
HMCAINCORPORATED,
and

KARA DIPIETRO, GUARANTOR,

Defendants.

Filed 09/13/19 Page 5 of 199

 

AFPIDAVIT GF DEFAULY
COMMONWEALTH OF PENNSYLVANIA
COUNTY OF PFELADELPHIA "

Jamie McBlhone, being duly swarn according to inw, deposes and says hal] am authorized to sake this
affidavit on behalf of Plaintsf Complete Business Solutions Group, ine d/b/a Par Funding (Plaintiff or “CBSG"5
and thal

Defendant HMC INCGRPORATER (“Merchant’) is bedeved to be a Maryland corporation with a last
known address at 7190 Oakland Mitts Road, #10 Columbla, MD 21646,

Defendant KARA DIPEETRO, Guarantor (“Guarantor”), is believed fo bo an aduli individual with a last
known address at 1836 Landrake Read "Towson, MD 21204,

Plalmif? and Merchant entered info six Factoring Agreements dated May 3, 2019, Pobronry 27, 2019,
August 24, 2018, December 19, 2018, August 7, 2018, aud October 3, 2018 (ihe “Agreements,” a true and corresd
copy of which is attached to PlaintilPs Complaint in Confession uf Jodgment (the “Complaint? as Exhibit “a,

Exhibin 2), ExbibictC", Exhibir SD", Exhibir CRY, and Exhibit ‘F°"and fneerporated herein by reference), pursuani

Case 1D: 19950) 249
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 6 of 199

lis which Merchant suld to Phintilfand Faintiff purchased from Merchant certain of Merchant’s future receivables
(tie “Receivables” under the terms sei forih fa ihe Agreements,

Alsa, in conrection with Merchant's execution of the Apreemeats and as a condition preecdent to its
effectiveness, Guaranier exceuled an individual Guaranty Ghe “Guaraniy”) personally puaraniying Merchant's
obligations under the Agreements (see, Complaint, Bxbibit °A”, Exhibit “B", Exhibit “O°, Bahibit “D", Eshiti
PRY pnd Exhibit SF" at p. 9). Guarantor individually, jointly, severally, and uncondilisnally panranteed payment of
ihe sums duu and owing te Plainuif by Merchant. Cararantor {s individually, joinily, severally, and unconditionally
liable to Plaintiff for the sums duc and owhsg by Marchant.

Pursuant i the terms of the Aprecments, Plaintif purchased from Merchant $14,793,256.43 worth of
Merchant's Receivables, Also pursuant ta (he ierms {6 the Agreemenis, CBSC paid to Merchant the purchase price
of the Receivables as required by the Agrociients.

As of the Gling of the Complaint in Confession of Judgment, Merchant has failed to dellver to CHSG the
Receivables as required by the Agreements and is, therefore, in default of the Agreements, and Guarantor Is in
default of the Guaranty. CBSG fas demanded that Merchant deliver the Receivables and (hal Guarantor sailsfy the
obligations under the Guaranty.

Jadpoend bs not boing entered against a natural person in connection with a consumer sredil transaction or
in connuction with a residertial lease. No current assignment has been made ander ihe Agreements ar the Guaranty,
No pidgment has been eniesed in any other jurisdicdon.

Defendanis ore in default under ihe terms of the Agreements and/or the Guaranty in the anount of
$41,407,826.07. Defendants are in default of continuing interest at the rale of 6% per acmun dus and owing under
the Agreemenis und the Guaranty in the amount of 87,501.04 fem May 9, 2019, and as of the date of fling of the
Complaint in Confession of Judgment.

Abomuy fers in the amount of $576,391.35 are owed by Defendants to Plaintiff porseai io the Agreements
aad (he Guaranty, The $570,191.45 for alto ney fees represents actual attorney fees incaried to date logother with
anticimed attorney fees associated with the enforcement of Defendants’ payment obligations enuansrated hersin,
among other matiers, These inchide, withom Himitaion, the preparation and Gling of the instant Confession af

Jidgmant md io execiie upon tie fadgmenl as necessary ual! sane is paid i PUL Plait? reserves the right to

Case ID: pyne
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 7 of 199

assess additional attorney feos apainst Defendants in the event that a chailengs to the instant Confession of Judgment

is made by any Defendant or in the event that actual altomey fees exceed those anticipated hercin

Signer understands that the slaluments herein ave made subject to the penafiics of 18 Pu. C.8.A. § 4904
relating to unsvorn falsification to suthorilies.

COMPLETE BUSINESS SOLUTIONS GROUP,
INC, d/bia PAR FUNDING
May [3, 2019

oS Pas AE FOR
lay

dgiile McHihone

Case ID: 190501869
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 8 of 199

COMPLETE BUSINESS SOLUTIONS GROUP, INC,
By: Juha Hartley, Esquire

Altomey 1D, No: 47106

By: Brian H. Smith, Esquire

Attorney 1.D. Ne: 65627

 

20 N, 34 Street Attorneys for Plain if
Philadelphia, PA 19106
(215) 987-3675
COMPLETE BUSINESS SOLUTIONS GROUP, ING. ¢ COURT -OF COMMON PLEAS
d/b/a PAR PUNDING, ‘ PHILADELPHIA COUNTY
Plain,
Y
Nc.

HMC INCORPORATED,
and
KARA DIPIETRO, GUARANTOR,

Defendants.

 

NOTICE OF HIGHT TO RECOVER ATTORNEY FEES AND COSTS AND PROCEDURE TO
FOLLOW TO STRICE OFF OR OPEN A CONPESSED JUDGMENT

TO: ALL NAMED DEFENDANTS:

Pursuant to 42 Pa.C.S.A. 2737, 1, you are Rereby notified thai a debtor who has been incorrectly identified
and had a contession of judement entered against lim shall be enfiited to costs and reasonable aitorney fees as
deiermined by the court,

Pursuant fo 42 PaC.S.A, 2724.3, you are kercby notified of the isiructlons regarding the procedure ta
follow to strike off or open a confessed judgment under Pennsylvania Rule of Civil Procedure 2959, which is
reproduced in full, in this Notice,

Pennsylvania Rule af Civil Procedure 2959

Suiting Off ar Opening; Judgments Pleadings; Procedure

(QE Rolie from a judgment by confession shall be suught by petition. Except as provided in subparagraph (2),
aft grounds for retief whether to sirike off the judgment or ta open it must he saseried In a single petidian,
The petition may be filed fo the county ih which the judgment was originally entered, In any county (©
which the judgment has been Wansferred or ib any other county in which the sherttfhns received a writ of
axccution direcied io the shes to enforce the judgment

 

Q The ground (hit the waiver of the due process rights of notice and hearing not voluntary, infalligent and
knowing shall be mised only

{i} ip suppart of a faciles request fara slay of exaculion where {he court has nol stayed

Case 1D: 1} 90501344
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 9 of 199

execution despite ihe timely filing of a petition for relief from the judgment and the presentation of
prima tacie evidence of a defense; and

gy as provided by Rule 2958.3 or Raile 2973 3,

RB) if writlen gofice is served upon (ie petitioner pursuant to Rule 2936, | (e)(2) or Rule 2973. (c), the petition
shall bs fled within thirty days afer such serving, Uniegs ine defendant(s} can demonstrate that (here were
compalling reasons for the delay, a petition nol imely filed shatl be denied.

(hb) Ef the petitinn stules prima facie grounds for relief the court shall Issue a ruje fo show cause and may grant a
stay of proceedings. Afley being served with a copy of the petition, tha plaintiff shall file an answer on or before
the retin day of the rule. The return day of the rule shall be fixed by the court by local rule ar special orcer.

(c) A party waives all defenses und objcatians which are aot included tn the petiflon or answer.

(4) The petition and the rule ta show cnuse and the answer shall he served as provided in Rule 440,

(c) The court shall dispose of the rule on pelition and answer, and on any lesthnony, depositions, admissions and
other evidence. The court for cause shown may slay proceedings on the pelition insofar us it seeks lo open the
judgment pending disposition of the application lo strike off ihe judgment. evidence is prodaced which in a jary
trial would require the issues to be submited to the jury the court shall open the judgient.

() The fien or the judgment of or any levy or allacliment shall be preserved while the proceedings to strike off or
open the Judginent are pending.

Case ID: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 10 of 199

COMPLETE BUSINESS SOLUTIONS GROUP, INC.
By: Job Hartley, Esquire

Atlamey 1D, Now 47106

By: Brian H. Smith, Esquire

Attorney 1.0. Nos 65627

 

20 N, 3 Street Atiomeys for Platstit
Philadelphia, PA 19106
(215) 987-3671
COMPLETE BUSINESS SOLAITIONS GROUP, ING. : COURT OF COMMON PLEAS
d/bia PAR FUNDING, ; PHILADELPHIA COUNTY
Plalntiff, ‘
ve :
3 No.
HMC INCORPORATED, ‘
and 3
KARA OIE PRO, GUARANTOR, :
Defendanis.

 

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF PHILADELPHIA
AITIDAVIT OF INCOME, OT NON-CONSUMER CREDIT TRANSACTION,
OF COMMERCIAL TRANSACTION & NON-RETAIL SALES AGREEMENTS OR CONTRACT,
AND OF NON-MILITARY SERVICE
Javiie MeEthone, being duly sworn according to law, deposes and says that she is an authorized representative
of Plaintiff for purposes of the Confession of Judgment and relaied flings aad Uhut fo the best oF her knowledge,
information, and belief:
1. the income of the or cach individual Defendant is in excess af $10,000.00 per years
2. this Confession of Judgincal is not being entered against a natural person ia connection with a consumer
credil transaction;
1, the transaction upan which the judgment being cnlered arese oul of a Commercial transaction and is pot
based upon a retail sales Agreements or contract,
4. Uofondaii(s) isfare} not engaged in the miliiary service of the United Status, wilhin the purview of the

Servicemembors Civil Relief Act of 2003, a5 amanded; and

(Clase PO: 19950: 349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 11 of 199

5, the name(s), approximate ages(s), residence address(es) of defendant(s) above-natted {s(are) as follows;

Nome: KARA DIPIETRO, Guarantor Name: HMC INCORPORATED
Age! Over 2} years Age: NWA — business entity

{896 Landrake Road 7190 Oakland MHls Road, #10
Towson, MID 21204 Columbia, MD 21046

Signer onderstands thal the siatemenis herein are made subject to the penaliles of 14 PaC.S.A, § 4904
relating to unsworn falsification to authorities,

oan + : Le 2 PO ASL, WE £OR.-
sy 13,2019 (laihic McElhone

Gase LD: 190501349
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 12 of 199

COMPLETE BUSINESS SOLUTIONS GROUP, INC,

By: Jobn Nanisy, Esquire

Attomey 1.D, No; 47106

By: Brian H, Sraith, Esquire

Altorndy 1D. Na,: 65627

20 N, 34 Street Allomeys for Plaintiff
Philadelphia, PA 19106

(215) 987-3671

COMPLETE BUSINESS SOLUTIONS GROUP, INC, + COURT OF COMMON PLEAS

dfofa PAR FUNDING, i PHILADELPHIA COUNTY
Plaingiff,
¥
: No.
HMC INCORPORATED, ;
and ‘
KARA DIPIETRO, GUARANTOR, :
; Hefendants. ;

 

PRAECIPE TO ENTER CONRLESSION OF JUDGMENT
AND ASSESSMENT OF DAMAGES

fO THE CLERK, OFFICE OF JUDICIAL RECORDS:
Please enter judgment in favor of Plaintiff Complete Business Solutions Group, inc. d/b/a Par Funding, and
azainst Defendant HMC INCORPORATED and Defendant KARA DIPIETRO, Guarantor, in the amount of

$11 988,719.32,

    

7 He a ;
hee 6 af Vetere
Ba Fe pee
shi Hartley, Esquire”
Brian H. Smith, Esquire
Attorneys for Plain!
(4
Date: May J#, 2019
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 13 of 199

Assessment of Damages:

Unpaid Receivables $11,407,826.93
Interest (al the ate of 6% per annum from Muy 9, $7,503.04
2019, through date of Gling, and continuing)

Aflorney Fees $570,391,55
TOTAL $41,985,719.32

\ AD pf)
\ LY. Berd.

,

Date: May 13, 2029 Bye. fone st ainannastntmnannanes
distass Tinney are
Brian 4. Smith

 

Attorneys for Plain?
‘hereby assess damages:

 

Clerk, Office af Judicial Records

CERTIFICATION OF ADDRESSES

‘The undersigned hereby certifies of yecard that the precise addresses of Defendanis arez

KABA DIPIETRO, Guarantor HMC INCORPORATED
}936 Landrake Read 7190 Oakland Mills Road, #10
Towson, MD 21204 Columbia, MD 21086

The address of the plaintiff is:

Complete Business Solutions Group, Inc. d/b/a Par Funding
20 N. 3 Street
Philadeiphia, PA 19106

 

Date: May 13, 2019 By, i
hf . .
Joba tiawiléy Gsqaire
Brian 4. Smith, Esquire
Adiomeys for Phatpuilf

     

on

Case TD: 190s01a4d9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 14 of

COMPLETE BUSINESS SOLUTIONS GROUP, INC,
By: John Hartley, Esquire

Attorney LB, No. 47196

By: Brian H. Smith, Esquire

Atlorney 1D, Nou 65627

199

 

20 N, 4 Street Attorneys for Plaindilf
Philadelphia, PA 19106
(255) 987-367)
COMPLETE BUSINESS SOLUTIONS GROUP, INC. ; COURT OF COMMON PLEAS
d/bfa PAR FUNDING, : PHILADELPHIA COUNTY
Plainal,
v.
No.
HMC INCORPORATED, ‘
and :

KARA DIPIETRO, GUARANTOR,
Defendants,
COMPLAINT IN CONIESSION OF JUDGMENT

1 Plainti€f fs Comptete Business Solutions Group, Inc. d/b/a Par Funding (SCRSQ” or “Plaintiff,
doing business af 20 N. 3" Strect, Philadelphia, Pennsylvania, 19106.

De Defendant HMC INCORPORATED (“Merchant is bolieved lo be a Maryland corporation with a
las} known addresy at 7290 Oakland Mills Rand, #16 Cohunbin, MD 21046,

3. Delendaw KARA DIPLATRO Ciivaranion”s, is believed to be an adil individual with a last known
address al [B36 Landrake Road “Towson, MD 21204.

4, Plant! oad Merchant enlired into six Factoring Agreements dated May 3, 2019, Pebraary 27,
2019, Augusi 24, 2018, December 19, 2018, August 7, 2018, and October 3, 2018 (the “Agreements,” 3 true and
correet copy of which is attached herelo as Exhibit “A*, Bxhib “B", Exhibit “O°, Exhibi, “D?, Exhibit "8", and
Exhibii “P" and incorporated herein by reference), pursuant to which Merchant sold (o CBSG and CBSG purchased
fiom Merchant cerinin af Merhant’s fuluce receivables (the “Receivables”) under the terms set forth in the
Apreaemianis.

4. Also, in conpection with Merchant's execution of the Agreements and as a condition precedont to
: 5 }

Case iid:

PUOSGL BAY
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 15 of 199

its effectiveness, Guarantor excculed an individual Guaranty (the “Guaranty") personally guarantying Merchant's
obligations under the Agreements (see, Exhibil “AY, Exhibit “BY, Exnibic"C”, Bxhibld "1D", Exhibu “—", and
Exhibit “f at ». 9). Guarantor individually, joinily, severally, and unconditionally guaranieed payinenl of the sums
due and owing to Plaintiffby Merchant, Guarantor is individually, joinily, severally, and unconditionally lable to
Piainti(? for lho sums due and awing by Merchant.

6. Pursuant to the lerms of the Agreements, Plaintiff parchased from Merchant $14,791,256.43 worth
of Merchant's Recelvahies.

7. Also pursuant lo the terms to the Agreements, Plaintiff paid to Merchant the purchase price of the
Reecivablus as required by the Agrecnients.

8. As of ihe (iling of this Complaint in Confession of judgmeit, Merchunt Aas failed to deliver to
CBSG the Reecivabics as required by ihe Agreements and js, Hierefore, In default of the Agreoments, and Guarantor
is fs default of the Guaranty,

gq. CBSG has demanded that Merchant dejlver the Receivables and that Guarantor satisfy the
oblipatians under-the Guaranty.

fa. Judgment is aot being entered against 4 natural person in connection with a consumer credit
irarisaction of in connection with a vesideatial lease.

My (a current assignment has been made under the Agreements or Guaranty,

12, No judgment has been entered in any olher jurisdiction,

i3, fKelendants arg io defiall under the terots of Ihe Agrcoments and/or the Guaranty in the amount of
$1.1,407,826.93, which is the amount of noa-deliverable receivables,

14, Defendants are in default of continuing inferest al the rate of 6% per annwin.due-and owing under
the Agreements and the Guaranty in the amount of 87,501.04 From May 9, 2019, and as of Lhe dale of Ming dhe
Complaint in Confession of Aidyment.

15. Aflorney foes in the amount of $570,391.35 are owed by Defendants to Plaintii? pursuant to the
Apreenients and the Gunvanty. The $570,391.35 for attorney fees represents actual attorney fees Inewred ip dare

inpether with naficipated attorney feos associaled with the enforcement of Defendants’ payment abligations

Case 13: 19050334

9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 16 of 199

enumerated hereln, among other matters, These Include, wilhout fimitation, the preparation and filing of the insiant
Confession of Judgment and to execute tipan the judgment as necessary until sane fs paid in fall, Plaintiffreserves
the vight io assess additional attorney feus against Defendants in the event thal 4 challenge io the Instat Confession
of Judgment |s made by any Defendant or in the event that actual attorney fees cxoved those anticipated herein.

16, Defendants have failed and continge to fail to tender the obfigations sel forth herein,

(7, Plaind? hereby confesses judgment pursuant to the warrants of aliofney contained tn the
Agreements and the Guaranty.

WHERERORE, Plaintiff demands this Honorable Court grant judgment In favor af Plaindlf and against

Defendants, jointly and severally, far the sam. of £11,985,719.32, as follows:

Unpaid Receivaules S41 407 826.93
Interest (at the rate of 6% per annum from May 9, E750 6.04
2619, through date of filing, and continuing)

Aiiormney Pees $570.49 1.35
TOTAL $U1,9845,719,32

COMPLETE BUSINESS SOLUTIONS GROUP,
ING, d/bfa PAR FONDING

He OYE
() of . “)!

Fi ceosmmifnesemn 7
ohn flardey, Ese
Brian H. Smith, Esquire

  

u

Avioensys for Plahutilf

Date: May 13, 2019

Case 1D: 190601309
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 17 of 199

VERE CATION
Jatnle Mcithone hereby states thai she is an awhorized representative of palnlf for purposes of the
foregoing, Complaint in Confession of Judginent and verifies that the stalementy made in the civil action complaint
are {nig and correct fo {he best of her knowledge, information, and belicf Further, any averments made in the
alternative are based upon personal knowledge and/or inforsmlion and belief, The language of the Complaint is that
of counsel and not of signer, The undersigned understands that the staioments thareln are made subject to the

penalties of 18 Pa.C.8.A, §4904 relating to unsworn falyification to authorities.

on Ta oa, 3 . Tye ‘
me MY SRK TAS EO.
male: May 13,2019 {sittic McElhone

ale: May 13, 20!

a

Clase [PDD: 19060! 349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 18 of 199

 

 

ilane [Ok 196501

ww

Se
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 19 of 199

Dowsiguy Fngolore IY 1FGIOSAABGA- 468 7-90 09-7 SOOE FOSENS 4
oo VS NP? Sirect Mbauelpiia, Pestisybensain 19205
(: BSG Prats: 215-922-2516 Bax: BEATS. 1902
ee sfrur Since ‘

es ee

we :

Dates the 244 day of AUGUST, 2018 by mad beavecn Complete Hnslaess Soludeas Group, bie. (°CUSG" adie "PURCHASER acd Uke
“SELLERYMER CHANT? Hsted belay (as "Reller/Merohand™ or Nhe Merchant").

Boniness Cegat Nami: RASC INCORPORATED

AMAL IMC INCORPORATED

‘Type af enify (heck ane} if Corporniton [PLLC |] Lintied Partnership {) Llmiet idnditity Parlvership |] Sule Proprietor

Physivat Address: 7390 CAIGLAND MILLS WD Hi9, COLVMINA, MD 290448

Mating Address, 7190 OAICLAND MILES RB YT, COLUMMIA, MD ahah

"oat (A $2-2008 4607

 

 

 

PURCHASE AND SALE OF FUTURE RECEIITS WITHLSELLER RECOURSY

 

aMerehadt horeliy sntts, asdpus abil frnasters to CUNG (ninhing CBSG the absulale owner) in consbieralian of the fonds provided 272, eee? }
pecllied Letaw, alt af ScBoetverehnots Retire seceiats, secmmts, contac, eights unt other obligations orks Tam oF ¢ agp fo the paynientt of bronivs fram
loftcrehout’s costumers’ andfer olher third panty payers (collectively the PHeceinig’ defined oe all payineels made by cast, cheek. exouls up debil eed,
2 other fins of senetary: payne in Mie Stedlnary course of Aw mecchant's business) ung! auch Hine as she U2 $
st by SelleaMerchart In CBR

 
 

 

      
    

wae yy

 

DAL LAY hie ween

 

Buns tee i

 

 

THOS IS A FACTORING AGREEMENT WITH RECQUESE,

“The ft ad Apion? stall be paid wm CRS? ay SclludMerchan’’s keevoeubly auiboriaing only one depoeil
the Dally Sueehied Amount ftom die Sulie/Meschani's receipts utd such lime ns CSG receives paysienl
sf servicing Ineaccoual, Pie Sellersderchont hereby aniorzes CSG fo ACH debi the “Specified Daily Answunt” from the merchant's back account se vsutmeannedio
ol dhe hase pryvent dae ander the Spcetlind Percentage. & te thy Seller Morelia 's cexpioaaihiiay ta provide band sealomrants fag nny cnt! all hank pay due Merchant
Ha teby the daily payments mimic again he Dally Speehfied Aisoua, Paiiure lo provide att af thei! sivia@nuats is 4 y Heke WR esIEG o ROM) gh
Tardis oll sighis to Raure sevaneifinitts CNG amy, apo SellertMerch: WNC quest, adjust Vic amouyl OF cny payment dus under dby Ageceient a CUS!
disesetisms noel ag & Ing approneinle in xervichig (hs Aginement, RetledMerchunt wartneds that it wil? cogure Usal funds adequedn (o carer She amount by be slate
COS sinesing in the agonal Seter/olehast will be held responsibbs tar cary Pex mrad ny CASG resulfiag fom o rejccied ACH aliempt oi
Ses Appenstlix A} CUSG is adf reyponstble Far pny avecdialls of rejected bansacios whi eaeleniis quis wlivh vauy tosall rere CW
unde Haters of his ogreemnent Nolsibelandisiy, adytliing 1 the coudgiy a this sy greemnenl or any abhor ngrecnaast homyccs CHSG nod ScilarMecchond, span
bilo of any piovision cantained iy Sections Land af fs FACTORING AGRREMENT, shall be decried a irevel af the conrescatations mid wosrautias coma tacd

 
 

   
     

 

   

        
 
  
 
  

   

 

  

 
 
 

 

aver! of iets

     
    

site Hie th

      
  
 
 
 

TES
Herein A Hes of sll foes applicable ander dels FACTORING AGREEMHNT iy curesiped in Appoulis A

 

s danebisasat al eens,

 

HLL Seb JBI

 

Liha AMD Re

 

TIHCTERALS, DEFINITIONS, CONDIPRING AND INFORMATION Si) SOITEIE GN PAGES 2 THROUGH 17 HEREOY 4 RE HERTIY
INCORITHOATED HEREIN AND VASE A PARE OES PAC TOHURG AGERE VINT
sore HT RAE BFS
BOR THE SEE LEN HECHARY bapa. Diputre
ty RAMA DIBRET RE OWES x 5

 

 

 

    

eis
aoe ese

| Leata | ae

FOR VE RGEL
Bs Lots OEE

   

~ Meee

 

Add 24069 UME
Vate edvlledechent Siguwhoe} i

 

None asd

SOUSENESS SOLIZCIONS GHOUT, INC,

 

COMER

BY ee ee ce seer
Campany OF
credy, cack of the parties is aldlyeted upan hast ber ag iis crenata si ae. Atecemeut K 46 all terns of she agen ioe, a inghidhig the Au

   

    
 
 
 
 
  
 
 

jG aaeat sei fort
4 Foi else

 
 

      
 
  
 
 
 
 
 
  

Belt Auddivicloal executing this Agicenal fe
uit dig infor ats
W ney su slur’ aia is fndke Or niisheadisg, Mi
Merehnat art CSC nbd CAST shail be
aquits om eprecuiitlives nad say crediljeportiog agurey capaiged by CH
rer ut about Merelinl or my af Us Quaaers tye the purpose af thts Agecement, aad Gi} gutt eved
3} contiaue to have aay nbligntion owed Lo CBSG
PATON MABE D¥ SELLER MERCHANT GICIYRER ES CONNEC THIN WATIETE
“PARATE CAESE UP ACTION FOR PHALAD TA ESTENTIONAL ACISTNOAY

  
 

   

apt vided hereta ae
rane shall-be dexaied i piterial bri
cried te aff remedies ¢

  

 

  

    

     

 

 

Bane | 2 (aes cdrast Gagiais Nt

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 20 of 199

Dacusiin Cavelene 1s $F BG0B9A- ABCA 4GDF-DOCY- 7 RQGEPUIEDSS
y 22. A Sireos Shiladelphia, Pesnsyivania 9108

‘ ae
CBSGIAs ‘ Phone: 25922-2648 Pax: BAG105-796
SasaveL EEE BE GPE
gh a eft te Es

 

HMC INCORPORATED

Onl 2d/2048

SORTS TO. COMPLETE

 

 

 

 

 

 

 

 

 

y PROJECT NAME GOWTRAGT TOTAL COST TO COMPLETE
2662 FG COUNTY COURTHOUSE 3 800.409 08 304 683.40
2008 ARMADA HOFFLER CONST § 2, 20844716 38,000.00
2948 ROBINS 8 MCRTON GROU $ 4,85 4,395.00 499,474.40
2948 ELMIRA COLLEGE- NY $ 014,256.00 426,006.00
2004 POTOMAC CONSTRUSTION § 1d 853.38 2,500.00
2209 POTOMAG CONSTRUCTION g 192,174.06 2,780.06
30d GILBANE BURLOING COM 3 3N2,993.09 493,648.00
3004 BOOZ ALLEN - ATT § 103,433.02 208.0
5002 POTOMAC GONSTRUCTION $ 469,284.42 306.06
3009 GILGANE BUILOMG COM 5 74,376,00 3,908.00
304 ECL BINLDERS g 998,722.23 30,000.00
y006  SALISQURY BROADCAST GROUP 3 22,070.49 2,700.06
3007 SOO? ALLEN ND FL § 4,974.46 4,406.00
9000 HENSEL PHELS - NIST 3 22,600.06 13,200.66
3040 DEFT OSFENSE $ Bsn TE 6.70608
qG41 HARFORD MEMORIAL HSPT $ 40,158.00 1400 60
O12 GSALTIMORID NATIONAL 206 3 4,759.08 2.800.060
3043 ST BRANCIS UNIVERSITY & 28,871.00 416,600,0¢
3614 MAGRUDER HIGH SCHOOL g IBIAGAZ 46,080.08
3048 DREAM BUS 8 3,343.00
$016 PWC BUILDERS 6 ABO.0S 945.54
407  dOHN HOPKINS UNIVERSITY g $7,805.24 $2,806.06
3020 RESIDENCE ING BALTHAQRE g tAG ASG 45 35, S08.0G
024 COPT- ACOE £ 1376.84 383.20
3922 MITCHELL, COURT HOUSE 207 GO492 145,000.00
3023 SALISBURY BROADCAST GROUP & 3,398.00 2,280.08
3924 PROS HO MELER ORVE 8 BY,DUTNS 56, 50006
3025 GWA UNIV, CAFE g 3,407.00 5,700.00
9048 BOO? ALLEN MCLEAN $ 16,600.05 40, GRE
3028 DISCOVERY BLOG & 1 P2208 4,200.00
4029 HAREFORN COUNTY COURTHOUSE 5 229,000.08 180,000 00
4. _. CU IB 288 4
LS
Pope Ateev feasts hidtiak, “oor

Case 1D: 190501349
Dies,

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 21 of 199

 

ice
CHRD.

sean .
ve soba atest

GENERA
(USTUAL
WAAAN TIES
iL Biseteanite F
PURDLAS
Scllectvles charg {4
% h Eoans onyeauents acceplatsle ta P
i atte to mal
cleetronie fund unesier fe
provide PURCHASER, andiee its
swith al the asfornuvion, act
Pecessary | fo verityay, Meahant’s mecivabsia, ucaipls
aad deposits ate Gre ax i Mosel s shail j
Put BCHASER ander i 3
anved lo PHE Fp% 13 apecitied
aim betes neal ni Ws iiwhieh wand otheredag
neck iemisieced
BURCHASER
raay the SURCIFER
ACH dcbisnp af ie secount
ercable without this

YERAMS OF  AURERMENT
REPRESENTATIONS ANE

ao

 

 
          
   
     

Yenuster, ass AREAL irom
CaaS

 

   

, to obslata
Mershiaal shail
ed aati

    
     
 

 

 

  
  

  

 

            
 

    

i this HS 1G

rard
pamiditing FIRCHASEE 1a wil

py 4

 

HAHN ARCMIN
The aplintecaties shah
wwiition muscad of PUOROUASE
4.2 Reposdl dnecepsced. SetheryMe rehanit Mail execute,
Oa apres at at ft 4
PURCHAS OR. with 4 sengihdde io
PURCHAREH, fa pbiain vicviomie fund tryasfer
Servney Merchant shalt pravide PURCHASER andiar
ainhared agent avith all of the information,
suihorizatings posses necessary fas vorityhig
ecipis aod dopasila inte the

ainkorise PURCHASER
acy (he avis owed &%
er front

   

   
   

    

 

   
 

Recent Merelyang 4

saat G's agen Gy de

PURCHASER Ire Ihe Ree pisasspeet
é yt

    

      
 
 

 

    
  
 
   
  
     
   

 

SMierelaal fem cect
Such enounts Jo
PURCHASER (9 wi

     

ees
Lert aR
this

 

teal Hig fan,
renciy | fie

     
 

cil
ee

fet
2 vba

     
   
       
      

    

 

reeetpi}
Vsix

 

feiivetive pas
feonmeian uf
Sferchian’s tue 6 gutadnding
pldipationa lo PURCHASER the (ine nficrasstion
Pa Piinee Porghaver, PURCHASER serves the
anhi the offer te inake any purchase
in dx sete desecration.
fun Al rat authurtee
FURC NA aad Uh Agents fu investigate f
Rnanehal reepousibitity aad hixtory sud will peo
fe PURCHASE ate dinel ec Tisadciabs
fax foturds, Cte, as PURCHASE
privy ta ie at gary He fier esecoti
z tL & plieiocupy af tds anthoronit
seamed as acveyiahie for roignae of ip
tifor mailed PURCHASER fy satharived ts tidal
sie buleeniadion ead dnansint prefiies frat unis ts
Hine as fi deoms apnvancinte,
1.46 sassetouel Ustuie, Me
leva provide PURCHAS
bsarvks

Apeconticot

   

   
 
 
 

 

 

 

 

  

 

 
   

 

¥
ts

  

 

 

Son LT oipe We (PLEIN ADGA 4 ABY GCC 76a8

  

 

 
   
 
 
 
      
   
 

  

 

22D Y Shree Phiadciphin, Verssylranin 1104

BACTOMING A GHIEEATENT TRIMS AND CONRETIONS

17 lideemificution Merelent joinly and seveinily
jndammalty aad bald leeailess Processor, ile olficers,
direc lors and shitelolders nponsst ali losses, drianages,
clninis, iabHiliss aad expenses (including ratsuriubele
wilpsntey’s foes}

 

incurred by Processay resulting From (a) elaling aactted
SUR CHANSTOC foe piaities exved la HURCHASER
haat Meighan and ¢b) actions takes by Prosessar in
eclinngs apan infarnatint or dexiructions provided by
PURCHASER

1a Ny Linky, bene evr Wb CUSG be fnble for
any elamy asserted by Mavchant under aug tepid rescy
for fost srreflis, fest revenacs, lust bnsiness
appadueitics, excuplary, ponitive, special, incidentnt,
tccl Gr comaequertilal damages, cach of shicle ts
wviisant hy Merchant

1,9 Rellanes av Terog Section 13,57, 4
this Agrermust ate aprecd ta far the benslit of
Murchiat, PURCHASER andl Processor, ane
netouthstonsing the fret dil Poasessor is dota party of
dvs Aga, Pracestag nity ely naoit fein leas
and eaiga theory as a defense ia any netion

(A) Sate of Reredpts. Merchant sad CONG saree that
the Purchase Psice antes tly Agreement is in RE
Yor the Purchased Amensi mad that sach Purchase Pave
is wot intended io ke, wor shall B hx consfrued os 9 taan
fron PURCHASER to Merchoal Mershara agrees that
the Parchans Prive ig in cachange far Pdure teocipls
qaarsvatal ta this Apresiouns cyvials the fatr asacke) value.
of such Reeeipig HUIRCHASER hos prechnsed ont
shalt soe all ihe Reecipte described in this Agresinent
ap ja the full Porohaded Amovat as ihe Receipss are
cremed, Paymenig neta if PURCHASER with respec
fo tie {60 uatnwnl oF tie Receipts shall he canditinned
apou Meehint’s sale of produuis und servives and the
payment thersfare by Merdoad's austemers in die

 

 

    
 

    

  

     

   

 

 

 

 

manner ptovitd i Section 91 a NO LVENTE
SHALL ‘THE AGGREGATE OF THE AMOUNTS
HEOEIVED Tl OBEMER AS INTEREST

 

HEREUNQGER ‘In the went thas cons deeraiacs that
YURCHASER has chased or received interest
hereunder, wail that said aptount is in exeoss af the
applicaite sate, ihe cote yt efivet fieceundsr shit
duos ® Ke te
Lab

  
 
     
  

 

    
  

PagCHASER fe st ise mowing man vavidel THD,
il verng wmicaded thit Metchast uct pay or cunienci 15
3 tint PURCHASER no treazve ar epntengs. (i
euive, Uheetly or ddikcaly fh any sannee
whaiweves, inicrent ai excess uf Unie which onay be
by Mor ang under agaliewdle in, MERCHANT
ACK JOWLEDCES THAT HENNS YLVANTA LAMY
APPLING TO THE WEITER ACKEEMBENT
Lil Monthiy Assesuuse( af Merchant Cash Flow
Merohust herby aulharizes PORCHASBR tn akties
ant or mine A debits Ai the specified “Eiahy
udlewel Rute” feani the Accouat ag an appraianadion
af dic bose payment duc under the Spenitiod
nice. Ro fs the Mleschant’s responsiblity jo
fine: votal i hank ximenents,

  
  
 

 
     

 

  

   

  
 
         

     

b 8 its goss secedvabte 6 AG Te
es iagie eynlnet the Sine
HURCHAS

ihe épily
PSSA,
eedit the

“Mion neP
ASER ain ds

 

      
   
  
  

Vora! 225-922-2800

 

x. RESTS

 

FURCHASER fissai Pracessos, ar in the coc of a
vinlition by Merchant ofSection 1.12 ar ihe Oecd etine
of a Event of Default undue Section 4 | i
Pervlumt, amder this Agiccmeni, ied
thadathoet (3 to glugin aad a
collect monies due of ia heearie de wader us if tengeeh
of aup af the Collaicead; Gai} ty receive, Grdeise tind
éoilest any checks, roles, drotis,
documents or chalice! paper in covitestiod wak
41) sz alpuse (fi) abawe: {iv} 18 sip;
any javoiee, bl of lading, or eaiprnnat &
customers o¢ Account Uchtars to nike paynicat 4
to CHASER, and (v} 40 file any claiats os ta!
nelion of instisnte any preceeding wiieb HURCEASER
tmy deem peeessary for tie collection al ney Gi the
unpaid Purchased Amuod From the Collateral,
ntlierwise to enfntee i figits With rexpecl is paymcnd
ofthe Parchased Antourty

Ltd Fentections Agaisst Boba
repress and viatranis tha A will rad
Coadisiiaz (a) Unenugh {2} belave nad i the event of
default Hhestandete the Ppliwwing Protectiang | dunanghe
& may be fiveked by PURCHASER, inimediaiely ans
avithaut geod to Merchant hi dw event Gd Mir
takes auy nection te discouenps the use of eiscteenig
sheek geocessing thai ate settled troagh Mrocseser, 07

    
 
    
   
  
  
 
 
   

 

 

 

 
  

 

 
  
 
 

  

eft ois tho sese, Heccplance, at athe
for the pirchase of Adecehiat's serving
inckaling bal noi Halted to dient deposit ¢
win 8 hank nccawd without somming bie the
PURCHASER  clecttpnie eiwek processor; fb}
Merchant changes iis ananpemcits with Praazcssar in
ony way thal 4s adverse tn PURCHAS TG (2) Merghsas
chispes the clectranic check processes shrangh whch
the Receipts are seitied Fraps Proxesane to anoiher
alectonie check processes, es perms any event lo
oxeue Wa coidd canite Siversion af fay af Merchant's

cheek jansactions to aanther grasceson, Merchont
intuaupix the ypauulon of this busiz
advert etathus, satufel dusters ar cig Of
smugters, nines, sells, digpesey, Hanalens ot atnrvvine
conveys te business uy ngsels veto fi} Hie ex

 

 

 

  
 
  
     
   
 

 

   
 

 

esounptinn Sarat Phen hi
Ajseqment aint Uy Heaate
TRCHASUR, or tel Marchant takes ang action, huls
fa | . MY ACCU ~ CUSED
or miles nc advil OF wehich self he a adace x
eastetler ts cusioinsts to pay log Merchant‘s ser
axis any aeaas gilts ihiny sheets that
duupgh Yiowesser ‘Thess eC SHUTS oS ite
any other cemeding fvailaGle da PURCHASER al fiw.
iy equidy of Glaavelsy porstiind lo thes Agreainsat
Predeetiois, | Tre fall anegilgnisd Purghase Anand
phos all fees Une vader dis Agesomins mud ibe aurighee
Seninity Auseesset beewime due aid pepable in fll
tamediansly

 

         
    
 

 

 
 

 

 

 

 

   

 
   
  

Besteeyinn, 2. Linon are: af AMY MATERIAL
PROVEN Of BRE.
ONS AND WARRANT

 

 

ROMASER atay 8
Gandara wah vie (
theron

 

 

 

 

    
 
 
 
 
 
 

  

SAC ails Des
ab idcatiGicd int A: Hi fusent
cont Vhe cand Uiigaad ae A hit
ely esiundabile to PURCHASES fam
eo EE
Pozeny pss] grade:
cabacs Wen PIE ne faa Back
Virvele nit (atniads

  
 

      

 
  
 

ia peeetye steal

lassie Aucic

  

   

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 22 of 199

DacarSign Envaote Ck TP OORIA AMAA BO 7 ACCT. 7 IRIE

ciKOy

SEELES Gro
BR BBP Oe

lacsiit, fs whieh Farshacer shall reeves hedgracitt
spaines Mesuham, Merchant shall be fable Tor the Ail
vests uf PURCHASEIS legal sation, anchading aif
anonableatiouieys? feeg and cour Coue,
} Gon f Memhani ball, apni tascatina of dia
Agrenient, deliver to PURCHASIUL pa sxteited
walganiont of lease of Mercinat's prenslive fs 3 fever
ef CBSG Upon breach of any provider is this
apeigh #13, PURCHASER my oxercise iis rights
dere arth assignment ufleas
Praseetion z PURCHASER oy debit Merchart’s
dsge necownly watever siuated by mean of ¢
ACE debit ot fiesinuhs aigtedure on a Gaimputere
penceaind wbeck drawn or Aleichaan’s Loss ascent
Pentestion s. inthe ovens Merehant changer or patty
tha chuigc af he Procecan nyymeed by CRSG, 8 dds
an nhiidenal Peessing, io vidlatlag of Seton L414
avove, COSG shall have tha right, wlifsat waiving any
of As ciphts and semedics ard without aotice to
Micrediant, la notify die nas oc eddifional Pracestar of
gic saly of the Receipts feveunder and i9 direct such
now ar addiicasl Pracesser ig awake payrmenl direclly ?
fy BSG of aff oc any padion af the ariaint receiver
by suck recesses,
Bhd Prefyetign of lelnemafion, Merchant und cach
pesos sigeing shi, Agerement an heball of Mebsot
qudéas ax Qhoner, a reegect at hifaeetf oe hesell
fonenally, oilheres PURCHASER to disclose
information eonceniiig Miachant's and cach Quaine's
eee seeding (iclading edt ture reports dun
RCHASER ahtins} dusingss condust only My
ea alfviatex, subsidiaries, mpl credit
bureaus Merchant esd cach Chose heeuby waeves iG
the maximmuin exteat oaeatiod by low any claim for
daamges agaist PURCHASER or aay of il altilintes
reltinn te any 1G investigaion andetsken by uy at
Qehalf af FE ACHASER as perrmiteal by this
Aueemen? ar GE disclosure of mfannaiton is
penuited by Use Apieinent
LIB Cloafidentinliy, Merchant andctstads anil
igages thas Ane tening aed caidiinas atin peadacts tad
saviver offered by PURCHASGK, tecluding this
Apement awl any otter PLUACHAUER
2Qsencnighioss feollectively, “Copa Hh
inhumane $ are peopnelany tank cxnifadsntial
iMfoeniytioys ‘al PURCHASER. Accordingly, unless
fosuid [4 geiptired by iy oF coud order, Meabaud
chal acf diselass Cetdidanin? dalorpsitian 6!
PURCHASER to ony perion other pin ae wlarney,
accouatna, francal abasic ar employes of Mezeliant
sober ancl ty a inforneslion fer ihe purpose oF
advising Merehant f Advber, geovided auch Alviso:
sack jalormintion ately for Hie pages of
sing Merchant ond Sivsi agsecs jn awdting to be
bound oy tse ferns ofthis Seetion EP
L1G PACA, Metehant hereby sakes wiednes end
ikat PLLACHASER nay fe ring “doing,
Dasuncs ax ar “oeeta? aanigs nennee i
vatiaus wakers rebates the lrareertites
PLIOCHASER and Merchant, iwladiig die Hag
HOC firing ademas ofd oiler seleer 6
flings,
iH. MERCHANT REPRESENTATIONS,
WAIULANTIES ANE COVENANTS  Mecchiant
senresents, warnasis sad covennals ty ag of this date
sink dutarg lie tered of fis Ageenicnt,
RF Fasvelat Ceasitten and Financial laformation
Grameiat gatcments, aad Heart, rests
in PURCHABRER, fepieical the
ssnidition ot HMgotsiat at
afte ane

  
 

  

 

   

 

a

     

 

 

 

 

 

 
  

 

 

 
      

 

 

      
   

   
   
 

 

       

 

 

 

   
  
   
 

   

oe

Sie i a ‘i, re opesttion of

 

Page fd

ORE OSA

 

svaisidp PURCHASER may request sistcments ef
ary tte during the performunce wf this Apsensient oid
the Mexchaitt shell ceoide then is PURLASER
van Steniness days Abirchoni’s faQure ta fo an is a
anitoriat iignah aflbis Agee
22 Governmental Approvals, Merckon Ja hy T heuscioid pi unrgevtex
corsplies ond shall comply wali a! laws and has bd iDefot ender Uther fo thechant’s
valid petuaiis, authorivations nad Ueensey id own, cecondiant Of sed/er gerlonnance sauder dua Ageotoicnt
cpt wid tease Hs properties wand fo covalugs the will nad case ar create an cated of dealt by
usiness as witch i is presently eanpoged. titles ay Cowliert vend wniniliet person aati
aa Aathorfeatha, Merchant, ued the persons) 244 2? Party Negotiators whh Regard te 8
lantoy thie Agrecivent aa beludl of Merchant, have Agreemong and the Gbllartings Hercis Mee}
tell pues and auto io mpor and perfor Te ively agiees net decmfain any 7° pany uepath
doligatiens under this Ayreentont, oll af which have Sidasssag, oe credit eekly fy sepagvad tn is
beer duly aviary watdes Abe tiauk 0 Ags
2A lecurdner. Meshaai will aia wil eakiniohs and aflares
interrnpaion iemeates nating CMG os lass dayve cid tenbitanntadins oath PURCHASER eo 2
sdditionsl ingurcd in womunts wid against sisks a5 te Che couse of
silisfacton: SURCHASER sed stall provide 4 party to nepctiate ifs obligations as ated ie tis
PURCHASER proof of auch brerance mun tequest — Agresstesi  Shoult Maschonl vidtote this anizseshon
LS Electronic Check Peocesilag Apeeraical, 2.14, Mesciea voll be Hable for thy additnnad fer ay
Merchend will not ehaage He ymenneas, aed tinnnals, aprailre a1 the cd Appendix A
change fis Sieancist institution ve bank weeuentisp ar HN PACES BF BREACH oP
inky any other ncilua thai could have unyudverse tlicct SULPRESENTASIONS, WATUARTIES, AND
upon Afcachest”s abligations under tix Agmanent, COVENANTS AND HUEMEALRS
wield PURCUASHE S gilar witiet cute Any 34 Berets ef Greach af Repesteniaiiues,
such changy sholl be s pitenst breneh af (is Waergsttizs wl Cavedants The ocemsence of aay at
Agreement the inlinsiog svaids shall consthuae an “PF yane nfo
2.6 Change af Name or baradisn Merchsidt will oat Greek of Heprexentutinns, Weatames, aad
coudued Merchuot's husthenies ader my unme oder Cavcomte’ hereraules {oy Merchang vhall siedate any
gun ay disclosed te the Proeesaae weal PURCHASER tenn ur covenant fy dts Rarsonssats (b) Any
oy changes aay ofits placed of husiness. see ht wandy hy iam owe this
24 Dally Bateh Onl, Merthens will teich out cecelple Apseenmn: prnye io hee wees ccreaet, Toda ut
swith the Poacessar sei a daily basis. orisicaiing, it any 3 saspeet whee nade, fy}
4.8 Uxtapped Ceviilente, Merchanl pl ot suy tlie, fécrehunt shod 4 Sty Be tavadidaly to pay ies
aad Fiean dine 40 tine, upon at east unt Et day's prior debta. oe sh ech agement fit the
wollve Jroa, PURCHIASER ta Worshant, exxeate, heselt uf uccdiies, of any ph 8 ding shall be.
nekanivitdge and deliver jo PURCHASE andlor to iisiiised by es uyanesi florebant souk it alpetignte
uny alker germans, person fine of corporation sprcificd i 6 isakoups or fastocat, or seeking reeriniaation,
hy PURCHASEL, @ sittement ceniflng thet dis aeuapemen. coupasiion Gf doo dy
Apisement is aunedilied mat ia Sal leree seal effcce debts, GU) the remain, af aaninsiog by
tor, Where tavebeus aedilicorians ee the same rai MERCHANTS {ch Me 4 shall toate,
fal tome and elfecd 45 medifved vated sidlieg the fsiraspl sony insoles:
geakfienigns} and stating the daict wtock we
Yeerchactd Antoant ue agg portion fecal Bag beus
raped
EO Wo Banhenpicy. As of Yerba al dus Agscmur,
Mecchent doxy ant siautueiplit; vot Hled gay
peti fia beokrapiey meiectan wiiehet ite Lb afahe
ited Stgres Cade and thea bast heve ao dyeduniacy the pine secitica coeront af PURCIEQUER, 2)
brouple a: geading spats Merchant. aforctwas shalt peslex ay aby Out Hind tediees the vaduc
Merchant furthes searesitx dat 8 does vol sation a ce ay ¢ Celine’ gaamied arelor Hus Agetentec
iting aay sack backrapiey wollunis oad 8 me 2 thin’ party
aa sticipate ihe an lovalurtary psiition will ge fied levee ot ysis Agsrenntt St idee
against ft, I ine exert thot (se Megetnat dies fur Merch
pankrapicy protection of is placed undedaa fee foary 4
Hug Mendeciions aad 9 ate Aneushaldly lavekod
BU Working Sng Hoel Pusdiag Murcheat shall aaj
emer Inia ay ms ORE, BEXELESENE GF COINA diem ayreemenl wih PUA,
dial relates tg of inwalves He Heceipty, whet Ao LE Wemedles. in cus
Tors of s purchase of, a loan again, catlaters Lemescutaiions, 4
or the sale ar aynelase of credits apy GCA & AMS ES Be pa nie
fiawic chook ralss with ony dary other PUICHAS ay
PURCUASINE
it Usexetumbered Recelpts. Merchont hay goud,
hetadsfe ths ae aE Receinds, fe

  

   

 

 

 
 
  
   

 

 

     
        

Higa
apes duting
Agrecowal and shall nat capape any

  

     

 

 

 

    
   

  

 

 

 

  
 

 

   

 

  
 
 
    
 

 

 

   
 

    
   
 
  
  
  

   
 
  

   
   
 
  

ae sara pote al
fy Mae

 

ge Uy
ahdagh: dr peti
wen ceaseol of PURCHASER, G)
fehsne its depocalng ‘poustnt yatheait

 

at

a

   
  

  
 

 

  

os

 
  
  

 

   

 
 
  
 
  
 
  
  
  
    

    

(uty
POBY AL ore Went iG
abslies _ciibel with
HE UNOS! Belge
nt ‘at ray wiber

   

   

 

 

f

   
     

 

‘at

 

   
  
 

 
  

 
      
  
   
  

fie pee atees fad crfe
srQuily o- f
fe the sowetfie perk

 

     

     
   

ayaa
Sy innerests, aye ii L pledyes a
harp Kind af sackce OE Any
uxeresis Te puny be mcansistars with te
contiunihsied with, ny adverec la tha

PURCHASER

     
  
  
     
 

 

x
wees

 

 

af Qptagthecsy nett

   

WN GE HE

Vsniane of Auuaes sii Jougar OSH edits

 

eae ballads

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 23 of 199

NocuStay Eacsdepe HI: (GBNBIA-ARAA-AGRPGCS- 7 SSD EF OIE OS 4

We
ASEM) ie SEB ss,

ee a eg Se Bee oF

  
  

22.49"? Sucet Pailadciphia, Persylyanin 19106
Thane: 249-927-2836 Fans SER TOS 7502

powers and reincdiss of PURCHASER ia comecsion SHALL MIND IT NECESSARY AND DESIRAMLE 4.5 MercltanifGuaranter{s) barred froas tronsfer.
with ih Aproamund iimy be exercised AL ung Gite by AND THIS BUSINESS CASH ADVANCE ANE This Agrecment shall be bunting upon aad incee t6 the
PURCHASER after te aecugenve of.ga Event af SECUMPFY AGHREMENT SHALL D8 A beacht of Merchant, FURCHASER ond ihek
Delia, are cusulative sid net exchisive, ana skal he Sf CHEN WARRANT THERGEOR, respective successors ond ragigns, except that Meeshant

 

 
 

by addon lo any other rights, powers ar remedicg
provided by Iny of equity,

3,3 Conseal (o Sate/Fransfer of bulerest: In event of
MERCHANT treach of wartantios, covensnls and
sefuusuntations under fhis Aprecnieni, Merchant
consents lo PURCHIASHIUS sale or irouster of its
remgiatiig fidetests in MERCHANT'S cocslvabley ty 4
Ahkd purty buyes of deluned Tnaneial oblijutions and
inskoncets Moré sgeeicily MERCHANT

 

recognizes PURCHASERS nathorky io sell ie A

inferests in seid reecivables 16 Now York Unity Factot,
LLC CRYLEN) which MERCHANT autharizes tn
pursue ignl remedies in NYLI's hone Sine of New
York ia the avesl of a urench of the warranties,
voverwils, ski repiésemations gialed uitdtr (his
Agreement.
Jal WAHRANT. DE AVIORNEY TOC
“{UIGMENT. UPON THE OCC
VRGLATION OF THE REPRESENTAT IONS
AND WARRANTIES MADE HERRTOPOUE BY
MERCHANT, MERCHANT RUIGYOCAHLY
AUTRORIZE  ASTH  EMPOWER ANY
ATTORNEY OV ANY CLERK OF ARV COURT
OF RECOM), TO APPEAR POR AND CONFESS
GUNGMENT AGAINST MERCHANT — POM
SUCH SUMS AB AIK DUR ANBVGR MAY
RECOME BUL UNBER THIS MERCHANT
AGHERMENT Of ANY ACCOMPANYING
DOCUMENTS, WHEAT GH WEPHOUT
PECLARATION, AFH COSTS OF SUPE,
WOTHOUT STAY OF EXECUTION AND WITH
AN UAMOUNT, POR LIEN PRIORITY
PURPOSES, BQUAL TO TEN PERCENT (10%)
OF TRE AMUUNT OF SUCTESUDESMENT, WUT
NOU LESS THAN ONE TROUSAND DOLLARS
iSh900.00, ANDPED FOR ATTORNEYS"
COLLECTION FERS, WUTH CHE ACTUAL
AMOUNT OF NTTORNEY'S FER STS
‘TO NE DETERMINED IN ACCORDANCE WITH
HIN Ol TEES
IMENT “AT ECORNE VS
COLLECTION COSTS" CPO THE
PURMYITER BY LAW, MERC HANTS “y
WAIVE THER BIGHT OF INQUISITION ON ANV
REAL ESTAPE LEVIED ON, VOLUNTARILY
CONDEMAS THE SAME, AUTHORIZES TUB.
PROTHGNOTARY (68 CLERK ‘TO RNTAR
UPON THE Wary DF BXECUTION THES
YOLUNTARY CONDEMNATION AND AGREES
THON? ANY SAL ESTATE MAY BE SQLD ON
AOOVREY OF BNUCITPHON: Gy) WAIVE AND
HBLRARE ALL  RELIEH
ABPRAISEMENT, STAY, AMPERES Olt
APPEAL LAWS OF ANY SATE NOW 16
PORCE OF MEREINA PVE EPRCOCTED: AND O}
RELEASE ALL ERRORS EN SUCH
PROCEEDINGS. POA cory OF CMILS
MERCHANT ACKEEMENT, ED BY
APFIDAVIT BY OR ON OF
PURCHASER SHALL HAVE HEEN FILED IN
SUCHE ACKION, FP SHALL. NOT fi
NECHSSARY TO ILE THE ORIGINAL
MERCHANT ACREBMENT AS A WARRANT
OF ATTORNEY, CFE AUTLIORITY ANUS
rowel PO Ane FOR AND. CONFESS
AUDOM ET y MERCHANT $ ae
NOY BY THE NTT LATS
EX EF AND MAY J
EXERCISED AS OFTEN AS PURCHASER

ONe

     

  

  
  

 
  

   

 

 

 

    
 

 

 

 

 

      
 

 

 

 

So phe TURCHASER

FROM ALE 42

 

 

CHASER MAY CONFESS GE OR MOR
JUQGMENTS IN THE SAME OR BIPFERE
HAUSDICTIGNS FIR ALL OR ANY PART OF
YHE AATOUN'TS OQWENG HEREUNDICR,
WITHOUT RGARD TAs WHETHER
WUDGMENT BAS THERETOFORE BREN
CONFESSED ON WGRE THAN ONE
OCCASION NOR THE SAME AMOUNTS, EN
SHE EVENT ANY JUDGMENT CONFESSED
GAINST THE RIERCHANT TIEREUNDE ES
SPRICKEN OR OPENER DPON APTEICATEON
HY OR ON MERCHANTS BEVALP FOR ANY
REASON, PURCHASER Ss HERESY
ADTHQIGAED ASD EMPOWEREI TO AGAIN
APPEAR FOR ANT CONPESS JUDGMENT
AGAINST MERCHANE KOR ANY PAIGE OR
ALL OF PUR AMOUNTS OWVIO PE RELAN TET
AS PROVIDED FOR HERKEN, 1 DOTAG 5c
WILL CHAE ANY SRRORS AND DEFECTS IN
SUCH PRIDE PROCEEHINGS,

3.1 NOTAITHS TANTANG ANYTHING TO THE
CONTRARY. in RE PACTOR ING
AGUSESLENT, THE CONFESSION OF
TURGMENYT, THE SECURITY AGIUGRATENT,
OR ANY OTTER DOCUMENTS EXECLP ED BY
MERCHANT IN CONNECTION Wwrrag Vity,
ADVANCE OF FUNDS TO SELLA, ALL
BARTIES ACKNOWLEDGE THAT RECOURSE
‘FOTHE MER CHARS ANDERE MERCHANT'S
ASSEDS 3S PERANYTED ONLY FOR
BREACHES OF TNE REPRESENTATIONS AND
WARKANTIES MADE DY THESELLEN IN THE
FACPORING AGREEMENT.

a5 Casic Klerchoal shall yay ta PURCHASER afk
feasonibhe costs associated with {a} re breach by
Merchant of the Covenants sn thix Ayceenent atid: the
saforecment tRetens, aad ih} dee) caforcemcal af
PUNCHASHION remesies set Perl in Section #2
zhove, inclading hat gal Himited ia court costs and
adtoaneys’ fees

LG iequived NoGlications. Meschine is mquired ta
WHBER Nove wilsar 24 heavy uf
avy Ting vade: Mate (1 af the Valine Cade
Meathunt is requsrcd to ae PURE HAR Ku gowns
Heys writer HOCE, priur fost af HY sale oF
ail ov auhstantaiiy af of the Merchars's assets or stack
IY, MISCELLANEOUS

4.1 Moadifienlons; Agreemeois, No maditigaion,
anenbnent, waiver ar conseal of aly provision af Mie
Apreuniead shall be effective insicas the sunte stall be
ie Wing and zeaned by PURCITASTHL

matine nd, PURCUASER omy assign, iouisite ar
chased Autonet of
is Galles hicraund: cither ix whole or in part
AS Notiess AME pniices, ieauests, emusent, derannsts
gol other epinawide gions fe tnaning
vy ceeulficd moll
Fasprelyy lies ie 4
forth Agreement aed shi
seen (Cech

tol Waker Heme:
PURCBASER to exes
avy ht unler eds, Aigoene
sohived tiercal, sar shail avy
or any
at (si

  
 

      

 

 

 

  

 

 

  
 

 

 

    
 

  
   
  
 
 
 
 
 

 

 

 

dic. avid hesounder 2 are Cua
and not exelusive of any nunedies provided by law oF
tqeany

  
  
 

 

» WEY CLEARS ACTION SHARYENG FP

hol pot have the right in sesign 16 rights hgeander ar
ny mxerest herein ayithout the prlot writes congent of
PUICHAL which conscat ainy be withheld in
PURCHA sole disereflon, PURCHASER
seerves the rights io assign this Agicernent wilh uc
withnut oprier wetter tice i Moreh or
Camrasieiga),
16 Cuverning lasrMtarksdletladVease far
disgutes A sipaaiories to Gis Agrecpicat conzctt
that tls Agreement shail bs governed by ont consid
in secerdance with ie Jaws of the Commonweal of
Peeasybatiia, sitio regis to sny sppileable
peincdars of conflicts of lov. Any nob, nation a
fanceeding ariddg ferennder, ut tke interpretation,
performance or tienals herco’, shall, if PURCHASER
£0 eleeis, be ingtilated is the Cou of Common Pleas,
Vhiladeighra County, Pederal Covst for we Easiest
Oistiel of Pemsytvasio, or ie Mhiadelsun Cosy
Municipal Cav, Ghe “Acceptable Fora”)
Morchant ageees that the Acceptable Fetuuts arc
convenient to fl, and subiniis ta ihe jarivdiviion of the
Acceplable Fonues sug waives nay ond all objections
lo fwisdiclion of verug Shodd such proceeding, be
fritiawed ab any other forant, Merch (aves any right
(& oppose any motion or applicasion aide by
PURCHASER ia Gansier such proceeding ig ms
Accepinbls Foran
hF  Survival of Representation, st AR
Teprexsomdlions, woersntics ond covenants herci siiali
survive the exceulion and delivery uf this Agreement
ned sha continue in full force uniitadt nbligations
wader dhis Apreemunt shall have heen satished in full
sd tis Agreentent shall have terptinaled.
4.4 Srverahility iy case any of dhe provisions id this
Agieeancat is found fa ba invalid, iegal a
unenfaicestte a day respesl, the walaliy, legality und
enforceabifity of any oiler provision cootrined herein
shall not in.aay way be allneted of impaired,
Entire Agrteiend, Avy piavisien  lmevef
ibied Ly fow shail be ingHective oaly to ic extent
of sul a prohibition witheut lavalisdneing ihe remaining
pluvisiony heat. This Ayeeannt and Sevariiy
Agreement Tew amaody de div agieenwal
detecon Merchant avid PURCTIAS nd supa seslyt
phar epretiienis sed vislérdundings afating te Hie
sublect mater hereof,
Ad) JUMY TIAL WAVER, THE Urrtkes
HEMGETO WALTER TRIAL UY JURY I ANY
COVRYT IN ANY SUIT, ACTION OR
PROCKEDANG ON ANY MATPER ARISING EN
TVION WETH OR IN ANY (WAY
eH FQ Tle PHANSACTIONS OF
WHIT TIOS AGREEMENT IS A PART OR THE
ENPORCEMENT HRREOK, THE PAICTERS
HERETO ACKNOWLERGE HEAT BACH
MAKES  THRS  WAHYES  MNGIVINGLY,
WILLINGLY ANI VOLUNTARILY AND
WITHOUT DPUIGESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION G6 THE
RAMIFICATIONS UF THIS WAIVER WHPH
PHEDL APTORNENS.

 

 

  
 

  
 

 

   
 

  
   

  

HIE PARTIES
HERETO WAIVE ANY RIGHT TOASSERT ANY
CHARMS AGAINST THE OTHEMISUETY AS A
REMRESENTATIVE OR Me MBER OTN ANY
ct BS OR ‘ y ACTION,
we Wel SUCH VALVE 48
PROIRTEED By 7 PLRLIC
TOLIOS. POE HE F t

   

 
   
 
 

   
 

Bos

LR TARDY

Abgvhana tasinide

Case {D: 490801349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 24 of 199

 

DecuSign Riwatope 1x 1F68CRIA-4 058-468 7-9CCO- TS OGE FOIE RS

24 .N 2 Steed Priladelphiy, Pennaylennds (9106
Phones 215-982-2646 Po: 8BH-IO5-TibF

   

“a TU at a

PERMITTED BY CLAW OR COURT GP LAW TO
PROCEED WITH A CLARK OH EPRESENT.
AY{VE ACTION AGAINST THE OTHER, TOE
FARTIES HRHEHY AGE THAT: (a THE
PREVAILING YARTY SHALL NOC Ub
ENTITLEO TO RECOVER ATTORNEYS PEES
OR CORPS ASSOCIATED win PURSUING
THE CLASS OR HEPARSENTATIVE ACTION
{NT WITUSTANDING OTHER pRoY-
ISION IN THIS AGREEMBNT) AND 2) THE
PARTY WHO EXETIA OR PAMIICIDATES
AS A MEMBER OF THE CLASS WILL NOT
SUBMIT A CLALY OR OTHERWISE PART.
CWPATE IN ANY RECOVERY SECURED
HIRQUGH FUR CLASS ON REPRESENT-
ATIVE ACTION,

4.12 Counterparts & Fresinidle?Email Sigonbuves.
‘Phis Agreentent tray he exeented fn duy nuarbar of
Panntespons each af which shat be deemed fo be ei
ariginel, oil af whiel: dogerhdr shall b¢ deemed one and
the some Instrument, Further, facsimile end email
Sigiwines shall be deemed fa be originals for all
pumposes,

 

   

 

 

 
   

   
 

scone £E

| le)

Page £2 Shere heats Buel Se

Case 1D: L90s0) 349

s
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 25 of 199

DocuSign Envelope 1h 1 FON GBIA-40GA4 B87 -90C9-7590E FOIE GSS

 

‘ 23.8 9 Steel Phitadeiphla, Poons
Phone: 215-922-2636 Fox

 

Jyacd Iii

   

SuilceeMersbant's Lepsl Nome: MC INCORPORATED DIA HMC INCOREGHATED

Physica) Address: 7190 GARLAND MILLS 81 B10, COLUMBIA, Mi5 21046

€LD 1 # (Meschani} $2-2005467
SECUIUTY AGRERMBENMY

 
 
 
 

icity Inferaat, Ta secure SELL CIUMERCHAMTS’S per far munce ubligalians a) FURCHASEN undse the (Vaciacing Agmetnent™ SEC LERAMER CHART huceby peanty
ACHASEM 9 aseneiiy inietest in (a) alf ewcuunty, chatted paper, documents, equate, gener dinngiies, tostruniais, sad inventery, as those temas are defined i
9 of the Unifors Commienin) Code {de HCC}, neve or hecesQer aaned ef acquired ley LERMERCHANTY, and (lst all proceeds, ag thai ieont is defied in
Re dele 9 af the UCC and b calltetively, dhe “Colkaieail?s

 
    

 

Cross Collatecs!, Va seers MERCHANT'S pnymant odd perfarmance obligations ty PURCHASER ander this Securily Ageasent (ihe “Agecentend), MERCHANT becky
yeests PURCTIASER a security iniceest in hn Addifonsl Caliaiseal”) MERCUANT understieds that PURCTEASIOL will have a scoucly lnfivest in the afoeeanld
Additional Colisinent ages execution of thig Agieenieal

  
 
  

 

 

STUMERDHAD keenvledge Aid agres tbat any security interes) ganitéd la PEIRCHASER suey any ous aprecruet betwen SELILRUMERCHANT sud
CHASER he -Coass-Cotintecal’ will aewure ihe obligations beremrder tal aader ihe FAETPORING Agresnicat.

  

   

SIUM SRCHANY apices io execute ang docionents de lake any vetlon i conceding with this Ajydaraon: ie PURCHASER desis oesesgary lu perfeet ar ataintain
cons £°S fist aarity secs lly Hnentst inthe Cullatern! the Additions! Calateaal aul the Cee al joclusfap ihe oxcnnian af ung gouaual Capit apreemealy
SELL PRUMERCHANT hereby awhorives PURCHASER to file may Raniciag statements dissed necessary by PURCHAS BA i6 perfect or maintain PURCHASER 's socury
interest, which Sasmeing sitement may contali notification that SELLEIUMERCHANT have grated 3 negative pledge te PURCHASER with respect to tie Collateral, the
Additinnsl Coliniem) and ihe Ceoss-Cottoteral, end lial any sefeeniaent fen ae spay be rerietovaly int ELLEIUMERCHAN T shall be
Hable for und PUSRCHASER niny charge and eaters nlfcasis aed expenses, lschaling lad not Honited it alicriey's Prey, which nay be aisuted by MURCHARAT fa pinteeting,
arcicivlisg sind enfisccing PUNCHIASEROS steinity hiterest ond sighbs

  

       

 

 

 

 

Negudve (ede, SALLE
Adkifional Caflaica ta i

ERCHANT agreus hay Io create, thour, assived, nr penal ct caisl, dimelly oc indineily, suy Hea nn ur with mepect io avy af the Collateral des
Cross Oyilaterat, ag applicatshe

  

Sonsent tr inter Hremises ond Assign Lease: PURCHANER shall have the right to enw SELLERMERCHANT dafoull ie the Gayaient of rent ot Hie allowing aims fie
fhe evens SW/MERCUANT fs served wilh papers i itn nethan agaiiat SELLSIUMERCHANT Ine senniayinent of read of but senmary evicion, PURCHASER may
rxeeeie fy rights and resmedics under tho Assigament of Loase, SELLGRUMERCHANT also specs fied PURCHASER sony enter fier an ugreement will
SELLEIUMERCHANT landlord giving PURCHASER the right (2) t@ enter SELLEUMERCHANT'S premixes and in fake possession af the fisturcs sad eepripinent thereier
for the jrapose of prateeting and preserving sane, and (b) to assign SEL EAVMERCIANTS tease 19 searker qualified SELLETUMERCHANT capable of opera a
business tongarible to SELLEQMLRCHAINT al auch greases

 

 

 

  

   

Henwilss Upon aay Event of Defhull, HL ALOUANIO( diay pate nay renedy esrttublc af baw Gestnding these avslaiite andes the proviviany a the UCO), a in equally ter
rolient, enforon,of catialy any abligailans ikeu avin, whathne ty aveuleration af ocheeuse

 

 

 

oftagublans d by:

“a, YiPilvo

NoCTTOARGAA

 

~

SHURA ie
HVC ARA ii iE SPR. CARS Eat

 

 

Tape dB Abvseisaee fariinds

Case [LD 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 26 of 199

DonuSlgn Envelope (OD; 1FSMQBSA-4 BOA 4EO? HCO. FSODEF CIE DB4

 

668 PRE ERS

t* BSC Gy... ZN Y° Suset Phdedelphia, Pennsylvania 19106
ET igeaiem can) ; Phe: 21.5-022-26' Fras S8-4N8 2562

RISCLOSLIUN FOR CONPESSION OF JUNGMENT

APPIANT: KARA OUERYRG
CEL IORE: Conipicte Husinens Solution Group, ine. débis Por Funding

“fhe undersigned have oierated, anlar is aicesting, of even date herewith, oe at more of the following fnatimants sige which fhe Marchant js obligated to
sepny moles 16 Oblges:

     
 

   
  
  
 

 

i Poctaring Agrecennt dyed AUCAIST 24, ICT: ond

‘THE MEREHANT ACKNOWLEDGES ANG AGREES PRAT THE ADOVE DOCUMENTS > CONFAIN PROVISIONS DABER WHICH
ORLIGEE EATER JUDGMENT BY CONFESSION AGAINST THE MERCHANT HC PLAY AWARE © Oo THE MEACHANT’S RIGKTS TO PRIOK
NOT , : VA OF ANY JUDG THER CLAIMS YHAT MAY GE ASSERTED AGAINST THE MBACHANT UY
OBLIGE THEREUNDER BEFORE [UDOMENT iS ENT HEREBY SREGLY, RMOWINGLY, ANG INTELLIGENTLY WAIVES

SHEDE MUGHTS AND BXPRESSUY AGE
PURSUANT TQ THE TERMS THEAROE,

TERING JUDGMENT AGARIST THE MERCHANT GY CONERSSION

 

a THE ONDERSIGNED ALSO ACKNOWLEDOKS AND AGRE
WINCH OBLIGER MAY, AFTER ERTRY OF JORGMENT ARD WETHOUT EF
OP DERWISE SCIZE PROPERTY OR PROCEED AGAINST THE INTERESTS ORY
PAYMENT OM SATISFACTION OF THE JUDGMENT OR RUIDOMEN’
ENTERED (INCLUORING THE RAOHT FO MG 3 GPEN ORS OR JUDGMENTS), THE UNDERSIGNED HEREBY PREELY,
KNOWINGLY AND INTELLIGENTLY WAIVES THESE RIGHTS ANDO r PALSSLY AGI AND CONSENTS TO ORLIGEE'S TARING SUCH ACTIONS AS
MAY Bf PERMITTED UNDER APPLICABLE STATE ANG CORERAL LAS WITHOUT BRIE NOTICE (OQ FHE KA ERCUANT,

 

THAT TUE ABOVE DOCUMENTS CONTAIN PROVISIONS UNOER
NOTICE OR A HEARINGS, PORECLOSE UPON, ATTACH, LEVY, OR
ARC HANT UN PROPERTY CIAL OR PHRSONABI UN FULL OR PARTIAL

f AWARE OF YUE MERCHANTS RIGHTS AFTER JUQGMENT 8

 

   
    
 
  
   

 

   

   

   

c. ‘The Merchant herby vertifica thal din Rsancint aceomesndations being provided ly the Odligee ate for a busiticss grupose, and pat fas persoaal, family
or hourebold use

Dp “Hise siatemserus. wade fx tha Disclosure for Confessing of Aulgmnent ace wade auhject in the gcnglties of 1B PaCS A: § 4904 eelating Jo unswon

mow IPE are YAS Bg
Yeas i
laine, dafadvs

falsifieaiion to authoritios.

    

SSH (RO-60-4484

 

Boye £9 Aiea edseuti fastasts

‘ Case HO: 190801349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 27 of 199

 

GacuShys Eavdiand 10: (GRA ASA 4BGAIB7 GOCT 7590EF OO EG

Cc b TEN FY Siceel Phindelphia, Peamaybomnes 11186

es teas Mirgies 214-922-2630 Fax: SRE 305-7862

LEC FRE ESTL S

GUARANTY

  
 

   

Personal Guat 6
atel watery E
aiedified ihe disses
Meishani inthis Agrasiient at

 

pie
ine we dye at the tine ot shy beach by Merchaal of aby ecpressatation of wartandy, & exwenany mete by

Muha MOHAN in ‘tuk een od ae Fact ing neon as-exch aupecment try be tego steed, amcaed, oxtenited ny ntl
ay} Uirwanba’¢ ab
he Mocdhant Agreenters.

 

 

 

 
  

URE BASER any
laticit or Cross

Unerauar Walvers in the covet that ERUMERCHANT vielster its represcattiuns and wartamigs under the FACYORING AGRREME
NS cighis wader ghis Ayreeane out lest seeking te oblain payne! Hoos Machol, any other gistanter, Ge vay Caliaternh, Addi
Colatinel PURCHASE uay hold jeisunal ia lun Ayiceniont of aty other gnatedly

        
 

 

 

PURCHASER dries net hase ip re aily Geacantos of ney af the following evens mat Gastantor will nal be selessed Buin its obligations uusher Wity Ageetawag if i be Hol
j len ale ihe septescie lonsarst worantics ef fhe FAC TORIGG AGREEMENT er agtrenoyad, exleieais 9 ollie Medifir
, PURCHASER crag inke any of the following actions without reliariieg Guetanter fran any of ils obtipati
iy fe BACTORING AGREEMERT oF SELLERUMERCHANT'S aller obtipaings fo PURCHASER, GES rete:
ASER: HB) anll, cclease, impair, wilve of atkerviae execute upan any colbsiersl secucing War Gureantecd Obipations
teed Obligatiany or any other puaranice of the Guaranteed Obligations ino pauses Liat insgs| prechudes the
eat under ihe Agecemeal Ua all obligations are faliied under the PACTORING AL AREUMENT peal
SMASER ander the PACTORING AGHEEMENT nnd this Ageemen ami padd in fil, Guacintar shall ost geck
og aanounts pid by iL under thle Agresmion Chntaning permanently webeos and shall ppt seek i excraise any nf
CHAU, nay enka guoranta, wa sey nallaiendt peavided by SELLUIUMERCHANT oc ony aitier gacnactor, for
hie Apeecanten: {11 gut £83 D partons shy) ios i aut ie) Gmdilagion ta tit
oud paid ! ay CLA RIUMERCHANT ‘or pny othe E 6 ue privet fas beeciae
aubjecg Bs a pp i Horkneey Code or any sista? blew, Giargatar’s obligations ander iis, Reremen desl jostexts that aetna
SOUWE USTANDING ANY ni NG 1O THE CONTRARY IN PHE FACPORING AGREBM EAU THE GDARANTY, THE CONFESSION OF JODUMENT, PE
a uN, OR ANY QTHER BOUCUMENTS EXECUTED BY GUARANTOR IN CONNECTION WEEETHE ADVANCE OF FUNDS ‘PO SELLER,
: FUAT noe HR. SE TO THE GUARARTOR AND THE GUARARTOR'S ASSETS 8 PUMITTED ONLY FOR BREACHES GF
8 MADE BY THE SRLLEW IN THE EACTORING AGREEMENT

   
 
 
 
 
 
  
 
 
 
   
   
 
 
 
 

  
  

 

  

 

ie fotleral
sere
avend Mest PLAS

 

     

 

 

     
    

 

   

   

 

SUAMANTOR ACINOWLEDGEAIENS Ouarantor acknowledges thai: 3 HeShe taulersfands ie serlousness of the provistans of this Agreenients ij HoSRe
lay Sorta full oppor binky tr-cuusali wih cosense? of hissher cholee; nnd (1) LerShe hay consslted with coursed of fis chalee oy tins deeleted nol fy aval hhaselffhersdlf
af drat opasesanigyy

AON) AST SEVERAL LIABILIPY. The ebtigations harcaader of bie poisons af entities constituting Chatantor under this Agreenseal are jsini and seveial,

ponmnce Benes bygng ih By,

kava DiPilve

   

a senor PURE RIGAG SAE o> totter
Lag lant ens

   

CONDITIONS ARD INFORMATION SUT POIVEM IN THE "SERCHANE ADH BEMENTS IS CLUDING FEE SPRIS ASD
EBY INCORPORATED IN AND MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY,

 
 

PK PERSIS, DERESIT EH.
CN UITHONS', AILE LEE

  

COMTVALUAGR TEQMS NOT DEFENI) GN PHIS SECURPER ACI
MERCHANT AGIEE MENT, INCLUDING THE TEAMS AST CEL

CEMENT AND GUANANTY, SELALE HAVE CTU MEANING SEY PORTH IN THK
PEYIONS.

 

are

( "

age | ue Skisscteraats fndenads BAe Reast0d FBI eee

Case (Dh io

 

SOT 3d9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 28 of 199

HocuUSigA Bavelepa 1D! TREGOBIA-ABOA 4687-906 0-7 SHORF OIE GSA

JON P Su¢et Phikaleiphia, tmmnyyivenis 6
gB bs tet Fue 925-94 Vox REN. UNS 7909

   

ALTHOWMIZATIOS AGREEMENT FOR DHLECT DBI OSEY (ACH CHD IT} ANO BIRECT PAPATENTS (HCH ADIT S)

 

“Yhix Awtorkation Agisarhent Cot Dderst Deposll CAS Usaulit] aad ives Payments CACHE Belsits} iy BACSOBING

AGRELMENT Vane should keeg (iis imparant legal dacmnaat lor your sevords

wna of fy Incagealial By pifteeris

   

 
  
  

OSU RSEMENT UF GURINDSS CASH ADVANCE DLOCTAION: Hy sgning fieloiv, Sabler/Sterchual sudirees PURCHIAS
jens ie areca of any applleatde foes upaie appeaval ly Redding an ACH eiedit t6 the checking avcqunr isdlicticd below Ce
fais: identifies end iz pecepinble Jon PURCHASER) (haatafis tebreed to avihy “Degigiginal Checking Avceind’ | ts if
doxcmmeats, ‘This andor izatiin i316 ceawis ig HAL free and effect nul PURCHASER fas ceceivad vaiiticn agdfiegiisin irr
and in such manney as & aDord PURCHASER, anil Mredind's depository bank a eusuoebls apnadseny {a nea HE

 

£ to shoburge tha (tek Advance Mgeavds

i sgl Seow htyechent
if the tye
fesiMciciat al rig ection ta such nie

tefieckiny

 

     

 

MUTOMATIC PAYMENT PLAN, Caralincal a HURCUASER'S Automatic Paymait Plog fe sequined fit approval [ty ingrung bolas, Re Berd Meuchont ages fy oval tit
the Anionintic Kayoirat Pine niet rathoedads PURCHASHIE ta cudent goyravats fequired nadke the oma of Seda7Merehaal Agueennent & a AUTET debit caries 40 thie
Hesigarted Checking Account indie nmagnls anit ya the dikes (wovined fa Tie payment schedule gal forth nethe accantpanyang Se lucilercitant Agreement SeberMerc hank
aiioriary MRCHASTHE bn inctease iho sntouat of any scheduled ACL donil entry us oascye mustigle ACHE dchits fr the anauit af aay previouaiy whrduled payment)
Usk wos net auld ue otoyided fn We poyinens tchedsde sand ay spud Pewx This nudiarizatinn iy to comin ie Guth fueve asd cffeed ani PURCHASE al yrttltcrt
nulifteutlan frees Seller Merelian of ks fenainslign fo such dint ond Ia xock munser ax ta effaed PURCHA he Reha Merchant's depowisry wank o sqasouatile
opparuiity ie ac un HURCTIASER may sntpend of tesintiate SelluedMerchaat’s exaolimend in the Autooaiotic Paptient Clan fauscsiotely i Selled Mere
Seller Merchunt’s desipaxied cheeking srcound in gon sinuding ne ifhece ano beullicicat Mads in Masubinit's chorking secaush bo prdcess sayy paynite

  

 

 

 

         

5 TA

   
  

 

    

er (any bp keep

 

H Selleghdercboat savokes ihe authorization vt PLRCHAS EM suspends of teredeutes Selle Matchunt's canadheont inthe Antonnaic Payment fen, Seis Ri
wild De responsibin dor making Qmcly payowals pursuant iw ihe siternaive payniem methods duaccbed in te Scher terwham Aggscurent

 

HUSINESS CERPOSE ACLGUNT: Hy daning lclaw, Reta Mercbaat attests that the Deslynated Clady Accopnt teas
for personal, Farsiy of hovrchull gurpaies

 

aadlished fer Gusiness puisesovant nel paloatdy

 

ACCOR CHANGES: Seller Merchant aces ia nally PURCLASKR peonipily if iliere are aay changes fo sie aneaney asgi sauting nuaties 4 a the esipuated Checking
Agcount

  

MISCELLANECHIR: PURCHASER ix ce tespsasthte far any Tees chagged hy SeiledMerchagrs tank as the resalt af ue
succebutent gt BaP AU AEA ET ea Hat seropelt eu onagits Will die pri ciisesad §. >

Lava Dales sie BARTEROLB 3: we o_o

:

8 6€ Uchits witinles ures ia appecdedh “Che

 

 

Ra

 

Sgastas

  

 

AEM, ;
Hank Ruane | Tp 132. ¥1 ike
Cay SHR neue es Aa

Rostuty Nuenlsy _ OSY OO i 7] d Ss

Accouat Number ‘ a 3 S 1994 Ls be
i

Vunttiess Naive nn Aconunt! id MA oO.

Addiezs 08 Ageratal

defer Mereliaat Phone Tax 8 Runebert
Beye
Baradiped iy.
asl leave. Dif ilps

 

Vcwcen $B EB GEES ESTP

fsthey
pot
fay
| LA
Page hdd hades bntucts tharbane bybabs oo

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 29 of 199

DowuStgn Envelope 1D! 1FESIBIA. WAGA-4667-0GCD-7T600EF G3ED64

   

PONY"! Som Philadelphia, Benasyivania 10166
es We ae PTA Phovie: 215-922-2634 Foc 898-305-9503

nee ew. RAP
HANK ACCOUNT DISCLOSURE AFEIDANTT.

Tor the ptirpose of obtateing she Business Cash Advonce evidence by the Moral Agrccniont of this adie iste hereswillt (ihe “Bhisiiess Cost Advance’) fom Conplete
Business Solutions Groug, inc , the usdersigned Seer/Merchun hereby matics Bas fellowing slalencal ander acnnlly af law:

PLEASE SIGN-OPTION ORL CHUTWO

 

BPTION EDISCLOSUBILAND AUTHORIZATION FOR ADDLIMONAL ACCOUNTS:

‘Fins Selier/Morwhont hereby devtares Uhat in audition lo the designated for ACH debit, the Seller/Merchant ale Ines thy following udtlidionul aceegni{s) which he wolbos izes
uy fa use in the event we ore utbbic te debit from the destgnaled ececust:

Hask Name

Name an Accoinit

Account Nurmber

Rauting Number

Ped 1D number associated with this accoant

Nanio sasdelsted with this account

Phone mavber of person whose ming is Guxcelated wih this aenedal

Bank Name

Nunie on Aguaitid

Aucovol Number

Routing Nuniber

Ped OD nanney asapuloted wid this necourl

Narse associated wilh this secount

Phoge.sumber of person whose name is assovisied will this account

Bank Nowe

Nanieon Azstannt

Account Number

Routing Navsber

Fed WD riunbce nssncinied with this acnouai

Naive associated willy Unis nemaustt

Plone aather of persen whase mune is ssaciicd wide Hils secant

Bank None

Nease on Avcansl

Accouni Nunber

Rauiitg Nene

Ped U3 aanber associnied with this accarait
Nene associated wih thi accu

Prorat nuntber of pessan whose nunc is asseciatcd with this account
“tattach auditiansl pages if pegesertce stuns by:

 
 
   

SoffedMerelnat Syputse i Dated 8/27/2018 3 : iy i 38 PM POT
8/27/2038 3540246 oy Por
SolieMerc tai Sigannee ees RHO

 

TA RUSSIA TRY

THTPLON 2 Gy Gening hufove the merchant swars, under posatty of luvs, that he has uo accounts ia any leading ingtinitign fy addition te the one piavided For ACH debit
i A BY MIRAI 3 Pp

SolluMechani Sigagwie ee wee, aU
SalterMerchast Signs@ie | : _ ated |
soon 80
iD
Pape pid Adve haart feritiaks Wercticnal tities Seances

Case 1D: 190602349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 30 of 199

SAMHGA- 4507 -9UC0-7 SQ0E POSED G4

 

DocuSlan Enveinge zk TF GGG

LS

 

+ “BSG CNP . 22. NI" Steel Philadetphin, Pennsyteania 2106
CUE etek Phone: 245-922-2696 Von: H88-308-7502 ;
beat elnet §htdie i

AUTHORIZATION FO RESUME ACI ORINTING FORM

NAME GF SELLERIMERCHANT,

 

INFORMA TICKS (To be Aled oat by the customer)

{ nulltoriag Company tas shown ahuve) lo resunte cicetronicoliy! debliing gy bank Becaunl os delated below, including 4 nowsulfictoat Rand tee 1 appitiable, wath she debt
id iy fill,

 

in the core pany oy pa!

Fall Mane: os ACOH co en nen ovina snare anne eames 0S

 

 

 

Amon ane Reming . . nee
Agusint Pp Checking Th Savings
Accra Choos bicdoet Coronas Acca Ud Deusingss Account cl

Payniert amaurh: meme ve Number af Paynes: em

 

Dato oF nen’ peyMERE | es Frequency af payawentsy alan

fundersiand Jha! Lamy enact fis ateharieation by contacting the company ot leant five (3) business duyy priog to ihe payinent dhe date, | Gather muersiand tat conceling
ry ACH ithodizations does not sclieve ing of the ceaponsibitiry af prying iy acca in foll, and stint iC Eeuneel ue revoke this mitortymian before the debt fe puis (re Rat,
fhe Ceunguny airy eke additional actions inchading Jegal actions to srevre the deta

  

 

poe feet ad ul fy

leave. Uipectrd

a
“sahinigs signals’ Sante:
Castings sigialints’ snussfi HEU gi? .

B/A7FZ018 $2101396 Pm PHT

Customer Fuinked Saroes

Coislomer esrilssel Teteshussa A

 

    

me stones msn to Omer
Rosine conte; Feleahane ee oo .
Page p23 Afewsdane nities Averedianse faitiads

 

Case [D: i90s01349
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 31 of 199

DecuSign Kaveloge iD; (FEBUBIAMBGA-46B7-0CC9-7 SEOEF OSEDS4

 

C Wy af i 22.83"? Street Philadeiphin, Pennsylvani, 19106

feng Fe ASH se? 258-929 46UG Pax: BEB-3S<F
Re tite ake Phone: 213-924-9646 Fax: GE-30S- 7562

Dear Cliow!,
Thank you for deoeptiny this offor font Complate Busiouss delusions Group vb Pur Finding We look fooward ts betty your Foxtoriig paciner far as Fong ny you eed.
Pally ACH Progaas

Conrptote Dusitoss Solulions Grosip will royuiss viewing aecass (@ your bank account ptine te Munting aa paul of our mudunsliiig graces, os wes] as shvring the fime you
baye a balance wiih our company,

Phease be stowed Uiat we onrufnily sittgnacd your confidential infarmaiton and only esyeot ial tas evel pecsuimel will have woruss tv ‘
Please TAL aut die feos batinw with the inflammation neecessany fy aceces your nreguol

+ €He gure 16 indicute cagital of lower onse lellers,

HAMA OF BANK: 5 ssn

RANK PORTAL WRESEND

 

USERNAME

 

 

PASSWORD

SECURITY QUES TION/ANSWER fs

 

SECURED TY QUES TRONPA NR WIR Be nc cneennceunenne mattress

BECUIUTY QUBSTION/ANAWER 3:

 

AMY OTHER INFOMATION NECESSARY TO ACCESS YOUR ACCOUNTS:

sour HE

If)
Ponce fd dtvecbase faitiels Advised sak

oO

ase 1D: isqsoiaes
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 32 of 199

QoeuGign Ravelope (0: | FOUCRIA-4RGABEP-OCOM: MQOEFOGEDSA

 

Debvigdsane Nays stan’,

Mendidar Sipeonae: |

Page 11S “

27 N ¥ Suent Philadelphia, Feansytvania (9506
Whane: 214-922.2016 Fox: HOB 15-7562

APPENDIX As PEER FEE SPRUCVYURE
Sapivation Fee: £10,000.09 (a cower watdenseiting aad related cxpenses
ACH Progasan Fee - $4,000.00 — Fhe ACH proprant is labor Intensive and cs nat an mtionsaicd process, copaiing us bo charge thts (oe to cover relsied vests,

NSF fee - $79 G0 Leach} - Up te POU TAMES ONLY before» dodanie ix deelared:

 

Rejected ACH - S100.05— Ha niteehuinl diets the Wonk Jo rejcet ope debi: AC,

cound ids debited requiring ua le adjixt ig syste’

 

Bank Change Pee - S80). if a niceiint eequices a change af

   

x AcHOUH, Races MOTs Than 4 debits of dhe Account ae slawlonouply tises mukipte

 

Wocked Avegunt. SERUM) ~ (fe enetebsia bhicks CUSCH: ACY debit «
bagk weconrts or oe d peopeseecs to prnouss is 10

    

Dafmdt Fee « $4090) delindl fee ~ Wa werctiant changes boaly newtennts ae suitehes lp another cad card pentessor wihoul CUSG's consent, me cuanatils anether
defbult mucsaun’ to ae Apeceent;

Cou ~ P1000 G6 deposit (omard reasanadle celled expenses inched hy PURCHASER If PURCHASER teecives 6 contauataing [ton a
Jad purty debt cUelfrenegutinins cnldty wr inolividual which has been termined by Merchant aad which cosines PURCHASE on Merehae belo aeckineg to cesiitey
aonnnunication {related ly ibe obligorons coniamed te this Agroe clitldsnsélve ard away Hoes Mecshard This fee shall ie used tn-covess Barcfinsea 4s
seeiohable capenses in scidining eimsol gether padtes (a hinidic th atadnisiatign required by thin rerenuiue of the intcinediary by PURCHASRA. Any
ponind of the fee thot is ast sed by PURDHARES, tie dhis oapose shell he ried to More haat ot the coachaion of ths Racinginy, Agreement or related iegad
anbies,

Jad Pariy: Ustermedin

 

   
 

       

 
  
 

   

 

 

FT dufaoit, Sofie? Merckana shail So resnensible far af rcasenadle costs uf collections, moludings, bal nos fintited 4, esunsel fees,

Oullestions Hapcase ~ he that svert
aeh many it incuned

filing, feos and any other fees

 

  

 

wcounts. Hach Mecchaad hail recive tei
for the widenwiting, UCC, AH Pivarone
esdnal chore nf cheb operniing bank aceost

 

Misecllancous Servier Bees ~ Mrrehuint shal pay certaia fees for seevices relsied t@ the wiqzortilons und mtaiiteaauec of
funding electronieslly to Hue desiguated hank aveount and will be chorged 31009 For a Fed Wire, The corres eb:
sud origination ofeach Marchant wilt be paid from the funded amount Meosfiand will be charge 3100-00 for ewery a
nege Thay Bie aries wih CHSC Addidoid copies of poe monty ciaineacate wlll incu fee of $1) 00 each

   
 

   

     

Risk Assespien Fee 310,000 09

DEC Bee ~ $10
en oe SEGA HAG BB

kava. pita

2eieehiboadie

 

   

Aang: ¢

 

"orm EA FATE AG TIE

CHSC Aniw BLE HS a prvensesi¢

me OH

Ate liaee sonal

   

Case 1D: pynsui349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 33 of 199

DacuSign Eavelope IM: 1 GROGIA-ABGA. 4587 -GOUG-TSQ0E FOIRGRA

4S Ps FAN"? Survet Philndelalia, Kereplesnla B06
Le ey att hm oe 3 . Phonsc 2) 50222636 Fax; $8 B+ U35- 7582
neg Leh eT

MANDATORY JOINT AP RIDAVIT OF CONFESSION OF JUDGEMENT

INSTRUCTIONS:
SiON AND NOTARIZE THIS SECTION OF THE AGREBMENT, SEND THE ORIGINAL COPY TO;

PAR FUNDING
92.N 3°" STREET
PHILADELPHIA, PA 19106

C/O UNDERWRITING

hp

Bagge | a SAychowe latraiy Mercian ima"

Case 1D: 198501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 34 of 199

DocuSign Saveloge (Os (FOMHIA 4B04 4087.0008-7 SNDEFOA OLA

ceey

; h 22 OY sae

 
 

i Philodelohis, Penasylvace J2 106

 

ole FS ea Whore: 245-928-2636 Ban: SHR 20S-7562
NEW YORK UNITY FACTOR, LLC Index No.
Plaintifl, ASPIDAYVIT OF

CONFESSION OF JUDCMENT
-agaliist-

HMC INCORPORATED D/B/A

HMC INCORPORATED and

KARA DIPIBTRO,

_ Defendants),

STATE OP

ne)

) 88.
COUNTY OF __)

KARA DIPLETROO, belug duly sworn, deposes and says:
I iam a principal, owner, ond an officer of HMC INCORPORATED DIB/A HVC
INCORPORATED (Merchant Dcfendant"), 2 CORPORATION Iocated at 7190 OAKLAND MILLS RD #10,

COLUMBIA, MD 21046, In the County of a Md ag such, | have the warbority to act on behalf of

Merchant Defendant.
2, £ reside nt 1836 LANDRAKE RB, TOWSON, MIS 21204, in the County of

4. 1 individually, and on behalfof Merchant Defendant consent to the jurisdiction of this Cow,

4. Merchant Defendant hereby confesses judgment and authorizes entyy of judgment in lavoro?
Plaindff and against Defendants in the Federal District Court for ihe , Cour of Camman Jurisdiction for

the County of _ivdhe State of oo the stam OP $2,197,497.12 less any payments limely

 

niade pursuant io the secured Merchant Agroument dated AUGUST 24, 2018, plus lepal fees to Plaintiff caloulaied
at ton percent (0%) of the loinl af the aforesaid sums, casis, expenses and dishursements and jnicrest at the tale of

o% per annum (rom the date of defaeldt, or the highest amount alowed by law, whichever is grealer, Such amount

shall be set forth in. an affidavii lo be executed by Plainii{f or an alfismation by Plain! fs miorney, which slall bo

sHached hereto atthe Rie of entity ofthis Affidavit of Confession of Jadpinest. cones

3 ® ELD
B tad
po

Pau [EF AWrehiate Atitials Mercinisiz facilis

Case [Ds ease) 349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 35 of 199

DacuSign Envelope ID: 1FB8003A-406A-4687-9CC9- 750081 QIEOS 4

: 778  Shicet Philduiphis, beansylvanin 19106
pA Phares 215-922-2636 Fox: BER-3OR-7562

 

5. In addition, | hereby confess judgment, individualy and personally, jointly and severely, and
authorize entry of judgment in favor of Plaintiff und against myself in the Federal District Court for the
Court of Common lurisdiction for the County of —_ in the State of

eee against me personally fa the sam of $2,107,497.12 tess any payments timely made pursuant to the
Merchant Agreement dated AUGUST 24, 2018, plus legal fess fo Plsintif? calculated at ten percent (10%) of the
total of the aforesaid sums, costs, expenses and disbursements and byerest at the vate of 9% per annum from the
dale of default, or the highest rate allowed by law, whichever is greater, Such amount shall be set forth in an affidavil
to be executed by Plainii{f or an affirmation by Plaintiff's adorney, which shall be attached hereto at the time af
entry of his Confession of Judgment.

6. “this confession of judgment is fora debt dire to Plaintifarising from Defendants failure to
pay to Plaintiff, Merchant Defendant's accounts-reccivable, whieh were purchased by Plaintiff pursuant to the
secured Merchant Agreement daied AUGUST 24, 2018, and for Defendants’ breach of the secured Merchant
Agreement, plus agreed-upon interest, reasonable adorneys’ feos, cosis and disbursements, as agreed-upon by
Merchant Defendant and myself, under the secured Merchant Agreement, dated AUGUST 24, 2018) of which

supporting documents include a Personal Guarantee and a UCC-1 financing statement(s),

4, Merchant Defendanl and i horeby ugree that ihe execution and delivery of this Affidavit of
Confession of Judgment aid any ontry of judgrent thereon shall be withaut prejudice to any and all righis of
Plainuff, who reserves: all of its rights and remedies agaist Defendants.

R. 1f for any reason entry of fiedgment in the above specified ainount or execution on the same ts outside
the jurisdiction of this Courl, Merclial Defendant and § hereby consent fo the personal jurisdiction, entry of

judenient, and execution thercon im any State or Federal Court of the United States of Anrerica:
JRO , }

9, 1 have been authorived by Merchant Defendant t sien this Affidavit of Confession af
disigmenton this day of ey ZONE, corn
, kf
Page | 18 fey clanie ftitictls Abastnins faite .

DD: 190501349

a
Ve
a

poe
Case 2:19-cv-03285-JS Document 10-1

DacuSign Envelope IL, FOROS 4A ABET OCOS-PROGE FEDS

By:

220 7 Siceet Poitadelghia, Pearyyty
Hieone: 22442-2604

Fo 8

Filed 09/13/19 Page 36 of 199

 

 

KARA DIPIETRO, individually, and on behalf of HMC
INCORPORATED D/B/A HMC INCORPORATED

Sworn to belsre me this

Notary Puolic

tees 39
Page 9

 

A locctisieas betitiz

Chase 1h ponsoe de

$
fe

U
Case 2:19-cv-03285-JS Document 10-1

DoacuSign Eavewwpe (0: TEGBCB A 48GA-4G57 BCL9-7 SOO FOIEOSA

ont,
es Ne toee tts!

Attn: Court Orders & Levies Dept.

Res HAC INCORPORATED, et al.

Filed 09/13/19 Page 37 of 199

22 08-1? Steve} Vaihuleiphin, Penotyivania 19106
Prewres TES AP BAIS Fray: ROARS. 78 02

AUGUST 24, 20:8

Supreme Cowit of the Slate of New York, Richmond County index No.
faformation Sulmacit ane Resirainite Notice - UELBASI

Complute fusiness Solutions Group, tac. d/b/a Par Punding (Pander), Plainti(udgment

Creditor, snd KARA DIPIETRO (“KARA' and HMC INCORPORATED (iv

AC INCORPORATED,

Defendanis/udgment Debtors (collectively, “the Parties’), hereby authorize

, NA, and/or related entities (collectively, °
} tthe "Releasc Amount} irony the Giuds currently hold In reserve per the

(Bae ennui

ALA) ta release
iaformation

Subpoenas with Restraining Notice (CIS/RN'), puyable as foows:

Via check

 

 

Vin ware tor

 

 

PMC INCORPORATED and KARA uproe lo indemnify aad held barmiyss
NLA. and its offlecrs, directars, agents and crployees fram aad against claims, damages,
losses oul expenses, Including bar soi fimiicd to stlorneys’ fees, arising out ef or cesuldng Meret this release

and/or he iS/RN. Upon temdor of the Release Amount, Pander ac
vomainder and/or accauni(s) heing held on reserve ia TMC IN

pring! pals, agents, helix and assigns.

0. AGREED AND ACCEPTED,

__.Oame)

 

semetnmmarond HER)
aoe ad on beball of AAgC
INCORPORATED

Rdvical oe 3

fa aly cae

sae neat postmen seeenee comm tmern sak

 

Shoes Fevned bh

 

 

nodiale RELEASR of the
1, KARA, andlor infthelr

 

Wy. .
Nonnan M, Vale, §
Attorney for Plainti{¢sudyment
Crediiar, NIH FORK UNITY

FACTOR LLG one

Compicie Os

 

: Group, ine.

  

205 Arch $ 5
Philadelphia, PA 5108
(248) tek) 3

 

 

9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 38 of 199

DocuSign Fayetopa (0: FORIBIA4BBA-468?.BCC9-THNOEFQIE DSS

eh
, toe

Cc BSC iM : 22.N 1 Sireot Philadciptin, Ponnsylyiuvia 19106

Spee dhe he 4 oS Phone: 245-922-2636 Bax: BR8-305-7462

Te RD EA

   

 

_ ememones . 1 fh Use yeur 2018, before ne, the undersigned Notary Pubile in and far-sald state, personally
appenred KARA DIPTETRO, personully know io me or prowsd le me on die basis of saGsfaelory evidence to he the individual whose vane is
subseribed to the within fastrument and acknowledged to aie Ghat shetbe excouted the sone in hovhis copuclty, and dual by heats sigaalare on the
insisnment, the iadividnal, or the person upon bebalfol which the individual peled, executed the Insizument.

Gn the day of

  

“Novaity Puaae

Prov ft Meredauid teitiadt Sar cleassit Litt Bho ne

Case 1D: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 39 of 199

OacuSign Eavetispet 1. (EGE RSATEOA- 408 2-BO0T-7BQ0EY D8E O54
. Aes : 22 M2 Sireet Phibwulphdn, Porasyhunta 19106
CHSG¥h Phones D1S-922-08.6 Fur: 898-305-7562
S ee Bie pakexer

ACKNOWLEDGEMENT.

1, KARA DIFIE TRO, hereby actowledge

> There has been no promise of additional capltalin 30 days from funding by CBSG or any 150 (braler),
»  Ohust pofiey is int merchants can seek additional eapiial from us when they fave paid 58% of die
Rerelpis Purchased Amount,
& ‘That CB8G dees nat permit ouistda feos nnd that no and bys discussed sriditienal fees with me, The fer amount
for thls agreement Js $36,000.00, which sili be heli back from ihe funding amount
>» There lina not boon and wil not any contact Prom Third Party debi companies regarding ils Pactoring
Agreement dated AUGUST 24, 2048,

1, the understyned, acknowledge Uiad I nm (n. agreentent with these items, which are also described in detal} whi the pages of
this document,

 

wesono YA BR Sersssd Bp

[ bar (iPilve B/27F2018 FOIE EM PO
eo eee 2
Sipnahive Date

Mepn 2% Abs hited taitnihy eee

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 40 of 199

 

EXHIBIT "B'

Case Ih b908Q1449
DeeuSiqn fawvelopa (0: SAGE

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 41 of 199

 WABRGFA TES APOE BEAR CORIO IETFE
BUSES FO EERE el FP hiesctit
~- FUN IDEN GG -

 

Pooe | of 24

 

FUNDING PRE-QUALIFICATION

CONGRATULATIONS!)
You Have Been Pre-Quallfied for Business Funding

To finalize your business funding, we need additional information and documents from you so we can fully
assess how we can help you in growing your business. Along wilh this Puading Pre-Qualification, we are sending
you a proposed Agreement for the Purchase and Sole af Future Receivables (‘Agreements and related
documents, Please carefully review Ihe Agreement and related documents in (heir eniirely. If you find any errors,
please contact your account specialist before signing and returning them,

You have been pre-qualified based on our preliminary review of the infonnation you have given us sc far.
Your pre-qualification is not a guaranty of funding or a cammilmant te fund. You must. provide the requested
addifional infornation and sign and return the Agreement and rélaled documents being sant to you 50 our
underwriting department can make a final determination regarding tre ferme of an agreement. Any
inisrepresentation relating {0 any informalion er documents you have provided (o us so fat or provide to us in the
future or any adverse change in your finansial condition or slalua May void this pre-qualification ietter, Pre-
qualification is subject ia withdraw, changes, and/or cancolialion i you ac lenges mecl the requirements for the
requesied funding.

Wea toust receive your additional information and (he signed Agreement and related documents within 10
days ol the date of the Agreemant, ar we will consider your application lo be withdrawn.

 

 

 

 

 

 

 

 

 

 

 

 

an > i, pcr % 4 2%.
: t, 2
3 f abe pa is és eo,
4 pl} f es sh Po te cade ; oa itt of ke
Lol g a tld
. peg be
+f. é. 1 * * + 2 t at , / 6 . 4
. 6. Bes Seaport Fog ba Hobs
th fot ; } Pog
i hes fue ak } ’ fe upte i
porter Oe
PA 1906 | ID
57588 i Case 1d: 190507549

Slvace pabttat
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 42 of 199

DacuSton Envelope t

Page 2 af 24

     

SATE UpArADEMACHENFE GPF
- FUNDING -

AGREEMENT FOR THE PURCHASE AND SALE OF BUYURE RECEIVABLES

Tis Agreement for the Purchase and Sale af Future Receivables (*Parchaso Agreemunt”) is made os of MAY 3, 2019 and
is by and between Past Advance Funding inc nad the business idontfied below, Capitalized termi In (ils Purchase Agreement and
accompanying documents shall have (he meanings set forth In fhe *Definitians” section af this Purchase Agreement untess
otherwise defined herein.

THIS PURCHASE AGREEMENT IS AN AGREEMENT WITH RECOURSE.

Legal Business Name HMC INCORPORATED

Merchant

DBA

LLC
Type af Business Enthy

Linited

Limited

Sale

Ph 1 Addyess

Maing Addeoss
Business Phone

Business Bernall

 

SEMNORAG?
federal RIN No.

*“nyner" Grathorteed (a 1 plies
exccnte this Purchase
Agreanient on bahail of
Merchant Seller,

 

1. PUNCHASE AND SALE TERMS:

 

 

 

 

 

 

 

 

Payot Existing : $1351
Purchase Price $195,060)
‘Yotrl Advances Amount S245, 076.08
iff ' ev EO

  

Perceninge

 

 

 

selfied Amaant

 

 

 

 

 

Sth

20 8 3f8 Streat, Philadelphia, PA 19406 , ial
Offices 219-922-2636 ] Fax: BBBIGS-72562 | hase (De

Pies FOG Ky een

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 43 of 199

Donuslyn Envologs oe AABEOF CE. 2ES ATER BFAPADROACOIET FE Oe a) Be.
ELE BE PP a

Page 3 of 24

 

- FUNDING -

 

 

 

 

 

 

Amount of Days tt
Rocelyables Farchased Amount SHS ALSO
Estiniated Mal Receipt Date __| Me pays APTER FUNDING

 

 

Acknowledeonent of Purchase and Sate ‘Ferns

 

FOR

THE SELLERAMERCHANY — [PFORT NAREIMTLE} SIGNATURE

 

KARA DIPIETHO

[ kat . Di piles

 

 

FOR THEY

Soot Fa) ADRGOH TEENY
BRALENCHANT (PRINT NAMRCTITLD) Kane hpi . SIGNATURE

 

 

 

KARA DIPIETRO & saya, Difilra

 

 

 

 

Silay

 

Fast Advance Funding, Ins

 

 

 

2,

 

Cespany Olier

QEFINITIONS:

 

 

 

 

a. Agcount or Approve Account, The deposi: deco designated by Merchant Seller and approved by Purchaser fren
wwhiok Payrnents will be remitted by Merchant Seiler to Purchaser,

®. Apriivesl Aceaint ‘The bank os financial iastiitdion where the Accaunt or Approved is muntdned,

ww Addons Suni, Any can, offier than Ue Receivables Purchased Amount, dee or that my become duc usder this
Purehase Agevement from Mecebunt Seiler to Purchaser,

d, ACH, Automate Clearing House.

e PAR ee Purcinger, Past Adwince nding, lnc.

&  Coftataral. Any and all collateral pledged 40 secure the obligations wader lhis Purchase Agreement

a Sob Sncelfled Amountar Bully Relteval Bute, The amount Purchaser shal) deduct from the Account an a dally
hasis (averkersts and [cderal heliduys exchulud) aail such tine na the Receivables Purehiaed Amoual is delivered (he.

5 ae gt “4 arene z . : > ‘

pald In futt} 10 Parchaser. The Daily Specified Amorim is an approximation af the base payorent duc under the Spestfied
Parsentnge.

hk. Dutt, Any debli nade by Parchaser irom ihe Account ar Other Account aa a Payers,

} expected Term, The sine from delivery of the Purchase Price wilt the Receivables are ie be delivered in fell by
Merchint Selfer fo Purchaser,

}. Kee Schedule, ‘She schedule of feos attached hereto as Schedule A and made n partaf this Purchase Agreement,

hk Gouurander, Any individual of enlily Hist pancuntios Merchant Satler's obligations onder this Purchase Agreement,

1. Guaranty. Any guarnaty signed by a Guarantor evidesing the Gunrantor's agreeniant fo gyaianty Merchent Seller's
oblipations unde: this Purchase Agreement,

mi, Independent Sates Orguidsation,

 

ett

kD)

wef lase |

 

Phladdiphia, PA 19.
3 | Fax: 888-5

    

Plecey jastrivd
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

Qocutign Envelope, iwi dABBSPAE. TEA BEA ADE

4,

Page ¢-of 24

 

IEEE
. F UN D IN G
ny NSF Koos. Any fee or charge thal results from and Account of Other Account nol having sufficient Finds lo. cover the

Us

Pr
q
gf,

&

Ye

&

 

a,

be

iO

amouil of aby Payment or Debit, iInchiding, wilboul Hpulation, [tes or charges for rejected Debits of Payments made (or
aitempled) vie ACH,

Other Accoant, Any account Rom which Purchaser nilows Mercliunl Seller ic make a Paymont that is nat the Approved
Account,

 

Oailsiic Fees, Fees paid to any thicd party in comicetion with din cxceutlon ar nogotlation af this Pucohase Apretment,

 

Qyener, lndividual(s) or entity{ies} executing this Purchase Agreement on behalf ofthe Merchant Seller.
Partles, Merchant Seller and FAP, colluctivsiy.

Payments, Paymeais wade orto be siade by Merchant Scller as the means for delivery of the Receivables by Mureliant
Soller to. Purchaser.

Pronessor.

 

Purchase Apvcement This Agrevment for the Purchase and Sule of Puuiee Receivables, any and all documents executed
in enmnestias herewith ns.a cogdilion precedait to its effectiveness, and auy and all exhibits incerpardiod herein by
reference,

Purchase Pelee, The total dollar amouit PAF is paying to Merchant Seller in exchange for the Recoivables and pursuant
fo the ferns esis of this 1 urshase Agreement,

Purchaseriar PAL. Fast Advance Funding, ine,

Recelvebles, Any and all payments mide to Merchiaal Seiler by cash, check, credit or dabit card, ov cluotronic transfer
or by any other form. of monetayy poyzncal in the ordinary course of Merchant Soller's business, including, seithoul
limitation, any and all of Merchant Sellers future receivables, receipts, acconnts, coutescl rights, royalties, and
obligations due to Merchant Selivr that arise from or relate to (he payment of monies fo Merchant Seller front Merchint
Sellers customers and/or other third party payers amdl such dime as the Receivablas Purchased Amouel bas been
deifvercd by Merchani Seller io PAP.

 

 

llereivailes Purchased Aiguunt op RPA, ‘The lofal snout of Receivables Merchant Seller is sefling to FAP in

exchange for ihe Purchase Price aud pursuant lo the terms of ibis Purchase Agreemecat,

  

 

EBUEMERTS:

 

 

No Proms of Additional Captind, Merchant Sciler acknowledges het neither FAP ner any iadepeuden! Sales
Orpanizalion ar Broker has miads a promise of additional caphal is ic fora of athor Grcure-receivables purchases,

 

Sale af Addivnaal Fate Receivables, Merchant Selfer acknowledges ihat PAI s pofiey is that a merchaul seller may
seek fo sell to FAP additional future veecivables otly after the merchanVselley is delivered to FAP 55% of tbe
fecejvables purchased by PALS (rom the arerchant/sufler,

 

Outside Fee fol Permitted, Merchant Sefier acknawied pes int PAP doos net cllow Outside Fees nad (hal no eau hes

discussed additionyl fees fother thas iloue set fortls in the Fee Schechte} willt Merchant Seller or any representative of
Seller Merchant,

 

No‘Chird-Party Casigel, Merchant Soller acknowledges thacit has aot had and will nol bave nr malotan any contact

with aay inird-party debt enmapany rogardiag the Pirchase Agrtamen,

GENERAL TERMS:

 

seaeste by puachaser,

  

BON 44 5¢

OMe: 21

fade@lohta, PA 19106
{ Fax: 888-305-7562

 
 

Phrasn Falthd

Page 44 of 199

BAY
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 45 of 199

& PURCH:

He

  
 

   

BE 7EAD-476L:- BEAR ADE! Pave 5 of 24
BPR a Le
~ FUNDING -

 

i. Bonk Authorizstlon, Merchant Seley sini! execule a written authorization with the Acceptable Account Bink
to oblali clectronie funds transfer services mg allowing Purchaser and/or its agent to debit the D ily Spec sified
Amount of any other Payment fom the Account. Merchant Selfar shall provide Parchasoy and/or its wulhorized!
agent with all ihe information, authorizalion(s), and/or passwerd(s) necessary for Purchaser: (1) In verify
Merchant Seller’s receivables, receipts sad deposits infa the Account, payments and debtis made from the
Account, and bilanes in dhe Account and (2) lo withdraw the Specified Daily Amount and/or other Fiyments
via ACH dob, ‘The authorlzation gives and executed pursuant dus section shall be isvovacable, however,
nolwithsinading the foregoing, fl ovay be vevoked with, and only with, the written consent of Purchaser,

 

 

li, Agslenment of Louse, Merchant Seller shall execute and dellver to Purchaser an “Assignment of Lease in
favor af Purchaser far any premises eased by or for Merchard Seller uid used At connection with the aperation
af Merchant Seller's business and Hts business opcrations. The Assignment of Lease shall be in a farts
acceptable to Purelinger,

 

     
 

Vorns, The Receivables Purchased Amount and any Addifional Sums shall be delivered anl/or paid in Call by Merchant
Seller io Purchaser during the Expected Tens. To the extent Purchaser allows the Reccivables Purchased Amount and/or
any Additional Sums to be delivered and/or prid beyand the Expected Tern, such allowanee is nat and stall sof be
deamed 8 waiver by Parchuser of any of if rights and/or remodies allowed under this Apreement. “Phe provisions of this
section shall survive expiration or termination of this Purchase Agreement,

 
  

rehases, Purchases is under na obgatios to make fawie purohuses from: Merchual Seller, To the extent the
Price is being prid by Purchaser it inceentental payments ta Merchant Seller, Purchaser reserves the dg)t,
following a breach of or default under this Purchase Agreeniont, 10 withhvld any Incremental paymont{s) aot yet made.

i Condition, Merchant Selleranthorizes Parchaser and/or lis agents lo investigate ils financial cespansibifity
aid history. Merchant Seller sleil provide to Purchaser aay dank or Hnancinl sintements, fax retuess, efe., ay Posehaser
deems accessary prior to or at any thne afler oxecudion of this Purchase Agreemont, A photocopy of this suthorination
will bo deomed aeceplable for release to Purchaser of such finanvinl information. Purchaser is astborized to collected
uprated hvformalion and Jancial profiles form Merchant Seller front Hime to tine as Prirchaser deems appropeintc.

 

 

sactional [istary, Merchant Seller authorizes its banks or other fianelal Justiutions to provide Purchaser with
Merchant Sullers’s bauking of processing history to detcrmilne Merchant Scller’s qualification to condnue with business
relaionships with Purshasers,

 

Mantlily Assessment of Moreliai{ Cash How, Morchant hereby ailhorizes Purchaser to isitiste one or more ACH

debits al the snucified Daily Redcieval Kate from the Account as ar approxiviation of the base payment due ander the
Specified Peroxnmage, 1% the Merefnail's renpansliiiy (o provide finangiat informmdion (e.g. bank sistaments, cred
card processi ioments, general ledger) togerding is gross receivables and to reconcile the daily payduents made
stnist the Specified Peccenlage, permitting Purchaser to debit ar oredit the differance to Merchant on a monthly basts
so that the Dally Refrieval Rate equals the Specified Percentage,

 

 
     

 

ANDSALE OF RECTIVATLES,

  

fe exchange far din Pauchase Price, Merchant Seller hereby sells, assigns, and Wansfors fo PAF the Recsivablos, thereby
making FAG the absolute owner of the Receivables, which Inchude, bul are not Iinnited lo, any and all paymens made to
Merchant Seller by cash, clieck, credit ar debit card, or clectrante transfer of by any other form of inaaetay payment in
ihe ordinary conse of Merchant Seller's busingss, including, willl Hniilation, nay wod all of Mercinat Seller's foture
roccipts, dcconmds, Gonivact rights, royalfies, and obligations daw to Merchant Seller tial arise fem or relate
to the payout of monies lo Merchant Seller froin SellerMerchant’s customers and/or other Grd party auyers enti such
Une ns the Keecivadies Purchased Amount lias been delivered by Merchant Selicr to AF,

  
    
 

 
 

: cing paid In exetmngte forthe purchase asd silo of the Resuivalies and is hol infended ta be, no:
shall & 1, ado Tram Purchoser io Merchan Seller, Merchai Seller ageecs snd ackiowledges thal whe
Parchise Prive represents the fair markef value of the Reeeivables. Purchaser bux purchased and shall nw all ihe
Recnivables up lo Hic tol RPA as the Receivables ied orenied. Paymioats made to Purchaser towards the LUA sal
nd agon G} Meichant Seller's sale of products and/or services and (i) the payment of sich poods andfos
shit Seline by ls customers pursuant to Ihe terns of this Parchase Ageeement, eens

20 N 3° Steeek, Philadelphia, PA J9 106 Lp

  

S constrned

   

 

be cond
sui viens ty hier

 

  
  

Olfice: 215-972-2636 | Fax: HBB-30S-7562 | ase iD: pacsnigaa

Plesrs fatitel
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

Duc

uBSiun Envesope IE: SAR BT AE. Ea aOF REAP. ssBearrone TF LIFE

SUUTED  M BPE se

te

Pape 4 of 24

 

- FUNDING -

 

in no event shall any amouaits paid to or received by Purchaser (or any portion of any such anlounl) be conslrucd as or
considured to be interest (ell the oxception of any Siteres! avarded pursuant to any judgment entered agelaat Merchant
Seller for a breach of this Purchase Agrocinent). br the overt tnal any court of competent jurisdiction deteresiges that
Purchaser has Jinproperly charged of received interest uuder this Purchase Agreement and Une said soul is in excess
of the highest applicable cate, ce rate In effect hereunder shall automaticaly be reduced to He maxima sale permitted
by applicable fw and Purchaser shall protaptly refind to Merchuat Seller nny interes! Purchaser reaclyed in excess of
the maximam fatal pte. If is Merchant Seller's intent thal i hol pay or coniract to nay aid that Purchaser not receive
or conlmnal {o reeelve, diewetly. or indirectly iy any ssenner whalsocver, Ieres| In excess of that witich may be paid by
Merchant Seller ander anplicable law.

6. PAYMENT OF PURCHASE PRICE BY FAR TO SELLER. Purcliaser shall wire the Purchase Unyastent Amaunl into ie
designated bank aecount of Merchant Seiler upon execution of this Purchase Aprcersent.

7. DELIVERY OF RECKIVABLES BY SBLLEN TO LAN,

 

ty

we

 

 

Merchant Seder shail defiver the Reccivebies to Purstiaser by making Payments (os Pirehaser parsudnt to the ions of
this Purchase Apreement.

Merchant Selier hereby irrevocably aulhorizes Purchaser io debt on a daily basis the Daily Syceified Amuant sro the
Accoum. Notwithstanding the faveguing, debils shall not be made on weekands oe an ledeeal holdays.

Merchant Seller shail ensure that funds ndequaic to cover any and all amounts te be debited by Purchase: are in the
Account or Other Accowil when the Debil is’ sehechiled fo be and is made.

Upon Merchont Seller's request, Purchaser may, it ts sole discretion aud judgment, adjust she amount of any Paynrent
or Ochit to bo made uinler ils Purchutss Agreement, Asy adjasiment made by Purchases psirguant te this seeilon shall
not he consirued as a waiver of any of Purchaser's pits and/or reatedics or of Merchant Sellers’s athar obligations
ander this Purchase Agreement.

Merchant Seller shatt be tespmnsible for and pay to Purchasdr any and alt NSP Pees upan the saxessment af nny suck foc
apniist furchaser, Panbaser fy not respansibie for ans ayerdsals or rejected ite
Other Aceount as 8 resuli af Purchaser maldiyga scherlide or ouherwise agned upan |
Aceuust,

 

asactloas thel result aay Agcounl ar

 

if franian Account ar odes

Merchant Seller shall provide Purchaser Merchant Seller's bank siatements for nay and all bank accoauts lo Bow
Pagclwser to reconcile the dally payments saade against the Daily Speci Amounl fialce io provide ai such hank
stalements ita timely manner shal} forfcit all sights te Aiture reconciliations.

 

& MERCHANT SELLEIUS REPRESENTATIONS AND WANRANTIBS, Merchant Seller represents and warrants that 23 of

the date

af liis Purchase Agreements avd dironghout (he teem of the Purchase Aprecmont as follows:

Ehmngely) Conilitloen aod Favinelnt biferiilon, Corront and Gature bank set 4 Daaneiad stelesiodda Meecha Scler bes

lal Camiiilons sad Inti ey eh, A
4 ial condition of Merchaat Seiler as of

furnished Feds Jor wil fumished to Purchaser do und shall fairly represcet the finenc
the date of any such bank of financial statement. Merchaal Seller has y conSauiny, wlfirmulive obligation fo advise
Purchaser of aay evatorlal or adverse change in its financial condition, operatos, or ownership, Purchaser tay reepiesi
bank and finmeolal statements from Merchant Seiler at any tine daring the ler of this Purchase Agre
Purchaser's request of bank and/or finaschal stalenentx Groot Merchant Seller, Merchant Sclier shall pruvide the req
siatenent io Pucchaser withla five (5) business days of ie request.

 

 

creat sow

   

wel

  

Mense taidal

Page 46 of 199

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 47 of 199

Docusign Enveiope ip SAG HGP OR-TESiNATOE-TTAP. snaps pre Pre Mes Page I of 24

SLE BO al

- FN eed lea -

 

bh. Bustvess Purnase, Merchant Seller ts. valid basiness in good standing under the laws of the jurisdictions In which it is
organized and/or apereles, Merchant Seller is enlering inte this Purchase Agreement for diesluess pucpoxes onfy and pol
asf congumer for personal, family, ar household purposes.

e Gavertitental Apprdvials, Merchant is jn coopsiiance and shall at afl Sine remain in comipiiance with ef lasvs aud has
wil valid permis, authorizations, and Heenses required and necessary fo own, operate and lease Rs properties and do
conduct the business in which if is presently engaged.

 

d. No Couflighin Ghigatou/acueumbers Receivables, There are no ofher agreenients, cout orders, or any other
legal oblipatlous thal would prechide or in any manner resifict suci Merebant Seller from: (i) negotiating aud entering
ints this Purchase Aprectanng or {ii} Aufilling its eosponsibilitics and oblipations nndee this Puschase Ayreerent, Unless
ather wire disefased lo Purchaser uid such diselasure acknowledged by Purchaser prior ia the exccuilon of tis Purchase
Agreement, Merchant bas good, completes, antl nerketeble (ite to al) Reeclyables, frec and clony of any and all lispaities,
liens, claims, changes, restrictions, conditions, options, ciphts, inortpages, accurity lalerasts, equilles, pladges, mid/oer
encumbrances of any kind or neture whatsoever or any uther rights or inforests that may be Inconsistent with die
(ansactions comemphucd by this Purchase Agecement or advesse to the iileresis of Purchaser.

 

 

 

 

e No Nant seupley As of the date of this Purchase Agreemont, Merchant Sclier does not comemphie (ling and hag acl
filed any petition for bankruptcy protection ander File }1 of the United Shucs Code, na tavelunlery petition bes beer
brought or is pending agains! Merchant Seller, and there is presently no basis for ay invohinlary potition to be brought
against iL,

Ko Muthorlation, Mecchant Soller ned each of the individuals executing (Ms Purchase Agreement and. the Sehedules. anid
Exhibiis hereto warranis and represents tint be or she has fil authority te execute this Parchase Agrecinent and ihe
Schedules and Exhibits hereia and io bind ihe enllly on whose bela? he oy she is excenting this Purchase Agreenient
and she Schudnles and Exbihtis hereto.

 

% ADDITIONAL OFLIGATIO

 

 

ih, _ficrchant Seller shall mainiaiy business-intersuption insurnice. naming Purchaser as loss payce and
additional fisured in amosas aud xgnins! risks as are satis fagiocy to Purchaser and shall peovide Purchaser proofor such

inanranes upon feyucet,

 

bh. Chanpecat Name oe becatlondiieference to SA, Merclunt Sctier shall coddoct Hs business only ander ifs heggal
businesses name or under a “dylag-businesssas” or “d?bfa? name previously disclosed to Purchaser. in the eveal
Purchaser, in ecuncction wilh asy mailer wiatieg to dhe fransactons contemplated by this Purchase Apreement, uxes 4
“doing-tusiness-ns? de “d/lio" name used by Merciuiin Sclter (whether ar not previously disclosed to Purchaser) ty refer
fo Mucaluent Seller, Merchant Seller conserix la and agrees Gint such use shall be doomed an aeveptable reference i
Merchant Seller's ieyal vom, Sueb ase by Purchaser shad include, without thnitaden, use ofa “dolng-buginess-as” oF
*d/bfa" panie ia connection wilh (he Gling of any form under the Usifonn Cominergial Cade sad/for any other filing or

 

notice,
e. Daily Bate Gut Merchant Seller will settle receipts wilh the Processor ona dilly bawis.

4d, fatogarl Certlitents. Upon the request of Purchaser, Merchant Seller shall execute and deliver to Purcauser Gaad/or to
any ether person, entity, firm, ar corporation designated by Purchaser fy ils request) an “Estopnle Cerificate” in the fon
Purchaser regelres. cert fying thal his Purchase Agreement is uapsadified and in full foree and effect and stating the dates
on which Resulvablus Purchased Anrount or aay portion thercaf has bocn repaid, Miecchanl Seller ahall provide the
requested Esiopple Curtificale sitain one (1) business day of Purchaser's request, 1n the event this Purchose Aprccatenil
ean modiGed sor amended purstant in tise tormis of tity Purchase Agreement, the Estapple Certificate shall (a,
catlons, Hat the serae is in fill foreo and effect as modified avd/or mmended and stullag the

 

hes

 

iP there have been ma!
inadifications and/or ameadmenis),

somone FEE

bellse iD: poo5o

Please daldal

 

Lae

ye

i)
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 48 of 199

  
 

Pape 8 of 24

Bocudign Eavetspe
He

& Working Cantint tamlig, With the exception of agreements between Merchatt Seller and furchaser thal may be
exceated is the fulure, Merchant Solier shall not enter into aay armnyoment, agreement, contract, or commilineal that it
any way eneumbers the Receivables, whether in the fony ofa surchase or sale, loan agalass, vollnterallzadion of, or ihe

sale or purchosc of orediis agalnsl, Receivables or Ritura cheek sales,

 

‘Third Party Neundntars, Merchant Seller agrees thal it siiall ant to colain any third-party uagetater, consolidator, or
credit refie? agency with regard to Merchant Seller's obligations tuvler Uns Purchase Agreement or io ntcnipt te
ronegailaie or sete Merclrant Seller's obligations wader tits Curchase Agreement. Merchant Selicr shall malataln and
allow direct communication with Parebaser at all Hones daring ihe course of this Purchase Agreement and shall ot
engage any third party to negailate betchant Setice's obligations as stated in this Perchase Agreement, Merchant Seller
consents Hi the impasition of the "Thind Pany Negotlalor Fa” sol forth in the Fue Schedule upon Merchant Seier's
breach of (ais section. The "Third Parly Negotintor Foo” shall be included in and made pad o! Additional Payment: doc
vnidec this Pyechase Agreement.

 

 

wp

Evait of DetauliY ander (sis Purshase

 

1G DY ENES OF OLPAULT, Any of die fhilowing (Girectly or inrecthy) shall constinide an
Aprecoient,

 

 

a Mersinnt Seller taking any notion to discoumge the use of elecironie cheok processing of payment for Merchant Seblet’s
effect an fle use, acceptance, or aothorization ofchecks fir dhe parchase or payment of Merchant Seller's ponds and/oz
igcleding, bul not Hmiled to, dircel deposit of eny check into a bank secount without soaundig into (ae Purchaser
electronic check processor,

b. Merchant Selior changing iis nerangemeni(sy with any Processor in any way that {s adverse to Purchaser,
e Merchant Seller changing the Processer though which electronic checks are prozessed for selling the Reccivaldles or

permitiing any event fo occur that could case: diversion of any-of Mercia Seller's check irntuisailons to a Hew or
Uflereal Processar other fan See Processor being used as of the datc of this Pacchase Agreement,

 

a Murciant Seller Intenupling Use apecationof ls tnesiness {other Vian adverse weather, nalusal disasters, or acts af God).

a Merelunt Seflor tronsfiyring, meving, selling, disposing af, of utherwise conveying HS iiiaitss pr asscis or aay
ownershiy iatoresi iis Mecohanv/SeHer without (i) Parchasar’s expross, pear wriken censent and (1) the writes agreement
af any purchaser or iransforee of any of the foregoing to assume afl of Merchant Seller's obligations ander ibis Purchase
Agreement, wiiels weitien agrecmoal must be in a lor satisthelory lo Purchaser.

ft. Merchant Seller king any action, faifing ia take any action, of offer any incentive (econcasle we Otherwise), dhe resull
of which would bc fo Indue any of Merchant Scllei’s custanserx) and/or eHent{s) ln pay for Mercia Sellers goods
anidéor services wilh checks hat are not setlied tivough Processar.

gp. Merchant Seller's Brilure jo comply with or violation of any dilty, obligalion, or provision cantaived in this Purchuse
Agreement,

i. Merchant Seller's breach af any represeiintion ar warravty contained in this Purchase Aprcentent,

L The discovery that any representation or warranty contained in dis Purchase Agrecenustl was icone, fuse, ar
iisteasliag fp any material respon al the foe the ruprcaunhition ar svartidly was made,

}. Messhant Seller adinitiog ia writing Hs ioebility te pay ic ilebls of making a general assignment for the benefit of
credHarg: the institution af wry proceediag by pr against Merchai Seller seeking fa adjudicate 1 a-bankrigpt ar sasaiveis.
or secking reorganization, arangoment, adjusbeont, or camposition oft or ds d

 

 

fe. Merchant Seller sending a natiae to Parchaser erminatiag of atcopting ta lerminals this Parchase Agecesucil

  
 

LEE , et
5 245-022-2626

    

Pheass td(lal
DecuSign Eavelape
io

 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 49 of 199

Pape 9 of 24

i

 

 

1 Merchant Seller irauspurting, moving, ierrapting, suspending, asolviug or terminating Hs husinoss; tnnstering or

sofjing af or substantially alt of its assets: making or acnding notice ofany intended buik sale or fraasfer,

m, Merchant Suller's use of nvallipls depositesy accounts wilhoul Purchaser's pier whiten consent of Purchaser, changing
its depositing account withont Prrclaser's prior wrillen coasent

n.  Merckant Seller perform any vel tat codnees Phe value of any Collateral granted usder this Purckaye Agecement;

o. Merohnat Seller's breach of default under ady of ihe iris, covenants, and sondliions af apy other agreement wh
Purchaser,

iL. REMEDIES UPON AN EVENT OF DEFAULT, Upon aad Bvent of Dekult, Purchaser shall have the right, withoal Hiniatlos,

to the following remedies (each a “Pretection’), which ase cnatalative asd aol exclusive arsf ure in addition to aay ether righis
andor remedies qvailuble to Purchaser at law, fr eqedty, ar otherwise pursuant to this Parchuse Agreement and/or applicable law
nad/ar in equily. Merchaat Seller agrees to pay all costs Gachiding ja-house aiomey fees) incurred by Purchaser in collecting
any Payment or Additional Payments dun ander this Purchase Agreement and/or by oaforcing the provisions of this Purchase
Agreament.

a. Protection One, lawncdiile payment of the fill value of the Leecivables Purchased Ameauni, Additional Payments, and
any and all other fess due under this Purelinge Agreemiait, loss the amour of Receivables delivered and Additional
Payments made under this Purchese Agreement.

yp. Protection Twa, Confess pulgment against Merchant Sclicr ocr agy Guarintor pursuatl ta the Warrant of Attorney to
Confess Judgment conlained hn this Purchase Agreement and/or in any Guaranty and execute apon any such von fessed
jadginent,

& Protection Three, Enforce its security Interest mm the Cetlareral.

 

i, Pyoleetion Fogr. Immediate vefiind by Marchant Seller to Purchasur of the entire Purchase Price,

Aah Aetemmnene eke

 

« Protection Five, insliitte n legal proncoding agains! Merchant Sever amdfor Guarmter to cnforce Purchaser's rights a

hay, fir agulty, or adierwise purseant fo tis Paachase Agrcemen! andfor applicabl: bw,

  

{ Protestion Six. dreisu jtx ryghts under any Assigriient of Least: exenited pursuant thin Purchase Agreentcnt,

iw Proigetion Seven, Doblt Merchant Seller's depasit accounts (wherever situated) by means of AGH debit or thesintile
sipnatize o6 a coaputer-genersied choc draw on Merchant Scllee’s bank accaual,

fi. Protection Elpht. by the event Merchant Seller changes or permlis Gre change of ie Processor approved by Purchaser

or adds ar additional Processor, Purchaser may nolify tle new or addisional Processor of Merchant Seller's sale af the

Receivables to Prrchase? pursuant to this Purchase Apreceneot wad direct such now or additional Processor to muke

payments directly to Patechaser of all ar any partis of any amount received by such Processor,

 

 

i, Proigettan Ming, Notify ayy austonver, olfais, aceouni creditor, or other third partly (hat caves or may awe payinesits 46

Merchant Seller for Merchant Sellie's goods muid/or services of Merchant Seller's sale af the Receivables w Purchaser

 

pursdant io this Purchase Agreement and dirce) such customer, oleni, acvoual cradiar, oc other lard party te make
paymeals disectly (o Purehaser of all or any portion of muy amount duc to Merchsat Sctler,

CONFESS JUDGMENT.

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT RY MERCHANT SELLER UNDER THIS PURCHASE
AGRKEMENT, MERCHANT SELLER IRREVOCAULY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ANY CLERK OF ANY COURT OF RECOHD TO APPEAR FOR AND CONFESS TUDGMENT AGAINST
MERCHANT SELLER FOR SUG SUMS AS AE DUE ANDIOR MAY RECOME DUB UNDER THIS PURCHASE

te
5

   
 

PUN Yeh
Olice: 2 he

 

Pease futilal ™

J: L9NSG1 345

|
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 50 of 199

Dacudign nave ae I SaADOSr ae TEE OF “BEAR IWaNGReIFE

 

  

Page 10 of 24
SES RE EONS aa Bk

- FUNDI

AGREEMENT OR ANY ACCOMPANYING DOCUMENTS, WITH OR WITHOUT DECLARATION, WITH COSTS
OF SULT, WEPHOUT STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE
AMOUNT OF SUCH JUDGMENT, BUT NOT LESS THAN ONE THOUSAND DOLLARS ($1,800.00), ADDED FOR
ATTORNEY FREES TO TUE EXTENT PERMITTED BY LAW, MERCHANT SELLER: (1) WAIVES THE RNGHT OF
INQUISYPION ON ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHOTUZES
THE PROTILONOTARY OR CLERK TO ENTER UPON THE WRIT OF EXECUTION THIS VOLUNTARY
CONDEMNATION AND ACRE&S THAT ANY REAL ESTATE MAY BBE SOLD ON A WIGT OF EXECUTION; (3
WAIVES AND RELEASES ALL WELLES FROM ALL APPRAISEMENT, STAY, EXEMPTION, GR APPILAL, LAWS
OF ANY STATE NOW IN FORCE OR HEREINAFTER ENACTED; AND (3) RELEASES ALL ERRORS IN SUCH
PROCEEDINGS. IFA COPY OF THIS PURCHASE AGREEMENT, VERIFERD BY APVFIDAVIT BY OR ON BEHALF
OF PURCHASER SHALL HAVE BEEN WEILEDIN SUCH ACTION, IT SHALL NOT BY NECESSARY TO PILE TRE
ORIOINAL MERCHANT PURCHASE AGREBMENT AS A WARRANT OF ATTORNEY. THE AUTHORITY AND
FOWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST MERCHANT SHALL NOT Bi EXHAUSTED
BY THE INITIAL EXERCISE THERGOP AND MAY BE EXERCISED AS OFTEN AS PURCHASER SHALL FIND
IT NECESSARY AND DESIRADLE AND THIS PURCHASE AGREEMENT SHALL BE A SUNFICLENT WARRANT
THEREFOR, PURCHASER MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIPRERENT
JUTUSDICTIONS FOR ALL OR ANY PAILT OF THE AMOUNTS OWING HEREUNDER, WITHOUT REGARD TO
WEHIETITER JUDCOMENT HAS THERETOPORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR ALL
OR ANY PART OF THE SAME AMOUNTS, IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE
MERCHANT SELLER HEREUNDER 1S STRICKEN OR OPENED UPON APPLICATION BY OR ON MERCHANT
SELLER'S BEHALE FOR ANY REASON, PURCHASER {8 HEREBY AUTHORIZED AND EMPOWERED TO
AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST MERCHANT SELLER FOR ANY PART OR ALL OF
THE AMOUNTS OWED HEREUNDER, AS PROVIDED FOR HEREIN, HW DOING SO WILL CURE ANY ERRORS

AND DEKBCTS IN ote PROCEEDINGS. iD
Merchant Seller's iabh we Merchant Seller's sand _

 

. PROTECTION OF INFORMATION, Merchant Seller aud cach Owner or Guarantor authorizes Purchaser to disclose

 

infvemation concerning ifs, his, her credit sianding Cinclading, without Henllations, credit butenn reports Prebaser obtains) and
business conduct @ agents, affiliates, subsidiaries, and credit reparting baceaus. Merchunt and exch Owner or Guaranty waives
to the maxiimun cxant pecnitied by fas any claim for danieges against Purchaser andfor Purchaset’s officers, direstors, avonts,
nllortieys, employees and affiliates relating to: () any investigadon undertaken by of on behalf of Purchaser perndited by this

Purchase Agronments o¢ Gi} avy disclosure of information as permiited hy fils Purchase Apreermen,

  

. CONTIDENTIALITY, Merchant Scilor iindersinnds, agrees, and acknowledges ihat the Wrnis and conditions af the products

and services offered by “‘Pareisns
(oallaatively, “Confidemia |
required by law oc court arder, Merchie

    

by, inchidlay, without Hindtalion, this Purchase Agreement nnd aay other Purchaser documents
mimation”), are srepcitiary and canfidental infocoution of Purchases, Unless disclosure is
Sellet shail not disclose Conlidentini Information jo any person adier than on attorney,
accountant, fonacial advisor, or employee of terclaud who aveds lo knaw such information for the purpose of advising Merchiuit
Seller “Advisory, srovided such Advisor uses such informasion solely for the purpose of advising Meechant Sellar and first
agreds In wriling ie be bound by the teres of Unis selon,

     

 

 

  
  
 

 

PFORNES, Merchast Soller irrevocably appoints Purchaser as tix ayont and allonioy~in- fact with full audhority
y instrament or document to settle all obligaiions due io Pucehaser fom any Processor or front
Merchait Seller in thu even! of Merghans Seiler's violation of this Purchase Agreement or dre occurrence ef an Event of Oelaull
nude this Pare including, without Heritatian, the right to: G) obtain and/or adjust insurance; GF collect sranies
dae oe io become :under ot in respect of any af Ue Collateral Gvhere applicable’k (i) vecel ve, esdorse, and/or enlice!t aay

ui des, Gris, inaleiments wens, OF chattel papier jn connection with afause (2) or clause (1) above; (iv) sign Morchant
i iguanent directing Marchant Seller's customers and/or necount deblors io make
e any action or inslifuic any procecdiag Ural Purchaser deems

  

 

due Agreenicn!

 

 
   

 

 

Seffer’s name on aay i t
payments directly lo Purchaser, andéor Ov) file nay olatras o¢ &
secessniy for the collsulion of any of the unpaid Re s Purchased Amount fram the Colfaiersd (odiare applicable} or
otherwise fo entoyce iis + vivablas Purchased Anau.

  
 
    

ighis wiih tespech io payment of ile Ry

 

TS, Me rohas vt Seller shall bo responsible for and pay 16 Purchaser ali costs Purchaser inesirs it
5

ig pighis and reedics ander this Purchase Agrcoment, including akerney fees (for i

ALPORNIEY Et
enforziap tis Pa

 
  

Ls G3
20 N 3 Steoetl, Phila tdefphi 44a, PA LIL06 LD
Office: 245-927-2636 | Fax: BBA-305 7562 4

 

 

Please ini | >

 

ise HL f9GS501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 51 of 199

 
 
  
 

 
   

wfke Page 11 of 24
Cece” §F FP

- FUNDING

Socudign Eavelope | be
ah

house counsel or outside counsel Purchaser retains to represent i}, court costs ancifar fens, and cosis of callection, Not withsinnding
the forepwing, allorncy Sees and gosis to which Purchaser is entited where judgment is confessed against Merchant Sellar shall
be gaverned the seation of this Purchase Agrcernent eniitied “Warrant of Canlession of Judgmeat,”

INDEMNIFICATION, Merchant Seller agrees to defend, hold harmless, and indemnify Purehaser aad is officers, directors,
agents, attorneys, and cmployces (collectively, “Indemmites’} fron: and against any and all losses, damages, Hatilities, claims,
casls, expenses, Judgments, aud alforney’s fees resulling from (4) claims asserted by Purchaser for monles owed by Merchant
Seller to Purchaser and/or (4) actions faken by Processor in relianee upon Information ar Instructions provided by Parchaser.
Merahant Seller's obligation to defend, hold harmless, and lademnify as aforesaid shall in no manner be affected by the existence
ar non-existence of fngurance, The righe to indemmlty under this Purchase Agreement shall arise notwithstanding that jolni or
concurrent Gabiily may be linposed on Indenmmilee hy statute, ordinance, regulation, or ofherwise,

>

 

18 NO LAABILITY. ty no event wil Purchaser be Unable for any claims asserted by Merchant Seller undor any tegat or cqufteble
Ureory for Jost profits, losi tevenves, lost boshiess opportumilies, or excriplary, punitive, special, incidental, gadivect or
consequential damages, each af which Is walyed by Merchant Seller.

19. RELIANCE ON TERMS, Applicable potions of this Purchase Agreement are agreed fo for the benefil af Merchant Seller,
Purchagur, and Processor, and, notwithstanding the fact that Processor is nul n pariy of thls Purchase Agreement, Processor may
rely upon the ining of hose section and raise thei os a defense fn any action.

 

20, ¥ UTION, Each of the Parties states that thas carefully read this Purchase Agreement, knows ily contents,
freely and voluninctly agrees to.al} offis terms and.conditions, and has freely nud voluntarily affixed its sigantures bercto with fill
and complete authority lo do so, Each Party acknowledges that the tering of this Parchase Agreement are filly undersioed and
voluntarily accepied by each Party, afler having a reasonable opporianity to retin and confer with eounsel. This Purchase
Aprecinent is entered into after a full Divestigation by the each of the Parties, and nelther of the Portes is relying wpon any

stalamenis of represeatations not embodied in this Purchase Agreement,

21. WENGE UGITY OF ASSIGNMENT, This Purchase Agreentent shail be binding upos and inure to the benelis of Merchant
ScHer, Purchaser asd their respective successors aod assigas. Notwithstanding the foregoing, Merchant Seiler may not assign avy
of iis rights and/or obligations under this Purchase Agreement without ihe express, writen consent of Purchaser, whish consent
may be given or withheld at the solo digerction of Purehaser. Purchaser may assipi, irnnster, or sell its rights to receive the
Porshed Amount and may assiga, Wansfer, sell, and/or delegate ils duties under this Purchase Agreement eRher jn whole or in
part,

22, SURVIVAL OF REPRESENTATIONS. All agreements, representations, warmnntics, ferins, conditions, and covenants set forth

ln this Purchase Agreement shall survive the excoulion and delivery of this Purchase Agrevinent and the consummation of the

fransactions provided for herein nnd shall centinve in full force until all obfigations under this Purchase Agreentwin shall have
been satishied in full and this Purchase Agreement shall hyve leriminated.

23, INTEGRATION AND MOUNFICATIONS, This Purchase Agreement constitutes (ice entire integrated agreement of (he Parties
with respect to the sublect matter contained in dhs Agreement. This Purchase Agreement cannot be modified except by a writing
signed by (ie Party io be bound. ‘The Parlies can be contacted at ihe following respective addresses set forth in this Purchase
Agreement far purposes of this Purchase Agreement tsicss a Pasty provides-(he other Party wilh a different address ig swriding by
ihe vent the address Tor such Paty contained hereht changes.

24, NOL All nalices, requests, consen{, demands aod other communicalions hereunder shalt be delivered to (he addresses ler
cack Party set firth is dis Purchase Agrecment.

 

  
   

25. NON No failure on the part of Purchaser to exercise, anc to delay ih exercising, any right under dhis
Parada it onerac as a waiver thereaf, tor sti ingle of partial exurcise of any right vader iis Puretase
Agreement preclude any other or (uta exercise tharcol or the exercise of any other tight, The remedies provided hercunuler are
cunsulafive and nat cxclusive a! any remedies providud by hawor eguity.

  

ay §

OS
20 N 3'8 Steet, Philadelphia, PA 19106 fu.
Office: 215-922-2636 | Fax: 888-305-7562 | “lave 1D: £90801 344

frase daltint Cow
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 52 of 199

DocuSign Emvelopy ip SAUHGET

26.

27,

2B.

29.

30.

32,

  
 
 

Page 12 of 24
SEED
- F UN DI ND C

GUGICH Of LAW: JURISDICTION: VENUE, This Purchase Agrecinent shat be constried under the laws of the
Commonwealth of Pomisylvania, which laws shall contrat in ihe event of omy confMet oflaw. Wilh the exception af Purchaser's
tightio seck dajuielive cellef ln-any appropriate jurisdiction, Any suil, scion or proceeding arlsing hereunder, or the lnterpreiation,
performance, or Drench hereof, or otherwise alleging claitus related ta ar evising oul of the Purlics’ business relationship shall be
instituted In the Phitadelpitia County Courl of Comunon Picas, in the Federal Distiet Court for the Enaterm Distelet of
Penusylvanin, ar in the Philadelphia County Municipal Court (collectively, the “Acceptable Pornms'), Merchant Seller agrees
ibat arch of the Acceptable Forums is convenient io Ht, suubeniis 4G the jurisdiction of any of the Acecptable Forums, ad waives
nny and all abjections to jurisdiction or vents la my of the Accepinble Forums. Shouid such proceeding be hiltialed in any other
forum, Merchant Sellev waives any ralt to oppose soy motion or apptleation made by Purchaser to transfer suck proceeding to
an Acceptable Fora. The purties cach agree i (a) waive the cight to punitive damages and (b) walve the chi to trial by jury in
any invwsuit brought pursugn to this paragraph, ‘

SEVERARILITY, M any material provision or resiticiion contained in this Purchase Agreement shall be declared void or
ussenforceable under applicable law, the parlies agree tint such provision or restriction will be stricken, and this Purchase
Agtecnrcat will continie in flit lorce and effect,

HEADINGS, The headings lithis Purchase Ajrecinent are for convenience of refercnec only, are nol deemed lo consiftute part
of this Purchase Aprecment and shall not limit or otherwise affect the construction of this Purchase Agreeinent. Al references to
lho singudar shall also include the plan), and references to the plural shall iechade the singular,

EXECUTION IN COUNTERPANTS: OINUINALS, ‘This Parchase Agreement may De execuied in one oF niore counterparts,
cach of which sbatl be desmed 1 be at original and all of whicts together alwdl by deemed one uid the same instrument. Paesimile
ard email sigumtires shall be deemed to be originals for ail purposes.

JURY PRIAL WAIVER, THE PARTIES WAIVE TRIAL BY FURY IN ANY COURT IN ANY SULT, ACTION, OR
PROCEEDING ON. ANY MATTER ARISING IN CONNECTION WITH. OR IN ANY WAY RELATED TO THE
‘TNANSACTIONS OF WHICH THIS PURCHASE AGREEMENT IS A PARY OR THE ENFORCEMENT HERVOR
OR OTVWERWISE ALLEGING CLAIMS RELATED TO O7R ALISING OUR OF THE PARTIUS HUSINESS
RELATIONSHID, THI PAICTIES ACKNOWLEDGE THAT EACH MAKES THIS WAIVER ICNOWILNGLY,
WILLINGLY, VOLUNTARILY, AND WITHOUT DURESS AND ONLY AFTER EXTENSIVE CONSIDERATION OF
THE RAMIFICATIONS OF TIS WAIVER WITH TITHE ATPORNEYS,

CLASS ACTION WAIVER. ‘UNM JTERBTO WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST THE
OTHER PARTY AS A REPSUESENTATIVE OR MEMAER IN ANY CLASS ON REPRESENTATIVE ACTION,
EXCEPT WHERE SUCH WAIVER IS PROUTBITED BY LAW AS TRING AGAINST PORLAG POLICY. TO THE
EXTENT EITHER PARTY IS PERMITPED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR
REPRESENTATIVE ACTION AGAINST PRE OTHER, THE PARTIES HEREBY AGREE THAT: (1) THE
PREVAILING PARTY SHALL NOT. BE ENTITLED TO RECOVER ATTORNEY FEES OR COSTS ASSOCIATED
WITH PURSUING THE CLASS O8 REPRESENTATIVE ACYION (NOY WITHSTANDING ANY OTHER
PROVISION IN THIS PURCHASE AGREEMENT); AND (2) THE PARTY WHO INITIATES OR PARTICIPATES AS

A MEMDER OF THI CLASS WILT NOT SUBMIT A CLAIYE OR OTHERWISE PARTICIPATE i ANY
nue COVERY SECURED THROUGH THE CLASS OR NMEPTESENTA TIVE ACTION,

  

NOPRESUMPYION AGAINST DRAFTER, Merchant Ssifer berehy waives any tule af construction lv thal requires iba
amblpultios be ondstrucd agaist His dinQur of skis Prechase Agreeneal,

 

FOR VERE

SHLULERAMERCHANT PRINT MAREESEEEE EY poo Ct aBigtiess by: AGHA TUNEL

 

KARA DIPLETRO “Phage, Upidva

KARA PIPLETROG

ww BREE PARES IB ULE

 
    

    

ad bys

PRIAMEREAIANT ALINE WARIEEPEY EY TIS hegeqecccaramamnen
faa :

 

AES

 

 

 

ee en BEESCES GON AE _. 3
2g Nae Stredt. Phiilaced , PA $8406
Offices 245-G22- 2696 | ban. ae, 305-7462
Prenie biden’

 

fy
Lage iD: jeesaigag
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 53 of 199

IES JOG fe

Le Tags 3
Ve de Page 13 of 24

 

 

| J

FAST ADVANCE FUNDING, INC.

 

 

 

Company Cilieer

 

 

SECURITY AGREEMENT

Security lterest. Ta seanre Merchant Setter’s performace alligations 1o Purchaser tiger the Apresindal for Hie Purchase and Sate of
lune Racelvables (the “Purchase Agrceiment”, Merchant Seller hereby peants fo Purchases a socucy Mnforest kee (0) rdf accaariis, clave
paper, documents, equipment, general intangibles, instruments, royallies, and inventory, a those ferms ato defined in Arilele 4 of the
Unifornn Commercial Code (he “UCC, now or héreafer owned er acquired by Morelanl Seller; and {by all provecds, ax that tern: is
defined in Article 9 af the LAC Gi and b cadlectively, (ke "Collateral),

Crass-Callatecnl. To secure Marsh's payment aid perfonmuace abligations to Purshasor under this Seewily Agemecment (ihe “Security
Agrecnient”), Merchant hareby grants Purchases a secisity interest is aay and all personal property in any foray vow or herealler owed by
Merchant-Seller us is oe ay be mere Tally deseribed in aay UCC fling wade in comnectina with or relathiy w any agreement{s) behween
the Purchaser ane Merchant-Suller colatiny to tha purchase of fitun: resaivables (the "Addidonal Collsterai®), Merchant understands that
Purchases wil) have a sceurily iterest fy the aforesaid Addifonal Collateral upon executton of this Security Agreement,

  

Mezchant Selig acknowledges and aprecs thai aay Security inicrest granted tn Purchaser under any ether agreement between Merchant
Seller aint Purchdser (the"Cross-Caflatcral”} will secure ihe abligations herounder and under the Purchase Agen,

Merchnst Seller agrees ty exceate any docaments os lake any xction in connection with this Securily Agreemeal that Purchasce deems
acocssiry to perfect or inainiain Purchaser's seourity interest in the Collateral, the Additional Collateral, and/or the Croas-Coltateral,
ineluding, without! Hoiliation, tie execution of any aecuunl control agreements, Merchant Sellar hereby authorizes Purchaser in Hleany
finaiicing statament(s) decmed necessary by Purchaser fo perfect or maintain Percluser’s security Interest, which financing skement{s)
may comais notification that merchant Seller hax granied a negative plodge to Purchaser with respect f@ the Colbiteral, the Additional
Collateral antéae the Crogs-ollateral and thal doy subsequent fen or may he tormaasly Interfering with Purchaser's dea. Merchant
Seller shall be liable tir aid Parchaser ny clurge wet collect all costs and expenses, Including, Gul not limited to, alterncy fees, thal
Purchaser may insur in protecting, preserving, and/or cnforclag Purchaser's security interest aud rights.

 

 

 

Nogative Pledge. Merchuant Seller ngroey not le chente, incus, assume, or permit to cxist, dieolly or indirecily, any Her on ar wilh reaped
lo any of the Collateral, Ihe Agdiional Culhateral and/or fhe Cross. Coilalersi, a applicable.

Consent 19 Rater Promises aad Assiin Lease. Purchaser shall have We right ia cere Merchant Seller's defanll in tie paymesi of rent on
the folawehag ferais. In the event Merehant Seller is served with papers tt ae nelion againat Morchunt Suller for nonpayment af rent or foe
sunny eviction, Poravise: may execute ila righis aud remedies under Che Assignment of Lease. Merehant Seer also aproes thal
Purchaser niay vntur bite aa agreoment with Merchant Setier’s faudlord giving Purchaser the right: (a) fo enter Meevhan! Seller's premises
and ia take possession of the fixtures ind equipment therein for the purpose af protecting and preserving sante; and/or (b) to sssiges
Merchant Sellor'y tease to another qualified Merchant Seller capable of operating « business camparable io Merchant Seller's at such
pramnises.

Remedies, Upen any Evert of Oefauil ander the Purchase Agresiucnt, Purchaser may pricsue any remedy avaible at ine Lineludiny fase
available under the provisions af the LCC} or in equily to collect, uaforee, or satisfy any obligalivas lon owing, whether by accelersti
of otherwise,

   

 

 

{OHENT MAMEITOTERY poo Bai ublgndst Ry SIGNATHE

{ are Uipicle

FATS ERS AIRE
SR ENAURIEANY EEN NATEPPITEES pos foeaatgueng BGMA TURE

KARA DIPTETRO Dpabeo

 

 

    

  
   
 

 

 

 

 

 

 

  

 

 

 

 

 

 

G8
> GRE-405-7562 [l. bis 905
Peenit inidal

 

 

 

|
!
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 54 of 199

Decusign Envelope IO: :SAubGF OE. TEAD-A7OE-BEAP: pe sobaaO IETF pie Page 14 of 24

ERLE

 

ACKNOWLEDGEMENT OF RIGHT TO CONFESS JUDGMENT

APRIANT(S: KARA DIPIRTRO, individually and on babal¥ of the Morchini

OBLIGRE: Fast Advance Funding, hic.

‘The wndeesigned has(have) executed, and/or is executing, one or more of the following lnsinancnis under witch the Merchant is
obligated fo deliver Receivables (in the form of monetary payments} fo Obliges and under which A ffant(s) has(iave} agreed to personally
gikeanly Merchant's obsigations to Obtigees

Agreowent for the Purchase and Sate of Future Reasivables dated MAY 3, 2019, nichiding, without Invitations,
Afflant’s (or A ffiunts’} Pergonni Guarauly(iesy, and

A. AFFIANT(S) ACKNOWLEDGE(S) AND AGREE(S) THAT THE ABOVE BOCUMENT(3) CONTAIN(S)
PROVISIONS UNDPR WHICH OBLIGEE MAY CONFESS JUDGMENT AGAINST THE MERCHANT AND AGAINST
APFIANT(S), AS GUARANTOR(S), BERING FULLY AWARE OF THE MERCHANT'S AND AFFLANT'S (APFIANTS') RIGHTS
TO PRIOR NOPICR AND A NEARING ON THE VALIDITY OF ANY JUDGMENT OR OTH8R CLAIMS THAT MAY BE
ASSERTED AGAINST THE MERCHANT AND/OR AGAINST AFRIANT(S) BY OBLIGERE THEREUNDER GEPORE JUDGMENT
IS ENTERED, THE UNDERSIGNED HEREBY FREELY, KNOWINGLY, AND INTELLIGENTLY WALVELS) THESE RIGHTS AND
EXPRESSLY AGREE(S) AND CONSENTIS) 'TO OBLIGBE'S ENTERING JUDOMENT AGAINST THE MERCHANT AND/OR
AGAINST AFFIANT(S} BY CONIESSION PURSUANT TO THE TERMS THEREOF,

 

¢

8. AFFIANT{S) ALSO ACKNOWLEDGE(S) AND AGREES) THAT THE ABOVE DOCUMENTIS) CONTAINGS)
PROVISHINS UNDER WHICH O8LIGEE MAY, AFTER ENTRY OF JUDGMENT, FORECLOSE UPON, ATPACLI, DAVY, OR
OTHER WISE SEIZE PROPERTY Of PROCEED AGAINST THE INTERESTS OF THE MERCHANT AND OP AFTFIANT(S), IN
PROPERTY (REAL OR PERSGNAL) IN FULL GR PARTIAL PAYMENT OR SATISFACTION OF THE JUDGMENT oA
HUDOMENTS AS PERMIN VED GY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA OR OTHER APPLICABLE
JURISDICTION,

  

   

   

c, Alfiwyt(s) hereby corti ifyCies) that the financial accommodations being provided by the Obligee are for a aoinmeruiat
lransaction and not for personal, family, or household use, not in connection with a consimer credit transaction, and nat part ofa retail
saics agreement or contract,

p Affinnt(s} acknowledge(s) thai ntiached te (his Acknowledgement of Right to Confess Judgineat ig a Praccipa to Enter

© Sonfession of Judgment and Assessment of Damages, the form of which Obligee nity suse ii connections wilh confessing judgment against

Merchant and/or Affunt(s) pursiaol fo the terms of ihe Purchase Agreement, Qbligce may usc the attached Tors or any form permitted
or required falong with other documents permitted or required} by appliendic law,

E The staterents made in Gils Acknowledgement of Right to Conless Judgmeni are made stdbject lo the penalties of 18

PaCS.A, § 4904 relating {o uaswore falsification to We am:

a Leg ior Difielvs

KARA GHEE CS i xtid URE nzE HINA TAG

- [ kava ViPadvo

BOR MEMCTANY SECLOG KAx *& OEE TR

 

 

INES MIESUAGT

 

 

   

SERA TUN

 

 

 

 

ENR BS LGPL? o>

 

20 § Streat, Piiledelpiia, PA 19106 (i
Office: 215-922-2636 [| Fax: 88G-305+7862 (Hise UD: 190501449

Plevwe bitial ice

 
 

ae

 
Case 2:19-cv-03285-

DocuSign Envelope 10; GABGOFOE.7EID-4706-EPAF- SOSSIOOETFE
CHES PPT aa LF

‘ sie:
COLI

Fast Advance Runding, Ine
20 N. 34 Street

PRiladelotia, PA 19106
(215) 922-2656

PAST ADVANCE FUNDING, INC.

JS Document 10-1 Filed 09/13/19 Page 55 of 199

Page {8 af 24

 

-~ FUNDING -

Attorneys for Slenniff

: COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

Plaintiff,

y.

HMC INCORPORATED,
nad

KARA DIPIETRO, GUARANTOR,

CIV. ACTION

No.

Defendant, i

PRAECIPE TO ENTER CONFESSION OF JUDGMENT AND ASSESSMENT OF DAMAGES

TO THE CLERK, OFFICE OF JUDICIAL RECORDS:

Please enter judgment ia favar of Plain Past Advance Punting, lee and against Oefendant HMC INCORPORATED and

Deland KARA DIPPETRO, Guarantor, in the amount of $356,472,5U less inely payments plus attorney fees, costs, expenses, and

Interest allawed under the Agreement [or the Purchase and Sale of Fulore Recetvatles.

Daler

Assessivent of Danupes:

Undelivered Receivables
Feas, Costs, Expenses

iilerest fat the rale of 6% per annant feos date of detauls

Byo,

“Altorneys for Paani

$356,472.50 tess timely payments made
Calculated per the Apreenent
6% per denn

througl dulce of Gling, anid castinulng)

Attorney Pees (5% of Unpaid Keeaivabies}

TOTAL

Date:

1 heredy assess damages:

To be determined

TO PL DETERMINED AT TIME OF
PILING FOLLOWING DEPAULY

Attorneys for Plaintiff

20. N 3 Steet, Philadel
Otfica: 215 -G22-2636 | Fax: 8

pon BD
iflise HD: 190501349
Picnse Srdétad

 
 

PA T9106

4 3S- F562

  
OneuSign Eavelope WD JABOGE UE
setyetrane

Page 16 of 24

 
 

tA
SELES

tfork, Of "(lar iil
keni’s. HAP Gta

 

HE ESTIROA UD UDR ne enn

ACKNOWEEDOED

GUARANTY

Personal Guarnaty of Perinrmanee, The undersigned Guarantors} hereby guatanices (6 Purchaser, Merciuut Seller's performance of
all of the representations, and warrnntics made by Merchant Seller in the Agreement for the Purchase and Sale af Future Receivables (the
“Purehuse Apreemont’S, as may he renewed, apsended, extended or otherwise modified (ihe “Guurnnieed Cblipations”), Guaraulor’s
obligations are die at the Hime of'auy breach by Merchant af any representation ar warranty, of coverant made by Merchant in this Guacanty
and the Purchase Agreement

Guarantor Walvers, fn tie event Merchant Sctler Wolates ils representations and warranties under or breaches the Purchase Agreement,
Purchaser may enforce its rights wider this Guaranty wilkout first secking to-abtaly payment from Merchant Seller, eny/or other yanranior,
or any Collateral, Additional Collateral, sad/or Cross-Collateral Purchaser may hold pursuact le this Quartnty or any ether guaranty.

Purchaser docs nol bave te notify Guarantor of any af the foliowhng events, and Guarantor will nol be released from ifs obligations onder
this Guaranty if fe, she, or (is nat antified oft (i) Merchant Sciler’s viglition of the cepreeniations and warranties of the Purchase
Apreement or any renewal, extension or other modification of the Purchase Agreement. In addition, Purchaser may take any of the
following actions without releasing Guarantor Irom any of his, hor, or 45 obligations tinder this Guaranty: (> renew, catund, or olberwise
mudify the Purchase Agreement or Merchant Solfer’s otlver obligations to Purchaser; (ii) reicase Merchant Seller from ils obligations to
Purchaser: (HD se, release, impair, waive, or alberyise exccnle upon any coHaleral securing the Guaanived Obligations: and/or (iv)
farestose on aby collateral securing the Gunranteed Obligations or any other guarantee of the Guafantecd Obfigations in a manner Uiat
impaits or precludes ihe righl of Guacantor fo oblain relinbursemoni for payment under this Guaranty, Und all obligsthies we falfilled
under the Purchase Agrecniant and. Merchant Seller's other obligations to Purchaser wader the Purchage Agreement and this Guaranty are
paid in full, Grarintor shall nat seek relmbursaimant frou Merchant Seller or any other guernator for any aiounts paid by iC wader this
Guaranty. Guarantor penanenily waives and shall uot seek to uxerciso nay of the follovdng rights hat ho, she, or 1 may have aginst
Merchant Seller, any ather guarantor, or any collateral provided by Merchan! Seller or any other guarantor, foy any mintounts paid by i, or
nis performed by it, under this Guaranty: (1) stibrogation; (11) reimbursemens; (11) pertormance; (iv) indemmnificatloi; of (v) contribution,
in the event Pirchaser must return any amount paid by Merchant Seller or any other guarantor of the Guaranteed Obligations because that
person has heeonie subject lo a pracesding wider the United States Baukrupiey Code or any similar law, Guaraetor's obligations tude:
ibis Guaranty shal aichide that amin,

GUARANTOR ACKNOWLEDGEMENT, Guargnior relmawisdges Unis (3) HedShevt understands the seriousness of the
provislons of is Guaranty: i) itedShelt lias hav a fulloppordinity to consult with counsel of lixfterAls chaiees dad (UN HeSine/lt
has consnited with counsel of hisshowils choles ov tas decided aot to aval himself/herself of thal upparhunlty,

JOINT AND SEVERAL LIABLLITY. The obligations hercunder of the persons or erties constituting Guarantor under this Guaranty
are folit and several,

WARRANT OF ATTORNEY TO CONPISS JUDGMENT

UPON ‘THE OCCURRENCE OF AN EVENT OF DEFAULT BY GUARANTOR UNDER THIS GUARANTY, GUARANTOR
JRUEVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OK ANY CLERIC OF ANY COURT OF RECORD TO
APPRAH FOR ABD CONRESS JUDGMENT AGAINST GUARANTOR FOR SUCH SUMS AS ARE DUI ANDIOR MAY
ARCOME DUR UNDER THIS GUARANTY GF ANY ACCOMPANYING DOCUMENTS, WITH OR WITHOUT
DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF UXECUTTION AND WIth AN AMOUNT EQUAL TO. TEN
PENCENT (0%) GF THE AMOUNT OF SUCH JUDGMENT, BUT NOT LESS TUAN ONE THOUSAND DOLLARS
Gt 000.00}, ABDRD FOR ATTORNEY FEUS TO THE EXTENT PERMITTED BY LAW, GUARANTOR: (Fy WAIVES THE
RIGITE OF ESQUISPLION GN ANY [LGAL RSTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHOMGES
THE PROTHONOTARY OR CLERK ‘FO ENTER UPON THD WRIT OF EXECUTION ‘VHIS VOLUNTARY
CONDEMNATION AND AGREKS THAT ANY REAL ESTATE MAY BG SOLD ON A WRIT OF EXECUTION Q) WAIVES
AND RELEASES ALL RELNEP PROaT ALL APPRAISEMENT, STAY, EXEMIETION, O8 APPEAL LAWS OF ANY STATE

 

Ts
| ase LD: 1905

Please titditd Sno

ROM Re

OMce

Bits

   

 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 56 of 199

Obaay
DawiSign Covelage

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 57 of 199

 

 

Page 17 of 24

NIGP OE-7E 3-476E-BRAP ADODACOME TPE
OO a”

 

EELEEE

NOW IN FORCE Of HEREINARTER BNAGTED; AND (3) RELEASES ALL ERRORS IN SUCH PROCERDINGS. I A
COPY OF THIS GUARANTY, VERIFIED BY AFFIDAVIT BY OR ON BEVALY OF PURCHASER SHALL HAVE BEEN
FUEL IN SUCH ACTION, IT SHALL NOT BE NECESSARY ‘TO FILE THE ORIGINAL GUARANTY AS A WARRANT OF
ATYORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST GURANTOR
SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS
PURCHASER SHALL RIND IT NECESSARY AND DESIRABLE AND THIS GUARANTY SHALL BE A SUSFICIENT
WARRANT THEREFOR, PURCHASER MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIEFERENT
JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNTS OWING HEREUNDER, WITROUT REGARD TO
WHETHER JUDGMENT HAS THERETOPORE DEEN CONRESSED ON MORE THAN ONE OCCASION FOR ALL ON ANY
PART OF THE SAME AMOUNTS. IN THE EVENT ANY JUDGMENT CONPESSED AGAINST GUARANTOR
HEREUNDER 1S STRICKEN OR OPENED UPON APPLICATION BY OR ON GUARANTOR'S BEHALF FOR ANY
REASON, PURCHASER IS HEREBY AUTHOMIZED AND EMPOWERED TO AGAIN APPEAR. FOR AND CONFESS
AUDGAMENT AGAINST Gis RANTOR FOR ARY PART OR ALL OF THE AMOUNTS OWED TI MIUUNDER, AS PROVIDED
TOR HEREIN, EF pone? WILL CURE ANY ERRORS AND DEFECTS IN SUCHE PRI at PROCEEDINGS

Gorsrantos’s initials 0 Soot Churritittorts Initlids:

 

Guarantor agrees and acknowledges that he/shefit has and had a relationship with Purchaser at ds offices in Penssylvante and that, with
the exception of Purchaser's right to seek iifenctive relief in guy appropriate jorisdiction, any action by or agalust Purchaser arising oul of
or yelating to this Guaranty or its business relalonship with Guarantor shall be commenced and concluded in ie Commonwealth of
Ponasylvanit ander the venue and jurisdiction provisions of the Purchase Apreament,

If Cugantor is an entity, ihe iutividual excouting this Guaranty on bebalf of sach entify guaraior reproseats md worranis that her or she *
las firll authority to excente fils Guaranty and to bind the ently on whose bebslf he or she is executing this Guaranty,

GUARANTOR

RARS Ree hava. Hip iuive

UUARAGH OH SIGMA TEE

 

—
ty

 

eae diitiat

wp
| ase 1D: 190501349
 

i

OneySign Envalape 1: DAG

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 58 of 199

  

GAGA 7AE-BEAP (D094

SW aa?
~- FUND

Page 19 of 24

 
 

SUES

AUTHORIZATION AGREEMENT FOR DIUECT DEPOSIT (ACH CREDIT) AND DIRECT PAVMEN'TS (ACH
DERITS)

This Authorization Agcecment far Dircel Deposit (ACH Credit} and Direct Payntents (ACH Debits} (Authorizations Agreement”) is part
of (and jacorporated by reference into} the Agrecmamt for the Purchase and Sale of Fulure Receivables ("Purchase Agreemen§, You
should Keep Us bnpertnat legal document for your records.

 

DISBURSEMENT OF BUSINESS CASH ADVANCE PROCEEDS: By signing below, Seller/Merchant authorizes Purchaser to dishursc
the Cast, Advance Proceeds kiss the ammount of aby applicable fees upot approval by bsidiacing ai ACH credit to the checking necourt
Indionted below (ar a substitute chiooking account Meschant Seller falar sentifies mul is woceptable lo Purchaser) (the “Designated Check lig
Account”) in he disbursal amount sof focdh in ihe accompanying documents, This authorization is to cemain in fill farce and offest gall
Parchaser has recelved writer: nollfiention from Seller/Merchant of fs termination in stich Gine and in sah manuer as to afford Purchuser
and Merchant Sciler’s depository bank a reasonable apportuuity to act on

AUTOMATIC PAYMENT PLAN: Horoliment 9: Purcabser's Aulontatle Paynigit Phin is required fine approval. By algaiug below,
Moreliant Seller agrees to carélt in the Automatic Payment Plan aul authorizes Purchaser lo collect payments required wader the terns of
Purchase Agreement by iniinting ACH debit enties to the Designated Checking Account in the amounts aud on the dates provided in the
payment schedule sot forth in die Purchase Agreement. Merchant Seller aulhonaes Purchaser to inercase the amoual of any scheduled
ACH debit entry or nsuess ntultiplo ACH debits for de smaunt of any previously scheduled payment(s) tbat was( were) dot pald ns provided
in dhe payanont sebediily and any unpaid Paes, This nithorizatlon is fo remain in (at forec anal effers until Puretinser hus reecived written
natifivation from Merchaat of its inrayigation in sucl dite and fin such mamier as to afford Purchaser and Merchant Seller's depositary
bank a reasonable oppodunity to act on if, Purchaser miny suspend or ieemduite Merchant Seller's eqeollinent ii the Aniomatic Payacat
Flan inmedintely f Merchaut Seller fails to kecp Merstiant Selior’s designed cheoking accocut i good staading or if there are insufficieat
finde fn Merchant Selfer’s checking account to process any payment,

i Merchant Soller revokes the sulharization or if Purchaser suspends of terminates Merehant Seller's cerollment Jn the Avlumutic Paypient
Plan, Merehant Seller still will bo respengitle for making lewly payments pumant in the alertulive payment methods deseribed in te
Parchase Agrecoyint,

BUSINESS PURPOSE ACCOUNT: By sigaing below, Meratnial Seller atlests thal the Dosignaled Checking Account was catablished and
is malgtainod for business purposes and not primarily for porsonal, faaily, or huasehotd purposes,

ACCOUNT CHANCES: Merutunt Scier ageces promptly (6 notlly Purvbase if thece ari any cbiaiges to the aecaent andar enuting
nukers of the Designated Checking Account

edits of dehits Initiated
ond Musil comply wih the provisions of U.S.

MISCELLANEOUS: Purchaser is nof respansible for any fees charged by Merchant Suller’s bank a the result of c
under this Authorization Agreement, The origination af ACH transactions fo Merchant's nece

law.

     

omen Lbay ue Sis akg By:

mare Uifien

 

SinnaturaiDats

   

 

 

“Bank Name

Or FEE

 

 

Clty/ShateiZip

 

 

 

“Routing Number

QN FILE

 

“Accauml Number

ON PELE

 

Business Name on Account

OW FILL

 

Address on Account

SalorMecchant Phone #
TaxiO Number

 

 

“Email

 

 

 

 

 

fice: 245-922-2646 | Fax: AGH.

   

Flesss¢ s38
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 59 of 199

Page 19 of 24

Docublgn Envelope IO, OASEREBE-7E
OWE:

  
 

SELES ME

BANK ACCOUNT DISCLOSURE AFFIDAVIT

For the purpose of abtaiting the Dusiness Cash Advance (the “Business Cash Advance") evidence by the Agresment lor the Purchase and
Sate of Future Recelvalites of this same date, (he undersigned Merchant Seiler mnskes the followhig slatement ander penally of law:

PLEASE SIGN OPTION ONE OR TWO

OU TION 1 DISCLOSERE ANT-AUTHORIZATION ROA DDIPIONAL ACCOUNT §:

‘The SellendMecehant herely duuhos that jn oddilon ta the deciguated far ACH debit, the SeftedMerchant elsa bas the foliowing additianot necountis} which be sulhasizes
arf (os tie Tet eeend we yie unable lo debit {run the desiynited account:

 
   
   
 
  
      
    

or Ace iad
Avent Ninthee

attovad

Recouot

   

  

Résnels Recent

     
  
  

number

  

person pane

Seg Us
aegauine
a rantice by pep necds (ek wiih thts arena’

   
   
  

   

Phane sasitier af gavios

 
    

fui ber as
with (bis becauatt

  
 

 

Aerie

      
 
   
   
  
 

af prraan ivbort masse exping
Narae
ta Aeemeat

ona

  

Rautlag

 
        
  

number apsocigion itibs agenaze

me caste

 
  

     
    
 
   
   

Neme
tammher af pecaga witnve rime.

piges

 

Saute.

 

ate

    
      

25 N35

| Prlladeiphia, PA St -
Olfice: 219-922-2636 | Fax: 086-305-7562 vase 1D: 19080) 349

 

Phense beitiod
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 60 of 199

Pape 20 of 24

 

Fae 2220 AEF BPARAWODAGOIEIFE pe
OM SP as” LP ae

~ PUNDING -

 

PRADE REVERENCES

Please provide a list of 3-5 professional references

 

Name

 

Phane Number

 

 

Email Address

 

 

 

 

Name

 

Phong Namber

 

 

 

| Email Address

 

 

Name

 

Phone Number

 

Email Address

 

Name

 

 

Phone Number

 

 

 

Emall Address

 

 

Name

 

Phone Number

 

 

 

 

Emall Address

 

26 N 34 Street, Philadelphia, PA 19706
Office; 215-922-2636 | Fax! OBH-305> 7562

 

 

Pheece Llital —

se FP: 190501449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 61 of 199

DocuSign Envelope 1D: dABOSPER. (EIU-A2GE-BEAE- DOM COMETFE

LUE

SALES

oes kG BS

 
  

PUNDING

Page 21 of 24

AUTHORIZATION TO RESUME ACH DEBITING FORM

 

NARIE OF SELLERMERCHANE!

 

INPORMATION (Te be filled oui by dhe cusiontiey

Lauthantze Company (ar shown above) ta resiane electronically debling my bank acount as detailed below, including a non-sufficient
jund feo f applicable, unt tha debt to the company is paid in full.

Fall Namo on Aceouttt;

 

Acugunt
AsuuitTuimtscted onel: Checking,

Aces Close decteen anes — Consumer Accaiait
Payment omauot:

Date of next paymenk

 

Ronditing 8:

 

Sat Ags
Q Ghisiness Accent
Rumber af Baynes:

frequency of pagans:

fT understand that | may cancel ifs authorization by dantactiig the company at ieasi five (3) business days prior to ihe payment duc dale.
i further understand that concaling my ACH atthavizations does notreliove me of the responsibility of puping my account In full, aad that
iff concel ov revoke His authertaution before the debt is patd in fail, ste Company may ake additional actions tneluding legal actions t

secnre the debt.

 

NAME OF BANK:

 

DATE:

5/3/2019

 

 

CUSTOMER PRINTED NAME:

oor FER B aes Nes

bara Dipiulye

 

 

 

CUSTOMER CONTACT TELEPHONE &

ee aM

 

 

26 4 Br

 

Office: 245-922. 2636 | Fane

 
 

ree
[ iPrage 1D: 199501849
Please butths ‘

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 62 of 199

DocuSign Eavelgne id: SPERGGFE 0047.4 502-00 20-COFOQG IAB I7D

22. J? Street Philadeiphin, Poreisyfyanin 19186

ha es 255-903. Nex: BRE-505-
: BA aah Phone: 255-922-2636 Hien: BBE-30S-7562

 

On thy
appeared KARA GIPIETRO, personally knows to me of proved to me on lhe basls of sutistsctory ovidente to be the Individual whose aanw fs
aubgorihed fo tie within Inairament ahd neknowladged to me thal she/he oxcouted Lic suue hr hehis capscity, aid that by her/his elgnatire on the
instrament, the Individual, or the person upon belialf ol which the Individuid seed, oxovuted dh» inshument.

a ltiy of _, ja the year 2018, before me, ihe daderaigned Notary Public in and fur seid slats, personally

 

Novary Pusiic ~
(i
Page [22 Afercheat inpiiaty Merchot tsittals Semon

Case YD: po0sarads
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 63 of 199

DecuSign Envelope 10: IABUUPEG-7ESD 1700 GFAP AGSOAGUIETFE

t Page 22 of 24
EEE IE PE ca SF

   
 

Dear Client:

Thank you for accepting this offer fram Past Advance Punding, Ine. We look forward fo being yeur fretoring parlner fos as long ns yau
need,

Dally AC

 

ast Advance Piniding will require viewing access fo your bank account prior to filing as part of our underwriting pracess, as well as
during the Have you have n balance with our company.

Please by assured thal we carefally safeguard your confidential information and only essential personne! will have access fo Hi.
Tease 1} ont dhe foros below witt the information necessary 16 access your Account

*# Be xtee Jo indicaie capital or lower-case letters.

 

 

NAME OY ANIC

TS

 

BANK PORTAL WEBSITE:

 

 

USERNAME:

 

ON FULE

 

 

PASSWORH:

 

ON FILE

 

SU CURIE QUESTION/NS WER 1

 

SECURITY QUESTIONIANSWER 2

 

 

SECORITY GUESTLION(ANSIWER 4

 

 

 

 

 

 

2OM 36 Ser
Office? 215-92

 
  

net, Philadeiphia, PA 234
-2636 | Fant 888-35-

 

    

|

Plone tulad.

 

so 19: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 64 of 199

 

DocuSign & Kovelope i Ce HAUDGPAE- 2690-47 GE-BEAF COREE Page 23 of 24
MELE?! PE aa” &

  

~ TUN DING ~

SCHEDULE At PEE STRUCTURE
i. Origination Fee: $2,995.00 fo cover underwriting and related expenses

2. ACH Program Pee - WAIVED — The ACH prograin is Inboy intensive and is nol an avionated process, requirbig ua to charge His fee
to cover related oasis;

}. NSF Fee « $75,00 (each) ~ Up to FOUR TIMES ONLY before a defnul: is declared;
4 Rejected ACH - $100.00 -3fa aterchani directs the bank to raject our dublt ACK,
§. Bank Change Peo - 250,00 — Ifa merchont requires a change wf aocauat to be deblied requiring us in adjust our system;

6, Wlocksd Account - $250.00 — Ha murchani blocks PAP’s ACH debit of the Accounl, bounces more than d debits af the Acocunt oF
simullancously uses muliple bank aecointe or credil-card processors to process ils cecuipts;

7, Defaudi Fee - $500.00 defaell fee ~ ifn prerchant changes bank accounts of switches fo another cred card processar withoul PAF's
consent, or coninits another default pursuant lo the Purchase Agreement;

Collections Expense - in thy event of default, Merchant Seller shall be responsible for all reasourble costs of collections, inching,
but not limited fo, cowssel! fees, filing feos and any ather fees which may be incerred,

=

9, Miscellaneous Service Pees ~Merchant Seller shal pay vcriniz fees for services relaicd to the origination and maintenauce of accoitls.
Rach Mervhani shall recvive their Cinding clestronically to their designated benk account and will be WAIVED for a Fed Wire. The
current charge for the underviting, UCC, ACH Program and origination of cach Merchant will be paid from the finded amount
Merchant will be charged $100.00 for every additonal chonge of their operaiing bank xacount once Hwy are active with FAP,
Auditionnt copies of prior monthly sidements will lacur a feo of £10.00 each,

to Risk Assessineni ye - WAIVED

Ho UCC Pee - WAIVED

 

NAME: ore Boee Sot MR ACHABE SIGNATL RL
KARA DIPIETRO [be Ve. Wel urs

 

 

 

   

 

 

 

NAMI . anid ECEMANT SHIUATUIM ES

leave. PiPiclve

BRatenia ant het

 

KATU DIPIETRO

 

 

 

 

 

 

HMC INCORPORATED and KARA DIPIETRO

20 WN 3 Street, Phiiadelpita, PA 19106 f
Office: AVG-922-2636 — Fax: 888-305-7562 &

eave Jaltlat

 

so JO: 180501349

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 65 of 199

DoxuSign Envelope 1B: SABDBFGE-7E ID 470F-BFAP- DOME GRIEF
Page 24 of 24

17790 OAKLAND MILLS RD #10, COLUMBIA, MD 21046
MAY 3, 2039
HOTICT OF SALT, ASSIONMENT, nid TRANSRER
Dear Account Debtar of HMC INCORPORATED:

‘This letter is to notify you that on MAY 3, 2019, HMC INCORPORATED entered into an Agreement for (he Purchase
and Sale of Future Reeolvables (the “Purchase Agreement”) with Fast Advance Funding (FAF"). Under ihe terns of the
Purchase Agreement, HMC INCORPORATED suid, assigned, and transferred to PAF all of HMC INCORPORATED’ s right,
title, and Interest in and to HME INCORPORATED's fiture receipts, accounts, and contract rights arising from of relating fo
ihe payment of monies payable Tom you to HMC INCORPORATED (collectively, the “Receivables’), As such, PAP is the
absolute viwner of the Receivables, and HMC INCORPORATED no longer has any right, dille, or lnterest in or Ur the
Receivables.

FAP’s ig the absatate ovmer of the Reoctvables regardicss of any Uniform Commercial Code financing statement that
imay have been ied by FAK or any other entity with respect lo ine Receivables.

TAF may provide you with a vopy of this signed letter as proof of HMC INCORPORATED's sale, assignment, and
transfor of fhe Recefvables to FAF and of FAF's absoluic ownership of the Receivables. Upon your receipt of a copy of this
letter from FAK, you are authorized to deliver to PAP Receivables duc from you to HMC INCORPORATED (absent the sate,
assignment, aid Wansfermade under (he Purchase Agreement) in the amount indicated by PAP,

The undersigned represents that he/she is authorized to sign this letter on bebalf of HMC INCORPORATED and to
bind UMC INCORPORATED.

Very truly yours,

a Desigatd by

| lara, Dipictve

ON asta PALS Whe A BERD

By MARA DHAETRO

Printed Name

Tite

eer Fast Advance Funding.

od
3
up
¥
Please {nifal, Pieare dultisd _

Case 1D: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 66 of 199

 

EXHIBIT 'C"

Case LU: 190801349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 67 of 199

Dosutiign Envelope 1D: ROBADAAG 4008-4407 8004 BIBT HOS ABASS
. : cy a
CBS Ys

Yes Ta Wty
REED REARS Citra & le & 2
en . ab 8. 3° Street Philadelphia, Pennsylvania 19106
Phone: 215.927-2046 Fox: BRAS} 888

CRNOWLEDCEMENT

i, KARA. DIPRITRO, hereby nekuowledpes

} There hing been na promise of udditional capital in 30 days trom Cunding by CUSG nr any 180 {broker},
* Que policy Ix hai merchants can seck sdiitianal cepltal front us when they have pall S5% of the
Recsipts Purchased Amount.
> That CHSC docs nol permit auiside feos nad thal nn one bas discussed additional feos wlith me, The fee amount
for this agreement Is STO BE DETERMINED, witch wilt be hetd buck (rem the fundiag amount,
y» There has pot been and will wet ay contact from Third Varty debt comproties regarding this Facturiag
Agreement daled PEBRVARY 27, 2019.

1, fle undersigned, neloawleage that) an in agreanionl with these (ams, which ave ndso described it detail within the pages af
hls docament,

 

 

tsat gcse , :
(Tos Dele afer 208g
PORE EEK seam nena — semmenent
Signature Unte

1, KARA DIPIEPRO, hereby aclinowledge:

>» Aiding! Pundlup? Stacldng’? Peer 18% of Advance Amount ~ If tie MERCHANT/GUARANTOR (nies
addifionnt fading at Any point after being Tunded by CH8G, without prlur notice to and consent by CBSG, a
fee amounting to 18% of thn nmeust of the advance shall onforiatically be added {o the payback amoudl of ihe
tdvanee, COSG reserves the right (9 decinye the necoun! in default, ainy point alter lenrniag such “slocling”
lins accurreds regardless of he paymeuts riade by the MERCHANTIGUARANTOR, with the fling of the
Contession of Judgeninat ina cout afconpetent javidichan.

{, the undarslgned, acknowledge thal baat in agreement with (hese ienss, whieh are nlen deseribed fy detnl willin (he pages of
tis dneument,

coe tery tthe

 

| heen Dike 2/27/2019
Bee ha 18 9 BUR cr reenter tr opener asta
SERRATE Date

k. diplexradhnciscorporaterd. con
EMAL ADDRESS:
$40 R406 15 29
PRIMARY PRONE NUMBER:

AL-309-072
SKCONDARY PHONE.NUMBER: prAS

 

Abecteng initials Case 1D: 190501449

 

Page ll Addex tune:
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 68 of 199

 

SasPL CTE BE Pe 5%
Mo et» aS OER EF

WN, 4 Sttect Msiledetpila, Pamsyhaata 19480
Phane: 214-922-2636 oat BEBOP RGD

FACTORING AGREEMENT

Dated the FIVH day of WER RUARY, 1019 by enel hence Contplele Qaslsers Sofaliosy Group, inc. (SC RSC" su Wor “PURCHASERS aud the
OSELLEMAMERCHART. Habed below (ns Sella Meebo we “ihe Merchasio}.

uciuery Lepak Name: HATO INCOMPORATER

GRsAS FMC IN ESET TED

“Cyne of eetlty tebeck one} (NF Cargaratian () 1a ff Lined Parlacesidp [) Madied Linbibty Partoerebip |] Sule Proprietor

Bbysteat Addresst 790 GAKLAND MILLS 1D atl, COLUMNIA, MU LHd6

Maiiog Addro. 17192 OAKLANID MILLS (00 170, COLUMILA, MIP 2R10dE

Eeg fills Sb200S407

  

HUCHSSE ASD SALE OF PUTINUR PRCENAPS WETT SELLE RECOURSE

   
 
 
 
 
 

Pelee")
ei Scberftderchent they arise Goin a1 sclete do Gre payment of
 Befitied ay all payments made by cash, check,

 

 

AMGaM LRRAJ? hos bean deliver by SellerMerctual to CHUNG,

THIS AS A PACTORING ACHEEMENT WITH KECOURRE,
Tin Puechosed Amoam shail be pd fo CUSC by SeilerAderchant's ievacably nathor
the Dally Spectiied Amaund fom the Seflerftdcechout’s rescipts tte such tints ae CASO 10
of servicing the avout, dic SellaiMesthand haseby authoizes CHSG to AC

 
   
 

 

vex payoient on fall oC the Mestipis Purchased Amon. |
obit the Specified Dally Aniouat’ Gon the merchant's tank uecauitl, nai spplosteathat
al Hie age payrent due acules te Speeltied Percentage Hix the Scilezdhterehwat‘s cexpnneibility lo provide bank siatensenis fet any nad all bank accounts by the Meschaal
to iekoneile tie daily payuiwats auale asi the Daily Spevified Amount, Fadure to preveids all of thee beak stoternents ie 8 Cimely marines ut edsaliig a aint shall
forfeit atl iphis tx fkare ees fon, SENG ay, upon ScllerMerchany’s isquest, djs Hie eniwunt a eny pejanedt duc under this Agrecinent af CBS's sole
diseration gad as 4k doums appropriate it servicing this Ageeaoent Selles/tderchent wartards thet ¥ will quate hat funds aderunté to cover the anand te be deblied by
CUSG remains in We neeuanr, SelleedMershent will be held respunsidic for any fees imeurred by THSU ronitting from 4 refecied ACH afiempi or ao went uf Hefeat.
(Seu Agpeadia AL CHSC is not mopensibie Ine iiney avenlialls of fejecied transactions ins the Sallor/tdorchaaty serount witch may tesull ram CHSG's scheduled ACH
velit snide Che lems oF US agrecnieat Malwithsianding niything ta the contaury in this Agreement af any athee agreement lehvecn CHSC and SelledMarehons, upar
tex vedlatiog oF Sad ofthe FACT COMING AGREEMEN'S, shall he decmed a becaca af Has coprescntatiens and wartatdies toutriand
Berain AAG al allies applicable undies Hux FACTORING AGREEMENT is coutuntéd in Appendix A

 
     

   

  
    
  

     

 

¥ Plovisiset nomtaincd ja Seutiy

 

 

Hi Noccltted Hercentywe: 10% ally Spactlicd Anumul beptes of PLANS 00 per days ol lucresice

  
   
 
   
   

re af Sacetle

 

BOP ALE TRAY
UN AND MAUIE A PANE OE THIS FACTORING AGREEMENT,

ventigacd bp:
Pa
Bee KARA Bi
Bao nnd Fite

    

20, OWHER

 

Fae atitges Alyy
ELLERUMLERCHAN? cara, Diflichy
A DIPIE THO, OWNER bare, pias

and Tike

  
   

 

  

COMPLETE IUSUSENS SOLUIIONS CHOUP. ENC,

 

Conspar
"fy thee exient Sel forth meren,

   

aafihe Ayrement to aft wre af due Agecemest, ined Abhditianat

   

 
  
 
  
  
   

 

  

“Vorota sot 6 zelepy,

WAMARHES ECKL:

    
 
    
 
 

     
  
 
 

   

ned hy CHINE

Hii! Osenve ‘
ag af ths Apeceiness},

fete any telere
stat ayy di

 
  
 
 

ot nbwut Merl

  
 

sin havc ey of
PAAR NY OOM WA

EN TLORAL AUESRE PRES

ANY MISHEESEDN

  
  

Page td Ateaghisne falviak? wa. Ser giseanie fuitbals

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

f be BSP RR
Maes eee

 

DoouSiyn Envatoge ic LWMASAAC 1BHF-446 1-8204- BI B/BISBBASS

RAC TORING AQHEEMENT THIS AND CONDITIONS

i GENERAL FERRIS OF AGRERSIENT
(MUTUAL BY PUBSENTATIONS AND
WARHANTIESS
M Weetranie Fund Traasler. gnu request feoin
JRCHASEA (heicinafier CHSG or Mychaser’}
eller woot ftercheather Metcbant?} susil eeccale
rack forny yarngremmests rerepiabls io MURCHASER,
wih Hosk ssecpisble fo PURCHASER, lo aetna
elecisic fied temize serene. Meachant shall
atvide PLIREHASER, andlor its ant 3 apeet
adife eb (oy Hileenmties, suifarinitins and pagswouls
5 vy The weeibying Mecchant’s mxervalile, cegints
inl depose inte tse account MMerchans shall aathoree
SIRCHASER sodlar &'s ayent te deduct Mhe anions
wad to BLIRCHASRER, for the Rexeipis as-specified
hecein fer sctticmont cmgvers whleh would ulliensige
be duc to Mezchant fem electronic chegk faansactions
und to pay nck amimiits ( FULLCHABER by
remitting PURCHASEE to wilbdany Dis 8 1)
DAILY AMOUNT by ACH debiting of the acgount
The suthygtion shall be inevocatle Without the
written crnsent of PURCHASER,
£1 Deposlt Auresment, SellerMoreliont shell oxcente
spisemsent (ike “Depasif Agscamcnt"} acceplable io
PURCHASER, with a Rank  seaeplable 1a
PURCHASE % te abate electronic fend tansfes
Sur ani siti provide PURCHASER nndiar
red fipeal with off of the intoonation,
ALORS upd peassveords eceessary i veiilying
ney seccivables, coccipis aad depasts iste the
aii, Fleretsont sholl sithorive PURCHASE
ale i's vgent i dhaityel the smaunts owed to
PURCHASER fas the Receipts nx xpreified herein fron
selticnens samaty whick eould atherwise he dun to
Marchant from sleceranie cheek uansoctions tnd (0 pay
amstunls “ta IIRCHASER ly  pennitting
AL io aihitenw tie specified percentages
ay of dis seeont The autharestton
te wilhast Ihe seritiasy consent of

   

   

   

   
 

  

 

   

 

 

  
  

 

author

 

 

 

  
 
 
 
 

   

PURUHASHE
Ld Trem of dureement Tivis Agreconens shall hevat it
\ beni af Bie (eat,

Hy omeew for
i reas, "provided, haweve ear

fig dhs ivaewsd less
dic Aqecement upen sdacty days priae written 18
lefiechye upon secetpi}) ty PURE IABER
jan of Agena} shat tial
asthaily by
oblipntans le FURTHIASBI at the
tol Wutnee Surcheses, BURCHASHL reserves the
we oaffe ty neke any puchacc

   
 
 
  

     
     
    
 

 

 

 

 

 

 

right fy tescas

   

 

 
 
  
 

 

dyinents heisunder, i ity sole dignretion.
LS Kiaanela? Qondhlun, therchaut widhoriae
PUNCHASER aed Hs agg fe tavesdwate Sher

Day asl hisines, aad wil pruvide
any beak or Sumneind staterosty,
tea £8 FERCUASER deems necessary
peier fo of nf fay afice taceutiue of this
Ageece stent, A ahadn repy of ils dufherizating will
be dexmed as ace for yeleace af financial
latagmalion. PRUE OR da nultgarized 14 update
sitldafsretalica gant Haancial prafites [rues tine fo
lve az in decane apprenriate.
£.6 Prausacllowad ister
hank fe prone

finaevdat re
da SUHLCHAS

 

 

  
    
 
 

  

¥
St Pagorayor.
ipenent aif domes, dosing: ‘s,

  

 

  

 

Hikes and epaciges finvluding reasonable

atiornoy's Fee5$

Drcurred by Prucessor resulting Com (0) efainw azsented
by PURCHASER for monies owed la PUICHAS IE
frons Merstiont and {4} actions inher hy Pecesrae bn
reliance sant Infeanntion Ge jarvuctions paoalded by
PURCHASES,

1.6 Ne Labiity, in ne event vail CBSG be Heble fue
way elumisacstand hy Merchant sender hoy tees theory
to iat prifie, fee mcs, fed bushes
uppanuaiids, cxemphyy, puiilive, scan ieeldental,
(niles? at cenviequcatiol danseges, efieh of eich is
waived by Mecctrent:

LO Uelixare on Cerms. Seetion 14, bP ead 25 of
ink Agrenest are uigexd to foe the Ievefe of
Murrett, PURCHASER and  focerssa, ad
cabvittatarding the fiel bat Pracessat in nolo ptiny nd
this Ageesmnent, Ptemossor sig acy pide, didi fares
ond tige dhe ase defense ininy nelivn.

11U Sate aif Reneipia. Meteham gad CHSG ajyce that
dhe Purchase Helen undoethis Ageceaent is in eachaigee
fer the Parchased Amosent ond flit wich Paishsise Brice
isnot inenicd to br, nes shall ft be constnusd as a bean
fron PURCHASER: im Mozchant. ficient oprees (hat
ie Parchase Price is in exchange for Pour’ “Recalnss
potsiwest ty ilsis Agiceenent equals tbe fits market vate
af such Receipts, PUHICHANER has purely al ued
shit san aff fie Recolgts gegeribea! fa this Agicement
up io die fil] Tarchosed Amount os the Meceipts se
esonied. Payments made to PLRECHASER wilh respect
ta the tell amount of the tleveigts shed} be nouditionse
uiin Merchant's sate of products oid serveces itd the
pryinent derefore by Merchant's: customers Oy te
manner provided in Seciinn 1.8, IN NO EVENT
SHALL THE AGGREGATE OF TOE AMOUN'
RECHIVED 8E DEBBIE AS INTEREST
HERRUNDEM, inthe eveid that a court deturmines that
PURCHASER has sued te icegived inignest
fiereiides, sd Mat sahil atwount is in useess af Lhe
Kighgsfagpbeoble nts, datrite tis clea burreandee shall
wulonndicaly, be geduced te dre outsjmums tic
pemnitted by unglleable dase and PURCHANIIC stall
y refiad to Mecehan) any interest exceivesd hy
PLALCHASER in ovcest Of lhe wsaninunt iaetul rele,
it being intended that Meichumt nol pay at contigs to
pay, and hut PURCHASE nat receive oF coricsct ta
receive, ty ne indiecetly In any aonnes
whatsoever, interest In cxcess of that adiich may be
paid by Merchant wide? ipplinahiz low, MERCTIANY
ACK AT PENNS YLVARLA LAW
APPLIES TO THE WETIUN AGREEMENP,

LU Monthly Axsessacced of Merchant Cosh Row

  

  

  

  

 

 

  

   
    

 

   

ACH de
front the Account as an agpeaximation

BIR OC Hit
Heiseval It

of the bose payment deo under the Specified
sibility ae]

Porgentags. iC i fie Meratandd’s mesg
peovale finnneint isfermeiian tog, by:
oret aed proces ing sialenscatis, #
ES {Oss a4

nride grins! ‘the
PURCHASER jo
ie to Mechint ono aidat
Daily Retiavat [hit equals the Spotfeal Pecceatnge,
hiz Pawer of Alforsey Merchant b(evacably
appinis PURCHASER as ity agent fet affgitey- br:
f % 2 enn p

 

    

en toda ner)
sete We dally
itied Herredhope,
sic eesti the
bane so that tke

   
  
   
  
 
  
     
 

 
  

 

  

an P22 ar de ocecuter
Seine # heeal, Goes

zi By Meenlsatt 6
afon Bveal af Default ni

 

 

Bborchemi in isitily

 

 

ION. YS Sucet Phil
Plenier 215-922-26Mi

  

eiphin, Ponusylvania 19305
Fans BGE-BOS ARIS

Mecchait, vali this Agiecinent, ingchusting seitbout
Saslingon uy ta obisik and apn insane, {1} io
sapect
to ccecive, endorse mut

   

   
 

 

af any af he Calleerah ti
collect any cheeks, Hotes, diafls, fistomucnis,
docuncats of chostcl paper anicclion wilh cle
fi} or claus ie i Meccan se
apy invoice, HA! r ising,  masiginig? nid
eUMOMErs EC HLOOUET debturnin
i Rh ECHASER, + asl His} ia 1

 

   
  
  

   

 

  

nay deent Heressary le he valocton of 3 any of the
yupand Purshased Amount frau the Collateral, or
atherwise sofarce its rig ig Wilh cespedy io payaient
of ine Parehasea Aiinant

LF) Provetions Ageins: Oefpol.  Merclans
feptesenis amb wormnts fie 4 will nat #iofnte:
Cénwlitions (0) through te} betow ane inf

defnsh thereunder the feflusing Pasic
Romy be invaked Sy PURCHASER, é
without autica do Meérehaat 4 the ewes,
tekes any nation iq discowape the use of bee By
alivek processing thea aie settios deimigh |roeessor, Ge
permits ray evel ie ceeus that coak! hive so vdovtse
elfcel on the tex accephoce, af suthotizshon of edceky
fos the pucchase of Merchant's services and pee nets
inctiding Lut not ihe!
into bunk vey
PURCHASE cle clack praceatar; (8)
Meiokent clnages Hts srranpaanenia with Processae in
nay way thes is adverse ta TURCHASER: (a5 Borda
ebanges the shcteonit check processor roa which
tho Reeciptx aie settied fio Processe: tes pnoter
slectruaic check prockasut, ur permils any event
occur that could couse dive sso of any of Meschont's
check transactions io anathee preesssar, (4) Meruhunt
aicoraple aperanon af tis busieess (other than
adverse (eis at acts af Ged}
feansfer trousfers os abherwise

 

 

 

      
   

  

   

  
 
 
   

ite fhe

     
 

 

 

  

 

 
 
   
 

 

geday wen car: seat of DIRCHARE aR, and fi} the

   
 
 
 
 
 

written agecentent of ney purehades ni ltirastene to
nsswnip dant of ab af Mareulaait's nbiligat inane ursdes 1
“Apreciieal pasiest t¢ dosanenlaiion ae,
PURCHASER; ar fe} Merchant takes aay 3¢
ta ioke any action, of offers any incentive
or athorwis: sevall of sebicth wall bet
eusttsicr af cisions (G pay Tne Mezehoni’s servicin ¥
wih day means ative than cherks that see
threughs Pies cssor. Thevc prcictions me ite ena
tsp othioe Semnudis +8)
as ths
Heston}.

piss all fees +d unl

 

  

   
  

 
 
 
  
 
  
 
    

   

 

   

  
 
 

6 6 die mal gaye

hol ABY Ma

    
 
 

 

PROVISION on BREA
ASIANS ANG WARK
PURCHASEA any
{nelynccni) wits vhs
thereon,

ren etl ue peat

 

 

i
Herelentt hutlels ©

Page 69 of 199

 
Case 2:19-cv-03285-JS Document 10-1

casts of FAURCHASEICS degnd oction, iechaing Hi
reasonable aiomeys' Fees ond courk ests.

Frowetien §. ferchan: shell, upon execution of this
Apscentent, deliver ia PORCHASHIL na executed
assignment of lense of Merchant's prenthes in {ovr

 

of CDSE, Usan Dicach of aay previsiia in this
porngsaph LTS, PURCHASE inuy cxnreise ity righis
pader suck ssatgnmed of ase.
Projection. f, PURCHASES may debil Merstoat's
Gepusilery acceuts wherever stuated by means of
ACH debit ot facsimile signibue on a coinpalet-
gencoiled cheek draws on Merchant's bank accu
Pastoetland. tn the. event Mercaant changes ar perms
tho chasge often Processor approved by CBAG, ar udds
ah atddiapal Processor, in Vinlalon of Aectinn EAE
abave, CBSO shall have the vight, vithaud waising apy
af 4 delta and remedics sad withnet natice to
Merchant, to nutty Ge nosy of edditiennt Hracussot of
the sole of the Reselpts hereunder aed te direct gach
gave of aldiionnl Processor io manke payment dircetty
to CBSG of alt ar any partion af the amount reevived
by stwh Processor,
1.34 Protection of tofornitian, Meehan aad cach
person signing this Agreement on behalf af Murehaat
andi os Counc, in respeed of Biriself or Ieactl
pecsunally, sulkieizes PURCHASER io disclose
informations conceming Mezehard's and cach Ovene’s
cledit cqunding Grcludigg ciedii hureau repos that
PURCHASER vbisiny) and initicss craetuct oily to
ayenis, ¢Mlates, suladiicies, and ered coponiag 2
bureaus, Metthant atid dash. Owes hereby waives to
the mexfmar extent permitted by baw any clatn Tar
Gorpeyer dyshist VURCITASER ue ny al its AOMsites
aoladug to ory (i) lavestigation undertaken by oF on
behalf of PURCHAALE as permiicd by his
or $ disclosue of infounatnas ay
poemitied by THs Ageenvonl.
1.15 Confidentiality, erchanl undenteds nnd
aptors thal Ge dames and cenndilins of the prodacts end
services offered by PURCHASER, actuding iis
Agicement nnd aiiy ther i
Joxumeniations feollecsively, *Lonfitie
usage") ge proptictary ant cosfele
safammiiion af PURCHASER, Ascostingly, sa
wxelnane is reqatcd by fee ar curr ysder, Metshnié
stedl ne] disclose Contidentiai isfopmation ef
PURCHASER In gay persia othe: dor an aamey,
acenuntint, financial advises ar craployee of Mere
wha oucds to kjow such Tisformetion for ihe pucpes
adwising Mecetont CAdbvizor"), pinovided stich Advisor
res auch infornution sedely for Mie supose of
nebasing erect and. agrees in writing te be
kone By fo icons of ihis Section #15,
1.14 DAVA'S iMezehnn€ herhy acknowledges sind
apes thot PURCHASER niy ve using “dedig,
ang ag” ae “data Hamer ja comiection with
12 illest releling to the (nsnsaciion beftveen
and Merchant, inehading Ube Bll of
AREMP sistemenis and ole nutices oF

  
 

 
  

    

  

     

af

 

 

 

 

   

  

fia

Alings.
48, MERCHANT
WARGANTEES ANT COVENANTS Merch

HEPRESENTASIOINS,

avattanls oid cavetiants thul as af his dete
fis al'shis Agreement:

a 1F tne bd Candittan aad Pisanetet leforeiation
Hank al Fae 1 ggiemcnts, snd tere ORAS
PURCHASER, lubly répresea thy
at eral im. of Metehant st sich dites

kas A ccuuatiing, Hnawdive ably

advise TURCMEASENE of any minteriad or adverse

 
 
 
 

 

 

 

   

  

 

 

 

 

shone iy hs Tionncial coadiiien, eperaion ar
osanesiip, PURCHASER may reque
any the during tie per feemanca of this Agmooment asd
the Merchunt shalt provide diem to IRREHASHIE
within 3 business days. Merchant's fillura 10 do ae {8a
atyterisk breach of this Agcexineat,

22 Gevernnicetel Approvals. Merchant iq i
guuydisace apd anf] comply with al} tiv nnd hes
valid penrals, wuihoriysiions an Hieetecs fa ovm,
aperais aad leas tix properties and 10 condust the
inigincss fi whiek H is presently engaged

24 Authorities. Merciusi, and the persongs)
aligning this Agreaman on bebnlf af Merchant, have
Ral power and ausborty ti four end porfoms fie
ablighinna under his Agreement, ad nf which have
bers daly ashorized.

24 fasurance Merchant wilh anita in i
interruptions faswaanes gant
addvinial asiseed he re
saliginchiry ta PURCHASER wud skal provile
PURCHASER proufaf suck insurance upos cequest,
LE Wertranis Cheek Frecesshiy Apreenncst
Merehant will not change ix prosesse:, edit cemiads,
shange fis Gnanciil insitudlen or beak eceonsiets) tte
rake any offer action lat could he ye uny adverse effect
itpon Morehant’s obligations inden ibis Aprenment,
willand PURCHASERS aries eritlun consent. Any
svgh change shah be a matin breach of this
Dprerrent.

% Chanee of Manw of Lataiion. Meichout sill ont
rondutt PMereleadt’s Dasingsvs under any nanns oiler
thor as disclosed jo the Pracessur ane PURCHASER
or chaage cy of ils placer bf bysingsy
2.7 Daily ivich Out. Mercisnnt will batete out receipts
will dic Pravessor on a daily basis.

LB Esiagpel Cer liicete, Merchant will ol siny linse,
and fp sims. to Gin, pars nt least one C1} day's prior
Roles fiten PURCHASER to Merchnal, oxcvisle,
nekaivledpe sud aicliver to FURCHAS andlor fo
aay olfiez neasali, pesson fem og cerporaica specified
by PURCHASIL, a statement certiGing, hat He
Agtcenmal és asnodifed apf in Alb fuce sad elfced
for Wier have paca Peationtss What die sain. i iy
fill Gree and eee a
modifiesiiais) and sisting
dd Ampant or aly pinlion theyof fas beer

 
  

   

 

 

 

 
 
     

 

 

 

 

 
 

  

 

      

 
 
 
 
 
 
   

1 fdedd any
oF ak ihe,

   

petition browghe of "pen iB eon Mace!
iterchard furlher wacradty Haut ik docs aol aniizipate
ng, my seh hip ian sind if does 10%
ippie that aa Geasunticy petition wilh be [ud
af in thy event that the Merchant Hes for
banks sapicy proitelion w je plaved ander ue nvahiinkiry
flog Motections 2 wad I ere tinmediatc
Hit ‘Wor khig Capdiat Pusbiag. Mes
eptet lithe at rangenner 4, sFeNept OF eonnien
Liat peiates le of javelyes dhe Reensiy
forms af parshess sl, a bounce rane selledeit Spake
it the sade. of rcchase of candies agsiag, Receiply 7
Saige cheek sales wallt soy parly offer Hin
PURCHASER

adi _Hucagumberss Hecelars, ho

 

 
  
 

   

yoy

 

 

 

 

   

 

sextviet watts 4
securely inten

 

 

 

 

 
  
 
 

Filed 09/13/19 Page 70 of 199

TN OF Siret Philadelphia, Vorneylvanin 4196
Phone: 218-922-2616 Fox: 88 SOS ARK A
uf any idnd of netics whalsuever ce any other vights OF
interests iat riay be inconsistent with tie lw
ecosteaplaicd with, us udwerse ta die interests

PURCHASER
2.92 Buslncss Pur pose, Meteband ist siti
goud asd, aader we lnws of the isis
which iis organized eodar opemics, and 3
cateing in this Apicement FOR BUSINESS
PURPOSES ONLY and gat az i consnned for personal,
forniiy or bovsehotd purposes,
2.42 Default under Cher Contracts, Morcha’:
axcention af and/or pecformartce Mader this Agseoniert
will unl conse ot geeninan exeat of defini by Merchart
ider any contre) with another pceseni ur endity,
44494 Pasty Negotatoes with Regurst te Pht
Agreement and the Obtigatious Herel, Mascliant
funeby agices nol fo slain any 3% party acgotiaters,
conse ielesors, Ot ores Sit reflef ageiics wit cepatd ty 4s
sblipations wyler He looms of fis Agroeoyert
Merchant wi omuintia add allen eect
CORE swith PURCHASEN of olf Gines ducing
He LOUISS. of this Agreement and shal aot nognge any
3 party to negeliste fa obligations ns stetcd je this
Agrecnigal Should Merchant vidlnie this subsection
2 34, Meichanl will he Hable for the additional fee as
anccifis ta the attacked Appendix AL
ids, EVENTS or GRRACH Or
MUEPRESENTATIONS, WARRANTHSS, AND
COVENANTS AND REMEDIES :
Ti Mventy. of Hreacls of  Heprescatetlans,
Warraaiies and Covenants, The nccurunce of uny of
this, dalfawing overly shall constiwie aa “Recat an
Greach af Reptesenistiots, Worreties, aad
Coveaanis" herounder: fo} Merchont shall vighie siy
Tem or covenant Ay this: Agreemont, {n} Aay
tepresentoiinn at warnady by Muechani ie tits
Apieyaen sbnll prave io have been incorrect, files or
taisteading fa aay vanterisl cespecl when uuele; (2)
Morchont shall aduit ix wviting is dinbiity lo pay its
dcbla, or shall igke a genernt essigimert for the

   

 

 

  

 
   

 

 

    

 

 

  

 

 

 

 

 
  

 
 

  

 
 

 

 

   

pened af crea B or any provecuy aimll be
iashiGded by a § Ry lo djudicnte
ax baaksipi ar Tent af sndking Seon gae tyaiuit,

 

 

aiangenen sdjastment, ur eu ag OF Roof HS
senting of poetics af tenninntion by
Morehanl shall uasspen, awe,
infecus, susperal, diselve or tenmanite fis business;
(1) Sderchant shell triste ar sell all ar eabstantially all
ih} Meehan! shatf ake or send nefice of
ay é buik sale or feanstiy hy Merehank Ut
Morchant sha asc mukipfe deansitery nevounls
without the aries wrllen consent of PURCHASER, (7
Sierohent stall 2 fis depositary accautt wilhent
the ptio? ariien cereal of PURCHASER, 65
iferchians shalt pe afore any acl ihol seduces the value
at any © ea pranicd under this Ag at; al}
Morhont shall enpage a Wurd pay to rencyolinte the
i an Mecchant’s hahaif: (on)
en allnaipt ft
oMatl will
under airy
fay elber

   

     

  
 

 

 

   
   
 
 
 
 
  
 

  
 

;
snaieation anilfes
fe) Merchant shall defau

   

     
  

ay Hen dies. bn fase niy Brant of @ Breach ef
and Cevensnts, Delia
seshianl ar iecdion |.4 Berea!
jo prolen’ wid weleece Ms

  
 

 

  
  

 

 

‘apreceient er Mey geavisian unnteind

Meselvasst tintsicaks (¥

Mase 1D:

1905 2

 
DawuSays Envelone 1: EIBACH

Case 2:19-cv-03285-JS Document 10-1

C SN a),
Ge ah HE dee VN

eee ads UP EERE

herelu, cf dy eafkece the discharge of Meészint’s
euligstions henandes st Say offer legal or cquniehle
dials or reacedy, IN THE EVENF OF VIOLWTION OF
HAE ANPHESENTATIONS AM WAIGRANTILS
RY M ANT, CURCHARER inay alka Glo a
Complaint fir Cen lection of dinigment pursiand to the
Warnint af Aldoniey censor / AN ciphts,
powrr asd rapedies af PURCHASER In conneetain
with thes Ayiceinens mney he evcecised av ony Bie hy
PURCHAALS aller the ocwarrencs of aia Event of
Velool, gee ctenulstive. and nal exchisive, o8é chat be
hs nduities Be any ciket rights, pawers or resaedies
wavitied by Eng or anyuay.
3.3 Conaesit to Sate? Pranatir aPiateress: fee
RCHANY bicash of wantaaiigy, caven

   

    

 

  

“iar
aad

 

 

   

ecentatiang eadgr tis Agacmcit, Meshint
cosgents fo PIUICHASEIUS. anle ar transfer of iis
repaining inbueste bi MERCHANTS mcalvablcs (5
thid pay layer of defasdted Rania obligatinia aed
Hoteamente, Alece gpeelficaily, MNICCHANT
yesiipiees PURCHASERS gafianty to scl! if
inteyeats ia gail revuivables ia New. Vorb Unity vacten,
LLG CRYUE) which MERCHANT ealkarizes fo
purzaie lend sensedies i FIVQE?E Rare State af New
Yak io ites vert oF a bteseft of the seanantias,
covessult, Bhd rearestatitivas sated nade dis
Apreamert.

3.4 WAHRANT OF XTTOUNEY TO CONbESS
it LNT. UNON THE OCCURRENCE OF A
VIGLATION OF THE HEPRESSRTATIONS
AND WOALRKANTIER MABE HERETOFORE BY
MERCHANT, MERCHANT IRREVYOCADLY
AUTUOWAR AR EMIPOAVEN ANY
ATTOUNGY OR ARY CLE OF ANY COURT
OF RECORD, TG AUPEAT FOR AND CONFESS
JOROMENY AGAINST MERCHANT FOR
AUCH SUMS 48 ARR BUR ANDION MAY
WeEGME GUE UNDER THIR MBROHANT
&G REEMENT OR ANY ACCOMPANYING
DPORUMENTS, WIT GOR wrrHoue
DECLARATION, SOUTH COSTS OF SUIT,
BHPUQUT STAY OF EXECUTION ANT WEED
AN OA OUNT, Fou LEN | PRIOREPY
FUROR SOUAL | ne INT GO%)
OP THE AMGUNT OF Sut: ef, BH
NOT LESS PHAN GNE THOLMBSANT JOLLARS
57 Me), ADDR OR  ATYGRNEVAE
COLE TON PRES, WRN ‘PANE ACTIAL
AMGUNT OF AFT ONY $05 PRES AND COSTE
PO TE DRY ERIAINESS HS ACCORDANCE WITH
406 SECTION GF THIS MERCHANT
ACHLER MENT TORNEMS. “8 AND
COLLECTION COSTS” 7G THE BATENT
SCRMITERD BY LAMY, MERCHANT. 71)
WAINICTHE ERGOT OF INQUISITION ON ARY
HEAL RESTATE LEVEUD ON, ¥OrA
CONDUEMING TAR SAME, AUTHORIZE,
MOTHONGTARY OR CLREK TO BATE
UPON THN WRer THF ENECUNON THs
VOLUN RAR CORN) INATION ANT AGREES
THAY ANY HE STRAUAY BE SOLD ON
A WHEY QF # ; (1) WAIVE AND
REL ALL FROM ALL
APPLA} RNY, HIEF TOR OR
APPEAL LAWS © SPATE NOSE WN
FORLCE OR BE MLINA 7 AND o
ELE. ALL 3 HERS Ser
Puls SENLGN, woA COPY : ane
ANT AG TQVRALENT ny
AXSUIAVIY AY GR ON

 

 

 

 

   

 
 
 
 

  

    
   
 
 

 

   

 

   

 

 

 

  
  
 
    
  
     
 
  

 

 

any
eR

 
 
 

 

 

floxed s

 
 
 

FelSC }-0606- BIB? ROSBBASS

FUUCHASER SHALL HAVE HREN FILES IX
SuCH ACTION, XT SHALL OT BB
MECRSEARY (PO PHA YHE ORIGHNAL
MERCHANY AGHBEMENT AS A WARRANT
OF ATRORNEY, THe AUTHORITY ANB
HOWE FO APPEAR FOR ANE CONFESS
JUREMENT AGAINST MERCHANT SHALA
NOT BE EXHAUSTED BY THE INITIAL
EXERCISE ‘THEMOFP AND MAY BR
EXEHCISED AS OOTEN AS PUHCUASER
SHALL RINE TY NECESSAILY AND DESTRASLE,
AND THIS BUSINESS CASH ADYARCE AND
SECURITY AGHEBMENT SHALL BE A
SUPRICHIENT WATGANT THUREFOR,
PURCHASER MAY CONFESS ONE OF MORE
AUBOMENTS IN THE SAME 01 DEFRERENT
SUR ISTACTIONS GGHE AGL GARY BAUR GE
THE AMOUNTS OAVIRG  ITEREUNDER,
WITHOQUY TEGAND SO WHITEHEN
JURGMENT HAS PRERETOKORE BREN
CONRENSH UN ATG THEA: ONE
OCCASION FOR TE SAME AMOUNTS. tb
THE RVENT ARY JUDGMENT CONFESSED
AGAINST ‘TAL MERCHANT HEREUNDER 18
STRICKEN OW OPENED UPON ATTHACATION
UY Of GN ATERCHANPS QEHAL (OR ANY
EASUN, PURCHASER 18 HERRIY
AUTHORIZED AND EAM AVERBI TO AGAIN
APPEAR FOR ANY DONGERS JU MERT
AGAINST MERCHANT FOR AMY PART ON
ALL OF THE AMGUNTS OWED FENBUNDER,
AS PROVIDED BOR HEREIN, LE BOING S50
WILD Curd ANY BREORS AGB DERECTS IN
SUCH PRIOR PROCEEDINGS.

3.4L NOTWITHSPARDING ARYTIONG TO THE
CONTRARY IN THE PAL TOVING
AGRERMBNT. THE CONFESSION Ot
dUBGMENT, THE NECUUTY AGREEMERY,
OW ANY OTHER ROCUMENTS EXECUTED BY
MERCHANT I8 CONNECTION WEEH THE
SOVANCE OF FUNDS TH) SELLER. ALL
PARTIOS ACKRNOWLEMGE TUAT RECOURSE
YO THE BIEECTIORT ANG THE MERCIANDS
ASHES 9S FEHBHY ONLY POH
THLEACHES OP THE HEPRESENPA TIONS AML
WARRANTIES MADE BY THE SEEDER IN THE
PACTORING AGREEAUINT.

3.8 Costs Merchant shall psy ww PURCHASED alt
feesititadilt costs asaiclatied with fa} a hewach py
Metehant of ihe Zuscaunis in ibis Ageccinent ait the
cafivecmeal thecaf, cual GG) ihe rafecemen) of
PURCHASER'S tanedies ant forth ih Seation 12
tnclading bat sal jindtod fo coud nivis nad

  

  

   

 
 

 

 

 

Novfications, fderchant is vequlied
joe PURCHASER writes notice within 24 hows of
any filing wader Site Pf af the Uelted States Code
fédecchunt is segaired fo ase PURCHA saueyt
ddtys? wetter i aks of
ot ye sebsstany 1 Shack
Be MISC
ad Medic
amealbsent, %
CREM B

    
  

    

y
AROS
vite Agresmeaix, Ne modification,
tof nay eovising of this
ihe sume shall he
acat by PURI a

SER may aacign, Uatalee or
& the Pusch Abisel o1
Genin peed
deniunds
herimulee shall ac dchivcced

   
 
   
  
    
 
  

 

   

Aferechaus lnitind:

Filed 09/13/19 Page 71 of 199

MEN, N* Steves Pliigutelphia, Femaylyaniy 19106
Plane: TIS-422-264 Fags HAR-RDS-4886
by ctniilied soil, selves teeeiph eequasied, to the
rexpeative partion ta this Ageccmient af the addewases sek
foah iisthis Agscemven? arul dual Inecore effealive onby

dgpain seul pt,
44 Weiser Remedtis, Me fiir on ite pat of
PURCHASE fo excielse, and ne dala iy exerenzbig,
any right vader this Ageecmenl shall operais as
waiver thortof, nor cial ony single ur parcial mescise
of ony right aiifer dis Aygecment prontinte sng stfiey
a fusther exmelee hereof ex ihe ckereise af nay edlice
tpl. Tha remedies provided bereunde ase curcuativs
and nol exclusive of any ranedies provided by faw or
aynily.
45 Merchuntiiivarantar(sy barged from transtee,
"This Apsesinent 2kall be blading epms ond daurg te the
hersia of Mevehunl, PUBCRASER thei
rempentive guscesserg and ae, ips, ee, exaust iad hee chant
shall cad, fave the digit to nay techs Ae heietindey oy
any heres herdin vallaut the pfier siiben ganeeat af
PURCHASER sich sanient assy be wily
TORCANER'S sole discetite.. PURCHASER
iesteedg Mit tip ste la nesign thie Agreginghs edly ox
suit pear veaitien notice ta Marchal. ne
tuarenioi(ss.
46 Gnvernlng LnayAbuelsdictou/Vense for
dbpuies, AU Spnateries 1 this’ Agrecain consent
thal tds Apycerseas alia he gasniard hy nid camtfed
in seooedanee with the land of the Connndaueatth of
Foo tuna, withaat cegards ii any applicable
piinciggh of ceallits af Ibe. Aay tui, actiog or
proceeding neiciny Necetider, o¢ ihe iderpeetatios,
perfornence er breach hereof, shall, If PURCHASTER
ai cleats, be Histiited in the Cant af Cammioun Plo,
Priindelpiie Counly, Fedurat Coun for ibe Hastura
SNeaedet ‘sf flearylvania, ar the Phitidelphis Crmunty
Muaniipst Cnet, (ike “Actuplable Pores’)
Merchant agrees that the Avceplable Forums nye
couveritnt to i, aud submits to tus fictions of the
Agcontobie Fapuns dnd walres auy did oll obfeetiony
fo peisdicdod of vse, Shavhl sach prneesdiog, be
iniWated (nati ather foeum, Meraisht waives ony HAA
AO oppnte aay motion or upolicali@s made by
PORCHANEM fe kensice seek neecesBop 1a as
Acneguble Pacust,
4.2 Sarvival of Kepressetatinn, nk. AN
fedreseniaiivars, warianiies anid cuveriants herein shail
survive the oxccasion wel dutlecey of this Apreernest
aed shall eaminas a Ad! force wstit aff ebhigationg
wurde tht Agtceneont shall bore bese salidied in fall
paid CMs Aico 5
4.8 Severabliy is ChN # yy of dhe fe
Agitauent is famed to be inva
wmendecable in guy easpeat, the vai
afarceid shity al aay atler provision ce
shail nui iy any way be atlecied o¢ tinpna
49 Exdire Agreement Avy piewisiant Peo?
prabibited fig law shall be fue(fective anfy te U
at such probibition witheat pas 5 4
providiows heecat, Pus Agecenteae smd Seraadly
Agesenent hetela ertbady dhe Sede aptecatent
betyces sand nispnrside
Hos apts ty sae apy cobating ig ths
sialijecd mialton by
4.) JURY TAL WAIVER. “CHE PARTING
HERETO WAIVE CURIAL BY FURY IN ANY
meene JW ANY SUIT, Ae tee at

 
 
  

 

 

 

 

 

  
     
 
 
  

  

 

 

 

 

  
     
 

 

  

 

 

wats One iY any “WAY
ic YH TRANSACTIONS OF
WHERE THIS AGREEMENT BY A PARE ORTH

 

Adsechaut laitinig 7%
fell

Case 1D: 190901348
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 72 of 199

Docudign Envelope I ESBSIAAC-d5GF- oC 1-D004-8 (BP RDSB GARY

BUTE: BE stg os
ANN ERS GRE at

4 aan ‘ ‘

C 8 g te ys
‘

ENVORCEMENT HEREOR, THE BARTIES
HERETQ ACKNOWLEDGE THAT EACH
MAKES THIS WAIVER KNOWINGLY,
WHAINGLY AND YOLUNTARILY AND
WITHOUT DURESS, AND ONLY ARTER
EXTENSIVE CONSIDERATION Ge TNE
BANIRICATIONS Of TIHS WAIVER WITH
THEIR ATTORNEYS,
4.E) CUASS ACTION WAIVER THE PARTIES
HERETO WAIVE ANY HIGHT TO ASSERT ANY
CLAIMS AGAINST THE OTHER PARTY AS A
REYRESENTATIVE G1 MEMBER IN ANY
CLASS O8%] REPRESENTATIVE ACTION,
EXCEPT WHERE SUCH WAIVER 15
PROHIBITED HY LAW AGAINST PUBLIC
POLICY, TO THE EXTENT EITHER PARTY [5
PERMECTED HY LAY OR COURT OF LAW TH
PROCEED WITH A CLASS Of HEPHESENT.
ATIVE AQSION AGAINST THE OCR, ‘THE
PANTIES WERENY AGHER THAT: (3) THR
PREVAILING PARTY SHALL NOT RE
ENTIPLED TO. RECOVER ATTORNEYS? FEES
OR COSTS ASSOCIATER SVITH PULSUING
tite CLASS OR REPRESENTATIVE ACTION
(NOT WITHSTANDING ANY OTHER PROV.
ISIGN IN ‘THIS AGREEMENT), AND (2) ‘FIG
PARTY WHO INITIATES OR PARTICIPATES
AS A MEMBER OF THE CLASS SYILL. NOP
SUDMIF A CLAIM O81 OTHERWISE PANT:
ICIPATE IN ANY RECOVERY SECURED
JHROUGIY THE CLASS Ol REPRESENT.
ATIVE ACTION,
442 Counterparts & Faeshakte/Emsall Senatures.
“Tile Agreersent ney Be oxteeated in nny aumber of
conerpurts cael of which shall be deemed ia be ay
oc giwd, all of which iugether shail be deemed ane aid
ttre Sorte fnsicatent. Forthes, fesimile ond cmait
sypatures shall de dewmed fo be erigiwle for etl
PUPOSeS.

Pape 16

Afevedisot Inifiasy

2D M3? Slrect Pliitedstphia, Ponnsylvania 2916
Phone: 2£5-922.26)4

 

Fac: BESNOS4 £86

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 73 of 199

Ocausige Envolupe 10: EX8A RAAT 4 BEE 440 4-A004-B 1D FOGG RBA SS

   

1
au Ay APNE AS
i SS OEY 30.N 3" Sueul Phitdelphla, Poansylvanis YG
Plame; 115-922-2636 Pax: §88-893-43h6

  

Sella/Merchari's Legal Names HMC INCORPORA TIO DBA HMC INCORPORATED
Physieat Addresg: 77190 OAKLAND MILLS £3 #10, COLUMBIA, MI 25046

PRD IO ¢ (Mesgharly S2-2005407
SECURELY AGREEMENT

Sveurity (nteres!, To seeue SELLER/MERCHANTS'S performance abigations is PURCHASER under the “Factoring Apieemens”, SULTIIUMERCHANT hereby gran

ty PURCHASER 4 seeuity meet In (ap all accounis, choltel paper, documents, cqulnment, pencrd intangiiles, distrumenis, ond breentary, os hate toca ate defined in

Aiticle ¥ of the Baitone Commutelal Cade (he “OCC iby RECLER/MERCHANT, sued 2b) abl proceeds, as that tems is dehead int
3

ai ag hereafler ovaied o1 soguired
Anicle 9 of the GCC (a sad'b collectively, the “Coda
Criss -Collsisent, Ta sects MERCHANT s paymians and pelformance obligations to PURCHASER ander dils Seeurily Ageensnent (he “Agron gr, MERCHANT netehy
aris PLICHASER a ycnoriy interest in Ghe “Additional Cadlofend}). MEQUCHANT uadertiamds thal PURCHASER will have a arcutily Imetest in the aToresald
Additional Caaiere! upan exceutien of tile Agreceiedt,

   
    
  

 

SELLERUMERCHANT acknowledge ond agice dwt aay secucly titerest granted fo PURCILASER under nay athe: agement betvten SELLERMERCHANT and
PURCHASER (Ue "rose Callatesal9 wil evecare the obligations hereunder neil winder the FACTONING Agreement

SULURR/MERCHAHT opsces ta execute any documents of Mike any yeting ia coRncetion iwiths Hols Agreement as PURCHASER desig iceestary fo perfect or mataain
PURCHASER 'S fat priority sexuriey interest inthe Collateral, the Adilifignal Collaiaant srl thet sest-Cotfetecal, including the execution af any nsesuot connol agreements.
SSLLEIUMERCH AMT hereby dulhorizes PURCHASE io Ge say finsteing simenmnte deemed nececieny by PURCHASED te pr ileal 7 randatais PURCHASER & stantty
imerest, whick fieaichig statement may aunlais votifeniion ua SELLEIUMERCHANT hace paotal o negnilve pledge te PUMCHARER witt tepeal ta the Cotintezal, the
Additional Ceilotéral gad die Crozs-Cotinierii, anu liat any subsequent ier an oy be farlusuyly jalgdceing with PURCUASER's rights, SELLERAMERCHANT sail be
liable for ond PURCHASER may charge nod colic: sit pasis aad exponses, inchating but not Gavited to attaracy's fees, which may be incurred by PURCHASER ins protecting,
jaanerving and enforving PUNCHASER'S security interest ard sights

   

   

Nogutive Cledge, SELLER/MERCHANT agrets hal io cemte, front, asesions, OF prnnitic exist, directly ov tmlitcetly, any Hen on of wills cespeed lo aty af the Collerecal, Ge
Additiunal Collateral ac the Crass-Colinte ral, as applicabée.

 

Consent ty baiee Promlirs aud Astige Lease, PUNCHASER shall have. the right in oure SEL LIIUMELCHANY define in the puynont af gent on he following tans. in
the event SELLEQUMERCHANT Js served with papers fawn aetion ajuing! SELLINUMERCHART for nonpayment nf teat of for summiuy eviction, IKCHASER may
execute Uy rights anf romediax undei the, Assignment uf Lens, SRLLER/MERCHANT abe ngrces thet PURCHASER iney enter inte on agreement with
SELLTEOMER CHANT boidlord aiviig PURCHASEN (he ragld: (ah to cries SULLEWMERCHANT'S premises and to tke postession ofthe fxtures and equipment therein
fu the purpose of protecting wid preserving same; ard {b) fo assign SULLET MERCHANT'S egse is anothe: qualified SELCARIMERCHAND capable of vaccating #
bushnese comparrbls fo SELLUUMERCHANT at such premises

 

  

Remedies, Upon sey vent of Dalhull, PURCHASER may pure uny remisty aeuilatde a aw (including those avaibible raider the provisions uf he UOC}, ar wi rguily i0
colicet, onfored, or sausty ony dbligations Hien awing, whaler by aocelaiiion ay cthenvisa

  

     

cr Lacadlan

SELEAIUMEN CHANT | bara Divides
BY: KARA DHIETRG, OWNER  cesspryretesinetraeett
SATS aihieey

ie

&

Uh

Papel? Aderediong dittials Merchant Aidiats

 

[f: 19asa1a49
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 74 of 199

CocuSign Envelope 1D: RIBAJAAC-468F AAC 1 -8B04- BIBT TOSEBASS

    

can ee LH
ce man 20 N39 Sheet Phitndlphto, Ponnsytvau 19406
Phones 215-922-2636 Fox BBE-BO3-4686

cia gt MEE OS

DISCLOSURE BDH CONFESSION OF AUN GMERT

AFFIANT: KARA DEETRO

OBLIGE,

 

Complies Unsiness Sciutions Grong, lee. diva Par Funsding

Wet tanador signet ‘have cxtenied, aidfar is oxectting, on aren date herewviih, ang of mare of che following iranunents under whieh the Merdhoti ts ablignicd a
segay monies to Ubligee:

h Farhulog Agccoment died FEBRUAIY 27, 20E% and

 
 
   
 
 
 

BGES AMD AGREES THAT THE ABOVE DOCUMENTS CONTAIN MROVISIONS UNDER WHICH
SION AGAINST THE MERCHANT. BEING FULLY AWARB OP THE MERCHANT'S LIGHTS YO PRICK
var ARY JU SMENT ORS TUER CLAIMS THAT MAY BE ASSERTHO AGAINST THE MRACHANT BY
Hi IuD REREDY PRLULY, KNOWINGLY, AND INTELLIGENTLY WALVES
S ENTIQUNG JUDGMENT AGAINGT THE MERCHANT BY CONFESSION

& THE MERCI
OBLIGEE MAY SNTER 100.
HOTICK AND A HEARING O} 3

BUN BEN PORE JLIMES
a SLY AGREES AND CON
PURSUANT 10 TAR TRRMS TRE Oe

 

 
 
  

    

 

 

RL yi UNDERSIGNED ALSQ AGKNOWLEDSLS ARES 4GRBES THAT “CHE AUOVE DOCUMEATS CONTAIN, PROVISIONS UNDER
WHICH OBLUG i SHE AnD WOR Wo -FIPRHER NOTICE OR A HEARING, FORRCLOSE UPON, ATTACH, LEVY, O1
OTHER WIBE } TS GE THE MERCHANT IN PRGVERTY OLEALOR PRASONAL) IN FOL GR PARTIAL
BAYMENY ©} Voy ACT! 1ON of THE JUDE IMENT oR UGOMEN 3. BEING FULLY AWARE OF THE MERCHANT'S IUGHTS AP j §
ENTEREO UMCLUDING THE (UGHT TO MOVE TO GFE O8 SHUKE THe {Ne 2
KNOYINGOLY AND INTELLIGENTLY WANS THISE RIGHTS AND EXPIGSSLY AORERS ANG CONSENTS TO OUUIG
MAY EE PRAMETTER UNDER APPLICATLE STATE AND PROBIAL LAO WITHOUT PRIOR NOTICE TO THE MERCHANT.

    
           
   

    

 

MS FARING SUCHE ACTIONS As

th “The Merchans hereby certifice that Hie Sanacial socommadations being provided hy the Obligce are fora business parpore, and not foe aersosial, Gmily
ne household ase

‘

od me is epito bt thin Disclose far Coslestion of Juxhporrt ore made sobject fo the penntties of 18 PaC 8A § 1904 aciating fo naswom
fidetfcation to author

 

wooo Teseubigncd by:

hava. Dpidys

4 PASAREL EE O

       
   

Riad 52-2 SF

govows tnka iat Log 8:

. Lara Uipictee
KABA DIPIETELO

 

USE XXX-XX-XXXX

 

“soa Ts pOO5014
Atereleany ditits [  Berchuia inltigl Case [P92 190501349

 
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 75 of 199

SecuSign Gavelope 1: EIGASAAC ABEP-44C4-BD04-B 187 QOSEBASI

cgsas

wie
eB Adin 4

  

ON, ¥ Sircet Mhiladelphin, Poweyivasin 10106
Phone: LE5-922-26%5 Fi $-8O3-4886

    
 

GUARANTY

Persenal Guaranty of Performance, The undersigned Gaaratiter(s) direby gannantgcs to PURCHASER, SELLERMERCHANT’S performance of olf of the represeinions,
and warranties made by SELLER MENCHANT in this Agreement and the Fectoring Agreemeni, 8 cach apicement may he renewed, anced, extended or mbenvise
mudHied (he "Gancanteed Obligations") Guuranter's slllgations are dug al the thine oP any byeach ly Murchiut of any representation or warrenty, ar rovenant made by
Merchant fn Uss Aprociital tan? lle Merchaal Agsetntess

 

aa

   

 

Duarantor Walvers, in ile event thal SCLLERIMERCHANT violates is coprosentations ind warrindies ander the FACTORING AGIIEMENT, PURCHASING nimay
onforce ils dighis under ibis Ageesmeal withoil Geel seeking te. obieks payment Gom Merchant, any ofhg: gunrdaior, of any Cailsterd’, Additionnd. Collateral os Crass
Celloternt PURCHASER mey lald pursuant is this Apreciest of any oiher guarnnly

   

PURCHASER does nor have to nol!fy Guaranter of any of the following events und Gusrastor will not be selcescd from fis abfigeduns under fis Agrcement fH is not
notified af G2) SELLERAMER CHANTS violation of the cepiesentalions wid wananlies ofthe PAC TORING AGREEMENT ot any reaewal, extension de vtler medificaiios
at he FACTORING AGREEMERT. In additian, PURCHASER ray tke aay of fie following aviinna without relensing Guaverées fons any of ek obi pations andes this
Agteement : Gi) jonew, extend or ofherwise inodily the FACTORING AGREEMENT of SELLERAMERCHANT’S otter obligations to PURCHASEG (6) islease
SELLEWMBRCHANT fia its nbligations fe PURCHASER; GH] sell, release, faynir, Unive or athenwise exceute apan iny callatered securing the Cuaraieed Obligat ives
, aad (iy) foreclose ve py collaterat securing the Guanumead Obligations or ony ether guaranios of the Guaranteed Obligations it a maraies Gat eapains a prochades de
Fight af Guamter ta abinia coimbuszernent lor payment uinlee this Ageecnent. Unt nfl ebligations an fulfills ander the FACTORING AGKHEMENT and
SEELEIUMERCDANT'S other obligations a PURCHASES under the FACTORING AGREEMENT ond this Agreenicm arc paid fo Tell, Gareatar shall net seek
ext tiem Mercxint ar any olker auntanin: for ony amanalé gattd by Funder this Agreement, Guunwtor pornumnenlly wolves wind shall nol eek ia uncreise any of
ighis dint 2 pay hove ayaiod SUL LEIUMERCHANT, any other guarahlur, at any collaivsal provided by SELLERUMERCHANT of ing alee panrantar, for
Say amostats paid by H, of ocly perfermed by it, ander his Agieomenc (2) subrsgatian, ( @ relbarsemest, CH} pedfornance, (iy) lidersifieaion, ac (¥) comtiliosinn, In the
event dat PURCHASER mest reli any anaual paid by SELLERMERCHANT or any other quarshtor of tae Guurantced Obligations beeaiise Ihat pbetow hos becuse
sibject Wa procecding under the United States Bunkeupicy Code or any simlle law, Cierantos's obligadons wader Us Ageecatent sholl inchsde Ghat sineuat
ROPWITHSTANDING ANYTHING TQ THE CONTICARY IN THR FACTORING AGREPMENT, THE GUARANTY, THE CONFESSION Ge JUDGMENT, THE
MECURITY AGHEEMENT, OK ANY OTHER DOCUMENTS RXECUTED BY GUARANTOR YM CONNECTION WITH TEE AQVANCE OF FINDS TO SHULER;
ALL PARTIES ACKNOWLEDGE THAE RECOURSE TO THE QUARANTOR ANO THE GUARANTOR ASSIE IS PERMITE ONLY FGA BREACHES OF
fHE REPRESENTATIONS AND WARRANTIES MAGE OY THE SELLE IN THE PACTORING AGREEMIY,

   

     

       
   

    

       
    

 

 

GUARANTOR ACKNDWIEOGEMENT, Guarantor achnowledges thats () HeShe anderstands the gerlonsurss of the pruyisiuas uf this Agreements (Hj He/She
has had st fall agportolly to conmdl with counsel of fisher ebotegy and {ii} Lte/She has consulted with cuttasel of ts choice ur lasdecided not tn uvall flinselffnecsell
af that sapariuntty.

JOINT AND SEVETIAL LAMSHAETY, The ebligitions lazeuader of Ihe pesseny or cntilixs conditiling Guarantee ander dis Aprenmment aie. joink wad severd,

pm Denudigady bys

bara Vipiciva

(Neniasteayee

 

ys KARA DHE TRO, helividenl Goatinier

 

— thas Uiyasd ve
kava [iPitre

(RRR

 

Oy KARAD

 

(1, iedividual Gairaator

 

SSH AGL O18

THE TERMS, DEFINITIONS, CONDTCIONS AND INFORMATION SHUT PORTH IN THE SMBRCHANT AGHEE MENT! INCLUDING THE “TERME ANG
CONBGITIONS, ATU HTALBBY INCORTORATED IN AND MADE A TAIT OF CHIS SECURITY AGHEBBIENT ARD CUARANTY,

 

 

CARTALIZED TERMS NOT TEFINED TINS SEGUGITY AGREEMENT ANI GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE
AERCUANT AGHEEMENT, WICLUEING THE TERMS AND CONDITIONS.

 

im Afercdaan latins,

 

™ 21° ‘ef - .
_. Afereliing Priviade _ Coase iD: poosn1a49
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 76 of 199

SocuSign Bavelape 10: EDAS AAC ROR 440 {0004-8 18? ROM BASS

Cc

 

TUSEA ETE DESERT >
% waa TBARS

35C Phy (
eae 2G -N, AS Sect Philadelphia, Poensylvania 19106
Plone: 289-922-2836 Fag, BRE. BO). SHES

ADTIGRIZATION AGREEMENT FOR DIRECT DECOSIT (CH CREDITS AND DIRECT PAYMENTS (ACH DEHITS}

‘Chia Authorization Agreement for Direet Teposlt (ACK CrutiG mad Direer Payments (ACTE Debits) is post of tuid incorpmaled by reference {ato} the FACTORING
AGREEMENT. You should keen this hapordal lequd doeianens for your reourdls

DISHURSEMENT GF BLISINESS CASH ADVANCES PROCEEDS: By signing below, Seller/Merchont aahoreés PURCHASER It dlabutse the Cask Advoace Precteds
fess the iariaunt of any agplicabl fens pon aygeuial by initintiag asi ACH wrodil io the chezking ocooutt indicated beluve (ar « substinudy clcoking sesount SeliudMecchany
hier identities and is ncceptadle io PURCHASER) thercinalter estoned io atthe "Desigested Checking Account’) (a the disbitranl amount set forth by the accompanying
dotuatents, Tey vathadantion 4s ia remain in full force and effect mail PURCHASER hos recelved written toliflention fame Selle Merchinst of ile teravinstion th such Rare
and fa such mainer os to afford PURCHASER ond Merehaal’s depositary bank a reasonable apgonanity fo at un it,

AUTOMATIC PAYMENT PLAN: Brrollment is PURCHASERS Autgortic Payment len Je reqidzed fiw upproval. By signing below, Selled/Merchant apeees Lo carol tn
the Automedie Pnynent Plan and authorizes PURCHASER to collect payments rented usder the terms of Geller Pdereliant Agreearcet Ly initiating ACH debit enities to the
Designated Checking Account inthe amounts and on The dates provided in the payment achedate ger fouth in the aecanipanying SellerMerchers Apcoment, Salfertiderchant
armhorizes PUICHASES to increase the macht of any sekedtiled AGH debit untey ar astesy niallipio ACH debits foe the emouut of vay prowiowly schedutcd payment(s}
thot was not prid ox provided i the payment schedule end way vapaid Fors. ‘his suthorizstioat is to reninin inv Gall Feeze and elfees uisil PURCHASE has teceived wrilien
notification from Selice7Merchand of Hs terasinatiod je wich Han sod in such rami es to afford PURCHASER and felled Mocehent's depasitury boul a feusenable
opportunity in wl on A, PURCHASER riay sospand or fesmiuate Selle/Merdiont’s tarotiaient inte Awennatic Payment Plas inmediniely [P RcllesMerebont tails as kerg
SellerMerehant's desiginiod shucking wtcount in pad staraling ar if there ae fesallicient feuds in Merchart's therking account 16 proves oy poyment

 

 

 

ff SotterMecchant teeykes the autharualion of PURCHASER suspends of terninntes Belin Merchant’s anot fa the Aidiwvintic Paytoent Plan, Sellerdtderchadt qu
will be resonate fae oiling finely payments pursuaes thy wlternstfes payuanist mrethiods aaseribed hy die Selle’ Marchaal Agccenient.

BUSINGSS PURPOSE ACCOUNTS Hy tigsing below, Relfcu Merchant! alivaty that ike Designated Ghocking Account ats established fe Laniness purposes end nol piimarily
for personal, fantily oc household purpoics.

ACCOUNT CHANGES: SelterMerchnnt ageces ta notify HUMCHASER prompily if these use soy changes ta the accusnll ond souting numbers of the Desiprated Chyebiog
Atcuunt

MESCELLANEOUS: PURCHASER ig stot responsitile for any dcee charged hy SelledMerchan?’s bank ox ihe result af credits oc debits jeitated noder this sgrecinent. “Phe
origiiution of ACH Lansaclions fe Mecehuid*s account must coneply with ilie provisions of 12.8. fos
Bsee ba oe hte

7 © he 37 ‘
sinmtl 0 BF is samt Dare: 24 2039 .
A EICE

Bank Nong:
GN FELE

 

 

 

  
 
 

 

OOH a
Bouliag Number:

ON FILE
Ascruntt Manger,

 

ONFILE

  
 

Russias Naie op Agent:

ONE YL EON

Address on Avcuaitt:
ON PILE

Salen Mechont Plame #,

bi dipleatre

HCOPPOPATeL. COs

 
 

con lag RINSE Bg Gy mrmer
hava Yeflelve

   

ab

“ yee

“
al ey
Poge £10 sfprehant rato |? Afesehons iniitals Close.

te

POOSGESAY
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 77 of 199

DacySign Envelope 1D: ESGAWAAC dO0F-44C1-0004-6 187 ROSHDASS

 

20 NAY Sacet Phindeishin, Pennsylvania 19506
Prone 2S-922-2696 Faas SB 6801-4086

DANK ACCOUNT BISCLOSUBE ARSIDAVEY

Tor thie gimpore af cblaining te Bustucss Cust Advonea evidence by Bie Merchant Agreement af thts simte data frereavaly Ghe “Haytscss Cash Advence”} Gem Cosipieie
Businang Sahitions Grou, fre., the vadersigned Scller7Marchent herely mokes the follnwing daiement under penalty of leer

PATASE SION ONL

   

OPTION < DIRCLOSURE AND AUTHOR MoCHON POH ADDTPIGNAL ACCOUNTS:

Yhe SellrMerchant bersby dechires that is addivna ig the designated for ACH debit, the Sethea/lvtereliant eleg ling Use Lflowdiy additional accuant(s) whiei hie sithuvizee
3$ to axe in the oyeal we ore unaile to debit from die designated siemant

Thaik Manik

Hane 08 Axons

Acesant Ronvier

Raving Nucor

Fed 1D namber asiuciated with this aeccudt

Name assoginted with His azeaunt

Phanc nainber of petsnn whose naene 1s assaciated will this accasent

dank Nome

Mame on Accor

Accouttl Mentace

feasting Nanibses

Fed 1D jamber maociuted veith les account

Mamie nssocisind sufih 1hig accotune

Bronce agaist uf pesan whose nance (8 oxsacidted wii this secgunt

sank Nan
Nanic on Account
Account Mpusher
Routing Nrmber
Ped 12) aunnbee ascacinied seis bis accauitt
Navae assoeditcd ville Uris eeaiint
Phone natiber of acme ofiose ative.

  

axsiciniod pith: dig secount

Bank Mane
Ninn on Account
Acworiy dlecabae.
Raiding Nuriber
Get LD nanher assuciated swith this account
Nose associated ivith this account
Phevie quater Gf persen whose mans is Rays
talinth additional pages if neccesary t*
OG Hatha ts «
has (ipabes Paved 2/27/2019
lase gut . : ne

pe tog

 

ed vith Hla nena

 

    
 
 

Setecducchaa Signaure,

 

Sblertdorebani Siprotnd I Based

 

digtiens fn addition tn the aie pruvided lor ACH iehit

 

} - Uy signing hefow, Hee mecchom swears, vider penalty af Inv, thal he hee ny coeds in any eadir

 

   

 

SefleriMarchint Sipede ee we ee OR nits upanemigeeinigen
Seltateerebure SHORES oy eevee PR en coe eae
Baye DF Aerchent lusgats, Afezefaant jntiats ae Case (3: 180503349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 78 of 199

BucuShjn arryelope I EINAGAAC-4B6F-4dG 1 -B004-D 187 B060BA52

  

POV Al ste
cad VES OS

€ 8 ht hs
e 20 N, 3" Steet Philadelphia, Penmsyhennia 19136
Physe 25229-2616 Fox: 86 2-80148U6

TRADE. RERERENCHES

Please provide a list of 3-5 professional references

1. Name:

 

Phone numbers _ Email Address:

 

 

 

 

 

a
Namie:
Phone numbers oo _ Eanall Address?
3. Nate: .
Phone nuatber Eniail Addrass:
4. Name:
Phone signbem Fonail Address:

 

5, Name:

Phone numbers, _ Email Address: |

 

Pore | 2 Aferchany inictale L

 

Aderchiny Aiieeaes Case j Ds YOSTASAD
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 79 of 199

GocuSigs Envelene 12: EAGASAAC- 4806 4401-8004-0187 8050 BASS

 
  

£ 3tbags 148 Be ENT YE
4AREAMINE LA . .
MS ‘ WONT! Steel Phdadelptia, Ponnaylvanda 1106
Phen): 258-922-2606 ax: RAR AN) -ABBG

AYPHORIZATION TG RESUME ACK DESITING FOLGE

NAME GV SELL ERICA ants

 

INFORMATION (To be Bled pvt by the enstamer}

J authorize Caispaay (as chawa shove) tm renuine eleotranienlly dubiting my bank acuouat ax delalied velow, fichidlng x Aon-suitictent find fre if applicable, watil the vebt
16 the company is paid fe fall

 

 

 

 

#ui) Ramo at Actoant: smn aes ceca st
Arent un nemnnn Rauiiag 4:

Asnouibypetelestenck Checking = 24 Savings 0

Avveun Gloss (oulecLined): Consumer Account im Ussiness Aceeant = J

Poyarteal anwent sdntttenaintomurivane Number of Payments: eon

Dare of noxk payers ss ene ¥requenuy of paynients |.

Junderstund Ghat [may cwicel this suilarivation by contaclag the company at iuaxt five (53 Business days prigy fo dhe payment duc date, | further understand shat vonceting
my ACH outhorfzetions dies noc relies me of the respunsibitity wf paying my accouel fa full, sind shot iP'f obacel wr tevake inis autfiodeation before the deht is pad in Ral,
lhe Compuny moy inke additional sclinns ashiding fegn! eeliens jo sceuse the deli.

2/27/2019
Dre

wns

Pogo 12 Metehaste Luittais ( i __, Aeegheus bidaks

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 80 of 199

OocuSign Envelope 10: EIGAIBAG- AGF 440 1-0U04-B LBTBUSBBASS

  

. i
Req Sra waKe
ta THING RTE 6 Y, .
‘ 20 034 Sueeet Miodelphiin, Mennyylviendes 19106

Phone: 215-922-2634 Fax: SBB-4O3-488s

vay Client,
“‘Phonk you fer accepting inix offer thom Comphde Business Solutions Gua Dads Bar Funding, We look foward in being your Racioring particr (or us fang a3 you need
fiubly ACH Brag

Conyelele Businuss Soliaione Group wil caruize yiewdng neces 12 your bank secon prics i Minding vs ood af var underwriting grocesy, ay well a3 daring Ihe thee yao
have 9 balance wilt adr cauigany,

louse be sesusred that we carefully atequard your contidentiat brformalinn acd only essential lop level personnel WAL fave neces te i.
Patise AH out thy fon below with the Infomation necessary lo neces your seculint,

#3 Be gure wo indivalc capitol og luwer case itera
/ TB BANK
NAME OF RANKS ns cpap on sn saan

T cntnmanenyrencte eth eh cents Ane Meg i

BANK PORTAL Wat ON FILE

ON FILE
USERNAME:
ON FX

   

 

    

PABSIYOND: |

   

SECURITY QUESTIONJANSWEK Boo

shcuany quastionmanawnnad, ON FILE

 

SECURITY QUES TIONAANS WER 1:

  

 

ANY OTHER INPURMATION NECESSAILY TO ACCESS YOUR ACCOUNTS:

vet

Page (4 Places ant falinds i Wy cian, Shebebsent bdtiate Case [Uh 19050) 949
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 81 of 199

GacuSlon Enyelape (hs CGGAIAAG. 4G06, 4404-8004 BAP GOSHEALS

CB! Sy, wie |

AMT LENG LEE = . | . .
20.N, 7 Nucet Philudelshia, Fomuylvanin 19/14

Pope: Z1$-22-3636 Bans BEB- 803-4834

APBENDIN Ay THE VER STRUCTURE
1 Origination Feer £70 O65 DETERMINED io caver underyaiting and celoled expensss
2. ACH Program Rew ~ SWAIVER The ACH program fs lnbor intensive ond is not on autoinated process, requiring os ta charge tints fee lo cower relsted cosis,
3. NMP Fee - $75.00 (ensht - Up tp FOUR TIMGE ONLY belore 4 default 9 decked;
4. Hejeciod ACH - $100.00 fa rrerchant ditevts the brik fm refeet me edit ACTE
$,  fhnnk Cumnge Pee - 390,00 ila rrerchat coqulres wa chenge ef account te he deblied requat ing us to ndjust Que syeigny

£. Blocked Acoauel - $230.00 « Hs oierehant Backs CBSG's ACH debit af thr Acguunt, bannces mace than 4 debate of the Account or sinpitasoousy uses muttiple
hank nccounls ae credit card protessars 5 process 8s TeCe|pist

 

4}, Detanh fee - £400.00 dedault fee LF a merchant chenges hank avcoiita of soUohes Jo another sredit cod peasessar without CHSG's censent, ar cammits niether
defesh nuratanl ia the Ageestant

8 Colleetions Expense ~ te the event af dolaull, Seller / Merchant shell Le responsible Toe all reasonable caste of eallecsions, iucluding, bul not Hinded to, eounad fees,
fiting fees and ony choy Shes which may be incurred.

 

2. Misectlancond Service Peer ~ Meicheet sholl pay exrtain. ford Ter aeprlece relmaal t9 dhe qi igiindon wad air ce af accounts, Rack Medi olv
fending deatientently  thele desipuated hank decegnis mrad will be charged PULATVED fara Red Wire “The guserd barge for the unlerstiting, ULL, ACH Me
and atigihataeel cash Mealunt sll he paid fromthe faded sinaant. Machin wil he chacged $100.00 fae every sdditonel change of ditir peerings baa!
ace they aco nctlve with CBS. Additionn} eapies of prin mantily stalemneists will incue a fee nf310.00 ¢erh,

 

 

 

1G Notary Fos - $99 G0 to coves online notary expenses
tl, Risa Assessment Pee - WAIVED
12 UCC Foo - SWAIV ER

tow Bed Sy Asaf WE,

bara Dipides Kara olefetra
cee METRE

 

et figahuite:
Be

 

   

paar
for beeudtoed ey:

 

| beaks. DiPilys

CPTTIG

Kara Dipletra

Merchant Sigmius: _. Sate i”

 

       

 

ie OIE BOS das cornered

Els

Pope G15 Afevehions issligls _ L . _ btercuet daitiate . Case HD: 1905015

4

v
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 82 of 199

Decubign Envelppe i>: EIGAISAG- 4B0P-44C4-0804-B 187 BOSEBASI

CEG)»,

COATT gar att
ee ees 20.0.3 Street Piladelphin, Peansyleanin HCG
Phono: 215-922-7436 Pox: 888-802-4886

MANBATORY JOINT ABEIDAVIT OF CONFESSION OF JUDGEMENT

INSTRUCTIONS;
SIGN AND NOTARIZE THIS SECTION OF THE AGREEMENT, SEND THE ORIGINAL COPY TO:

PAR FONDING
22.N 389 STREET
PHILADELPHIA, PA 19106

C/O UNDERWRITING

pomee AL
Lp Cee,
’ ay Be bre seypye 83
Page 16 Merchent fuuats 0 Meackent fsitials Case 1D: psusniaa9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 83 of 199

DocuSign Errevksge HO EISNIANS ADOF- 440 1-8804-8 1B BOSEBAGS

C ee

PEATE ENE HS SEES

ye agi 20 MAM Street Utisdelplita, Ponnayivania 29306
roe 15-92-2036 Kan, Y8N-SOI48KE
SUPREME COURT OF THE STATE OF NEW YORI:
COUNTY OF GNIEIDA
“NEW YORK UNITY FACTOR, LLC S”C*SsIndex Nov,
Plaintiff, AFFIDAVIT OF

CONFESSION OF JUDGMENT
~agains!-

HMC PNCORPORATED D/B/A
HMC [INCORPORATED and
KARA DIPIETRO,

 

Defendant(s)

 

STATE OR MARYLAND =}
COUNTY OF HOWARD } ™
KARA DIPIETRO, being duly sworn, depases and says:
h. fam a principal, owner, and an officer of WMC INCORPORATED D/B/A HMC
INCORPORATED (Mercham Defendant’), a CORPORATION located af 77190 OAKLAND MILLS RD HHO,
COLUMBIA, MD 21046, ja tie County of HOWARD, and as sued, | haye the authority to act on behalfofMerchaal

Defendant.
2. lreside uf 1896 LANDRAKE (UD, TOWSON, Mi 21204, in the County of BALTIMORE,

4, 1, individually, and on behalf of Merchant Defendant consent Jo the jurisdiction of this Court,

4, Merchant Defendant hereby confesses judgment and authorizes entry of judgment in favar of
PlaindtPand against Defendants in the Federal Disiriel Court for the Northern District of New York, Supreme Court
of the Slate of New York, Coun of Common Jurisdiotion for the County of Oneida, in the sum of $4,690,000.00
less any paymenis Uinely made pursuant to the secured Meschant Agreement dated FEBRUARY 27, 2079, plus
costs, expenses, aud disharsementy, plus legal fees to Plaintiff calculated ab ten percent (10%) of the total of the
aforesaid sunny, custs, expenses and disbursements and interes! al the rate of 9% per annum fom the date ol delauh,
ar tie Highest amount allawed by Jaw, whichever is greater, Such anon shall be set forth ta an alidinwi to be

LD

Page} Mevetnes tatttats 4 Algrahaued astral, _, ease 1D: 180501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 84 of 199

Ooeusign Eavalope I: LIBAIAAG- 400F-44601-0004-B I B7 B05 RBASS

  
 

Vy
J
ALARLEH Ee SANE Sx
eS NE

CBSE
x 200, 3" Sirect Phildetphio, Pesnsylenrsin 19106
Phung: 245-927-2646 Fan: SREBOI-GB86

executed by Plaintiff or an affirmation by Plaintiffs attorney, which shall be altached herela at the time of entry of

this Affidavil of Confession of Judgment,

5, In addition, ] hereby confess judgment, individually and persoally, Jointly and severely, and
authorize entry of judgment in favor of Plaintiff and against myself in the Federal District Court for the Northers
District of New York, Suprenre Count of the State of New York, Court of Common Jurisdiction for the County of
Oneida, and/or Civil Court, against me personally in the sum of $4,699,000.00 Jess any payments Linely made
pursuant fo the Merchant Agreement dated FEBRUARY 27, 2019, plus Jegal fees to Plainuff caleulated at ten
percent (10%) of the total of the aforesaid sums, cosls, expenses and dishursoments and interest at the rats of 9%
per annam from the date of defaall, or the highest rate allowed by law, whichever is greater, Such amount shail be
gut forth hy an affidavit to be exceuted by Plaintiff or an affirmation by Plaintiff's attonicy, which shall be attached
hereto at the Ume of entry of this Confession of Judgment.

6, This confession of judgment is for a debt due io Plaintiff arising from Defendants’ failure fo
pay to Plaintiff, Merebant Defendant's accounls-reaeivable, which were purchased by Plaintiff pursusat fo the
secined Merchant Agreement dated PEBRUARY 27, 2019, and for Defendants’ breach of the sceured Merchant
Agreement, phis agreed-upon Inlerest, reasonable aflorneys’ fees, cosis und disbursements, as agreed-upon by
Merchant Defendant and myself, undor the secured Merchant Agreement, dated FRBRUARY 27, 2019, of which

supporting documents include a Personal Guarantes and a UCC-L Heancing sintemen?(s),

T. Merchant Defendant and { hereby agree that the execution and delivery of this Affidavit of
Confession of Judgment and any entry of judgment therean shall be withont prepidice to any and all rights of
Plaintiff, who reserves al) of ils rights and remedies against Defendants,

8. if for any rouson entry of pdgosent in the above spesitied ariount or execution on the same is outside

the jurisdietien of this Court, Merchant Defendant and | hereby consent to ihe personal jurisdiction, entry of
d : j i : ¥

judgment, and execution thereon In any State or Federal Court athe Untied Staiss of America.

a EET SEERA Lot
Pape [18 Merchant vou { sass agueaan WEP OH ne nities Case 12: 90501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 85 of 199

DowuSign Envelope 10: EIGAIAAG- d08F-44C4- 2004-81 BP ROSA ASS

“. a
CBSG 7s
eeshgb eo “6 it ow

Mlghe te . , '
1 BIN RATE 20, ¥* Siceet Philadetphis, Pennsylvania 19306

Phone! 215-922-2636 Pax: $88-K03-4286
9, 1 have been authorized by Merchant Defendant to sign this Affidavit of Confession of
Judpment on this day of | ee AD,
By:

 

KARA DIPIETRO, individuaily, and on behalPof HMC
INCORPORATED D/B/A UMC INCORPORATED

Sworn to before me thls
__dayoF ed AOS.

“Notary Public

corns
|

Faye [43 Merchnett initials Le Merchant hatttads Case [2): 190801349

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 86 of 199

DacuSign Envalopa Iie: EIBAIAAC-4O8F-§4C 1-A80d- B41 B7BOSOBAS2

 
  

SENG
+ tris uted fF

AON. 34 Stree) Philadelphia, Mennspivants 19106
Phawrer 24S-H2L261G Pax SHE-ROS-4RKG

FEBRUARY 27, 2019
Attn: Court Orders & Levies Dent.

Ror HMC INCORPORATED, ef ut.
Supreme Coat af the State of New York, Rishmond County index No.
lafor ae Submoes d Restri, ice - RELEASE

 

Complete Business Sotuiions Group, Inc. d/b/a Par Funding (Funder), PlaintitiJudgment
Creditor, and KARA PMPIETRO (KARA®) and HMC INCORPORATED (HMC INCORPORATED"),
Defendantstiudgment Ocbtors (collectively, “the Parties, hereby authorize

NA. andor related cutities (collectively, ” NALS (0 telease
& } (the “Release Amount’) from the funds currently held in resevve per Eve Information
Subpoena with Restraining Notice (ISAUN”), payable as follows!

 

Vin cheek Yin wire to:

 

 

 

 

 

 

 

MMC INCORPORATED and KARA agree fo Indemal fy and hold harmless
NA. and Rs officers, directors, agents and employees from and against claims, damages,
lasses and axy Jincludiay bat aod Hevited to atiermeys! fous, arising, val of ar resulting [ram tits release
andlor the ISR Upon tinder of the Selease Amon, Pander cansunts to the inemediate RELEASE of the
rentainder and/or account(s} balng held on rewrve 16 HMC INCORPORATED, KARA, andéor Hs/their
priacipals, agents, heirs ated assigns.

 
     

AGREED AND ACCEPTED:

f

“a8
Venn | 20 Afeevtuad fuidals | Wy

3 Merchin: ialduis

Case TD: joasa say
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 87 of 199

OvcuSiga Envelope 10. EIBASAAC HOF 440 4-AB04-BB7 ROSE BASS

¢? ‘S
Seid ty dee CNP
Ser as WEIN SATA

1 re
C Bye ) db
ION," Street Philadel phin, Pesmsylvanin (91M
Phone: 215.922 4046 fy: 988-803. 4586

TAY eee

Norman M. Valz, Esq.

BY

——— Attorney Jor Plaintifidadement
KARA DIPIETRO Name) Cre mee wv Vou ON iy
Qwuer/Manaper/A vent (Title} PACTO R LLC and
individually, and on behalFof AMC Complete Business Solutions Group, Inc,
INCORPORATED 208 Arch Street — 2” Floor
Philadelphia, PA £9106
(215) (tel)
Sinte off os yCouny of}
yas
Da the ting of a in the yene 2019, before io, lhe andersigned Notary fiklic in and for aid siato, porronally

 

appested KAKA mp ETIUS, personally lawns tore or proved to toe an the Gals of aalislclory evidence te be the fndividaal shase ntime is subseritied
to Hee within ingiowendt snd ackiowldged tu mie that divke exceed the seme in herfily ouppelly, and hw hy hovlis signilure on the iastrumeat, tie
individual, or che person upon behalf of syhlel thu Jnalividual acted, exeauted Ihe dastrumeal,

 

Navan PuaLe

pots
Pupe 124 Merchont britiads i le Adarclani initials

Case 1D: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 88 of 199

DocuSign Envelope I: EIBAZAAC-400F-44G +-8804-B (G7 A09RBAGI

HMO INCORPORATED and KARA DIPIETRG
77196 OAKLAND MILLS RD #10, COLUMBIA, MD 21046
FPBBRUARY 27, 2019
ROTICE OF SALAS, ASSIGNMENT, nid PRANSEER
Dear Account Debtor of HMC INCORPORATED:

This letter is to notify you that on FEBRUARY 27, 2019, HMC INCORPORATED entered into a Factoring
Agreement Ghe “Agreemoar’} with Complete Business Solutions Group, Ine. d/b/a Par Panding (“CBSG"), Under
the terms of ihe Agrenment, HMC INCORPORATED sold, assigned, and transferred to CBSG ai] of HMC
INCORPORATED’s right, title, and interest in and to HMC INCORPORATED’s future receipts, accounts, ard
contraet sights arising, from or relating io the payment of monics payable from you to HMIC INCORPORATED
(coflectively, the “Reesivahles”}. As such, CBSG is the absolute owner of the Receivables, and HMC
INCORPORATED no longer has any right, fitle, or biterest in ov fo The Receivables.

CRSG’s {s the absolute owner of the Receivables regardless of any Uniform Cominereial Code finaneing
statement that may have been Aled by CBSG or any ofher ontity with respect to the Receivaliles.

CBSG may provide you with a copy of this siyned eter as proof of HMC INCORPORATED’s sale,
assignment, and transfer of the Reccivables to CBSG and of CBSG’s absolute awnership of the Receivables. Upon
your receipt of a copy of this letter from CBSG, you are authorized to deliver to CBSG Revelvabies duc from you
ta Merchant Name (absent the sale, assignment, and transfer made under the Agreement) in the amount indicated
by CBSG. ,

The undersigned represeats that he/she is authorized to sign this letter on behalfof HMC INCORPORATED
and to bind HMC INCORPORATED.

Very truly yours,

Sworn and subscribed to before nye

KARA DIRIETRO

this dayof

Drowd Name

Notary Pablic esc img ammananmnn dessurmememea
Tile

ce: Complete Business Solutions Group, ine

Clase UD: 190501449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 89 of 199

man 4!
DowiSaqs neetopa Wr ERAM AC AGE: AACE ACL IBTECSBOASS

Case [Oh 170501 3s
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 90 of 199

   
 

Milad ® iopy phe

ortfice ected is
id > AHL

 

EXHIBIT

Case 1D: 190801349
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 91 of 199

Notahipn tnwalone ID; AE CRSAGS- C20C-4059- OCF COP BOORCEAG
> BEN" Steet Bhiladaiphia, Peansylysnis 19106
howe: BE E9922 Frog REG 05-7869

   

fost MEE

ACKNOWLENCEMENT

3, KARA NOMBTRO, hoveby acknowledge:

> There jas been no promise of additional caplintis 30 days fram funding by CBSG or any 180 (broker),
» Our polley is that merchants enn seek additional capital from us when they have pald $5% af the
Receipts Purchased Amount
> "Thal CBSC dows nol permlt autside feos end Und na one les disenased additional fees with me. The fee amount
for this agreement is TO BE DETERMINED, widel: wif be held back from the funding anmunt,
> There kas not been and will not nny contact from Third Party vebt companies regarding this Facteving
Agreement dnted DECEMUER 19, 2018.

1, the undersigaed, acknowledge that dam in nyreement silt these lems, which are also described fo detail wittdn the pages of
this document.

12/19/2018

Dute

 

1 CARA INPIETRO, herchy acknowladpe:

>» Adldiguinl Pusdap/Stachlig” Feo: 15% of Advance Amanat ~ (f the MERMCHANTIGUARANTOR tnktes
nddittanal fuding of any point wher being fyaded by CHSC, without pelor notices ty and consent by CBSC, x
fee antounting ty 15% of be amount. af the advance shall aulomatieatly be added to the payback amount of the
alvaned. CRSG reserves the right lo dechure fhe account Oy defhult, nt any point after tenralng such “stacldag”
bas otourceds repnrdhss of Uic paynunds mae by fie MERCHANT/GUARANTOR, with the filng of the

Confession of dudgement in a eaurt ofeompetent jerisiiction,

 

1, the undersigned, seknowledge Hat [sen is aprecasent with tess Hems, which are also deseribed tn detail whith (he pages of
Uily dacunrent,

  

(t 1» Beale L2/19/20ia
eet Sh de nan mea

Sigantare Date

 

- k dipterraghacincerparated con
EMAD, ADDRESS:

450-408-0785
PRIMARY PHONE NUMER:

10-340- 1523
sitcanbary pitong Nummun: 10-2800 1524

 

Payal
tise 1D y9osolagg
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 92 of 199

ne Wy SROSIARC- CARE -ADOS ACF OOO? LT SICBGEAB

 

QearShgn Rave!

ai

   

Phone! 218-922.9636
yen
shee hives BEC

 

 

EAC

 

ated the HEEL day af DECEMIEM, 201 by aad hehyern Complete Business Saiulinns Group, dae. OCHS" gadéar OPURCHASER'S otal (he
“SELLER CITART! Neicd helow [as *SeilesiMsrehart™ or Sbhe Maxi honey,

Muslarss Legal Name: HMC INCORPORATE

GIDALUME OR PORATED

Yype of onlity (chert ane) IX] Corparation [PLAC [] bbaized Partnessiip f] Linlted Linblly Paruiecaldp [fp Sols Propriety

Phycicad Addyresas T7020 GAILANT MILLS AD AQ COLUMEDE MD DAG

gp Adsieris: FUG0 CAM LAND ALLS 10D FEO, COLUCAIA, MID 21046

52 TSI

 

 
 

Beuan
g PURCHASE ANTI SALE Ce PUYUN

 

RRUEIPTS WITH EELLES BRECK

   

Sollerimerchust herehy svile, oxslyny aud iennstees th COSC (mallag COSC tie eltainte niece) in conkdcendian of fhe fnnts provided (Paceline Uyleey
speclited bubs afl af SSlertsegcend’s Aduce wcelpiy, ackooms, canine tighty aod other adigations nrleing from ar selsdig te the qaymeni of woes fers
i caderaces’ andar ether ihiad party payers (collectively tbe “Becaigts" delawd og aif payrtmats wade hy sh, cheek aredif or debil cand, slectrome

¥ pepracnd Go he onlerry course of the mcashana’s Guxtuess) anil sich line ax the ered ried Auniunih( REAY tins Seen

   
      

2 of ater
delivered by ‘allortdesebrn io CASE.

 

“OMS IS A BACTVOHUNG AGKCEMENT WITH REEOU:
chased Anim shal Ge anid ia CHSE by Selizde
y Specified Amount firm thie Seilerditesch

ip fhe acccasnt, the Nef Pdcichaai fe cerbys ais

 
    

 

 
   
 
 
     

 
 
 

  

sid cenifon
porastnasaan
he Merchaat
cianet y isunes oF misstnys a euandds sell

vay uatif puch dime as CHG f
oy BSG w ACL j deh the pee

 

       

¥

 

‘fied Amount Fae Hie to HOWE ie lf of their pa sintort 48 ina
aions CASO may, upon ScHrefMombant's request, adjal Use ainounl of any gayest deo under this Ayyerssont al CASGy sole
jon aiid as i deers. nero nf ing ahis Agzecnte! at Seller basschat Wards Dat iol ensare that funds rdegnate t cover she, nb in be debited by
C3 perndhas in the aevonal fle foe any fats incurred by CUS reeling fons a rejacicd ALK avempt of an axrnt of dedi
{See Angscadix “) CRAG i$ nat espansbie f ne HOP OE ras 0 et sejented Lanse’ ate in far Beth diterchoncs accmint which may neaeli fone (HAG 's scheduled ACH
} 3 nigestcdd Gebwean CHSC and Srllseiserchaa, upon
the gighdfen fsa prot soi « can faed in Sevtioas # ond i an he! FACT ING AGRE EMENT, stats deemed @ x hrenels ofibe rpeesentatinns ars warracies conained
heecis 4 list of afl fees appiicnbla water this FACTORING AGREEMENT is contained in Appendia A.

  
  

      

fosfett ai} rights te Patute ice

   

      

    

     
   

 

adeby aed

 

       

aU}

00 Snerifled Perexalanes (05% Dolly Succ lied Amount ia he desereined ay perecatnie oF larmue _ Jhreints Pareles Anant

   
 

     

gehly inva lime pty

THE PRAMS, DERINT TIONS, CONDITIONS AND INP OIA TION SET PORTH ON YAGES 2 TURGUGH 12 HORE OP ARE HERE Y
INCOMPON ATED UREN ANT MAGE & BAP OF THIS FA CROMING AGRESMENT,

ée

 

       

year

  
  

By. RAGA
Mane and Tale

FOR TE ARLE
Oy BARA DEPHE
Manin gag Tule

        

FEY, CAVITER,

 

COMPLETE UUSINESS SOLUTIONS GHOOWE, IEC.

 
  

nat ihe Aperenics:

 
 

ee he or the is a8

  
  
 

 

CSGIN WETH THIS AC RERATENT DIAY CONSTITUTE A
INTATION

   

SHCHART OF OWNERIN CLE
C AOR FRAUD OW IN FENTIONAL At

 

  

sfarag desertiety |

   

Case UD: ronsoil4

od

 
 

Case 2:19-cv-03285-JS Document 10-1

cuign Envelope 10: 4EORSANC-C200-408T. SCFC-D7

  

cus
Cis ‘
ors

ALE tb OKy FER

{2HOCBGEAS

Filed 09/13/19 Page 93 of 199

33 MIM Sireei Philadelphia, Pamneylvants 1916
BS R-JOS TSAR

PACTOHING AGREEMERT TERMS AND CONDITIONS

§ GENERAL TRBAIS OF AGREEMENT
{MUY DAL REPRESENTATIONS ARD
WAL RANTTES}
J. Elestrenle Pond ‘Pransier,
PURCHASER (*hereinaller taser)
Sebevtbnrchard (herminatler Merchaat’} shail cgecule
pb fornis OF ngcvcinerily ccneablie ie PURCHASER,
k accepiable ty PURCHASER, to obisin
: wal Lansfer seevicns.  Meeehaut shell
wrowitte PURCHASER, adler lls authogizved agent
with ofl the a, Maldriation rnd praysveeds
necessary fas vedtying Wierehans's receivable eeecipts
ee inde the account Mercfiwl sh AHheee
RQ aadéoe i's agent fo dedusl die antianis

PURCHASER for the Reccipix ag specified
From sciement anoyalt which would athenvise
s dum to Merchunt fiom clecionle sheck tenascin
bad iO pay such umeuale i PURCHASER by
peanitiing PURCTIASER ts withliae f
DAILY AMCRINT by ACS debiting of the uccaum,
‘The authangation shall be leevodnble wih the
serflicn consent of PURCHASER,

EUs posit Agreement, SedordAdenttant stall execute
an agreement (he “Oanasit Aprectre nt”) neecpinbls to
PURCHASER, wih 6 fank  acceptoble fo
PURCHASE, lo ohtaie efsctranie frnd lnnster
sendecs, Merchant chall geavide PURCHASER andfnr
Rs authorized agent with st of tha infonvalion,
auilistivatans soul pagewords (ecessury for yesifyiog
Mechunl's gecivebles, recsinis and deposits feta the
socom, Mershost shail authorize FURCHASER
fan it’s age to deduct Use amouils unveil te
BURCHASEN for the Recelpts as ayes elfied freseta fegas
scislamen nitotatis Wel world ithenvise be dat to
Mecha Sisut loc onis cheek iranisietions dad ta pay
such dnigenty jo PURCHOSLR by panaitiing
PURCHASE veltlidsaae the specified percentages
by ACH dobiling of the account The auheredion
shui be isevorniie without the wollen eoasent of
PURCHASER
LA Yeru of Agecenent 4
toon as sel fork hove, Upuis the txpiratic

 

nop request Mom

 
  
    

 
   
 
  
 

 

           
   

 

   

 

 

 

a

 

   

 
  

 
 

 

  

 

 

 

   

 

5 Ageesins ni shell inve a
afte besa,
ly enesy far
PA neveided, heweec?, thet
} may terminate
anty days? “prive syrign solic
oie) fa FUR CHASER. the
Agrexvmunt xball nar affee

 

   

 
 
      
  
     
    

 

 

icficctive
Roeder

 
  

 

ut

 

 
 
     
 

 

Watyere Ruscha AACS. SPUNCHASEN fexerves the
ti rescdad offer io awk asy purchase
nis heecundcr, fe ite sole al ob
inn nistal Coaditten, Alerchant autaorhet

Ha ayents to Invesiigale their
fimaciad cespansififiity aod hisiury, and will provide
fa PURCHASER aay benicar Jinancial staicnwnis,
jax coduras, oe, as PURCHASER decins nitensary
priv id ar ab any ¢ alice exergiion of Us
Ayrceuval A phalusogy uf tle autierfzedos wil
be deemed #8 acespt foe reigase af fingndal
laformatins. PURCHASKH Js authorined s¢ padate 1D
sich fofonnation and financtol pestitts frou time by
ihe As i deenst epuragrinte,
an Yornsgctionnt History, M

 

   

  

   
  
 

 

 

    
 
  

 
 
  

niess Pearess
ayaiinial afl lostes, doing,
as Glachiding, (¢aab

afonsay's fers}

43

 

insured by Provessa sestilliog fron (ad cleims asserted
by TURCHASER the monies rasal to PURCHASER
tron Mershnat and (b} actions token by Mroeeszor Sy
nce tines Dforkalion tr indhuctiats provided by
RCHASER,

LA Na Liabiffiy, trond event will CAS be dshie fie
any thalray asgeried by Marubsant piudet any Iegal thaney
fer West proGis, inst reece ot bu iness

  

  

       
   

inditcet os conscqucatinl damages, tach ot R
waived by Merchant.

1,5 Retlunce ag Versa, Section 1,4, 42, 1b nad 2s af
lisig Agecsmert ate agreed ta fy die heneht of
Merchani, PURCHASIR ard Mrecessar, ond
notwithstanding the feel thal Fracogzor fe nol a noddy of
fils Agreement, Fenecessoe may tely agen: Thais deaax
and raise thoat as a delonas fs ney achen,

1,10 Sate of Receipts. Mereliont and CUSG agsee da
ave Frlge ander ibis A prterient fi pxshs

 

 

 
 
  

   

c

 

as

  

uiclusyd Amount dod Git sich Pucelase Prite
ig suf iniendted 4a be, star shall 4 be consteued 45 3 fom
from PURCHASER lo Merchant, Mérfiaal egress ihat
ihe, Purchoss Prise ix in exchange for Fuaue Reccisy.
puiADL s0 HE Aproesient cqonis the fale marked:
of such Receipta PURCHASER hus garetizscd
shall nwr al de Reechats deserted id this Agerenent
up le the dl Puschused Aniaint as the Recelpis ore
create Biyments mada lo PUILCHASER evith rexprel
ty Hie HE woudl of the Hexdipls shall be condiinned
upon Mezchant’s sale of pemluuts cad services and fe
paymeal tbcelee by Mereliapl's atone tn du.
mipnact povited in Beetinn iA, IN MO Gyanr
SHALL, THE AGOREGARE OF THE AMOUN'S
RECEIVED BE DREMA AS  INTERE
HERLUNDEIR fa rhe eveal theta court deiensnes th:
PURCHASER lux chaeped or received buerast
heresider, add that sed ginniiad if in axtess of Hic
pighest applicable vate, the wats io effet hoarundee shall
miomatically be cod tb ENS aiaximenny ints
lied bey anplizadbie law and MURCIIASER shalt
pomplly sefund fo Merehuni any intwess regcived by
PURCHASER ta oncoss of the svmaiinit yedad eat:
4 dang fitended that Miercliad fat pay at conleacd tas
URCHASE B stot receive ch cattliaci 7
nt usdifectly at nay
Kxeess Of that wich

 
    

 

  
 

 

 

 

  

 

 

   

 

 

   

      
  

y
whatsaaces, Waice’ 2
pall by Mershait node :
ACKNOWLEDGES THAg PENNS ViAVANIA LAW
ASpi EES PO FUE WIFE ACHEEMEANT

idL Mantity Aszessoneas of Reretant Cash Flaw
Merchant bereliy authariaes PURCHASER te int
tiie gv mats ACH shibiis at tie sax
tetrievel Raie fam dha Aceouit as as yep tion
af the hase sayin dui wader the Iz
Pescentapy i ig the Merclany’s respanty fidiiy an
pruvide fisanniol isfrensdion fey
cscdit card ences sings EUs, gevural ledger)
aegarding ls grass revelyab! ihe the shily
payréents aide iyispat she Wied Vertenteer,
nempulping PURCHASER it ae ered the
caller a March basis 8 Tess he

    

 

 

  

   
 
  
   
 
 
 
 
 
  
  
     

 

     

 

 

 

apocity S PARCHIASEH
fog] with Hddaathotily to ja)
instsdanenil OF decuerent 19M
PURCHASER Jain Processes, ar Re the ene of 6
viehauon by Meech: i cada ( reset works

ef af
Kigtchant, nudes
imitations () te allots
rellec? ayonies duc of ter h
uf any ef tie Cofisieral, (ii) ty vecaive

  

  
 
  

 

ist enpene
wake god

 

 

 

Boone, 215-922-2658 fax:

 

 

coHeet onp ehieths, jiaies,
decuments cx chat sh ape ine Bis
Uy or clause FF
any ivoire
Saatauners op

 
 
 
 
 
     

diurtbr tas) £1
may devin becessary for the noite iE or any of f the
said Purchased Ammer fio the Culleeral, or
ojbenvise fa enforce iis righis with scerect to payriens
Of the Vachosed Amant
LEP Beaicetlans Against fetes.
fepeesents and wermnia thet if will eat viclaic
Coorditions {a) thang: (os ficken anal i Hee event of
defouit theranides the following Pratections | Hiraugh
§ may be bwoked by PURCRIASER, immedisicly and
swilftenit wudice to Merchant in (be event: (ob Mee
takes aay aging te disendmgec the asx af cle
ehock pearessing Heal arg sedtten %
ponnita nay evens te seen that could fave an edverse
ofteet cn Hie use, axceptunes, oF authorises of cherks
fer dhe gsesiase of Merchant's xenvces and products
Inshuding bist not Himited 10 direct diqsasié ofnny chicks
inte @ bank account wihaw seaming fta tbe
PURCHASER — clectonis check  progeasar, th)
Merekani changes ils apmagenats with Presser in
AY RR eit 16 PURCHASER (0) Marcher
changes ihe electric cheek provasces thestgh which
ths Receipts are selfied fram Brebessoe tte sashes
cleawanic ekeck penwesssi, ar perils any event fs
nesue thst could cuise diversion al say ef Merchant's
cheak tmpsttins tis another processer, (0) Mecchunt
laters the uperedivn of tds business (ayer thas
weveres wether, nvtaral disasters as acts of Gell}
featigfirs, unives, aells, dispnscs, taeiciess or ofhenvise
eoxiveys H2 tuisinesd ar asteis witheul {7} the express
otias aweifien coment af SURCHASER. oud Ci} the
valle ogtcemncit al any purchaser te (eaastires to dhe
aschonplion of all of Mercivusl's ohilpntions undyr this
Apreeninil normed ie dsdumentotiqn antinta
PURCHASER, or in) Merchant fakes any sclian,
te take nisy action, of aflers any incaciies-- ccomani¢
ses fest of hick will tus ty induce any
te

   

   

  
 

 

      

 

 

 

   

 

   

 

 

 

   
       

     
 
   

“e
with any meant of
ihroagh Pro : “Teas ge
any véhiy nancies availaite to PUSCHASE
daasyily of atheswse aursoant i Mies Agtefnee
Piotgetion |. The fei tino pected tunel
plas of feoy
Sevurity Agrenwent feeoate dae ot a ayn
ditiely

Pietectos 2. Upan Beene of ANY MATERIAL
PROVISION O@ °

 

  

 

 

     
 
  
       
  
 
   

 

 

PURE, iAS SER away aber ‘hai ¢
flesigmenty with the Clerk a!
eheseen

Penge Te’. Pu
blot fal

    
   
   
   
 
 
  
 
 
   

 

at sliad
beeonte jamie vy acdinaabls tn ipa SER fran

fMerchont

 

 

aoredd da prrect
S lasesagt. Bt fy &

easig av PURCHAN
srasanels alt ordieys" ik

exceed
teeue

 
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 94 of 199

 

ation Ervolons 10: 4E00aARG

CISC
Qe ninevnrerg

puvagreph 1.34, PURCHASER inay oxcroles 196 dighiis
wukeerurh aignatest of fede:

Pogecting 9. PURCHASER may debit. Merchant's
dygaxtory zeedunte wheraver shusied by aycand of
ACH debit or fansiroily sipratate of 3 computes
gentmted cheek deaws on Merchant's hint aetdunt.
Exoweting 8, io the event hierelnns charges or permits
the changeol the Prosesces oppenved by CUEG, we nds
ant aniditivasl Processes, in vielian of feetlen rd
inva, COSC shall howe the right, withoid valving,
af iis sights ond sintadies and odilioal aotice ©
Merhani, fo nafily lhe news additioenl Frogeaane of
Ure cake al the Receipts hescunder and i diceet such
now ss mabditianal Precwesor th nscke payoierd dfesily bh
te CHAG af ull or any portions of the antounl received
by sah Prosexaee,

JM Protection of bifereiation. Merchard aud each
hoeae siming this Agrcanent on bohalf of Merchant
andor es User, in taspect af nimeelf ar herself

Hy, wuthadves MJRCHASER x dieclose
mcotning Merchont’s ung cach Chenee’s
edi wandiag Gochiding oredit huiestss sesneis tho
PURCHASER abtning) and business zonduet ead ity

agenis, affiliates, subsidiales, and credit feperthig
hurcens Morckort nad cash Usvncr terchy waives fe
fa: peelmurn ment peealted by Law any elaine fhe
dnaigges sgainyl PURDHASEK of uy. of ip aliases
Jelating is ang G) ldvestigalis tmdenteken by br an
hehelf uf PURCHASER ss pennitiod by His

Agrecatess of Ci} diselosaze of iaformatian os
pennuted by this Agreement,

Lid Gunildentiatliy, Merehoast understands ond
ogices Usat he terois and vondifions of tke products stud
services offered by PURCHASER, inclining: vhs
Agiecnent and any aber PUIUCHASER
dosumentations. (sallectively, “Confuleatial
Information Set proprichiry and conficential
iufkemation oY PLAICHASEH Actentingly, uniess
diselosute {s required by Inve pr court ander, Mechaat
shall not dielos Confklental fnhemutivd of
PURCHASE in ang pemun ithiy than an euamey,
Hootie, fiiandind advisor ar duaplayce af Merchant
who needs te insiv such byformatins Ing the purpace af
Advicings, Maschaat ivisar}, provided suels Advisor
uses suet Infinnntion cxolelye far da phapuse af
advise Merchadt nad fet ayeca in writligg i [ee
hawad by fie Kennet (i Sentian $03,

LOG DAUAY. Murshiat beeeby nek wplestges nid
agyevé thal PURCHASINE saay be using “duing
buatasss as’ at “diva Bames iy comtetion with
varlous snlters finy fa Ute fransnetion bebecen
PURCHASER. uel Merchant, inclding the flag uf
UCC] flieaneiig stotenenly aad other actice: or
Hinge
i, MERCUABE REPRESENTATIONS,
WARRANTIES ARD COVENANTS tMetshant
fopeesents, searanix and esecuants thet ye af tbe dale
and daring fie tern of this Ageeomerst:

: anvial Condliion and tMasadid fefununtian
Bank od fliuselal ditements, and (las sheasgy
Tamiched fo PURCHASE fhizly sept:
i aadtiia of Kdefetmnt at x
fuss ght
adyity ounces & of “atty shad or adyaese.
sheng ft Sinawias cand niin
wesivedug PUMCHASER may peduiod sbaeanutti at
any inte dang (he pcaleemanes: ul sis Apecenicatt avad
the Merchant chall esevide thse in PLEASE
wiHlie 3 tasliets deve. Mecchueds Galloce fa dia ne is it
sandal ineez ts ofthis Amegmiaitt
12 Govepanteutel Approvals, Merchant

4 yy owt al
ens and ficonses to den,

     

 

 

 

   

 

 

 

 

 

 

 

  
 

 

   
  

    
 

     
   

 
  
 

   

 

  
 

 

 
   

      

senopke
wild permits, saharical

Page jt

V206- ADNS- DOME? F/ SOCOCEAG

 

operate ead deave Ry peopentics and fo capil the
business ivwhith itis presently cagaged.
2 Actherballon, Machen, and the porments}
afenanyy de Age scien an bebalf af Wemhent, lave
fold power and anety bs and perloan the
abligsikins visder dis Agrcemen, all af vlich ave
i dhily enfherioed.
insurance. Mecwhect will marmlain busingss-
yilints Wdivance aening CARO wx loxs payee und
mig Susitedk ia acsoinits aad spud cisee ge at
shrtery te BURONASER aed shall puowids
FUACHASER jiead of Sach ieasance upon request
18 Eeponc Cheek Processing Agressient,
frase wil not charge Hs ploceasaz, add ienaleals,
ahwwige is Geren! inavautles er bark accents} oe
lake any allie? ne{on the, could lave any ndverse effect
apo Merchant's obligations under Gs Agiecntent,
Hhovl PURGHASER'S print atities oanschl, Any
change shall te a inaisrind breach of tie
AQlec Rate
24 Chanpe of Name e¢ Location. Murchost wll not
seatie? Merchant's business aide ony name offer
shan ns disclosed in the Paaeessor and PURCHASER
of change any af He places of business.
3 Bally Biteh Gul, Merchent ail batch gat teeei pas
\with the Bracesar an a dally basis,
ZR Usinpned Cerdiente, Merchant will at axsy teen,
ond fier Haye i Hine, pon al loess ore (1) day’ prine
feline feast PURCHASEM to Macht, ekecuic,
acknawicdas nad deliver a PURCHASER andlor le
aay uihor Heino, {tse Gre wf corperstints apreltied
hy PURCHASER, 6 ‘anfenicad ceniying that this
Auigement is umenfified and in All force ane effet
tor, if there have heen medications, that fle samse ig bt
fot forwe aml effeed as modified and sfaling the
modificntions! and stating He sdaics while the
Purehacd Aroveat is any purtins: thercol hay Gece
segnid.
2.8 Na laitkre picy, Ax al die date ul this Agseement,
Marchant docs avl contemplate oad hay ant fled any
psi flon for lautkeupity peaisation aader Tale LL atthe
Code nnd here has deen oe lepedlaniary
vophi oor pisdiag ayalnst Meiers
aad Further wari Qi dors tot cp ME
fig ang seek basksipley pation end it dae: nat
afe. $bat wat divadartnry actition will Ge Filed
epalict 8. hy Mae @

 

 

 

 
 
  
  

 

 

 

     
  

 

 

 

  

oe

   

      

 

 
    

ai that ds Merchant Mer fe
lonkrapicy penicetion er is planed widey nae Hendapiay
Ploy Veoteeliaas 2 and 2 am demnatintely jivetced

AG Washing Capital Mumileg pMorhoat shall art
enker nia any qrmnyctieal, apieaedt
Hal selaics tes of tnyalves the Receapte, v

 

 

 

       

    

or the sale dy purchase af credits agebsi, Heo
fitate hy adlec  veith

PURCHAI
bu Ureneunbesedl ee ple. » Meschant bas boot.

prs ot
ety parby asher thoes

a

    

 

 

frdoritsds ings ise | intend fk the Hangagtio
exenleriga with, of adverse fy the intcreste red
PURCHASER
24D Waehinss Purpose ddeichent es onlid bustnes
geod steading under the Inver af the jurisdic ons a
educt itis arpnaieed peter opcimles, and Moechont ie
4 fis Agsceanend 1401 re ee
V cond it as broauane: tar pars en,

 

 

 

   

 

       
  

HY Sho Ngeay
RUS ‘Thetanitt 8
anecaban of gadles gcrisanans

228 A Sucet Philadvolds, Petaaylvania 1906
Phang. USA21616 Past ARE-305-Fi62

wil} nut gaune of cecite an eveal af dnfiall by Mershart
uador any conlisel wilt anole geesni ar entity
Bad oP? Party Meguilators with Renard to This
Ayreon and the Otllpatloas Mercia. Gierelaed
hereby ogress not to reli any 3? party nugetiators,
consolidnins, or credit relief Egeneivs wih seas] to ie
dibligntione under tee deans of this Agnienent,
Marchant will naniettiis ord aflow — dizeet
commmindvation with PURCHASES. 1 all times div
ike otmrse af Haig Agrocniend mad shall pal eoyape
34 ponty to acgollate ils obigalacs as dated dp thix
Agrevmnest. Should Merckard violate thix suhication
244, berelyant will bin Robles for the ndditinnal fee 05
specif in the tached Appendix A
nL EVENTS oy BREACH OW
REPHESENTATIONS, WALURANTIES, AMY
COVENANTS ANB TUEMEDIES
Wi Evette uf row 0? Representations,
Warranties smal Coveuanls Tae avsierenee of ayy of
ahs [ollusing oyetils shall constitu an “Beént of «
Bieack oof Repremstations, Wimeandies, aed
Cvenunis” hersaler: (ap Merchaat shu yindate aay
tone oor chet id hie Agreement (a) Any
Popiseniotian oF wannty ty Merah ae whic
Aproctient shall prove ty fave heen} aigaryces, false ty
mieading ia ety ayetetial feapact wha ingle, @)
Merchant shall edimit in wating tis jeahlliny fe pay ie
debts, cy aha cake o gonseel sesipamiedt far the
hanshi of eaeditars: ar any flecmiding iba be
lnatigiged by ar a paired Marchant scehing tn sdjsidicnig
iis benkeupt or bisolvent, or secking reurganization,
RTspTE NS, aepsits cn, oF Ronpusition of i ay iis
eles, GE Ure seusdiig of nufice af lensingtian by
MERCHANT, (ce) Merelunt shall leseputt, move,
iuterrapt, stspcnd, Uisealve er terminste: its eaites
() Merchant shall dautsfer or sell ol] or substantially af
of fis ussels; Cay Meechautt shall satke ar send solice of
nye fateinded balk sule or Gangster fy, Merthoads
Muchent shall ise puiitiple depashory a
selilions the ioe »eriffen convent af HORCHASER: Uf}
Moochiudt shall chanpe by depositing necauns wiheid
the ping wiuce censent of POMCHASER: Og
Merchant shall aeclorn: any ack that veduces Whe value
af any Collages! pronted ander fax Ageanmit 4)
bdnechink shall enpage a ihied pany to conegatlate the
cus of dus Agitement on ierchoni’s Dela Ga}
shea shall engage pidy Ut an otbarpl ig
cease divel coimimusivaiion ander captiat tlh
HURLCHASERS pr (a) teteretuosg shall default ander any
af the terme, tavennds sed cundittans af any athce
aprernmad wills PURO LASTY
Ad Boatedies. In tase any Eveal aD a Aroach of
Representation, Waralicr and Ugvenants, Defaait
accives gad janet waived paicuend 10 Socio 4 "f hetcok,
FUSLCHARION amy proceed te pentist sad enforces ae
dghts ae swemeders by sel tn enuily ne by asifiog al hw,
nr bath, vduthee for ihe yexifie pocemnaing wf eng
cover, agectitod or tikes peavision syomaied

 
  

 

 

 

  

 

  

  

    

   
  
  

 

   
    

 
 

 

 

 

lueema, at ta enlar oe

 

ight of rene
THE Heine
BY MIRA

    
 
 
 

   

Jes AND WARRAN FES
CHASER amy ule Het
Coppi a Con Jindyon furpnatie the
Weesat of Agore ALD teelity,
nosyers und woalics of PHURCIIAS SER it eantection
with tists Apscometd may be oxcrciasel ab ang time by
FURCHASUM, aller the eomacnce of dn Eee
etek, sre cumudetive and not cxchichve, Bev
in ahtiin ta any other vehiy, POVNTE Bt ferendas
seeovided fey baay 08 casas
%. 2 Canend behalf Trader
MERCHANT Enel

 

 

   
     

 

   

Adxow lovee feithals

    
       

   

 

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 95 of 199

  

+
Cl ‘
2 GAE EVAN SENE SE

Se eg a Le

representations sadue this Agreement, Merchant
consents le PURCHASERS sale wt tranafer of its
fehoining intefosls in MERCHANT'S receivables (3 &
ihied pory buyer of defestied fennciat obligntinns asd
instruments, Mare specifically, MERCHANT
izcopnizes PURCHASERS mucherily ta sell dy
inkeresis TR snid receivables to New Yark Ure
LLG NYU ebich MERCHANT authudzes
pursed Soqal reinudiss in NYUP's home State of New
York in the event of a inesch of to warantics,
covenanly, and repescniations stued under this
Agiecment.

i4 WaARRART OF _ATFORNEY TO CONFESS

AUIRRGEAT. UPON TIUE OCCURRENCE Cf A
VIOLATION OF THE HEFRESENTA TIONS
AND WARRANTIES MABE HEREPOPORE DY
MERCHANT, MERCHANT IRREVOCABLY
ALPPUORIZE AND EMPOWER ANY
ATTORNEY OF ANY CURR OF ANY COURT
GF RECHID, TO APPEAR PORUAND TONPESS
JUDGMENT AGAINST MERCHANT Pe
SUCH SUMS AS ARE DOK ANB/OR MAY
BECOME GIL UNDER ‘THIS MERCHANT

 

    

 

 

ACREEMENT GH ANY ACCOMPANVING
ROCUAENTS, Wit OR WITHOUT

DECLARATION, WITH COSTS OF SULT
WEPHORIT SAY OF EXECRPOON AND WITH
AN AMTOUNT, FOR LIEN | PRICHHTY
PURPOALS, BQUAL ‘FO TEN PERCENT (10%)
OP THE AMOUNT OF SUCH FUDGMENT, AUT
NOT LESS THAN ONE THOUSAND DOLLARS
(3,006.00), ADRES WOR  ATTORMENS?
COLLECTION FERS, WITH THE ACTUAL
AMOUNT GF ATTORNEY'S KAES AND COSTS

 

 

 
 

TOBE ERBMIRED ES ACCORDANCE WETE
THE SECTION OV THIS MERCHANT
AGEMENT “WATYORNEWS FEES AND

COLLECTION COSTS TO TUE EXTENT
PERMITTED UY LAW, MERCHANT: 03
WAIVE TIES LIGH? OF INQUISITION ON ANY
REAL ESTATE 1 D GN, VOLUNTARILY
CONDEMNS THY SAME, AUTHOMZES THE
ALOTHONOTARY GR CLERK TO ENTER
UPON THR WRIT 6% BXECUTIGA THIS
VOLUNTARY CONDEMNATION ANT AGREES
THAT ANV REAL EST MAY BE SOLD ON
A WRIT QF EXECUTION, Q) WAIVE AND
RELEASE ALL fELRE PROM ALL
APPRAISEMENT, STAY, AVTION OR
APPEAL LAWE OF ANY
CORI OF HER EINARIER ENACTED: ANE O}
RELEASK ALL RHEOUS IN SUCH
PROCEEDINGS, wo A COPY OF
MERCHANT AGREEMENT, VERIRIER BY
AYZIDAVIT BY GH ON HEHALT OF
PURCHASER SHALL. HAVE EEN FILED HV
suCcHw ACTION, If SHALL NOP BE
NECESSARY (FO FILE PHE GaIGINAL
MERCHANT AGHEEMENT AS A WARRANT
OF APPORNEY. THE AUFHOuErY AND
POAVER FO APPEAR FOR AND CONPESS
JUDGMENT AGAINST MERCHANT SHALL
NY . SPER RY THE BUYTAL

AND MAY DE
WAS PURCHASER
RY ANE TESTABLE
HE ADVANCE AND

SHALL BE A
ty THEREFOR,

 

 
 
  
 

 

 
  
  
   

  
   

z EHCISE Bb AS
SHALL FIND TTS
AND THIS BUSENE
SECURITY AGIUE
SUP AGHENT WARE
PURCHASER MAY CG. § ORE UR M OLE
JUDGMENTS IN THE SAME OF DF
JUAISDIQCTIONS FOR ALL OR ANY PART OF
TUR AMOUNEN GAVING JRGRECINDER,

 

 

 
    

 

Page ts

 

P any ivlerest herent

DacuStar avelnpe Is AE OB3ANC-C20C-403-0CF C07 175ECRCEAB

22 N 9"! Sueat Chiladelphis, Peansyleania JON

WITHOOT REGARD YO WHETHER

 

FUSCMENT HAS ‘THEIBTOROREK BEEN
CONPESSEMy DN MORE PHAR ON

 

OCCASION FOHE THER SAME AMOUNTS. IN
JHE EVENT ARY JUDGMENT CONFESSED
AULINST TILE MERCHANT HEREUNDER [8
SPRICICEN OR OPENED UPON APPLICATION
BY OW ON MERCHANIIS BEHALE ROI ANY
REASON, — PURCHASER iS HEREBY
AUTHOHIZED AND EMPOWERED TO AGAIN
APPEAR FOR AND CONPRSS JUDGMENT
AGAINNS MERCHANT FOR ANY PART OR
ALL OF PHE AMOUNTS OWED HEREUNDER,
AS PROVIDE POR HAREIN, IY NDING $0
S8ALL. CURE ANY ERHORS AND GEFECTS IN
SUCH PRIOR PROCEEDINGS.

S42 ROTWITHETANUING ANVTHING TO FUE
CONT BARRY IN THE FACTORING
, YH CONFESSION GF
‘ FAUEY AGREEMENT,
ONCANY OTHE SOCUMENTS EXECUTED BY
MERCHANT IN CONNECTION WITH THE
ADVANCE OP FUNDS TO SELLER, ALL
PARTIES ACKNGWLEDCE THAT RECOURSE
TOTHE MERCHANT AND TBE MERCHANTS
ASSETS 48 PERMITTED ONLY FOR
PREACHES OF TUL REPRESENTATIONS AND
WARRANTIES MADE SY THE SELLER IN THE
FACTORING AGREEMENT.

34 Costs, Merghand shall pay jo PURCHASER all
reasonable casts asasciaied with fa} a fyeash by
Meschnnt af the Covennnls jn tis Agresmtunt and the
énforcement thereat, and (b) the eafaicenont of
PURCHASINGS cemedics sei forth in Section 4.2
abare, including bat aot Hodted Ie eouel costs and
atianicys” kes.

3.6 Requleed Notifications. Merchant is peste” ie
give PURCHASER written notice within 24 hours af
aay fing andes Tile FL of the Untied Stes Code,
Morcha fs required to give PURCHASER acven
days’ writes: aciice privr to the chasing af ony ost of
sil ne substantiolly atl ofthe Mirchaag's exsets of stock.
FV. MISCELLANEGUS

4.4 Muiifications: Agreenuats. Na modification,
arcadment, waives ar contest of any provision of ihis
Agreement vivdf ue effeetive wless the sant shall be
levetifing and signed by PURCHASER,

pment. PURCHASER giny nesign, transfer or
sel] ite rights ae ceceive fhe Purchased Amount of
delegute ite dutigg trereuteler, ether in whofe ae in pact
4,4 Nutlees All uutices, requests, evaserd, deainads
nnd olhve couusinicatings hurcondey shall be delivered
by corifled avail, relure teceipl requested, fa the
sespectve palies to this Agreement al ine addresses
fouh inthis Aprocraont and shill become effin!
sipon receapt

4.4 Wyiver Remedies No failure om the pact of
PURCHASHK to excroise, and 5 delay i@ exercising,
xoy right under this Agecement shiall operate ax a
waiye theeot, toc shall nay single or partial oxercice
af any dander this Agreamonl prechinty Katy her
ae fuser tise Hrtreof ar the exercise af any other
Hphi, fhe reenedies orovided Beesnder arc camidalve
wad acd saekinive ot ony remedies provided by faw or
eRuily.

4S MerchaatCinrantorgsy barred fons trensfer,
emend gh: Fading spon. afal inore ta Hie
of Merchars, PUUCHASS and het
| ~ SURE ESOT aad aSigny, PxeN es
stiatt nat have the right to sascyt ils “ghia hereundce at
QuE Uap prior writes consent af
p couse aay he wwitiheld int
sole diseretian. PURCHASER

  
  

  
 

 

 
 

 

  

 

  

 

 

 

 

 
  

 
 
 

    

  
 
 
 

 

PURCHA
PURRCHAS

Phone: 215-922-2630 Vox, 48R.909-7502

icsepecs tho tighia fo ussiga this Apecment with ne
withnal pros wrilize aclice t6 Merchant ne

Guaraniar2}
$6 Governing Lawéturladiction’Vaune ine
digputes, All signatories w@ thls Agrecment cunsent

thet this Agreement shall fe governed by and gonslaed
ia necardance with the laws af the Convoonsivals af
Pennsylvania, without regards io any applicable
principais af canficis of low. Any sul, anti, of
iB atlsing } Jee, or the i
perfonaance or breach teteot, shall, if PURCHASER
so clegts, be institefed a2 the Court of Cammon tHleas,
Priladelatila County, Fodess! Cou for ihe Buster
Digviet of Peunsylyaniv, or die Philndelphia County
Municipal. Goud, (ihe bAccepteble  Farvins').
Matehant Byrecs that he Acceploble Porins fre
vunvenint in i, nad subrids io ihe jucisdinitod of the
Accepithic Forums tel veaives any and ni} abjecnons
ty jurisdiction or venue, Should such procecding be
initinted i ony other foram, Merchrl waives any cghi
fo npprise any mefior de application made by
PURCHASER to ittinsfer such proceeding i an
Acceptable Ports,
4.7 Survival uf  Repcevenintion, ste At
represenialions, syanactias and suevtiints berehs shit
survive the execution and delivery of this Agsicinsat
wind shadl continie de Sl force aindt all obligatinns
trues isis Agréoment shall have heen sulistizd ia fall
and dls Agecntent shall have tenninnted
4.8 Severability it case any of the ptawisions in ius
Agiecment fg found fo be Unealid, Hlegal or
wnontorceable in aay rexpcef, the validity, legniay anit
enfarceahifity af any older provision coniaiied ucrein
shall nat in any way be allvcted ug impatied.

4,9 Entire Agregment Any provision bersof
prohibited by law shail be irelfective andy to tie tates
of such gghibtion without invalidating the remoting
provisions hereol ‘This Agreement and Seenrity
Agreement hereto embedy the qlee agecement
heaveen Nevelinns and PURCHASER and supsisedé
all prioe agreements and tanderatandings resting ta the
suoject enalier heecal,
$i WURY THLAG AVALVER, THE PAICCIES
UEBRETO. WAIVE TRIAL BY JURY IN ARY
@OURT FN ANY BUFF, ACTHIX Ou
PROCEEDING ON ANY MATYRIC ALESING IN
CONRECTHIN WITH OR IN ANY SWAY
RELATED ‘TO THE TRANSACTIONS -OF
WHICEISTHIS AGREIMBNT 18 A PAT OR SHE

  

 

 

 

 

 
 

EMMGRCEMENT NEREOHK “THE PANTIES
HENETO ACKNOWLEDGE THAT SACH
MAKES THES WAIVER KNOWINGLY,

WILLINGLY AND VOLUNTARILY AND
SWYEHOAUIR DUHSS. AND QNEY ARTE
EXYENSIVE CONSIDERATION GF THE
RAMIFICATIONS OF TIES WAIVER WITH
THER ATTORNEYS,

4,41 CLASS ACTION WAIVER. THE BARTIES
HERETO WAIVE ANY RIGHT TQ ASSENT ANY
CLAIMS AGAINGT THE OFHRG PARTY AS A
REPRESENTATIVE OR MEME IN ANY
CLASS GFR NBPRESENTATIVIG ACTION,
BXCEIP WHERE Suttle WAIVER 1S
PROHUUTER HY LAW AGAINST MUBLAT
PALICY, £O THE RXTENT EISHER PARTY 1S
PERMITTED GY LAW OR COUKT CF LAWCTO
PROCERD WITH A CLASS Git ILEPEESENT.
AVINE ACTION ACAINST SHE OTHER, THB
FAICKIES HERENY GIRRE THAT: Uy THE
PREVAILING OFARTY SHALL NOT HE
ENTEYLED Tip RECOVER ATTORNEY
CHU CG: ANSO ED WITT PURSUING:
THE CLASS OR i RESENTATIVE ACTION

 

 

   

 

    
 

 

    

   
  
 

 

Mearedsat faitals

Case (Ds

 

1YQSGLAdY
BoouSign fenvelspe 1D: dEGRIAIS- C20C-4D05-9CFC-07 17 59C BC EAB

 

Cc P Ride ds
vestfeeg Fab SINE 2
ve) ERA

(NOT WETUSTANDING ANY OTHER BROV-
ISIUON JX THIS AGREBMENT} AND (1) THK
PARTY WELO INSTIATES OR PARTICIPATES
AS A MEMHERE OF THE CLASS WELL NOT
SUBANIT A CLAIM Of OTHRESYISK LART.
ICIPATE IN ANY RECOVERY SECUREL
THROUGH THE CLASS ON REPRESENT.
ATIVE ACTION,

AER Caunterparis & VeeslalteyYeuell Signatures
Tale Agmenvent aey be execuled ia any duinher of
eounlemparis cach af whieh shall be deemed fa br an
etiginal, sll of wliel wgerber stall fet deemed oar and
ihe sante inanuncnt Eoither, Greville end coni
signatures shpil be decwed to be originals for ail
puTposes.

Boge $6

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 96 of 199

Y2N YP" Street Maiedelphia, Peonaytvania L0G

fea: 215-932-1616

Ades chistes Fratton

Fox: 888-305-7563

Case 1: paisdyadg
Case 2:19-cv-03285-JS Document 10-1

DocuSign Envelope is 4EDBSASG-G200-A082-BCFS 07 1 7SCRGEAS

 

ea ETE Bet UGS OS
san TAPS Ea

Led

SelledMevchani's Logat Name: HMC INCORPORATED DHA HMC INCORPORATED

Physical Adress: 77290 OAKLAND MILLS RE #10, CULUMEHIA. MD BD

FEQ HD # (Merehonth XX-XXXXXXX

Filed 09/13/19 Page 97 of 199

27. 3" Sucet Philadeipida, Poansyivenia 19106
Prange, 215-022-0616 Fase: BB 8-AN5- 7562

 

SRCUNATY AGREE MENT

 

Sevurhty huercst, Pa seis SELLERAVEIRCH ANTS 'N
in PURCHIARK 6 security falcaesl in (2) li ecoectnts, che
Article 9 of tho (sider Uoineners int Code (ite “Ce
Anicle 9 of ths LOD {a and b collectively, the “Collies

   
 
 
 

   

 

Figetigns bs PUBL

Crnes Coltatoral, Vo secane MERCHANT ‘s pruyatcal and perfonnasice 4
i af MERCHAN

guts PURCHASER 9 accueil leferest in {the “Additonal Culfuses
Additional Collate: of upany okecition af tis Agecseat,

     

1 porfarminnce Qlignions i PURCHASE
{ poper, dagen cAly, LEH RenEAl, Be:

astdoy the "Factoring Agreement’, SELLETUMENCHANT haraby grants,
sal Intgipibles, Indira, and inventory, ae hase ferus aim. detined in
nvng Heeealter gsvsed or axguired hy SELLESAMERGHANT; and ¢h) all peaceeds, as tial Iona is dedined i

LASER wader fils Seeuedly Agreemead (ihe “Agrecuent), MERURANT hereby
iarstacgiands Hat PURCHASES suit have of socuelly flecest in the aforesaid

SELLEIUMERCHANT ackaowledge cad ages Thal wiy seeusity interest pronted be PUIRCHASER undet any fhe: ngsrainent Uebwses, SELULBRAMERCUARTE ntak
PURCHASER (ihe "Cran Cubleterad) sal seoare Hig oliigutions hereunder and inser dhe FACTORING Agerement

ty 8

SELLEIUMBRCHANT agrees to execule any documents or Inke any anti ¢
Q foicrat ancl thy

PULCHASHR'S fist prinhy security Hiteresl in the Callteral, the Addition
SY) REAARROHANT heschy aathors és MIQCHASER so file say linen
interest, whick fmmacing sltement may céntils hall

  
 

     

acceding with

this Ayicement as PURCHASH deame necessary bs pes fred on senitain
cass Cooter, inchiding the execuvien al ehy account conisol apsecitends.

Jug watements deemed necessary by PURCHASER. to pecivel or miahiein PURCHASING S xcourity
atian thet SELLERPMEQCHANS lave granted a negative gledye te PURCHASER wilt ccapeal to thie Cobaterst, te

Addigaast Scilateral aad the Cross-Cofldend, aneé tri any wubveguait Hen ar say b¢ tutvoudly antec ering wills PURCHASERS dekh. RSELLERIMBRCHANT shell ie
Uabse fer aid PURCRASET rosy chome cad collet all cacy und expenses, inciud ing bul noi tiesined fa nitnincy’s leex, which aiuy be incuried by PURCHASER in prateating,

 

piestrving and calarciig PURCHASERS sccurily interest and Aghia,

Neyative Pedge. SELLER/MERCHANT agrees nol ts esate, Jecns, aswine, ul pout to exist, dincerly oc indirectly, ang fier an ns wilh expect loany af she Collateral she

Additiunal Gutivesnt of the Crosetiolaten!, uy upalisatile

 

Conaeniio Boater Prenises aad Assign Lease, PURCHA!
is event SELLE MERCHANT is xereed Wits papers

   

at shel bave dhe clpht we curs SELLAIUMER CHANT deloull in dso payonent of tent on the followdng lors La
f aCUOR aginst SLL EIUMERCHANTE (it oonpasaacat af wal af fue summanry eviction, FUREHASER way

exectto He die and ramedics unde: Be Agsigaiman af Lica SELLERAMERCHANT ha agrees vhal PURCHASER suey cites inte mt agreement ies

SELLEWMGRCHANT Inudlord giving HURCHASINN the igi, (a) le cate: SELL EUMERCHAN T'S
fos the paninae af prateeting and gaeacrying smire, nad Gh} ie assign SELLERAMERCHAN ES

bissiness compareits 30 SELLUHUMERCHANT al suck pecatises.

Herealies. Lpam any Event af Defaul, PLRCHIASEK nny poised atey ¢
eolices, cries, of aniisly any obliqntions then owing, wheter by acculeraiicn ys atcnvese

 

 

i
SHLD RIURIRACUANT E hors (fides
HY; KARA AIFIRTED, OWNER ‘. ,

piety

 
 

jéc(Sipantaen)

 

Pope | 7

Adesthensl faavaly 0

   

<s xd to lake aossession of the Cahaes ara equipment therein
ie suather qualified SALT LUM ERCHANT canshle of uperateng &

dy available of lay Gicclmkag (hace svatable ines The puviséiis wh ihe UCC), af to eguily te

 

Merchavelaninty _

Case I: poaso1ady
Case 2:19-cv-03285-JS Document 10-1

Filed 09/13/19 Page 98 of 199

Docuslgn Cavalnye i TECRIMIG-CRIC- AGS IGFC- OF 1 SHCRCEAG

SUELLS EF Te ONE Phono: 215-042-2836 Fans BRB-208-7562

SRD ECs eb 24s

CR Oy $4 NI Sircet Philadelshin, Peonaylyanio 19166

PMISCLOSURE FOR CONVESSEIN OF JUDGMENT

ABSIANE: KARA DIFSETEO
GHLIGER, Complete Uisiness Sisiatloas Gtoap, fre. dfbis Par Purating

‘Fhe cardersigacé have excculed, aedéor ia caceuting. on even due herewith, one of inore of the following insinuncate under wide the Mesehs is oldigaicd
tepry moiies to Obsiyec:

§ Paetoriig Agrecinent dated DECEMARN 19, 2016; and
A THE MERCHANT ACKNOWLSNGES AND AGRERS THAT THE ADOVE DOCUMENTS CONTAIN PROVISIONS DNDER WOH

    
 

5 MAY ENTRM JEDSIMEST BY CONF! 7 AGAINST THE MARCHANT BEING FULLY AMOAILE OF THE MERCHANTS MIGHES TO PRIOR
NO A HEARING OM THE VALID ANY JUDOMENT OR OTHER CLAIMS THAT MAY BE ASSERTED AGARNST THE MERCHANT OY
Hit BEFORE HUGGMUNT is ‘| D, THE UNDELSIGNGD HRILERY FREELY, KNOWINGLY JND INTELLIENTEY WADYES
EXPRESSLY AGREES AND CONSENTS TO ORLIGES'S ENTERING subomentr AGAINST THE MERCHANT BY CONFESSION
Panestt aN 16 COE THRMS THEREOF,

 
 
 

 

 

 

B, THE UNDBRSIGMED ALSO ACRNOWLEOGES AND AGIWES THAT THE ABOVE DOCUMENTS CONTAIN PROVISIONS UNDER
WHICH DGLIC @ ENT OF JUDGMENT AND WITHOUT ERSTE NUTICE OF A HEATING, PORUCLORE UPOM, ATTACH, LEVY, OR
OF RISES RIZE PROPERTY O24 PROCEED AGAINST THE INTERESTS OF “THE MUltCHANT IN PROPERTY (LEAL OR PERSONAL) INF LLOR PARTIAL
PAYMENT 08 SATAFACTION OF THE JUDGMENT OR JUOGMENTS. BEING FULLY AWATCH OF THE MERCHANT'S RIOWTS APTER IGNGMENT 18
RNTSRED (CLUDING THE HIGHT TO MOVE TO OPEN O80 STRIKE THE JUDGMENT O% JUDGMENTS), “THE UNDERSIGNED BYREUY FREELY,
KNORUINGLY ANO INTELLIGUNTL Y WAIVEN THESE RIGHTS AND EXPRESSLY AGIUIES AND CONSENTS TO OULIGHE’S (ARING SUCH ACTIONS As
MAY 9G PRRMITIRO UNGER APPLICADLE STATE AND PROERAL LAW WITHOQUS PRION NOTICE TO THE MERCHANT,

   
 

 

   

 

 

     

c ‘Yhe Murchan! becolyy certifies that the flonaral accommodations being paivided by the Obfigee ate fur a business gurpose, and nol Jor pessonol, Inntily
Of finuschald uss

R ‘She gistemments made Ja iis Diecissurs fir Confession of judgment are ainle subjert te the ponallies of 18 )'n20.3.A, § A904 celating io unseat
dan Rb etRGL es,

 

   

eon gas ed es

ey Byebs
ies one acne

ae fuistirel

   

Poe AON

has

      

%
a
iy, KARA DP!

 

Rgucey

SH ROA AAS

ee
vane (8 Meevhnas bpiinis (t . Atevehaar inistety

 

Case Ih iynsqi sag
Case 2:19-cv-03285-JS Document 10-1

Gecudlgn Enveidge 0; AEONGARG-C20C- ADU GCF -O97 5ECBOEAG

oe
Ce ay Yh 22.N FH Sureot Philaduiphin, Ponnsylvaitia (94106

i 33 it INES Phones DIS Q2-2646 Pant W88-368-74562
a

Soah tus Ka
GUARANTY

Ferrounl Gauronty of Pexiqnmance, The undees! ied Guannutad(a} has cby guivatieey tt PURCHASER, SELLER AMERCHANTS pratomense of ull uf ho sepreseaiotions,
usd wwaramies inde by SELLEIVMURCHANT fe this Agreement and the Puctaring Agriement, iy cook aprceplent way be enewed, amonded, exttaded ot oiltawias
soudified (dhe “Guaraniced Obligations} Guansnior’s obfigations are duc at tie time of any brewels by Merchsat of pay mapreseutnlinn of earranly, of cavenent ante by
Mecclriet in this Agreeniend anid the Merehant Aurcement.

   

Goscuater Waivers. fi the event dint SELLERAMERCHANT vlututes Hs representations wd wanuntles under the FACTORING AGREEMENT, PURCRASOE muy
cafinec-its rights vader this Ayccemeat wilkuul first seeking (0 obtain payment from Merchanl, any other gunner, or aig Collwiand, Additional Cobuterat ar Craxs-
Celiac PURCHASER roay bold pursuant io dis Auyearienl os ang other geaianly

PURCHASKE dias agi have ia notify Gs lor of uny of the Joilowing eves and Chinainior vail aut he relented Tava tiv ctipations undee this Ageeraont if fi is aut
noliGed of G} SELL BIUMBICHANT'S vination af ihe ropresanintions and wenaailés of the FACTORING AGHECHIEST ot paysenowal, patension a: okey und fiealing
uf He FACTORING AUREEMENT, jo addition, PURCHASER may inko any of the following axtinas withoot redoing Guemater frat wey of its wldigations wader Ibis
Agreement © (Screw, extend af otienviss atodity tht FACTORING AGREEMENT or SELLISUMERCHANT'S ather obligntions te PURCHASER; Gif release

 

   

 

8 JLROBAMY funin iis obligations fe PURCHA SBE: 04) sell, telenre, frvpate hive nt otherwise execnts upon my ealinternl geogring the Guaruniced Obligations
sand Ue) ferestore on any colleleest wenting the Cuaanfead Gidigations or say edher qaanatied of the Chaumtived Chlecsdivas dro monster drat Inspaics of cee lasies the

of Guneniad iv chide sehabwacment for pyyment melee Hee Agecement, Unnl afl vilyedions ant hifilicd sadee da PACTORURIG ANKEEMINT gud
SELLER AMEREANT'S other obligations lo PURCHASE under dic FACTORING AGKERMENT ge iis Agrcencat van paid fa fall, Geacesine stall aod caek
celimbursement fram Merchant or any other gontantsir Por eng aicyale gab] by Wander (ds Apimement Chanter pentienently waives Bad shall and veek fa ceasese pny of
the dollgiving gv Uist it may hive against SELLCISMERCHANT, ang albse ye;rentar, 62 diy collar) novided by SULLETIUMGERCUANY or any other puathaldt, ut
say aispunty paal by i, ef acts pechiemued by A, vane th’s Ayreement: 2).cubraygibed, () secatwirsentent, Gil) perforonce, div} indented fication; of {¥} conftididiun. in the
event-that PURCHASER aust cclan nay sinovint paid by SELLERAMURCHANT ae any auher ginmnuntor af fie Casrantend Oallgatians becuse that person has beenowe
sibfect fo a paweeding vrder the United Stucs Usukruptey Code or any: siaDar bn, Chucontor’s obligations ander Unis Agecasens shell inchide thet omoudt
HOTWITHSTAWDING ANYTHING TO THE CONTHARY IN THE FACTORING AGHENMENT, THE GUARANTY, THE CONPRSSIGN OF DOMENY, THE
SECURITY AGRBEMENT, OR ANY OTHER DOCUMENTS EXECUTED BY CUARANTOR [IN CONNECTION WI Silt ADVANCE OF FUNDS TO SELLER,
ALL PARTIUS ACKNOWLEDGE THAT RECOURSE TO ‘THE GUARANTGH AND THE GUARANTOU'S ASSISDS 18 PERMITTED ONLY FOR REACHES OF
THE REPRESENTATIONS AND WARRANTIES MAU BY THE SELLUH I THG FACTOIING AGREEMENT.

 

 

 

 

CUARANTOR ACINOWD, ED OXZMENT, Guarantor ocknowledges thal; (} He/She noderstends the scrtuusacss of the provisions of this Apreenicod) GH He/She
has had» {93) oppartuadty te consul with counsel of his/her cholces wad (i) He/She hes consedicd with counsel of fis choice or hyssectded net fo avail timselfthenell
al thal appar fuslty,

JOINT AND SEVERAL LIAHILIPY. The obligations lereuider af the persons ar eutitivs censtuting Cuaranise saver Hox Agreeitent acé jolil ad several,

mE sncdgst ty

barn MPRLiS

Ady, KARA DUNETRO, indivitheal Grscunios

 

SAY 93-200 9467

 

prypeokean
a Lv iides
Hy KARA CHPUSERG, falividtecl Guaranior phbstnee RSM acantins aener

 

igeupbare)

SSh R900 HT

AUE-CEIGMS, REVINTTIONS, CONDITIONS AND JADRAATION SHT FONTILIN FHE UATRCHANT AGKEEMENT?, INCLUDING THE °TERMS ANB
CORDITIORS", ARMUHER ERY INCORFOBATED IN AND MARE 4 PART OF THIS SECURITY AGREEMENT AND AUAKANTY,

EMYTALIZED TERMS SOT DRFINED EV THES SECURITY AGRERMENT ANN UUARANTY, SHALL DAY THE MEANING SET FURTH INTL
MMILCHANYT AQTULEMENT, INCLUDING THE PRRUME AND CONEY HINES.

Aderedinitet invtiats

 

Fang |B Mevchans taitinty Sonn

Case P13: 1905¢

Filed 09/13/19 Page 99 of 199
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 100 of 199

Dosusign Eavelope 1D: 4EOBIAGC-C2OC-4083-0CFL-O7 LTSICBCEAR

 

CBS { 22 NP" Succi Philgdelphin, Ponnsyivuatia 1108

ye FEE Te Ht See Phone! 215-922-2058 Fak: 888-305-3582

‘abs crates fae >

 

AUTHORIVA TION AGREEMENT KOM BHRILCT HEPOSET (ACH CHEDIT) AND DIRECT PAYMENTS (ACK DEMTS}
‘This Authoriaations Agrecingnt for Direut Depost (ACH Credi} and Direct Payments (ACH Dehits) is part of {end incorporated by reference imo} the FACTOIUNG
ACRERMENT, You shaaid keep thix impartont toga) demumecat (or your revards

DISDURSEMENT OF BUSINESS CASIL ADVANCE PROCERDS: By alg below, SellerMecchoat authorizes PURCHASER (g dishurse the Cash Advante Preceeds
Joss Lhe amount af any apalicable hes upan approval by iattinUng on ACH credit io Ihe checking avccont indiented below (ar o suhstitule checking occannt Ree Mocclunt
lates deities eed is acceptable 19 PUNCHASENR) (heniuaher relereed 40 ws the “Designuted Checking Accuual”} in the disbarsul aengunt eel ferth i the secompanying
dowurments, ‘This nethorimaian 4 @ remain fs RAT eee ane effect unl PURLCHA SIAL hug reecved yaiijen uotification from Selict/Memhonl of ils leceninatinn in wich tine
and in gich uianner vs ba affeed PURCHASING aud Marchnni’s degasiiory bunk a revsnoubls upgortunity ta tel an i,

 

AUTOMATIC PAVMERT PLAN: Binoltaicat iq PURCHASER's Anfanintio Fayasent Man it ceqnited fr appeaval, By slaving below, Seller Merchant ngrees te envall dt
the Avtomade Payment Plan and mithnties PURCHASER fy collect payments required crler the ierres of SeileciMoschanl Agicemont by hadinting ACH debit onicicg io die

i

  

Mpharkhtcect

Doxignated Chesking Acwount fy Us axrounts arid sor dhe doses peovided hy the payment sehesute set forth in ihe ounying Agisement, Self
mitherives PURCHASER te inercava the antotad af ony sclioduied ACH debit euty of agsess salle ACH itebils fos dhe iensunt of ang previously tefeduled payreol{s)
that sos nat pald ae provided inthe payment sehedule und any unpaid Pees, “Hsis authorization is fo cebntin tn Yall fore und affedt uttil PURCHASER hes received ertiten
nolification from SefledMerchrat af Hs terminator ds such dw und in sted manner ag to affard PURCHASER and Selludficschanl’s depository bunk a reaxeagble
npponunily ta eet oH. SUTCHASER ray suspend or weoslnate Selervorchant’s tf inthe A is Fayarent Phin dintely ff Seifor/Mrechsus fails lo keeps
Sclicifivteschunt’s desiganied cliceking account in good sianiing ar i thore wre InsislTetoil fonsts in Morebnnt’s checking aceauat i process aay payNerd.

  

 

 

If Sellerlorchant revokes the authodization ar UURCHASHR saspauds or tareninades NeerMerchast’s oirallment in the Aglomuiic Payysent Finn, Relladtverchans siffl
will be resqunsilile for incking timely payments pursinod {a ihe alteonetive payment methods ceseribed in the SelleMershank Apreement.

BUSINESS PURPOSE ACCOUNT iy signing below, Seller” Merchaat atleste that the Designated Checking Accnurd was established for businets purposes end nat ytimnutily
for personal, fatnily or hpusthold purposer.

ACCOUNT CHANGES: Selled/Merchant ayrecs (9 autify PURCHASER pruenplly ifthere nea any changes to the account oat routing numbers of the Designated Checking
Accor

  
 

lerdtdereluurt’s bank as the ressdf af exedils ag febits tritiated idler dis wpeoment. The
fans uf LS. hin,

MISCHIGAROUS: FURGHASEHIC ig aal respansibic for any fees charjed by §

ofiginalian of ACH Agidmetions io Merelant'x account puet eanyiy with: Rus pie
epi tpa tg ree j

. bers padres  ARs19/2018

BEGUM. geanasapuietteemnemnn aetna prcen Bow, .

 

       
  

ON PILE
ON FIEE

Actound Nuaber:

Durinegs Name an Acton?

   

Address on Accatustt

  

SelictiMerchand Phone &: _ Yaw $55 Muawhex:
kh. dipietrod

Hraaiky

 

 
  

sOPOLed . Cont

oops hse

signe: |

(ey
Pose FG Mercbeuitt tunis. Aferchans fuitiads__

Case Wo: 190801349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 101 of 199

Docudlgn Envetope iB; ABOBIANC-C:200-4D63-00F COT TEOCBCEAG

C SSC Op 22.0 3 Stree: Phitadedphiu, Menssylvania 17016

Pa) dh wie ue Mhones 215-922-9610 Faw: S88-305 7960

 

HADIC ACCOUNT DIRCLUOSURE APEMDAVIT

Pur ths: puipose of obtolaing the Busliogs Cash Advance ovidenee hy the Merehans Agreemunt of Ge senie date hereoth ihe Musisces Cash Advance”) fran Lomplite

Business Sofutions Group, for. she uddoesignet’ Sellen Merchant baroby mokex the fellosing staisment aicer pennhy af law

 

 

SERIO

BIETIOS 1 OISCLUSUNGE AN} ANTUOHIZ TION HOHE ABDITIINA L ACCOBNTS:

 

PLUSSESIGN DP Tt ON

fhe Selle Merchant hereby deelores thsi in addition ix ihe devigyinted ine ACH debls, ie Sellec*Moschant alra has tse fellowie 1g additinal nccouri{s) which he authuiizes
ak We ngs 14 the event we are able tp debit Irons Hoe dexignaind acount:

 

Dark Nene

Nanie on Athair

Acca Pktnher

Tuning Mumiber

Ped 12 summber aggacinted ike this Rexotat
Name stassaiaied with this ecesint

Prone snmber of porsve whore eamiz ig axxncleted with dhis erccust

 

Hark Mane

fora ag Account

Atioutyi Namber

Routing Number

Ped $9 wanber aenacisied with ihis necoent

Nantes sssacisied yaih this uecaane

Phone nimble of persin whose iene ix ossouiatedt with tis enecant

Manik Nae

Nanie 08 Ancnissil

Acedunt Number

Raating Numbict

fee) (DD nandes assaginted silt this acenunt

Ninn ssenolatod wiih Ibis aceaurtt

Phone senbor of perenn wise name fs axtouitead with tie aconulk

 

Hot Nise

Nanse on Account

Ascound Rumbas

Reading Manber

Fad HF mauber agindintest wis mig ncooait

Mites asgeciane) wilt Hex izcount

Phase sunsber of perzun whose name 1 assaginied with Hus aesount
*Caltued additional pagen If necessary? *

   
  

whee HSA Fs

SelteePberel an iguatnedl bare ‘ vec us yas paws 22/49/2018 .

 

Nellec/Mirieliant 5!

NeerfMezechinnl Sigs tec Dated

Page | i} Merchant tidsints

 

Case His igasars

5

gh}
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 102 of 199

OoouSign Envelope (0: 4EDBIARO-O29C-4DO3-9CFC-07 1 7SOCUCEAR

o>

é 22 N 3°? Succes Philadeiphin, Penasylvonia 19106
’ oe ee Sak Phame: 279-222-2616 Fr; G68 06-9862

TRADE REFERENCES

Please provide a list of 3-3 professional references

 

 

 

 

 

 

 

 

 

 

1, Name:
Phone nusmbort __ Eevail Address: oe oe
2,
Name: we
Phone numbers a Email Address:
3, Nantes
Phone sumber: ___, Email Address:
4, Name:
Phone number: serene Email Address:
5, Ramet
Phone nambers . Emaii Address:
c
Page fi2 Merehang Athiats - Adocchasnt intints

Case 1D. 190801349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 103 of 199

bocuSign Envelope (Ds 4EORIAIC-C20C ADO ACEO D7 1 7S9CRGEAG

   

‘ Cc se ‘ 22-8 3"! Siect Philodelphia, Pennsylvania 19106

Fre ara Pong: 215-922-2636 Pox: 888-108-7562

POU eR ve ted i?

AUYHONIZATION TO RESUME ACH DEATTING FORM
Karta DIPfetre

NAME OF SBLLGIUMERCHANT:

 

INFORMATION (Ta be filed ontly ihe custorary

Cauthorize Contpany (6s shown above) (o reampe clectranicnlly debiing my bank aceaint os defoiled buiow, including s non-suMiciont find fos Hoppticnbls, unit the debt
to tis cornpany fy pid ie full.

Kara oipistro
Fuil Name on Account:

 

ON PILE ON FILE

t
$
,
i
i
:
|
t
;
i
i

ACO ne RUN en ernst a enn
Acvoiant Tyre ielyet iv = Cheeking Cy Savings 1

Avsognt Chas (eloetimd Consumer Accanat (3 Business Aceoiat LE

Payirent anicuat: pment ne tn great Nember af Payasents:

 

Dale of noxd paynignt: Frequency of paymenee

Tiaudeestand that J nny eancel this aabdrization by contacting the company ot least five (5) bushiuss days plac te the paymeal duo date, } Rurthos tindevstond thal canceling
oy ACH authorizations dees aot selieve me of the responsibilty of piayhiig any account dns fed, ond thina $0} coucel of rovoke this anthorizaiion before the deb is paid in fall,
the Company niay take sdditionn actions ineluding legal uctions to seeure the debt

voor hyoedte .
., Aid 42/79/2018
Customer signaten: [be files Dates 2/3 of?

ste peggy: tematic tta emma ek hymn

THER

  

- ey Kara GiPletro
Customer Peatedt Newer Ter ETNO

Cusiqwwr contact Pelephione 4

 

pee ge ee etna atcttenegeoiiemenenctss et ape

Cystomer signauae. . sens st pose PO ae

 

Cluslemer Printd Mames

 

Customer vontuet Telephone jf,

 

Page | (3 Aereiussit iisinis | Merchant Insitals

Case 1D: poanoisas
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 104 of 199

£ G67 17 BOCBCEAG

 

Doouslga Favolopa (OD: {EQORIASC-G2IC-ATG3-

i 22.6 1) Stecet Philadeluhda, Hennsytventa 19106

aie FHnnor 248-922-2656 Pax; BEB-105 2502
UMA

 

Dew Cheat,

ranch you foc accepting iis offer fran Crmplete Gustness Goluitons Group Oyhéa Par Funding We leak Sorwned fo being your factoring sariuer for ay long na yur weed
Daily ACH Praigsnns

Complete Dughiess Solutions Ciraup will ceqpire viewing secoxs to your bunk aceon! prior io funding as put of our arsteowsdling process, ag well as diving Use inte you
have a balaned wilh nar company,

Pewas bo asaied that we corefully safeguard pour ean fidential lsfarmation and only gasential top level pereannal will have aowess to fk

 

Piensa AI dat the Doane below wh Hee infornation acosssary fo aecess your coon,

+f sure tis Indignte copital ar lower esac ieliers.
ON FILE

ON FILE

NAME OF HANK;
GANK PORTAL WEBSITE:
ON FXLE

OM FILE

 

 

LISERNAME:

 

PASSWORD:

SECURITY QURSTION/ANSWER f:

  

SECLUOTY QUES TIONIANS WE.

security QUENTIONZAnSWim sd: OM ETLE

ANY GTUEIOINFORMA TION NECESSAIY TO ACCESS YOLAE ACCOUNTS:

pena

Pang | fA Merchant istenig | { . Meareluse initiads

 

e 1D: 1905G1449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 105 of 199

NocuSiga Envelope 10: 4EDBAAIG-G200-4000-0CF G- O77 BOC CEAG

} 22.8 3 Suicet Hhiladelphia, Penngylvanin 19 LG
Hg Sst ee Shane 215-922-2630 Fox, S88 -I08-7802

AMES RES AGT

 

APPENDIX Ad TAG FEB STRUCTURE
1 Odigiswion Foor $7O GL OU TEUMINED to cover undensiiting end zelaied expenses
2. ACH Program Fee~ SWAIVED - The ACH prigrein is labor tensive and 1 pug an automated process, requiring us to charge this fee to cover related oasis;
4 NSE Fes - $75.00 couch} - Up ia POUR TIMES ONLY before a defavit is declared:
4 Rejected ACH - $108,66 ~ Ifa merchant dircats the bank tn soject our debit ACH;
§. ink Change Fee - 380,06 ~i{'n meschanl requires ¢ chanwe of accouni fo he debsiod requiring Gs le adhust our gyxiein:

& Worked Accaum - $256 G0~ IC a merekait backs CHSO*% ACH debit of the Accnnnt, bunaces mars thas 4 dcbdity of tie Aceount or siaalancnenly axes malliple
bank accounts of credit-card processors la process lx mocipts;

+ floteads Fee » SSOR.G0 defaul! fee ~ Ha meréhant changes bank accounss os sveltehes te anoibor credit cord processar wilrat CHIC consent, ar comnts suather
dufaatt puesusal ie the Ayrcempent,

 

$a sponte atk fret &
ehelalleedeing ie padlreat
wird in cheeia Horhaters
oy by BHACHABER. Any
Feetoring Agieamtent cr teloted loys

finy Fea P1 S00,00 depasit tovand seasmahle reboted expenses inconed by MIRCHASEL IP PURCHASER tecely

Brena gala ently of neil schiels hag baenictoined ty Ae edhust ard which qualaae PURCHASER on bloeh
oanrtanieation (eetsted ta the ebligath ined 6 Ue Ap } ha ieee ded any hong Merchant. “Pie fes vhs
seasonsble expenses in ecluinayy, eauneel og other parties to hosdie thie alder Hedondauien scosl lay hie ceteaqran of
pratios af the foo that is not ured by PURCHASIBC for thls pamesio. chaff be reunned fo fcschees ab ie eonclucten of thie
action,

   
  

& ted Party trite
Ted gaaty det ic

  
 
 
  

 

 

 

4% — Callections Uxpensé ~ (rihe event ofdetiult, Seller ¢ Merelionl shall Ue reagunsibite fo7 all teasonalyle casts of cwlections, including, bel nat Ueied to, covasel fers,
fillay, {ees anid ang athes fees which say be sheared

 

 

HL Misceltoneosls Sense Beas Memlunt shall pny corialn foes for services seinted fo the ueiginadian aed coals! ¢ of seeraais. Tack Membant shall sovelve thet
Hui pclealronically to sels doslanated hank pecan aod ‘will be ehasged SWALYED fora Cod Wire, The vitrent hacge for the undenyBing, RVC, ACHE Program
sal orjginnige of cach Meschant. will be paid front tye funded amount. Merchert witt be charged 4100.00 for every adiliggunal chang of their open, Yank accurnl
nent Guy are active WI CUSG Additional capies af prior monthly stulcments will Ineur a Teo of $10.48 each

 

Th Wetory Feo - $99.00 te coves onbing notury oapens¢s

12. ikisk Aysessmiont Fes - SWAIVED

 

 

nw ce SWAIVED
weessse tara oiPlerro
. ore ig alee
Merctitaal Sip MIA pprgangtitiinne cnn oo cara cnas NBG cn sameeren me Se

 

Kara biPierra
Pbee

«ARSE SEES
ne p
[ bars DGG ; é
Thc gein gesggen reer tein care PRE TE e anennen te ante Ss

 

Mershant Siaiatnts Neer.

 

CASA OFF 4 POLS Agriement

oo
CEs

b
Page | 15 Roereheratl tidbits U ce a Biereliane falktuts

Clase TD: 1og5a1349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 106 of 199

BesoSlen Envelope 10: 4EOBGAKC-C200-4D03-90FC-07 1769CBGEAG

Bae
C b SG hs ‘ 22N 3 Slices Philadelptie, Pennsylvania $9106
ke Cay ie Saas 8 Phiwa: 215-929-2636 Fax! @£8-305 7562

Bead bigs dette

MANDATORY JOINT ARPIDAVET OF CONFESSION OF FUDGEMENT

INSTRUCTIONS:
SIGN AND NOTARIZE THIS SECTION OF THE AGREEMENT, SEND THE ORIGINAL COPY TO:

PAR FUNDING
22 N 3" STREET
PHILADELPHIA, PA 19106

C/G UNDERWRITING

Page [36 Agerchast BASE my, Abbedsiad dene

Case 1D: 19gsa1a4¢
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 107 of 199

DocuSign Envelope I: (OBSARC-C200-4083-ACFC. O71 SRGRC EAS

ee?
C KEY» 22 NS? Bucet Philadelplls, Porisplvanin (YE
mbes

ie 40 BEM SK PRonez 245-922-9696 Fox: RURA0S-1482

cada TRS HUE

 

NEW YORI UNITY FACTOR, LLC index No,

Plaintiff, AFBFIDAVIT OF
CONPESSION OF JODGMIINT
~aBaingt-

HMC INCORPORATED D/B/A
HMC INCORPORATED and
KARA DIPERTRO,
Delordands)

STATE OP
} 83.2
COUNTY OF }

KARA GIPIETRO, being duly sworn, deposes and says:
i 1 am » principal, owner, and an officer of HMC INCORPORATED D/B/A HMC
INCORPORATED (“Merchant Defendant”), ¢ CORPORATION located at 77190 OAILLAND MILLS RID #10,

COLUMBIA, MD 21046, in the County of ___s and as such, [ have the aufhority to act on behalf of

Merchant Defendant,

2, i reside af 1896 LANDRAKE RD, TOWSON, MD 21204, in the County of oo

a 1, individually, and on beltalfof Merchant Defendant conseul to the jurisdiction of Uhis Court.
4, Merchant Defendant hereby confesses Indgmens and authoriacs eniry of judgment in favor of
Plaintiff and against Defendants in the Federal District Court for the Cou of Common Jurisdicion for

in the State of the sum of §5,446,000.00 less any payayents timely

the County of |
made pursuant to the secured Merchant Agreement dated DECEMBER 19, 2048, phus legal fees to Plaialllf
ealoulaled al (en percent (10%) af the toinl of the aforesaid sums, cosis, expenses and disburseinents and interest at

2

the vale of 9% per annum Gom the date of defual, or the bighest amount allowed oy law, whichever iy greater, Suck

Voge i? Atsrehand IeHbes | Merchautt bsittais

Case 1: popsa aad

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 108 of 199

QecuSign Eavalape 19; 4EOBIARC-C200-403-OCFC-O7 1 7FESCECEAS

ARLE Te eggs Phoug: £19.929-2438 Box, TESTS. TAG
eeu ERA .

CE & aN 22 WI" Ruces Philadviphin, Pennsylvania £910¢

amount shall be set forth in an affidavit to be executed by Plaintiff or an affirmation by Plaintiff's attorney, which

shall be attached hereto al the Uine of entry of this Affidavit of Confession of Judgment.

5. in addidon, | hereby confess judgment, individually and personally, jointly and severely, and
authoyize entry of Judgment in favor of Plaintiff and against myself in the Federal District Court for the

Court of Common Jurisdiction for the County of _ in the State of

 

against me personally in the sum of $5,446,000,00 less any payments timely made pursuant to the
Merchant Agreement dated DECEMBER 19, 2018, plas legal fees to Plaintiff cnleulated at len percent (10%) of the
total of the aforesaid sums, costs, expenses and disburscivents and interest af Gie rate af 9% per annuns from the
date afdefault, or the highes! rate allowed by law, whichever is greaics, Such amount shail be set forth in an affidavit
io be executed by Plaintiff or an affirmation by Plaintiffs attorney, which shall be alached hereto at the tine of
entry of this Confession af Judginent,

6. This confession of judgment is for a debt duc ta Plaindff arising from Defendants’ failure to
pay to PhilntliG, Merchant Defendant's accoonts-receivable, which were purchased by Plaingilf pursuant to the
secured Merchant Apreement dated DECEMBER 19, 2018, and for Defendants' breach of the secured Merchant
Agreement, plig agreed-upon Interest, reasonable attorneys’ fees, costs and dislursemenis, as agrecd-apon by
Merchant Defendant and myself, under the secured Merchant Agreement, dated DECEMBER 19, 2018, of whiok

supporting documents include # Personal Quaranice and a UCC-| financing statement(s),

7, Merchant Defendant and | hereby apree that the execution and dullvery af this AMidavit of
Confession of Judgment and any entry of judgment thereon shall be oithout prejudice io any aed all rights of

Plaintiff, who reserves all of lis rights and remedies against Ocfendauts.

Rape 118 Bberclaedatieds Aferchant bittials —
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 109 of 199

DonuSign Envolope (0; AED SIANG-G200-AD62-0CFC.O717E9C RCE AB

gee )

CBSG Yh : 72 NYE Siredt Vhiledelphla, Pennsylvania 1106

FARTS beasts Phones 245-922-2636 Fie: ABE-305. 1562
f° 0p SERS elisa 8°

a, If for any reason entry of judgment in the above specified anvount or execution on the same is outside

the jurisdictlon of this Court, Merchant Defendant and 1 hereby consent to the personal jurisdiction, entry of

judgment, and execution thereon in any Stale or Federal Coust of the United States of America,

9. T have been authorized by Merchant Defendant to sign tis Affidavit of Confession of
Judginent on this dayoF oo os AONB.
By;

 

KARA DIPIETRO, individually, and on behalfof HMC
INCORPORATED DYB/A HMC INCORPORATED

Sworn to before me this

_ day of » 2OTB.

cononinemtthinh MNES

ee Nolary Public

Marehosst laitials

Voge | 1 Bfershinn2 initials |

Case ID ig0%01349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 110 of 199

DosuSips Envelope 10: 4EOEIABC- CAN 4005-5CPG-U7 17620 BCEAS

 

re ERaNED EG

DECEMBER 19, 2016
Atte: Court Orders & Levies Dept.

 

Re UMC UNCOR/ORATED, etal,
Supreme Court of the State of New York, Richmond County Index No.
daufernoton Subnoens and Resteuining Netico - WOLRASt

 

Compleia Tusinasg Solutions Group, Inc. d/b/a Par Funding (Funder), Pinintiffidgnient
Creditor, and KA PREM CICARAS) and HMC INCORPORATED CHMC ISCORPORA THI,
Deferdantaddudemen Debtors (collectively, “the Partics”), hereby authori

MA. and/or related entities (collectively, " ALAS 310 release
& J the “Relcase Amount’) from the funds currently held in reserve per the beformalion
Subpacia wiih Restraining Notice (“IS/RIN*), payable as follows:

    
 

 

fy
Vin check Via wire to:

42 SO Sweet Phtadelpisia, Penusylvanin [9V08
To SNA Phone: 215-922-2646 Gor BBE-205-1562

 

 

_gevenireranien ememnpynnepeentaatig

 

 

HMC INCORPORA'TUD and KAMA npree to Indemnity and hott armless
LD.A, and Hs offfears, direciors, agents and employees fram and against claims, damages,
lasses and expenses, Inchiding but nat Findted to storeys’ (ges, arising aut of or resulting from this-release
and/or the iS/RN, Uso tender of the Release Arsount, Funder consents to the immediate RELEASE of the
remainder and/or account(s) being hickl on reserve to FIMO INCORPORATED, KARA, and/or jisMheir
principals, apents, heirs und assigns.

1 AGRBED AND ACCEPTED:

 
   

- Be tent
(Name) Norman iM. Vale, Psq.
Ch aa : _(Piie} Attorney Jor Malntifitiudument
individual ¥; and on behalf of HMC! Creditar, NEW YORK UNITY
INCORPORATED FACTOR LLE and

Complete Business Solutions Group, inc,

208 Arch Sureet - 2° Planar
Philadelphia, PA 19106
(288) ftel.)

Alert hand iiitilads

 

Bisge | 23

ry,

Case 10

POUbO] AAG
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 111 of 199

DocuSign Envelope 1D: 4EDBIAGC-C20C-4083-SCFO-0/1 7EGCBOEAG

  

420 3" Street Phiadelphin, Pennsylvania 19108

 

 

 

% B1Tb an sa Phone: 215-922-2616 Foxe 889-305-7562
en ARERR I LE
State of. eanenecctnnnensnnssvantaoind
Jaa:
County af, 3 Gr the day of , inthe yoor 2018, before me, the undersigned

Hotacy Pulilie in. ond for said stale, personally appensed KARA DIEIRTRO, peesonidlly Anown to me oF
proved to-ine ot the basis of satisfactory evidence to be ihe indivichud whose name is subsuribed to the
within Instrument and acknowledged lo me thil she/he oxconted Uke same dis her/tls capacity, avd thal by
hevhis signatire on the itetrument, the individual, or the person por behalf ef which the fndividan!
acled, cxectited the lnstrutiont,

Norkky Punic

 

aye 223 Aterchont (tal — Adercdoune dttinds

Case 1D: 196501449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 112 of 199

Docudiin Envetape ID: AEORAANC CAIC ANE DOEO-DF 179CBCEAS

és ws .
a LEN B2NY a Pritalepins, Penis
‘

       

SLAFELY TCD she 98 Phone: 215-992-2636 tax
eae cod Ryd ee B

 

owes
ji

Fav £22 Rlovehessel fuiiaks oe Meechesd tudieds

Bagy $23 °

Case 10: roast ade
Case 2:19-cv-03285-JS Document 10-1

Filed 09/13/19 Page 113 of 199

 
       
 

Filed and Abedatal thy the
| ouords

& #0

 

Case 1D: 190501449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 114 of 199

DeaiShyi Envslege ID PTAA SO FOC T1999-BAI0-O4 BQ 7BF BAAD
terre PAN 3 Surest Philadelphia, Pesnsylvsny 1906
CBSCGY) Prune: 115.972.1636 Pic: BES-508. 7862

eked CEE BE ab
SO eats AN II

ACKNOWLEDGEMENT

1, KARA DIPIRTRO, berchy acknowledge:

» There has heen no promise of adufitona) capital iy 30. days from funding by CUSG or muy 180 (broker),
« Gur polley is that morehants can see addition! caplini from ux whee they have paid $5% of the
Recelpls Purehased Amaunt.
> ‘Phat CUSG does nat permit oulalde fees nud that nv one has discussed nddlitonal fees with me. The fee amauni
for this apecensent is $30,500.00, whitch will be held back from the funding sntount.
> ‘There ins not Been and wil not any cunfact from Thied Party debt companies yegurding (iy Factorhy
Agreemant dnted OCTOBER 3, 2018,

1, the undersigaed, aclunowledge that {nm In agreement with these items, which are aise described iu detail within the pages of
this docament.

 

mores ea eign Bye
( kava. YiPiulr 10/3/2018 12:49:09 AN PDT
Slonatars ee Date

1, KARA DIFIETRO, hereby acknowledge:

% Additlonst MundineStavidun’” Nee: 15% of Advance Antount ~ If the MERCHANT/GUARANTON fakes
additional funding nt any polat after being funded by CHSG, withant prior noice to and consent by CUSG, 1
fee amuanting to 15% of the antount of the advance shall aulontatically he added to the payback amount of the
advanee, CBSG reserves the right to declare the account lu default, at any point aller learning such “stacklng”
hax neeurreds regardless of the payments made by the MERCIAN TIGUARANTOR, with fhe flag of the
Confession of Judgement inv court of competen! firisdiction,

L, Hie undersigned, acknowledge that } am ts agreement will Urese fems, which are alse desorbed in detal willun the pages of
Pils document

pmo fncetliged Uy:

Ns ays
[ kere Pity LO/3/2018 11:49:69 AM PUT
sone AGI PUG KHER D sc ccsccccenenet cane see arsine eeensesneee te
Siguature Date

f

5 .
hfe
iy
Page tk Movechaqad Mnitestig, Semen

Clase Po: pO0801344
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 115 of 199

DocoStan Enealopo Wai ?e POG 1-4 SOS: BADO- BAR FO SHAAG
er BONY" Strect Phoadelphia, Paansylvauts (9106

CORY yy, Phone: 28522-2636 Frnt: 884208-7862

 

a) bs SEY
“tt PAS SEO

 

 

}
Based the 38" day of OCTOMRE, WUE by aad hebeert: Complete Rasiness Solntions Cranp, bie, MCHSQ" srdiny “PURCHASERS and the }
WEEE LERMBRCHANTS ied below lux Selevivterchaal oy “ihe Merchant’), i

 

Busieess |enal Name: HMC INCORPORATED

fWEVA: UMC INCORPORATED

Type af ciiily (cheek one} f] Carpoentian LLC | Ubatied Partnzesily {) Linited Linhlity Parinerabty {i Soft Heaprisiar
Physical Addriad: TEE GARLAND MILLS RHEE, COLUMREA, M48 THONG

Matting Addresa, 2190 OAKLAND MILLS 1D Hg, COLUMUIA, AT 2s

 

 
  
 

 

     
 
   

 

i Fed Ibe: 42-200 5404

i PURCHASE AND Sa Le OF MUTUUY BEST Ip TS WITT ASTLLUR RECOURSE

: SaflegiMerchant hereby sell assigns end cransttra te CHRG (making CHNG ibe shsatutc anner} in considera (tut af ihe Punds provided (Parchase Pricey
: specified helow, cll of Reiter ersiiant’s (ature mceipix, accounts, canines wand other shligations arising font or relating to the payment of mons fra
. SaitcedMeihant's castorers' anitfas i payers {eolaclvely the © yt defined as ail payrnencs made by cash, cheek, credit or debh aad, decirasic
: ernster a othes foon af minnelary erdinary conse of the reich anti suck Hes) ns the “Glrosiots Tes Ama LLAR AIT hing been:
} delleccad by Selerivierehant fo CISC,

£

 
  

THES 19 A FACTORING AGRERALENT WYETH RECO DE
‘The Parchaond Anion shall be pohd io CBSG by Sellersershs siting nvcdunt acceptable to CHSC (che “Acca ta cenit
the Daily Spretficd Amount Hon the Selleiterelual’s ecceitiy wail such dais as CHSG receives payment fr full ofthe Reecigts Purshaaed Aroonat, In consideration
of dcevicing dee account, he Subleitderchaal hereby sulliarizes CRAG ty ACHA 6 Specified Datly Amount Tas the picrclad’s bark mtcowlt, os ne approaliaalian
aT ths dase gayereal aus shder the Speasied Pervenings, fia ti Seflesiderchait ‘xrespenabhdiy (a provide bank sfeicments for apy aridadl hark accounts by dig Mihant
te rexgocile tie daily payients mule against the Uaily Spec! Awpunt, Faiture ip oravidg pil af dieir hunk stniemanis in a direely genaner ar missing oath shal
(ortohs mt tighis to future cecor ane, CSG day, apn Setice, 2 + he iinyunl of any paaoneat dug wider lhis Agreonient 9 CURG's cele
Uiserzlion ond as & deciss sppeoprinis hy servicing Uss Agiceinnnt
CHSG rinsing in tie aceoat BelleesMeebuctl ba hialg re

 

  

 

    

     

 
  
   
   

 

4b if wil ensue thst fds adequdle is sever the amouns ie le dgttiod by
by CHSG resulting, fons a rejected ACH nitentpt or on event of defi
(See Anpendix A$. COSG ¢ aol issponsible fir i edued ACH
debi vader the levems of es agiecment Notwlihstanding nestling (0 the contrary ae ibis Agreement af ney other agicentest belween BSG and Scher Meschant, poss
fhe violating af any pravivica conta rige it Seattons fand Hot the PAC TORING AGREEMENT, smi be decaeed a lecxch of the epeesentafions and woyranticn tuntained
hercin. A list uf of] fees enptionhie wader this FACT ONUNG AQRELMENT ty cuniningd is Agpeddik A

 

 

 

 

  
  
  
 
 

silt Porehastd Aseanat) SEITE IIR S?
ANTOML, JOD GP, WOE IAI, A.

 

Purchase Pelee: SL SITS Sersilled Pevenntoce: 44 Malle Suorilied Aree
ADeal Hs 2 ingale £3 AU, 2846.95, OL IGG, FRING, IMIR, BE3-
IOG2-0F BRIDE INNA, 20 187 4,38

           

 

    
  

 
  

 
       
 

  

a,
*

    

ff i ES 2 THHAQUGH 12 HERO ARB HEIDY
INCORPORATED HEREIN AST AIADE A PAICT OE TIES FAC TORING AGHELMENY,
prec Bye by:
FOR THE SCLLERUMERCEAN? | kava Hiiclvs
By, BAIA DIFIBERO, OWAEE |
hanya Hille

 

 

 
 

Lh BRAY

 

He tie

{i ayy
RRCHANT ( ayn Dive
0, ORE

POR THE
foc KARA LD
Mame and Tile

 

 

COMPLETE THUSIRESS SOLUTIONS GROUP, URC,

    

  
    
  
 
   

 

af

eacestian of ine Aureninens (9 tt feftes af the Agreomeni, induiling the Add:
i al ve sign His Agrecaseat los ficrek epedy bivding said

 

st forth fe:
elon

  

 

 
    
      
 
  
   
 

sori is fale pe at, . et CP all aucements and
af td (ERG 5 p ced

 
 
 
 

welanle wider daw, Memhact avd cael

    

s62en CAMS
ved frau
hy iC vacis} enna’ br Pave tEkp ©
ANY MINREPRESBNUATION BLADE, BY GELLGIUMERCHANT UR OWN EIN
BPARATE CAUSE IR ACLOLUN POR JILAUH OW IN

 

43, 40 (ip lavestapite any caference
Hl] wed repinel gf any tiene nase of bt se log a5

given ae aay rahee

 
 
    

TORMECTION WIYE: TLAS AGREEMENT MAY CONSTITUYE A
PLOWAL MISUEPRESERTA TION

ponte
[Lp

   

x Necegnen
Cape 2 berclaad biltints

Case $0: 190501 449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 116 of 199

Dogusiga Brvelone Ws BRAD F NG 1. 4508-BADO-341 92707 BAT
paras
a ae 32 N3"" Sireet Pritodaplin, Pennsylvania (9106
CBSCU Phnnat 215-922-2636 Pax: 884-305-7802
Pe dey EER RE MENEAS
meme cooks HAT FEE

 

 

2682-014- .
QB #2048 G4 2602-04-MD-PG Co Gounhouse-Righ Moe PATO AT i
C827 72018 2048-06 7O46-SC-MUSC - Babine & Monon Ah ZG 94
G34 72018 3040-07 2080-90-06 Court 277.86 i
OBIS2040 2056-18 3085-Cantal Oae - OPR Conal 24,503.00
HGT20 18 COB 45 7808-40 Paint S] Apis - Annada Hnifier TU GO? 34
OOO 3047-09 SO87-MO-JHU Suelf T8448
ONAN 4017-04 SOV7-MO-JHU Self 4,800.86
2662-04-
NOHaZgsa oS #602-01-MD-S Co Courhcuse-Rith Moe OY 853,60
2050 NE 207 St
CO/sOf2010 3674-01 Avani 9694-FL-Solitoare Aventura FL-PWC AA AGT PG
Gbew20 96 aOe)-01 3020-MO-Rasittonca ind BWIHB 2,665.60
00/39/2046 BU24-G2. S024. VA-PREBS HG 742 Millar OF 4AD,953.13
OOOO 16 A020-071 , 9020-O-Residgace lan BWIRB 2,655,006
SuieOv2078 3026-03 W626-VA-Boor Alen HET 630.60
OFZ 1/2048 300-04 2633-MD-NECU For Mesdo-Morgan Kollar GA2G43
O87 72018 3G80-07 3000-M0-M & 7 Bank Sladiom Phase 2 AV A2Z4.22
60/21/2078 42 04 9092-Ma-HCGH Cath Lab Reno-Mazzuca A677. 02
DOVE TOAD 3093-MO-NECU For Megde- Morgan Kelle 1129.43
OM UZ01I 3000-07 2606-MO-M & T Bank Stodiunt Phase 2 4G.424,.22
G92EZ010 2608-45 2606-14A0-Pairnd 8f Apts - Armada Haffier 82,200.49
GOEN2040 2946.08 20416-8C-MUSC » Robins & Marlon 175,042.60
JOMG2048 7946-06 2046-SC-MUSG - Robina & Merion 4A0,872.05
UMloetan 9020-02 Raaldance Ins BWM Alpart {38,080.00
$0220 10 3022-04 Miche? Caurihouse Buliding 292,060.00
1OM2I20418 O79 4 Hartord County Gainhouse 975, 000.09
FORO R2OT8 3093-04 NFOU-Pod Maade
room
Ci
Pryce td averehangy intiitly Smee

Case 1D: 190801340
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 117 of 199

Besudign Envelope: WS B1P24E90-F OC 4 -4d08-BACO-14 102707 HAAG
&

LRAT NPS
= a Honas tad

 

22 3 Saecet PhRedelp

 

Sonnsylvents S408

Paster 214-922-2634 Bass §R8-JO9-752

 

FACTORING AGREEMENT TERMS AND CONDITIONS

 

1 GERSHAL TERMS OP AGREEMENT
EMeTuAL REMLNENTATIONS sNB
WARRANTIES)

Lb Eleetrouls Buel Trasedfer, Upen sequest for
FURCHASER & of CORO as Purckoace
Bidkudderetaid Mhercafer Mereliaay shell exceuta
euch Tome ac agresmants acceptable ig PURCHASER,
with Bark seeaptalile iy PURCHASE, to aldaiy
elesleonia Fxad tansler services, fdrchons 4 Sali
siedde PURCHASE, amor [ts natharled opeal
with | ak lhe hilpanation, aad Hew ani nasewverds
seceivabla, reczipls
jate the see ount Merchimt shall sidbasizs
% and/or i's agent to deduct Hie anindnts
awed fo PURCHASTSE for tie Receipts os see
hoggin Hun seifieiment omounts which weld offense
be dun Wy Merchant fram electuunic vhock (aration
wel os ply oeh grmuats to PURCHASER by
renting PURCHASER (6 withdiaw fhe SELCUIGD
Dal LY AMOUNT by ACH debiung af tte accears.
the autnwivation shall be Irrevacable weheut ile
vaitten conse of PURCHASER,

La Hepuslt Apecemest § joWeriddecchonf fiat mecente
entayecmncnt (lie “Deposit Aprcement”) recepiable te
PURCHASER, aif a2 Hank asreeptelds to
PUMCHASER, ts oltnin clevirania find laneler
rerdiees, Merchant shell provide PURCHASER nedlne
is aulbovieed spent with it of ihe Iofonuation,
datltoriations and pasiwanks decesiary Fir vecttying
Mershant*s tencivtbles, cauipts and depicts inte tix
sevoust, Marchant shuil audwrlze PURCHASER
suidé ts agom ly dedocl lie ameumis dived ke
HUIBCUASER fav the Hecelyas as speedfted hartin feat

hea Healy whiel wend ailesitas be due in
! fioat aleci onic chuck trnasettiots aod th gay
sich auniaints to PURCHASE! by penabtting
PURLTLASER to vethdraw Hu ecitied parcenlages
hy ACE decking of the acenunl. The sutheshedonr
sini be rromenlde withawt ihe willtes canient of
FUIRCHASER
LAY sree of Anrecneat Yhis Agreement shall have «
taense ay ot forth atigee. Lipen the axpinrtion of tlie itan,
lids Ayscemens shall aveimuticnily serave in
successive Motlar lends, pesveded, iuevanit, lest
ding the tengial tenn’: 4 Mereloud aay temilente
dis Agucisemt upeut auicty days” puiay saitica piles,
{efletive gos ieee) da PURCHASER The
feeienias af tide Agesant shall nol afleed
Metbeot’s rexpensibitiy i satiety all audtating
ebligdtionvie PURCHASER at abe tiag ed tenmsnciint
i4 Feuirt Marchases, MHECHASER secrves fhe
right te tescind die offer fe make any ganehase
his heseundes, tet dcendt diger cliua
lendhtion, Nerchait datharke
Puch 1ASER arf Js apents a faves gate thelr
Fowscist weatansl! peovdds
la PURCHASER any bant or fissace siemens,
lax feinens, ele, 4 PUNCHARBER dec iiecezaney
gtha te oz at ony Hine atier gazenitad af thby
Apreoicel. A plntindegy af tide suthuriation wit
hid dettned ae ceveprnble far releases at frmusiat
jalermaiian, PURCHASER | suthoriecd tu apdate
sack Iofurmadien and floneciel profiies frasn Gite te
Gine ws H dcenes mipenpelnt te
£6 Penuetr 3 ry. Meret
hank i pooh: int THASE

 

 

 
 

    

 

    
  
   
 

and dfeyar
PURCHAS

 

  

 

   

 

 

     

   

 

    

   

  

 

      
   

 

 

 
 
   
   

 
      

   

  

    

 

a seHnae cit
with Maschast's

   

 

 

basking 0)  grecetiing ludlely lo deienivae
siidifienfion ar condiniatian in thine efergysnist,

4.7 Indensnificatlon. erent jolitly and seameathy
indtnusify and hold baneboes Proce a officess,
Mieeters and duncholders agninal ail tosses, damages,
clales, abitiles dad expenses Ginchiding weasonable
nilamngy’s fees}

    

Siasared by Proceasit resulting fram (a5 daines asseried
hy PURCHASER for aviiine ened fa POINAS
from Merchant nod (h) active inked hy Processes ia
heen va informeffen of inctrimsiom: provided by
PURCHASER.

1G No Linbiliyy. in no event will CINH? be Hable for
any cléinx asserted by Mecchunt ade: any legal thenry
for fast profits, fost revenecs, & fustigens
vjpaciotiies, ceamplary, pusdive, xo forded,
jadiroxt ar corpiequartiat emages, wicks wf i
waivid by Merehaat,

3) Ratlnnce on Tex nas, Secdon 11,29, Band 2.5 of
this Ayoomest ere agrend in for the bentlt of
adechod, PURCHASER al Pe fy ed
mabvilbannding tit lac td Feceszir lenal a pordy of
ails Ageatiens, Procarcor ning ecly apa thei termes
aad ratte thom aan defeme aemy setias

L1G Sale of Reocipis, deechanl and CBEG agiee fiat
the tarlase Seine nades thig Agreument is fa exchenge
for the Purchazed Ansount and trot suri: Warehase Brice
is nad inlended to he, act shall at be cousinued tei a hain
fren PLAECHAS ER tu Merebast. Meecha: apres thut
the Purchase fidee ix as sewhange for Funes Recents
pusueal in this Apecaient cqpslt ites fale. mest vahes
of yooh Receipts, PURCHASER hat porchased ae
shall ove all oie Racedphs described ut this Aggennnt
ad to the fall Purchased Anwaied a5 dhe Reveguy are
éteated, Faia neadé tg PURCHASER with respect
io he full aeqnnt af the Reeeipis shall Be ceandidaned
opos Mercinnt"s sles af poreator nd aegwiess fis ihe
payment theecfors by Merchaw’s custouetes. in the
siannce provided is Section ee IN NC) EVENT

SHALL THE AGGREGAHI OF THE AMOUNTS,
EECHIVE BD BE PEERED AS
EM fa the eves thein cated detnaeca that
PURCHASER thas id oar upelved intttese
fensantes, and Hel iid wamead Gp in excess of thas
highest ayalenbte sot theraie ‘weffecth chcatrnicr sid]
&

 

 

  

  

        

     

 

  
   

 

 

   

  

    

 

   
  
 

  
   
   
       
 
  
   
  
 
  
 
   

 

 

PUACHASEN di Rex
it being intossted that kderche:
goog, ned thet PURCHY
¢ ee duce

sc colin to
my AOy tng
yf ue

 

a
aul ion hy Aserasntrat of Maze
fdyeehant beach solluedees PE *
aug mf Riste ACH detuts af the ayaa
Reteieval Hate” from the Acanen as ant af
af the hase payin dyn wider "
Feetentage, jt be ae eae t
prevh int i a
credit cad pawessly
tepioling ts pions wethys
yoyMedty apele ayrpnt tea !
painiting PURCHASER a
Hiffernax

 

 

 

 
   

 

 

 

      
  
     

 

Lig Paver

   
 

ul Alfsracy Merchant ferevacsily
AEGON THADSER we a ynd starneyeta-
‘sud wath ful! aollsagily ty inky TARE GNESALE Ory
tara os dagwuten! io 140% Jigatians ette
PURCHASER Pravesso!, of Ht the case af

isa by Meichnal of Section 1. ert senrenve
af an Beast af Coefoull 2 Sectiun & hemsol fee
per hart, fading withtd
simitaniuey (2 ta siden and adjust vans, GO) ie
anllerd ésonles dit ac ta beeania des wader ce it vesytoel
af any of the Collateral, {02 in seavive, endniea ard
calles) ay therks, nudes, dtsliv, fistanenty,
dowumenit be chaltel oper in cotuction with claaee
ue a eta we fiP ubsves (he) te sign Mecehani's naoas on
hex, HH of tnkeg, oF exnynuerd decting
age anegen deblors bs make paymend direr ily
rtind (V5) (6 Bid any chiinis or Inte nay
any groureding whieh sURCHASER
ey for ther calie soy lf ay oF the
nthe Cafiatecl, og
ih teipett ta paynicit

   
  
  
 

 

   

       
   
      

 

   
 
    

 

 

 

may doce AECE:
Burchased Aasosast
unwise fe eadpece ts iphsy y
at te Rachaged Antainit.
$4) Ureteians Agadasi Bethel, Merchant
repensends end veers deat ab wl net Weluic
Rendition tf heoogh (2) belme and st the ever of
defealt themundes lie Folluowitig Meatectiong 7 thrnants
3 ary be sawkad hy PURCHARER, imardinuly arid
willuat salfes 9 AMershaina di fe she geont: (al Merchant
shes any acl 1 diccinsuge the aco ar cleetiunic
ehack processing thal wie cettied Sdumugh Processes, or
puts ary cennd le gee hat cad’ hace an adverse
effect on the pau, sceeptunien, drauthisintins of checks
for the gutchass of Mershan’s sevites amd peodaeiy
metuditty bai net Havted te direst degasia af ony checks
into 8 Rack peedeH wWahoel sce wo Ihe
PURCHASES = dketindis ditck — anteesnte, te)
Jurchant changes 10. armagcaenis weik Proxeest ji it
sey S89 cag thint i andverse 3h PURE! TASER, 19 Menlied
charges she electianle Dieck prey Hesaph which
the Recutply arm setded Bone Vs sr fe nuedbies
eheetiunic. check processor, or peauits tuyy ovens te
iS coun divessina af may ef Muecchend 's
sie le wnetlar graces, fA Merekont
ineerents Uae npesuiion of des tusmee? (eaber eur
s awedther, natural disadera ac ncis af Chal}
fisusfers, fuovns, scllg, digpases, Raastess Gr rtheriidgc
fofvngs Ho business or assels with 48) thee expose
pues syiien mansanl of TRC AS R, and Gb Ihe
Wiles agresmacal af ny puicbases @ ivans! tae to as.
kei of all of Murchain's cidigatiz:
sonik Gary Fe dacuty Han 35
CHASER: a: (ch Merchant tekes ase

 

 

 

 

 

 

 
 

   

  
 
 

   
   

 

 

      

 

       
   
  

 

 
 
   
 
   
 

 

 

a phen wdy
easton G2 LURE aay for Merchant's ae Cy
ah siCHS alee ee ita checks fast ate wailed
ae wet the neftilienss §
in FUIRCHASER pt ine,

tain Aen
BES AGS

     

 
  
 
  
  
 
 
 
  
    
   
  
  
   
     
    

 

   

 

 
  
 

Agrecnient aud i
and payabdo fs Tull

 

Uyat dvessh of AMY
mo oO8 ALE OF

VAGHS AMT: WALRANTIES ti ihe AgUEZO1tI6,
pay RCUAAIN tangy cater {hat coalescing af jinfument
thadgetent) veitk sre Clerk af die Coun sal eseerts

BRATSUAL

      

we Pee

 

 

  
   

 

 

Sy caltres is Searily weieeal
Ye Atigge HE hecat.

 

Bkesehiesse teeisga!
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 118 of 199

—— Bavalope 1D: BI724E90- FOC 14599. BAGG 4 O27 07 RAAB

 

  

< iS ae SVE
ate ied EA

   
 
 
  
 

 
 

iaeani, iy wich cues ot igeowe

22N PO ss

 
     
  

 

 

       

   

ownenhip. FUIRCHASHIE mony fries antemscsss at
P. iF Stik

cot Philadelphia, Heansylyania (9106
Phone: VN-922-261G Pas: GR8TUA.

 

4

 

     

  

2.42 fluaness Porpore, Merchant is u volid business i

 

Pros 4 The enties Uspald Purchase Amount Stoll furnished to PURCHASER, Toily sepracen} the secudily Interests, cquilies, pledges and snaemnbtances ;
tecante immediately eofundahic a PURCRASER Gans flencin) sendition of Merkel as rach dates oP ony kind ur ature whalscever of any ailice tiyhis or :
Merchant, i has « Geitlwieg, eliemative obligation ta lnierents that mry be hicansinerd with tie bansacdaas i
rips ic PURCHASER of any iaterial or ativerse cantempined wiih, or adverse to tho Utordsts of i
ante vhang: Bb: les fie i vondities, operuion av PUICHASER. i

5

q

ngpinst Meron, Mercian shail he lable for he full
custy of PURCHASERS lepal action, inebaliag, ol!
rrasanabls akonwys’ fees nad court costs.

Regtection G. Merchany shall, upon exceation of this
Agecemment, deliver Je PURCHASER af exéuilrd
nedpament of leone of Merehaat’s preniices is fovor
ef CHSG. Upon hreach al any provision i this
putagiaph LO UIRGHASER nay cxcreles ile riglys
under atel asdgatient of late

Prragrdiin 7}. PURCHASER moy debit Merenant’s
‘depositary acevunts whercves civated by means of
ACH debit or facsimile signetre ae a cumpiser
genenied cheek draven en Ate s bao acewy
Faolect(ont a, jn Mig event hierehant pes Br ye.
tg change ofthe Pracessorappigved by CU8G, a ad te
nn whitiond Procemy, in vicletian af Seetion gS
ndave, CSG ahall kaye the igi, withoul sarheing ary
of Ha fights aid atinedies aml veithes notes 9
Mercbont, to notify the neve ne uddistanst Priceisce oF
the sole af the Receipts heseandee ond to dacct suck
sew of nddiienal Poxessur io make gayment directly
46 CASG uf olf of any gonion ef the amount received
byauch Freeney,

Lid Prstvetion aD informations, Marchant end cach
persed, Honing Ibi Ag esmant od behalf of Meechant
aides as Chines, de respect of Avie os hereelf
pasonnily, wuhotias HURCUASER. to disclose
infortuntinn caaceminy Merchini‘s aad ench Chever’s
credit sanding (ineliting ged buresu reports thas
PURCHASER obtains) and -bugitess Conduct aaby tt
agents, affilictes, subshdinrios, nad siedit eeposilitg
bureaus Me chant aad each Ownes laseby walves Jo

 

   
 
 
 

 

 

    

 

 

 

    
   

  
  

aa O39 iy I ti in ie ye OY OF Ur
If af PHREHAMIAR ag qcimiticd by dis
Agent of Gib disdiaue of bihanitiot as
poranled hy this Agee,

Hts Cunkhfentaliiy Merchkanl auvlastendy and
agrees Ha thelemts and enadiines af dns peethoets anal
stpelgex aifesl by PURCHASER, including this
Aveenest and any eter = PURCHIAS
decumentaiae feallectively, *Confider
fafanmation) gee peeprictiny and cantidential
iafusmation of PURCHASKIL Acusatingly, usless
sfisudeeanire 18 requited hy lawee ceaut onder, Muechaat
shal nat dé beh rostigg ont
PURCHASE

 

     
 

 

 

 
    

 
  
  
 
 
 
     
      

  

  
 

as x nko sueh andine
advising Merel: te ee 3
wes sich ofbetolion aubly Oe fhe puroye af
fuvizigg Meechaol end Risk § aEsees 18 yer Hing ts be
by tha terms of this Seedies &
Lig PaaAts, Merchant hereby. aciaiowdedaes and
eee thet PUPUCHASER may ke 4

ness us" or “live panes ia ona
sashes wetters relaifng ie the 4 tio be txters
PURE HASGX and Muchaal, inchding the
fivoriaiag sidemonts and vihec x

‘otha i n

 

 
  

   

 

 
  
 
 
  
 
 

 
 
  

 

ANU
ROG fel corvaanis Uke ag AL his date
8 fort at This Agscontertt

aeial foferanilos 6

 

  
 
 

 

   

 

 

aay fine di rhe per fansance of iy Apmeneat sed
ihe Meschad shall panside them fo PURCHAS
awithln $ Bughnexs days Merchunt's lathes io do $0 8 a
wakaiit lens otitis A greceent

4.2 CHotrancotal Apprevelt, Merch 4 bt
eneiplinicé and aed comply with off aes ated has
wall Peapits, authoring and heoer in own,
againte and feats fis properties ned to sanvdect slic
business ta whi

    
 

 
 

    

  

 

dich ibis peseitly angoped.

2.3 Awthoriaatios Merchent, arel tht persenis)
aipaita thig Agreement my behalf of Merchant, hive
full pawer and astiorty. to, iesar ard perfor the
alligastuns usalor this Apyesniont, all of whicl: baes
heen dilly suihorleed,

LA Insuraate. Merchat wil mative tnataras-
Intomiprion Geavange naming CUSG as loss puyes aed
addiinnaf inaere] in naints amd agains she ag ave
solinineteey ty PUOASGY and shall provide
PURTIUASER proof of such inearinea epon request
BS RKlertesuic (hee Peavesing Aprerment.
Aldichant ail nas chwige is processes, add terminate,
cha its financhd instiiainn a: donk acrouit{s} or
joky any efiorg action BAI enckd frre any adverse cffeed
ayia PMnehent’s ob bigaidues wndat (hie Agreeaiend,
wabiont PURCLEASIUS pillar willen concn, Any
sechy change shall ta a material Gieoch af this

 

 

 

 

   

   

 

 

6 Change of Neate or LaceBan. Merchant witf ral
eondust Metefant” a businessas ander any iain other
in as diselveed fe the Peereseor and PUCHASER
or change any oF iis places of business.

2.7 Dally Hateh Out. Merchert wil bucb oui ceeelpiz
sith the Pracessor en @ deily asta

BA Estoppel Ceriifionte, Murchunt wal at ony’ init,
wid Rain tac to Grae, open at loos ania CF dlay's peer
mence frome FURESIASHR to Merchant, excaine,
aebausidodau and delisuy ta PULA TAH andlua to
sty inher parsut, pelea Mey ae wsipsie
ig MUIUHIASER, 9 aintement comttfyiey, thet
Aprecavent is unmodified aad it fail tage oud eft
fos, ff there hav liven nialifizntiany, that tie same
fi foree ne ci ws wndiicd wal sha’ 8g
nudificationss ami ctinting te dates wich the
Purchased Amunut of apy parton idence Aas heen
sCpan.

2.0 No Rankrapicy, As of Ui
Merchant dacs aot contemplate and bes igs 7 ay
aslidion (ar butenigtcy pimtectian under Tate £4 af the

cai States C1 vos and there has beea ne invaluntasy

 

 

  

  
   

 

  

 

   
  
  

inte af Hex Agecemeal,

 

fling Ry gach tials
andelpate teat sat ieedasiy oe adll be fied
agbiogt is de the eva tint tie Meihaat. Gles for
bankonainy pe Giese af oc placed ander ons fvohuitary
58, anseetions dard ) aw ianediaicly
L419 Warkt: #e ae al Tuadleg.

 
 

  

     
  
     
      
 
 
 
 
 
   

phichgse af, Tost aygaiest, oo
base af eed
oe ole dey

 
 

  

vheck

  

vompieic smi msn
nf i gop Hh

 

   
  
 
     

gond stenting wader the laws af the fredediczons in
wich fis creantzed gadior operetes, and Morchost is
entering slo this Agreemen FOR BUSINESS
FURPORES ONLY cad aul nga comsninge fer peroneal,
femily ut household parpuser

213 Gefsali gadct Other Centrosis. Merchant's
exuaitiee of odfer perftimance auer its Agreement
svi ol cause oF ctente an event af delbuls by Merohans
poder tay controct wilh minther peeson ur emily,

ZU I? Party Negotlataes with Regard fo Thi
Agesemant and Cie Obilpadans Herel, Meechant
hereby agrees ant le cota ary 3° pany negotiators,
caasclidstars, ar ennsit reticd ngeneles with repsed tu ie
outigatisns sade ihe isms af this Apreenient
Merclieat wil aagdain aad atlew direst
commumicntiod with PURCHASER ab of Gites dielag
the course of this Agecment aiid dealt y
a" pariy te ncgodlale ly oWipmtions
Apfeciiont. Should Merchant eiatate thy subsestion
2.44, Merckut will be Hoble for the addiviensl (ee as
specie 0 fhe altached Appendix A

uh EVENTS OF BREACH OF
REPABSENTATIONS, (WARRANTENS, AND
COVENANTS AND EMNDIES

Bb Evenig of Hersch af  Bepresenivtinns,
Warranties and Covenants ‘The geeniense of vay of
the Faflowing secs shall canstigie as “went of 2
ficeach of  Reptetcataiens, Warranties, are
Caveuars” Heccunder! (a) Mecchaot vhell viotate any
lem oy coveinsl in dvs Agreeyeal (hp Aoy
tenteientalion, or waranty by Marchant dy this
Aqieument shall prove te disve tex incon edt, fidse ur
neseadiitgs in avy amteriad vespeel whee matey teh
BMurelsand shall oui in wading Rs iaability Ie poy Hx
dohis, ur shail snke a pooesal nssiggaacal Ai ihe
bestohk of caddors: oF ai pronneding shall be
lene Uy a+ cops & Machant stcking 0 aijedicae

 

    

 

 

 

 

  
 
 

  

 

 

 

   
    

Rep at nets 7

i Biel, Wipe,
r ‘tenné & ds bustiess,
8 of nebiten tally all

 

IMiCHOPL, 536
(9 Meseiiant shall (roastes
of ite ayenta: O ar sonal eulive of
pay fuuended bul wie ar trsnater Gy Metchunt {3}
le depositary ace: ale
ceases of PURCHA
A cHAREC COpSHing nedeant
ihe prise sa ilsens consent of PORCHAST
Merchest sforas any an thet ed

 

   

   

   

 
  
 

   
  
  
     
    
  
  

 

 

  

a “cos evange #l Hud pir
et oa Merolicut’s het

 

 

yah
Gaull unde any
of. any thes

       
  
 
  
 

 

fa} Me vache shal ui i
af dhe izans, te sad condituns

agreement saith Ry

  
 
 
 
 

 

S$ Of isined ies hy BUH
A whether fer the ie
> Ween Bo!
ants A

 

tension emai’
Kaye die disvhurpe of Moeelua's
sel ge, be nay ylhet fepad a: coy

         
 

 

alan betes

5
Aterdhaest tabi

Case (1):

 
tery
CRSG ,,
a ph E ERE fey MENS
SERA THR Sos REED

tight os eanedy. IM THE RVENT DF VIOLATION OF
THE REPRESENTATIONS AND WARBAHTIES
RY MERCHIANY, HUREHASER may ulio We 3
Cavaplaint ia Carterton of Jushunent parsuints ia the
Warrant af Adsnwy ce AL rh,
powers and Nonedies of PU
wath this Aqeem: 5
PURCHASER aller the
et wandalive
iden in ony othe) sighid, powers cr aunediey
dated] by Jaw nr saqulty.
BAY Consent to Nole/Traisfer of tatereae. tn event of
MERCHAWT hiench of wouonties, vevosants and
seprescntitions wader this Apzecaied}, Marchant
caneints i PURCHABUIUS sale or ftanafer of Ha
icamnining interes fn MERCHANT'S Feccivabied ina
shied pally bayee of defn! 3
intiraments

 

 

 
 

cxeieed al any sim a hy
ence af an Bent o

 
  
 

 
 
 

  
 
   

mall sevelusides te Rew York Usury Vater,
IVEY wetdets MERCHANT ahotiess 19
isanies isyal renee in RYUP'* honie State of New
Yuk in the avent af a beeveh of the wriatibs,
coveneniz, and teptetostsifcn,: slated andes ths
Afrennent,
24 WABANT DP 1 AVCORSEY |) 3) GON VERS
JUDOMENT, UPON THE DCQURRENEE OFA
MIGLANION 04) ‘THE HEPRESENTATIONS
AND WARRANTIES MADE NERBTOROME BY
MEGCHANT, MERCHANT IRREVOCABLY
AUTHGIZE ANS EMPOWENL ANY
ATV rORAEY Ht ANY CLERK OF ANY COURT
2D, TO APPBAR FOR AND CONFESS
SNY AGAINST MERCOANT POU
SUCIE SUMS AS ARE DUE AND/OR MAY
BECOME DUE UNDER THIS MERCHANT
AGREPAMINT OR ANY ACCOMPANYING
DOCUMENTS, WHEL On WITHOUT
DECLAUA TION, AVEFIE CGSTS GF SHIT,
WITHOUP STAY GF BXEQUTION AND WITH
AN AMOUNT, FOR LIEN PRIORITY
PURPOSES, EQUAL TO TEN PERCENT (0%)
GF TUE AMOUST OF SUCH JUODIMENT, HUT
NOT LESS THLAN ONE TLOUSAND DOLLARS
hoes), ABBE FOR ATCOMNEYS!
COLLECTION _ Wee Sine ACTUAL.
AMOUNT OF NITORNBYS AND COKTS
EPEROUNED IS ACCORDANCE WITH
oe OF THIS MBRCHANT
FATTORREVS FEES AND
HCOSTE™ TO THE EXTENT
PY LAW, MERCHANT: ()
GUT OF Toe VOLUN GON ARY

 

 

 

 
 

    

 

 

 
 

 

  
 
    

 

 

 

 
 
 
 
  
 

DUMEAINE T
PROTHORG YARY
VPON THE WRIT O
VOLUNTARY LONDEM S
THAT ANY REAL TE MAY 88 SOLD ON
A WOT OF EX ON, BP WAIVE AND
AELEARK AGL WBMES PHOAG ALI.
APPRAISEMENT, STAY, EXRMPION OR
APPEAL LAWS OF ARY STA NOW IN
FORCE OR HEREINAFTER ENA NB ()
BERLE: f hy SUCH
MLOCEERINGS, fo oA COPY OF PHIS
MERCHANE AGREEMENT, VEIUEIED BY
ABEIIAMIE ORY OR GN BEHALE OF
PURCHASER SHALL HAVE GEREN FILED 1

 

 

 

 

 

      

 

 

  
 

  

suc ACTION, IT SHAM. 8Of DE
NEA RY ‘Ft3 MELE PRO DUM BVAL.

MERCHANT ACRERMERP AN A WAIRAIT
GY ATTORNEY. CPE ANPPHOHVEY AND

Paget &

  
    

DocuSign Eavelopoe JO: B41724EI0-FOG | -4898-BAGO-I41 B27 97 BALD

POWER TQ APPEAR POTC AND CONFESS
JUDGMENT AGAINST MERCUANT SHALL
NOT UK ENHAUSTEQ YO THI INTL
EXERCISE ‘TINOUKOR At MAY BE
EXERGISED AS OFFEN AS PURCHASER
SHALL FIND 1 NECESRARY AND DESURAHLE
AND THIS BUSINESS CASIE ADVANCE AND

i SECURITY AGREEMENT SHALL DE A

SUPRICLENT WAHRANT SHUEREFOR,
PURCHASER MAY CONPESS ONE OR MORE
JUNGMENTS IN FUE SAME OR DIFFERENT
JURISDICTIONS FOR ALL GM ANY FART QE
THE AMOUNTS OWING HEREUNDER,
WITHOUP  REGARE FO WHETHER
QUDGMENT HAS THERETOFORTE OGEN
4 CONFESSED OA MORE ‘THAN ONE
OCCASTON FOR THY SAME AMOUNTS. IN
THE EVENT ANY JUDGMENT CONFESSED
AGAINST THE MERCHANT HERBUNDER 18
SYAICKEN O1 OPENED UPON APPLICATION
HY ON ON MERCHANTS BEHALK FOR ANY
REASON, — PURCHASHE is HEREBY
AUTHGRIZED AND PMPOWERED TO AGAIN
APPEAR POR AND CONFESS JUDGMENT
AGAINSP MERCHANT FOI ANY #ART OR
ALL OF THR AMOUNTS OWED HEREUNDER,
AS PROVIDED VOW FRIKEIN, IF BOING 80
WILL CURE ANY. EHROKS AND DEFECTS. IN
SUCH PRIOR PROCERDINGS.

3.4) NOPWEPNSTANDING ANYTHING TO THE
CONTRARY iN THE FACTORING
AGRELMENT, THE CONTESSION OF
JUDGMENT, ‘HE SECURITY AGREEMENT,
OR ANY OTHER DOCUMENTS EXECUTED BY
MERCHANT IN CONNECTION WEL THE
ADVANCE OF FUNDR TO SELLER, ALL
PARTIES ACKNOWLEDGE THAT RECOURSE

TO THE MERCHANT AND SLE MERCHANT'S
ASSEYS 1S FERMPRFEG GNLY VOR

  
  

¥s

BREACHES OF THE REPRESERTATIONS ART
WARRANTIES MAGE UY "PILE SELLATUIN THY
Pac PORING AGI BMEENT,
LA Gusts. Merehuet shall pay fo PURCHASER alt

io Huss arsneinisd with (a} o heewch by
&fershant of tha Caveomils ig Us Agreement ond the
enfaemcnt i wel (b} ihe cufuzcement af
PURCHASICS reinedies set forth in Section 4.2
above, including boy not fiuilal ie court costs and
alfemeys’ Kees
4.6 Renuived Nniticailons, Marchi is required to
five PURCHASER sites amies within 24 hours of
any filng unler TWile di of the United |
Meichans is required to give PURCHAS R revert
days’ willlea dedice priur to the closings af way aale of

 

   

 

od ar substuntidly pt uf the Morelznn's astcis ar sock,

PY, MISCELLANKUMS

df Madtliestiong? Agreenmnts. Na madification,
ndnienl wider oz consent of py provision al dbia
at shall be effective watesa the aun shall he
jig and sipucd by PURCH A

cme, PURCHASER Inay assinn, fransfor or
acl fis tights to receive Het Purchased Antount or
delegate its dutics hertunder, eilher i helt of & part
4 a Notices. All notices, reyeesls, consent, demands
imunleulions hecenesite shall bo delivered
wi}, eclain seceipt
reapeutive parficy to this Apisement at the adil
turth ie this Agrcenen acd tall bevome offer!
opun recede
46 4 Waly e Heard? et

    
 
  

 

   
  
  
 
 
   
 
 

 

 

 
 
 

hay righ raid
vaniver Whercal, nog £

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 119 of 199

22. 3 Sievert Phitadelphin, Fenasylvonia 19166
Phase: 215-029-2616 any ERK~304- F862

af say right under this Ayreresait picehide any aha
or firher euctelss Meréatarahe exervise al any pther
right, The seniedies provided hereunder pie cintutaliee
aiid viat exelusive of ony remedies provided by lnw or
equity.
45 MershonviGuaranine(| barred fram branstes,
This Agrocmcat shatl fu binging upon nad iniute to the
peuefit of Merthaw, PURCHASER: nad gic:
rts peolive sueccssors and einas, except thei Marekaat
shall pol ave the ryt to faite its rights hisenadee os
any itcrest hercha wihors the prine writen covserd of
PURCHASER swhich conser may be nol in
PURCHASERS sole diserelion, PURCHASER
cesngves the cighy to assipe this Agreenscat with or
vikgul poor oweitien solide to Merchant ae
Cunrantors}
4G Goveraing Lnw/duridlefoa Meine far
Gsputes, AH sipomasies ty this Apiccarcal consent
ther Uity Agrerincnt shall be governed by anj constined
in accordimes wily the inws of the Comoran of
Fonnsyivania, withow repads tu any noplicable
principals af conficts of iow Any suit, action or
pliceeding artsitig hereandér, of the inferpretaiion,
performince a4 trot bercel, shall, FE PURCHASLR
ae chests he Jnstiteted in tbs Cones af Garinan teak,
Phildeletita County Feder! Gein fer the Gatent
Diutict of Pennyyhiinia,.or ihe Phitadiiphin Ceuaty
Muiieinal Cala, (he “Aceeptatiec Forage’).
Marital gees shar dhe Aceeptaldd. Panne ate
eeavedicat tu i, ond gubrolis io the jarbalietion of de
Accepfable Parana aad wetves nay 3 seal all obicetions
fo aivficon ur venen. Should such pesceeding bs
inilinted iA any other forum, Morchani waves any tight
ts oppose sny metion of applicstion made by
PURCHASEIC to fansfer such prnceding te su
Acceplable Poni.
44 Survival of Represtatation, ete, All
fegigeealations, wcsidhlitg ead cueemanis beocin shell
durvive Wie exeoulion sral delivery of this Ayieesieel
mel shall continue in foR fowe aiid all etdayadieas
vader ihis Apreeienl shall have been satigicd ti fol
andahis Apieeorans vhall Nove tenianed,
AM Sevenutillty in cave any of the prvesiuns ja this
Apiecmest is fanvd do he imedid, legato
anenfoiccuble iit usy respec, Ue validity, icgality anit
triforcenhility of aay other jrovision can peteins
shall ont in any svay he eGicited at faapaisesd.
4M Entire Agreciieit. Any provision here?
peabitdicd by Jaw shell be ineffective only bo the cxtent
ef auch prokibltion wahout ivediudiatiag the remitsing
pivylsions beeoal. ‘this Aygeement and Seenily
. Apeecincnt herety eriiedy the cefire igecenion
between Merchant ead SHECHA saws supersede,
al pein? aprecrnents teu inderstondings sedating ta the
subjeed aller haasal
440 QOUY THAL WAIVER. CPE PANTIES
PeVATO WAIVE CPRIAL BY JURY IR ANY
COURT IN ASY SUL, ACTION OR
PROCEEDING ON ANY MAFTER ARISING IN
CONNECVION ‘eryit OR IN AMY WAY
RELATES TO THE TRANSACTIONS OF
WILT THIS ACHR EMEMNE 18 A PARP OR
ENFORCEMENT FLEREQE. THAR @, RITES
HEHETO AGENOAYLERGE THAT RACH
MAKES THES WALVER  KROWINGLY,
WHEL: INLD ¥ AND VOLUNTARILY ANS
H AND QOWIN AFTER
he s IDEHATION GF
RAMERICKT MONS OF THES WATVIO Wet

 

 

   

 

 

  

  

 

  
 

  

 

 

 

    
 

 

 

OPUELE APTORMEYS.

41 CLASS ACCCLON WAIVE THES PALES
HELENS WABI uy us UO MERE ANY

 

¥
CLADE AG ane ¥ OPER PAVEPY AN A

Afercfumnd. une’ Nranseintnenn

Case (Ds 190501349

  
  
DacuSign Gavekiga I: RA7ZAEID FOCT-4606-BADG-34 102 7B7 BAAD

 

EN
C Bae id
Fake ty rao
ee SS HP
HEPHESENTATIVE OR AIEMUEM IN ANY
CLASS OR REPRESENTATIVE ACTION,
RXCBYT WHERE SUCH WAIVEGE fs
PROHIBITED BY LAW AGAINSS PUALAC
POLICY, TO THE EXTENT EIFHER PARTY IS
PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENT
ATIVE ACTION AGARNST THE OTHER, THE
PANTIES HEREUY AGHBE THAT: (FH THE
PREVAILING PAITV SHALE NOT fit
ENTE LED TO RECOVER ATTORNEYS! FEES
OW COSTS ASSOCIATED WITH PURSUING
THE CLASS OF HEPRESHNTATIVE ACTION
{NOY WYTHUSTANTING ANY OTHER PROV
ISON IN TINS AGREIMENT Ss AND 0). THE
PARTY WHO IPETIATES OR PARTICIPATES
AS A MEMBER OF THE CLASS WILL NOT
SUBMIT A CLAIM Gh OUIWISE PAY
[CIPATE IN ANY TECOVERY SECURED
TRROUGI THE CLABS OR REPRESEN
ATtHYE ACTION.
4,12 Ununterparts & PacstalteBniall Sigaatuces,
‘Thia Agrsement moy be cxcented iy cry noniber of
coubtegnerts tech of which stall hd decined te be an
arighoal, all of whieh tngothir stall be deemed ove and
in eave tetramer’, Foch, fascial end eronll
sipnalgres stall be deemed to be originals for al]
purposes.

Saye ft

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 120 of 199

23 M3" Sirpes Paiiadciphia, Fenasyivanis 196

Phots, 255-925-2630

Mdeceaoen in

 

Pura, $E8-2098- 1562

Case (Ds fousoi gaa
 

Case 2:19-cv-03285-JS Document 10-1

DocaSign Envaioné (0; BF 7ZAEIG- FIG 1-489 0-BATIO-S4 OZ 7OIDAAR

CEB Oo ‘ 22N 3 steset Phitodelphle, Ponnsyleania 19106

3835 HS URSY Pheaia: 11$-503- 9636 Png BRR-A05786%
wes s # EAN Faded de

 

 

Selle? Mctchont's Legal Nune: HMC INCORPOIUYTED DBA LMC INCORPORATED
Physical Address: 1199 OAKLAND MILES RD 416, COLUMBIA, MD 21046

PAD (Oe (Merchont) $2-2NS45?

SECURIEY AGREEMENT
Srenrily intorsat Ta scours SELL ERMERCHANTS’S partoen att igiilony i PURCHASER winder Her Bagh ig Agtceanint”, SELISRAAKECHANT hereby geais
to PURCHASE w security intemal ds (a) ald secennits, ehatel pegicr, ot leads, ces $, foateal } . bad ineaiany, wt thoge lerore neg detiicd dt
Aifiele % of the Undlonas Conmeiénit Cade (Ha HCE), suncin hereafter asaicd ae peauited & by SRL RIUM ERCHANTS fang {hy nll penezeds, at thes (emt is defied I
Atlicle 9 af tte BCC (a aiat k callersivuly, thy “Collarcsal}

     

 

 

 

   

 

CraspColleteral, Ta seute MERCHANT ’s payisent aad porlavesaane sbfigotions io PURCHASE undur this Aectsrity A geoensenl [fie “Agreement, MERCHANT henhy
granty PURCHASSBU, # security intorest in Ghe “Additianet Catfaternt) MEMCHANT underaumds thet PURCHASER soil have @ Sesurlty interest fn the worrselt
Additional Collaterd upon excesdion af this Restement

SULLIIUMERCHANT scbsaovlotige sad agave thot any scourity ielergst wensiied is PUMCHASHA wiufse tay other agreement betvecen SHLLERAVERCHANT and
PURCHASER fhe "Cress-Cradaternt”} will sxeure the abligations hereunder sad under the FACTEHUNG Agicemment

SRLLERAMEN CHANT Voprees ig sveonte say devmwents sx lake any acilen ite coanntilon with dis Aygecmtent es PURCHASRY deenis nreennaty 9 gextong ae mind
PURCHASERS fina pelerity senwlly atten js tae Culiiden], the Addilions Cullaiccal aust the Crus Callaterd!, iuclodiag the exccsife A of aby acemuint corieat
SELLBRAMERCHANY herctiy putharises PURCHASER fo ite fiuicing dsteatents divine texe acny by Pah CHANER ta posiect or mabatain PURCHA REE 4 security
Inligest wvbich fihtacheg sloteniend may contol ootifiadion thet SELLUUMERCHANT haves oraned a.Aepilivs pledge ta FURCHAS 1S with ceapect fa ihe Collatessd, she
Addons Collateral and the CoaCdhdual, sad shot any slleeqnent Hen ps winy be tinqoaunly tnterferyy willy PURCHASHOCS sighie, § SRLUUERCHANT shill he
Hable for and PURCHASE aay cheage aid collect al caste ond eupcnaes, molsding bul nea hinttey io atemney’s feos, which may be incancd by PURCHASER mn arotectiiig,
pieserving sad enforcing PURCHASES secsicity intereel und rights

  

 

    
 

Negative Plalge, SELLER RECHANT agrees not 1 erente, nous, eectune, a1 permul fo exist, diwelly ur iedivectly, any fies as or with respect to any of the Collateral the
Addiviunsl Gallaterat or de Crext,-Satlatenst, as npplicodte

tronsent ia Baler Premises and Aasign & cnge PURCHASTE £ san pave the right fo cure SELL RIUM ERCRANT defies in the payment af aot aa the fullowlag jens. tn
dhe event SILL GIVMERC! JANT I is served Wilk papers fi ats aetion against SELL AR MaRCHANT lac songaymend of (eal ac for semeaniy svietion, PURCHASER tay

cuts Hs fipits and remedieg ondce ihe Aasiguient af Lease SELLINEY ROHAN? shor maueer diet PURCHASER may tier deta ah agecaiest will
SRLALALR AM BR CHIA NT lencladd pivinn PURCHASER ths ciples 19) PATRACHANTCOS pacacces deed ty tuke potwsston af dic feunes and eqidgncat therein
Jor the pprpote af pratucting and peaserving saint, Sod (bh) acti SRLLERAMERCHANTS leigd t andthey quotifted SULLIOUMERCIANT enpuble Af optesthig 4
lussinost comparnble fo BELA HAIMERCHANT IR sich promisns,

 

   
 
 

      

      

 

 

  
 

   

 

    

Hemedics, Lpon auy Fvscr af Dedbudl, PURCHASING ainy puiaut any sontedy avoilnile at bow Uinchling these avaliable codes the provislong of he UCC, of Ia nally fo
wale! aaftuer, ac cotaly any abt gallons ther ming, whales by eckelemdon i ubhernvise

SELLEIMMER CHANT

soon Bbaea itd seed tee
is KARA DICIST RG, OWNER

kava Uspicive
ARI

 

( soe og
Puge [8 Alerchaut hiktnss AMerrheni: Initings a

Case UD: ons

a

Filed 09/13/19 Page 121 of 199

349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 122 of 199

OscuSign Favelnge 1D. BYP 24E90.7OGT-4599- BAGO IS O27 07 GARG

 

BC . i 2203 Steaet Bhitadelphin, Penasylvenia S06
SEL ET eh a Phong: 234-922-2636 Fax? H86-308-7862

Hage MDA Ga E
DISCLOSURE FOR CONRESSTON OF JUDGMENT
AGPRHANT: KARA BEIBTRO
OHLMGRE: Comsplete Tusiness Solatians Groug, Ine. din thr Punding

‘The winlorsigied bave oxcevled, andlor ja executing, on even dole heravdth, one of mare of the fuollowiag fastimnedts under which die Megehund is cblignted te
aepay monies in Obiige

Le Foalot ing Agreement dated CO TOUER 3, 2818; cad
4 VLE MERCHANT ACKNOWLEDGES AND AGREES THAT THR ABUVE COGUMENTS CORTAIN BROVISIONS UNDER WHICH

 
  

i : SEO PRIOR

AND A BEARING GN THE VALIATY OF ANY JUCOMENT OR OTHER CLAIMS THAT MA? BE ASSERTED AGAINST THE MERCHANT BY
AURUNDER REFOKE JUDGMENT I8 ENTERED, THE UNDERSIGNED HEREBY FREGLY, KNOWINGLY, ANDINTELUMENTLY WAIVES
AND BXPRESSLY AGREES AND CONSE 1S YO OBLIGRE’S ENTHRING JUDOMENT AGAINST THE MERCHANT BY CONPESSION
PURSUANT 13 THE TERMS THEREQK

 
 

 

  
 
   
 

THE UNDBUSIORED ALSO ACKMOWLEOGES AND AGREE AT THE ABOVE DOCUMENTS CONTAIN PROVISIONS URDER
MAY, AY ER ENTRY oF AUDGME NY AND MATROUT BECHER ONCE Ok a REARI NG, pone OSE UPON, ay FrAcH, LEVY, Ox

    

   

 

MENT OH AATISPAC 1 TGDGMEN t On 00 CMENTS, GENG FOLLY AWARE OF THE Me! ENCHANT" $ RIGHTS. Ale Ne i JUDUMENT i§
PN PLRD UNELAIS MIGHT TO MOVE TO GPEN OM STRANGE THE JUDGMENT GH LDUMENTN), THE USDIASGHINY THAGAY GREELY,
ABOWINGLY AMD INTELLIGENTLY WAIVES CHESE IMCHTS AND EXPRESELY AURERS ALD CONSENTS ( GOLWHUES TARING SUCH ACTIONS AS
MAY $532 FERRIC) EL) UNDER APPLICAHLE $1 ANU FEDERAL LAW QHTHOUT PRIOR RETICE 10 THE MICHARY

 
 

   

 

& The Morelaatliereby ceniticn tnd the financhd accommodations being provided by tte Obllges ace far a lnisiness purpose, ond sed Jer persona}, Hamlly
of houschohi use.

pp. The ststements sinds fa this Disclosure Go Conkession of Judgment ste tnedé subject to the penalties af 1A Pa Sut. g 000d releting fo aaswum

falsification to antheriies

Dacudipnad ty:

tas}
yt hava Diiulvo
z oa peea eae

       

ome seublsned bY:
bara Yipilvo

FRARAEAR BETTE oe merce eer

    

(igual washing}
RSW LAD GL GERE
pomeetig
el
Banal S Mevehant initio’: Aft chant fnitiods rr"

Case IP)! 1965901449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 123 of 199

Oocusign Envelope i; 817248 20-FOG1-4689-BAN0-34162797BAAB

Trt Be UNE Ae Phone: Z15-922.2636 Fux: SERVOS

dis hii CSN

Cs e yy PEND Siext Phikedalphia, Paasytvasdn 19106

SUARANTY

Pervoaal Guasunty of fectormanse, the uadeslgned Cheraasnts) hoichy ganinnicns fa PURCHASER, SELL ERAMERCH ANT S paclormanes of ell af ther gresentatians,
and warsotics aude hy ABLLERMERCHANT ba thie Agreement aad the Fonurigg Agreement, os cock apeement may fe cinewed, antended, catered of Marwite
mnadified Ghs hsesajecd Citipaions') Guaravior's ebtigntians ass dus at id tine of any Ivedet hy Morcha! of aay represteiabon or warranty, me Zovenant sasils dey
Merchant ww this Agrtennt und dis Marchant Agrenmesti

   

Guarantor Wedyers In the evant Hit SELLERYMERCHANT vislaies its repretedtotionx asd syarenntiog avtder the FACTORING AGRESMENT, PURCHASER ory
colnese A rights unvfer thie Agrecitant widinnl Tat aceking 44 flidin payment from Merchanl, say siher guteanior, or any Colletensd, Additional Collausel ar Cross.
Catlateral FUJACHASER nay fold jnsmivand to this Antcenseat or any ocher gnaranly.

PURCHASER duct not have te norily © of any of the fallewing evens sad O) will uot Ge eefdancd fam (ts obligasions siuder fits Agresnseat Hf it is at
antified nf (2) SELLEMMER CHARTS violation afthqepreseniations and wanenlins af ths FAC TOOIIO ACREEMBENE or osy resent, extension pe olen edification
nfihe PAC TORING AGREEMENT. ta addiion, PURCHASER sing (ake soy of fhe following Scllane ailhoul tehtxdes Catuietor Trea any of ies obligotlans uuder this
Agicement ; G) cones, extend ar ulhenwise modily the FACTORING AGRBEMBMY or SELUERAMERCHANT’S elles ehlcabons to MARCTAN: (B) lowe
SELLEIUMBMCHART fiom jis obligations to PURCHASER: (iitvell, release Impelr, saiveot otherwise execute pon any Lollaters! securing the Guarantees Obtigationt
+ and liv) foseelver o9 any gelladers) eecaning the Cheauateed Obligialons up my Ghar geaniiee. af tis Gnsesateed Chilipelions ine mannie that impolts a peealudes the
Aight of Ganzater (a obtsin iiovkessoment far geyeard onder thle Agtentient, Unail all diligations ere MIMI insike the FACTORING AGREEMENT aml
SELLEIUMERCHANTS yiley wilkalions to PURCHASER wader the FACTORING ACHEBMENT aad this Agerment ie part ia fl, Chianaunt stall rot seek
solatharseeient fern MMegeliaiil ot mny wthte Runttintes (or enry sesennts paul hy 0 cules ile Agreement, Ghasonior prmisnently whtens dead shall soot seeds th oeesice any al
jhe Gillewdig sighge thal 2 aeny have eyoinst SELIGHU MBE CHART, gig ather gsseuaicr, et any eediateral previied by SGLALUSHERL ANT ee nay aller gatunton, for
any smouts paid by oe nele gerfeenied by Gg, under this Apeenient: @ ine if tanh ay, (1b) pularmence, Gs) budessification, ar fe) cenditbutann. la dee
overs thar PURCHASER ainsi retute ang anediet paid by SELLESUMEROHANT a7 any other gansaisor of tte Gustaticed Obligations fievanye thal peeson thas tecome
swbjee!l lw presceding ander the United States Hankraptey Cocke or any alntifar fay, Gungantar's abligalinny uncer iis Agrecosent shill inetode that sons,
NOTWITHETANDIEG ANY TLURG TO THE CONTIGMLY IB THE FACTORING AGRBEMERT “CHE HUAKANTY, THE CONFESSION GF AIDGMENT, THE
SECULIUTY AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED DY GUAR ANTON HY CONNECTION WITH THI ADVANCE OF FUNDS TO KELLUM,

 

 

 

 

 

      

 

asagatecos, Ff

 

Ald, PARTIES ACHHOWLEDOE THAT HECOURSE TO THE GUARANTOH AND THE GUARANTORS ASSETS (8 DERMETTEON ONLY POR BREACHES OF
THE AGPRESENTATIONS AND WAIKANTIES MADE DY THE SELLER IN THE FACTORING AQREEMEN f

   

GUAHANTOR ACKNOWLEDGEMENT, Gogranter scknavwiedges dhuts Q HeaShe uaddraisnds the serlouasess of the proviitons of tbs Agréenianty AF volShe
liag fad x Coll oppurtunlly coroasull with coucsel ef hissher chidees and Gi) Hehe bas consisiied with eonasel of Hs chalee ar hradechled notte aval asetbenell
of thal ogpertinity

HOINY AND SEVERAL LIABILITY, ‘be obligations hensunder of the perssus of entities constititing Guoamor onder thik Agreement née faint and seven,

      

mone Rete HY
e
“I ee
IUMEACHANT bara (fice
KARA DIVE ERO perenne ERE ROGERS TERE ore nr
Smad

prow Sha sa nasal BYE
habs Dp id ¥b

Shawsseat BRB oer

     

554 180.60-443)

“PHR-TEYUALS, IYRTINT PIONS, CONLLTIONS ARD INKOH MATION SET PUTEEIN THE “AI EUCILUNT AGREEMENT. INCOUBING THE “TERMS AND
CUNDITIONS, ARE FERRY INCOIWOHATED [8 AND MADE A BARY GB THIS RECURPEY ACREEM ENT AND GUARANTY.

CAPLVALIZED THAMS NUT DEIGNED IN CPHIS BECULETY AGREEMENT ANG CUARANTY, SHALL HAVE THE MEANING SUT PORTH IN THRE
MERCHANT AGREBMEN f, INCLUIING TILE TENMS AMD CONDITIONS.

Vare 110 Bierdhawt fapielt __ Reschrud tuldaieo none

 

Sase 7D: igouor say
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 124 of 199

DocuSign Envelope 1: B17 Z4EIG- FOC 14880 GADG-141 8279 BAAD

Peta te Fs WNT Phere: 215-922-2634 Fas: 684-108-7562

PLAST ICSC Des

Cc 13 « Ys ‘ 22.N 3" Stipend Philsdeiphis, Pennsylvania 19108
ar

AUTHGRELATION AGKBEMENT FOR DIRECT DEPOSIT (ACH OREDTT) AND DELECE PAYMENTS (ACH DEREES}

‘tals Avthoriestion Aprecurent fee Dicect Depaalt {ACH Credit} onl Diteet Payrnatia (ACH Dieblis) is part af fore} incompareted hy wlercene ita) tha FACTORING
ACRUIEMENT: Yun shoud keep ibis important leght doguntent fe yunr recerds.

DISBURSHEMENT OF BUSINESS CASH ADVANGE PROCKRUS: Ly signing Selow, Seller Merchant anthorizes FURCHASER to dishurse Wie Cosh Advance Proceeds
lors the amount of any apgdivable foes oyun approval by initiating on ACU Sredit fo the checking uecouml Indicated bulasy (or 2 substituls cheekiny nocowl Sellediderchant
inter Identifies and js necepioble to PURCHASER} {herednefler refarred tn as the “Desiganted Checkiay Account”) in the dicheirset amount set fork in the accowpratying
downnenis. This authadzation is fo teainin in ful force and effect andl SURCHASEN tng weolved wdifen noliGcation fran Sellerdeiecchunt of ta termination th avch time
and in such manner ns fo afford PURCHASE aad Marelant's degository bank 5 wesonabls opportunity $0 usk ap E.

ABTOMATIC PAYMENT FLAN: Cizollment in PUBCHASUR S Aviodmils Payment Plan fs required for approval. By signing below, Scher Marchant agrees to ural jn
the Avdemails Payniend Mas and mifborizes PURCHASER 10 callect payinents fequitad andes the dons of Seller Mercian Ageement by initinting ACH debit entrics ta the
Destanaied Cheeking Ancinnd is the anuaeits wed na the doles provided ip Vie payment achedide sel Tortte 41 the cecomponying Sellt(M . SeBerMerchant
authorizes PURCHASER to merease the amoont ofaay scheduled ACU debil enuy a2 assess ntullfple ACH debits for the amount of ony previously sehednted gnynsvent{s}
that was not gaid as provided is fhe payment schedule and way wapsid Pees. This anthorieation ix to cciain in Gull farce aad effect ani) YURCHASER tins tecelved wiilen
sntification fram SelledMechont af as tamination da such diate and a such ntnaner as io offord PURCHASER ant SelledMecchant’s depository bank n reasonable
apporwaly to det un if FURCHASER may suspend us ieonimte Seer Merchant's eatsallivont in the Autommtie Pogisent Plan lamedintely iC Seer Merchoni fails to beep
Sellerfiterchant’s designated checkiisy aectanl tn goo xtuidieg of iCthere are insufficient funds in Mdcechant's cheeking ficcoust lo Process any payment.

hist Ags

 
       

 

 

AT Satler/Merchont ccvokes Hie oulbarizazion or PURCHA! suspends of lerminatis Sele Merctuud!s earollesent ip ibe Automatic Payment Plas, Seller Merchant iil
wvill be responsible for muking bimely payotents pucsvant fy the Qemative payment melhads desorbed in thw Sothed Merchant Agreement

DUSINESS PURPOSE ACCOUNT: Uy signing below, Seley Merchant ates that be Gengnaled Checking Accéamt was established for business pumpores and nef print ily
for porsomnl, fesvily or hoaschold purpgses.

ACCCRINT CHANGHS: Nelledtdecehant agrees in totify PURCHASER juomplly if there are any ehnges to fine account ved routing nnotgcts of ile Designated Checking
Attuust

MISCELLANEOUS: PURCH ARIE 48 wot easpensiihs Mr any (eas chirped hy Seiiec/Merchant’s bank ax ihe regal of cordits or debits judtjated uader this qyermnent The
ugintion “| : aon Merekenl’s account mnst conply wilh the pinvisicats of 8, Hoy:

pare Upalye vung, MO/3/ROL 133

 

 
  

SLUR loamneesrneasergegre oom ti rime
D Gank en File

YOON RNG cmmnmnmnnnatiosatemecsnnnanmiit:cinintt sie oH it

co ~ FEB cena swe

Rowing Maser

Asean Mumsen

, ON PELE
Dasintss Nawie a Account

 

 

Addzese at Agsounk |

 

ScliefMerciond Hurd cag PER AD Nein

 

ima Ue

Adgosturs:

 

 

wwe 33S

if)

o
Suge) te Serena byitiais 0 Ada rchatt fuligli mmm

Case IT

190501349
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 125 of 199

DocuSign Bavetope 1: B17 RAE UO-FOCA-4599- BADD BANO270 7 BAAD

«ee N
( ek C3 : 22 WP Sires Paiindelphia, Ponnayfyands 19506
me A, ‘ wt vr
fascder ete yi nes see Phones 2€5-922-2536 Fant B88-305-9562
ne aL bial

BANK ACCOUNT DISCLOSURE APEMA VEY

But ihe prarpene of obtaining the Business Coch Advance avidence by the Merchad Agrsnieat of this same daic herewith (ine “Business Oasis Advance’ from Casselete

Dusiness Sotulleny Geaup, ine., the aniersigned Selle Marcha hereby makes the following stotemont speder padally of lew:

 

BASE NUIN OFTION ONE OREWE
APTOS Le DIXCLOSUIE AND ANTROUIZA NON FOU ADUVTIONS | ACCOUNTS:

The Sefled/Mecohunt hereby dekizes dhat in aadittes tn the devigneted for ACH debi, the Rellevvervhion! alio tas tho following asfdiiional secarer(s} which he agiborizes
xis to aie ins the event we asd tomble Ke debt Koni the dovlpasted aevduink

Rank Mani

Nome an Account

Arenal Number

Reuling Marber

Fed ID sumbes ossotiaied with this vecoiatt

Nome ngsaelated with Hsia secaunt

Phoue muinber ef person whase name {5 wssacinted with is accused

Hank Naate

Nase on Adegunt

Acessit Number

Routing Nuaster

Fed (We nansber asancined. with this nccaust

Namie associated with tig sec quit

Phone oumber of persun whose home fs socked sith ibis secounk

fisok Name

Reare an Agent

Ankonnt Nuraber

footing Murihes

Fed 113 nudes agseciaied yall
Hane gaeneraied with this account

Phone nscale af peevon whos sume ig apeucinted wish His avcovet

 

  

 

hag ecco

 

Beak Nata
‘Naie or Acco
Accoua Huaber
flouting Muather
Fed Wi nunbe ised wit
Naas asscoisted with (his aceatint
Pheu snasdate of praia hace
* Soh ords antl

 
    

arcaeny

 

2esk sell his aacoiast

 

at if Asie
pred &

Ab feces sats :
ware Diddy
Ohare, icra yucy JOLUPOLE 2LA9:09 A POT
or Biguione £ yee Buea,
f MEA [39 atk pot

Relies tang Ulangh A
SeliceMicactinnet HiQsONte . er agpsaese aie

           

Solute More?

    

_ Dea

  

ex provided Ge ACH debit

 

HIP TERE 2 - Hy 8h hola, the merchant gcc, wader pormliy uf lew, ded he ben no arcoains ig ony lending institution in addiiinn fa th

 

 

 

 

Soiled ccetant Suananur reece umes mseemmicen VEO ee emma
SalledMerchons Higature pune ee MEE cena oe a
mene
wr,
tof}
free £89. Moreheons jattints MMerefusd dedilabe

 

POODSOT AAD
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 126 of 199

Decusign Envologa IO: B17 24Ed0-F OC {-4590-BAD0-04 182 FOTBAAS

 
  

‘ 22 IP? Seca Philadelphia, Peansylysaie (9 156
Siors) Phoive: 215-922.2636 Bax: 398-308-7564

othe chavs User

 

AUTHORIZATION TO RESUISE ACH DEAITING FORM

NAMIBSOF SRL RR/MERCHANT. |

INPURMATION (Te be filed out by the cusioner}

} suilorize Clonipany (as shown above} (a sesame chneivonieally dehitiog my bank ocenurt 3s delaitesd below, jachding a non calfiociy Gand fee if eppliculde, pail the debt
to the company Is paid by Ail.

Full Name on Accouni?

 

 

ARGON RS oc epee reinnueremenannerssnnnanien ROME RB
Aquat tekelemh Checking (9 Savings 0
Avon Slo teehee ang — Cancunter Account ae Husiness Accouns (J

Paynisal anrounts name Nowibor oF Payment a ae a

ocean que Kreqnéney of payments, oso

Dale of nex payment:

Lendacstuad thot Litey coudal eke anthordzalion by eantacting the eampany at karl five (5) business clays plas 10 Lo poymens dug dite. | fortber cadersiand thal canceling,
my ACH sutherizatinnd dacs nal retiave nie of the neapansibilily af payiity my aceneat in fall, nod ink {CF canned ac revue sis wathudantion belucn the debt ig paid in full,
ste Coempany indy iske adddblonel octlons lachading tegal ocllong te sequre the deht

metiarediyacd bys
[ bare Dpelyo 40/3/2018 11:49:09 am Por
Customer siganagas oo A mtareppenenene— peegutes en mma pty DRE mmm nvinanentenn

Custanies Pdnted Nome:

Cusloatn conledt Sefeytias a

 

Customer slgasiure:

Capstomer Printed Mame:

 

Customer c@rloel Telephann i,

 

 

 

 

Fane} td Adercheanfsiting , Aferchans ditteds

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 127 of 199

DeeuSign Envelope ID: BS724890-F 6G1-ASUP-BADS-34 182707 BAAR

  

<< TN
CH Gj 22H 3" Steed Philndelpble, Hennsytvanin RAGE

Pore UGTA AHL NS hener 92-9 Kou: BRE-365-786
a GH EIELUAe Phone: 115-922-2646 Fow: 6RE-305-286%
Dear Clisit,

“Thuuk yor for accepting this afer Som Completa Business Sotuliong Group Oda Par Funding, We look Jorvard lo being your foctocing partner for as lang na you need
Daily ACM Program:

Vonmplete Duxiness Sulotions Grong will requlce vowing access fo your bank account pring to funding as port of ovr undersvrtiing process, wa well ag dusidg the tine you
have 4 bainnes with ous company

Please bo assured thot we carefidly sufeywerd your confidential infornotion and only osscntial top level personnal will have aovess to i.
Please fill aut dic form deley with the infoonation necessary wo access your Aecguyt,
Hs sure to indicate cupital os lower cave Iotlees,

NAME OF BANK;

 

 

 

BANK PORTAL WEDUITES |

   

USBRNABB: oe uw ernie a nan amsiinesn
PR OR Sn neces me owner

SECURITY QUES THOR a ee ncp eee
SECURITY QUES TION/ANS WRK 2:

prowess en

SECURITY QUESTION/ANS WHR 3.

 

 

 

ANY OTHER INFORMATION NECRSSAIRY TO ACCESS YOUR ACCOUNTS:

eof

  

Hoge p14 Merekent initial . Reredueit fidtads

Case [D>: 280901249
5
z

 

Case 2:19-cv-03285-JS Document 10-1

DoteSign Enysione 10: 8 1724E 96-6 OC 1-4599-BAN0-94 102707 BAAR

   

 

226 8° Sect Philodeiphix, Ponsaylvanin 19106
rh Ty We IND RS Phone: 21S-922- 2636 Boor SRE-AOS~1562

ies SAO Balt
APPENDIX Ar FHE TRS STAUCTURE
Ouplnation Fee. $40,000.06 t cover maderesiting and telsted expeases
ACH Pangnnn Pac - $900 68 Pha ACH pouamin Jy Tnboe fviensive ond (8 nol an nulonied process, tequiting usin charge this feo to cower cclated tosis,
NSH Bea - $15.00 Ccach} - Up ta FOUR TIMES ONLY before a default is ductared,
Reircted ACH - $100.00 ~ ff a mecehont diets the bunk lo rejeel our debit ACH;
Honk Change Mee - 49000 - a merchant reqaincy 9 change of accuust tu bx debted cevaneing us to adjast Gur syst,

THocked Aceouied - $260.00 -~ if a merchant blacks CHSG's ACH uchit of the Ascoum, bounces mule thin 4 dears of the Account er sirulinneansly unex neadipic
bank atsoutits or caedit-card processes 19 process Hs ruecipls;

 

 

Defias Kee - $360.05 defoots fee ~ Ps mecebont ghasges dank aceounix oy sudtunes te onnibey cred’: card pracessae withars CHSG'Ss consent, or cummsiis onolier
defoull paryuant ta the Agroumerts

Jed Ponty tnietinediany Fee ~ 14,850.00 depoult fownd cemonably selsied expenses inesrred by PURCHASER. Hf SURCHARER receives 0 communication Nom 1.
Fadl panyrlels soliatcy enlily ur inalividnat whieh hos been mahsed hy Meschent and whinh contents PLNLCHASEE eo Metchunt’s thal senkittg te collet
dantauniealion (elaed the cblgations vemnined in this Agreement) to norlMihemindves and seay from Merchant “Tile tie shall ge wad demoveis Reclooer’s
renseanale expences ia relalidig compel we olbet parlles to handle tld ad Atinand aileed ig quiifed By Hs Hien uf the idequediary iy PURCHASE Any
penton af the the thot le not weed by PURCHASER for thie puijiogs shall be thhumed tt Metehinit-at the conclusion af Uus Foercieg Amenmcal af laced @eal
action,

 
 
   

  

 

 

 

 

Collections Expense -
Aiing fees an any

  
 

~ Ws the evend af deiault, Setler f Macctans shall he coaporsible for all ols cosiy af valicetings, incladlng, but wo) Hiited lu, cuungel fers,
sihet fees whisk may he incued, .

bMisrelinqeuus Sefeite Furs ~ Mecchoed shall pay carton foes foe sorvites felated tothe arlpinadon aad acintenange of acenuals, Rocke Merebait stril cere thelr

fouling sleclxanisally to their desiquated banks sceaunt eal wall be gharpedd 330.08 for a Ped Wiese. Thea coreot chugs fe the oaderoa ting, UOC, AUH Frage
said oriparathant ail cach Meshal will be paid Gomi the finded argent, Merchant will te evarged $100.00 Tor every mlditindsl ehongs af their opemnling biek tecennt

ees

nice (ity antaciies wil (BSG. Asilitional copits of pifoe asanthly ctnteinents will Oteur a fee. af $10.00 awh
flisk Assassinen( Foo » $4 06900.00F

UCC Fee = $40,000 i

oe BaLEE tad Gog?
( cava. YiPilyo
i erate

 

 

    

 

en gpineg antag ay fis ono PE ae paren
Guoeblaand Vy:
Has
[ hava Uipiulre
Sterotiins Signature: : Re cee nemesis
SO eGF REE ARES BERRA E mores _
CUsGhri WIEQUIS Ayrsenient
Pape bla Aferehaut daitinds cee Rbpecbteiet FARE Speen

Case Ds 190503349

Filed 09/13/19 Page 128 of 199
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 129 of 199

SoouSign Envelope 1D: B17 24E90-F OC 1-4600-BAD0-34 402707 BAAT

TOMBE BE MES Phong: F}5-922-2634 Fax! 888-305-7562
oe SA Bina Laat

efrire
C OD» t 22.6 9" Street Philodelphia, funnsylvanin 19106
MANDATORY JOINT AFFIDAVIT OF CONFESSION OF JUDGEMENT

INSTRUCTIONS:
SIGN AND NOTARIZE THIS SECTION OF THE AGREEMENT, SEND THE ORIGINAL COPY TO:

PAR FUNDING
22.N 38? STREBT
PHILADELPHIA, PA 19106
C/O UNDERWRITING
r rm)
Pig {6 Merchens hsisints Mereitant foittals ar

Case [D: 190501449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 130 of 199

DoouSiga Envelope 10; S1724EI0-F OC 1-4589-BADDD4 127 OTUAAD

Pa east Phons: BUS 82-2616 Par: 888-305-1562

SHES Ta ad Peay ee

C RB ee N + ZEN J? Suess Philadciphin, Pennsylvania 19406

 

NEW YORE UNITY PACTOR, LLC Index No,
Plain], ARTIDAVIT OF
CONERSSION OF JUDGMENT
“agalnst-
HMC INCORPORATED D/B/A
HMC INCORPORATED and

KARA DIPIETRO,
___ Defendant(s)

STATEOF oD
} BS.
COUNTY OF j
KARA DIPIETRO, being duly sworn, deposes and says:
i. Jam a principal, owner, and an officer of HMC PNCORPORATID DAYA HMC
INCORPORATED (Merchant Defendant”), s CORPORATION locaied al 7190 OAKLAND MILLS RD #10,

COLUMBIA, MD 21046, in the County of and as such, | have the authovily to act on behalf of

Merchant Defendant,
2. { reside at 1836 LANDRAKE 2G, TOWSON, MD 21204, in the County of

3. L individually, and on behalf of Merchant Defendant consem to the jurisdiction of this Court.

4, Merchant Qufendant hereby confesses judgment and authorizes eniry of jadgimentin favor of
Pinintiffand against Defendants in the Federal District Court for the , Court of Common Jurisdiction for
the County of in the State of __.. the suns of B1,77),346.81 less any payments timely

nade pursuant to the secured Merchant Agreement dated OCTCRER 3, 2018, plus lega! fees to Plaintil! cstoulated
af ten percent (0%) of the total of the aforesaid sums, costs, expenses and disbursements and inferest at the rate of
9% per anman from the date of default, or the hiphest amount allowed by law, whichever Is grealee, Sash amount

shall ae set forth in an affidavit to be executed by Plaintiff or an affirmation by Plaintifl’s attorney, whiea shall be

attached hereto at dhe time of entry ofthis Alidavit of Confession of Judgment, r La)
Page 639 Abgeaduiesa beaitings scam nl .

Case LD: poasot3a9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 131 of 199

DocuSign Ravetape (0; B1724EI0-F 0G 1-45019-DADOAN 102707 BAAS

  

ite
Cy 3 iN j 3 22.8 1" Sicet Phitadalphio, Peinsyleanis 19106
SesGs Pip We ak oe Phan: 215-922-2636 Faw: ROR 305-7562

M6 hake Re
5, In addition, | hereby confess judgment, individually and persoually, jointly and severely, and
authorize entry of judgment in favor of Plaintiff and against myself in the Federal Miseict Court for the

Court of Common Jorisdictlon for the County of in the Sinte of

eee _afigninst me personally in the sum of $1,771,346.81 less any payments timely made pursuant to the
Merchant Agreement dated OCTOBER 3, 2018, plus legal fees to Pisin calculated at ton percent (10%) of tte
folal of the aforesaid sums, costs, expenses and dishursements and Interest at the rate of 9% per anmunn from the
daic of default, or the highest rate allowed by law, whichever is greater. Such amount shal) be sot forth in an affidavil
io be executed by Plaintiff oy an a(firanition by Plalatiffs attorney, which shall be attached hereto at the ime of
entry of this Confession of Judgment.

6, ‘This confession of judgment js for a debt duc to Plaintiff arising from Defendant’ failure to
pay to Diaintiff, Merobant Defendant's accoants-receivabia, which wero purchased by Plaintiif pursuant to the
secured Merchant Agreement dated OCTOBER 3, 2018, and for Defendants’ breach of the secured Merchant
Agreement, plus agreed-upon interest, reasonable attorneys’ fees, costs and disbursements, as agreed-upon by
Mershant Delendant and myself, under the secured Merchant Agreement, dated OCTOBER 3, 2018, of which

supporting documenis inclide a Personal Guarantve and a UCC-1 Grancing ststement(s),

7, Merchant Defendant and | hereby agree that the execution and delivery of this AMidavit of
Confession of Judament and any snivy of judgement thereon shall be wilhout projidice to any and all yeghis of
Plainuff, who reserves all of is rights and remedies against Defendants.

8. if for any reasan entry of judgment fa the above specified amount of execution on the samc is outside

the jurisdiction of this Court, Merchant Defendant and | hereby consent to the personal jurisdiction, eatry of

judgment, and execution thereon fr any State or Federal Court of the Unhied States of America.

 

%, I have bean sutharized by Merchant Defendant to sign this Affidavit of Conlession of
Jadgmentonihis  dayot o ROE,
Suge bE Afecchané initinis Aderchiontt intilats

Case IY: 190561349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 132 of 199

OerouSign Envelope iD: O4724E90-F OG -4599-BAG-34 102797 BRAD

2 EGTONAD Hts

C SN» 22. Street Philadeiphis, Pennsylvania 1106
“ Caedii ste he ON Pore: 25.822 Gee Fant B9B-3OM 3802

By:
KARA DIPIBTRO, individually, and on behalf of HMC
INCORPORATED D/B/A HMC INCORPORATED

 

Sworn to before me this
_ day of , 2018,

 

 

[ be

vnge LAS Aforchags initishs Merchunis tifilaly

Case 1D: 1905913419
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 133 of 199

  

PocuSign Eavelape ID: B1724850-FOC3-4699-BADD-34 182797 BAAS {
SBN
‘oe BSG » 22 Sircet Philudalphia, Pennsylvania 18108
eras we Phong, 215-922-2638 Sor HAS-JOS-7462,
Sot Herat fuye
OCTOBER 3, 2018

 

Attn: Court Orders & Levies Dept.

Res HMC INCORPORATED, alae,
Supreme Court of the State of New York, Richmond County Index No.
inforiuttion Sithpowny and Resteativoy Notice - RELEASH

 
 

 

 

Complete & ons Group, Inc. d/b/a Par Funding (Punder’), PlainufiJadpment
Creditor, and (ELE DIPLERRG KARA’) ind HMC INCORPORATED (HMC INCORPORATED”),
DefendantsJudginent Dedtors (collectively, “the Parties"), hereby authorize

JNA, and/or related entities (collectively, “ SNA.” to release
(& __.) (ihe “Releast Amount") fiom the funds corrently held in reserve per the Information
Subpoena with Restraining Notice (IS/RN'), payable as follows:

 

Vin check Vin wire lo

 

 

 

 

 

HMC INCORPORATED and KARA ares to indemnify and bold harmiess
, NLA, and its officers, directors, agents and employees from and against clalins, damages,
insces andl expenses, Meluding but nor lnted to altorneya’ fees, arising out of or resulting From this release
and/or the ISHLN, Upon tender of the Release Amount, Muder consents to tbe nmediate RELMASE of the
remainder and/or account(s) being held on reserve io NMC INCORPORATED, KARA, and/or Us/ihelr
principals, agents, heirs and assigns.

10 AGREED AND ACCEPTED:

  
     

 

evenneen Oa eer
: : {Naine) Norman M. Valz, Haq.
Coonr/ManneentA a —_ (Title) Miomney fo ee dno
individually, and on behalfof MAC ene ve YORK UNITY
INCORPORATED FACTOR LLC aud

Complete Business Soluticns Group, ine.
205 Arch Sureet — 2" Floor
Philadelphia, PA 19106

213) (tel.)
SERCO coopers semwnmenmasntrtied
aes vera Hi
COBALY OT cmmmnnrmrentinnicenteanannnned | | p
Morwiuité litois Aevetasys tneladt mn

 

CUnse 122: 196501549
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 134 of 199

Detearhne ey, BYPZAE AOAC 1-4699-PAD0-34 182797 BAAD

22.N F” Sivcoy Philadalghin, Penvsgelvanin 19106
PER TE tie Ath # Phare: 245-921-2636 Sor: EAJOS 1980

% EPs MEARE.

 

On tie dy of we #1 the year 2018, before me, the undersigned Notary Public In ond for gail stale, persunntly
appenved KARA LNPETRG, persannity Snood (o me or proved lo me on the basis of satistsctory evidence lo be the individual whose name fs
subscribed fo (he sill insttument and acknawledyud to me that shethe exectied the sare in herthis enpacity, wid that by herds slgnetuce on the
instrument, he fodfvidual, ar the persun upon bebalfof which the individual acted, executed the instrument,

NG TAY Puaiic

sera AS

tl)

Hage fai AMorchnne insitals _, Morehont isiiaicom—

 

 

La P9OGN BAS
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 135 of 199

 

 

Case TD: 190561349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 136 of 199

DecuSiga Envelape ID: SFESOOEE -$047-A0G2-IB20-C2F ORS ITARTFS
+ oN 22 NOP? Bueel Piliadelphin, Pennsylvania 191
CB Gy Phone! 235-922-2626 Fao: 868-305-1584
ees T UH eas
ee a Phe OE

ACKNOWLEDGEMENT

 

1, KARA DIPIZTRO, hereby acknowledges

>  ‘Thers bag been no pronase of additonal capital in 30 days frou funding by CBSG or any 180 (broker),
2 Quy policy fs that uorchants can seek nditional enpltal from us when they have pald 55% of the
Receipts Purchased Anionat.
> ‘Thai CBSG docs not pernilf nutside fees nnd that no one has discussed addilonal feos with me. The fee amount
for this agreenrent fs $10,000.06, which will he hdd biel from the funding amount
y ‘There das not bun aid will aot my contact from. Thhed Party debt campnnies rognrding this Factoring
Apreentaat dated AUGUST 7, 2018,

1, the undersigned, acknowledge that 1 nm fa agreement with hese items, which are also deseribed in dotall within the pages of
this docustont.

 

sontgoqublongs bys
lava DiPilvo A/T /2018 134204 9M POT
Signature Dats
ws BB
a
Page} t Aderchan tatinis cscs

 

Case 12: 190501349
nce Siger Envelope 10: BPE RATE L- Q047- 4802 GAD

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 137 of 199

 

22) Saeet VE neigh, Pasnsylvania 19106
CBSG Phone: 215-922-2636 Pro 886-205-2562

APT he pean
Hs ce Pek Bet

EACTORING AGIUM

 

Dated the TO" day oF ALIGUAT, 2018 by and benyeen Conspileee Fistness Saindons Group, int {CRAG ander “PORBCHASER?) and the
*keL LEYUMERCHANT listed helow (as “Sele didterchaal™ ur he Merchant),

ibsslacss Legal Name: HMC INCOWPORATED

tHRSA: AMC INCORPORATED

Nye af ently feteck ooet (} Corporation (LLC |] Lanited Cartwershig {] tdmited tiaislliy Partnership ({ Sale Pragriztor

Piysient Addrass: T1908 GAKLAND BULLS RD #1), COLUAIDIA, MD T1046

Malling Address: 7192 OARLAND MEDLS RD #10, COLUMMIA, MU 21046

Beg 128 522005467

 

 

 

 

PONCTIASE AND SALE UF FUTURE BECEINES WITH SELLA RECOSMISE

 

te "y
& rca

SelicedMovehant heerby geil, axsigns und tramafere to CHSG (aching CHSG fie abavtute neve er} iy cotstderaitan af fhe fandy pravhisd MYurehase Belge
gpeeified below, a4 of Sellorhecchaay’s Raut siceipis, accounts, contact dghls and nther obligavons prising fons ot relofing te the payteed af mon:

    

      

     
 

SelterdMureheat’s istst ants * gudtor oes Ihird pnity puyess (culleciively the “Mesedets’ defined a9 all gaymcnts mide by cash, cheek, exalt ar adehle card, elre
leusifer os ther fons of eeselagy payment At the orlinwry course of the serchans's usheess) wal seh tone as the “Rergints Surehised Amu (HAY hes been

   

acliveseat by dé! Lin CB8G.
THIS IS A PACTORING AGHEEMERT WETH RECOURSE,
‘She Borehnsed Amenra shall ke paid lo CURG by Yelle Mecchaon's mevaesbly auluniziig ¢ depayiting, vecouat aceephihle ia CASG Ghe “Ageouat y te
tho Dpily Speelfied Ansaucl fenay the SclictMerchant's raved pty ytd sueh fime os CUSG receives payment in [ult of ile Reecigds Parmttased Aust fe consid
of scavighng the accounl, the Seller Merehaut hereby authorizes COSG fo ACH dabli the “G pected Dolly Amount fam the merchant ys babk nceount, avin appeaxnactions
of the base payment dg unier the Spewified Percentage, this Ha Seder/iserohant's tosponsthifily (a peovidle- bank stalepsents for any mss St brele axoabais hy the Mazehanl
wo ceeonellt the Anily paystents rode Againa the Day Apecified Ameuns, Railuce te provils 0 of tier beak sinteriunts ib a finely toaisnge or missing a manth shud
fortert all rite to Toure geoancilintions, CLISG May, upon SellerMcrehont’'s coquest, Adis Wu omount af any yaumiieat due ander this Ageemnuant al CONG's sole
decealinn nod a4 decease appropeiaic is eeevicing this Agrecalenl Helles/Merclauk waresats that it will ensure Ihak fiands adequitio fo caver the amimuny (te be tebited by
CHSG seaming fe ibe nt Selind Merchant wil be hall responsible far any feus ingawed by CHSC resulling fant a relectss) ACH alanpt ar on ever of defout,
See Appeic Ay. snot tosponsible for aay oiudralls of rejeciod tiscanciiqns in the Selle Mereiuinis aceaunt which may tesalt fom CUS schedoted ACH
debit nesei the teres of Unis qypcenicat, Motwlhabisding anything to the conttery ty this Agrooaess or any other aprecmuat bebvcen CBSG oak SeliceMerchanl, upon
the violation of any provision contained in Sections | nnd H ofthe FACTORING AGREEMEN, shall be deeméd # breach ofthe tepicsentndinns aad senantion contained
hresein, A Hist Of all fecs applicable ender this CACTORING AGREEMENT is contained in Appendix A,

   
  

   

nine

        

 

  

 

 

  
 
   
    

 

 

Wed Percenines JUG Delle Secciial Amudab SAA07 02, for 127 devs, itecalals Touched Aosyat, SAO BH
06-07

 
 

Ansestits S338 (ERO
Die : Anna SiH 08,08
ee AISLAY ihe ined ralBL Io AN20.BN0 80

YLONS, CONDITIONS AND INTORMA TION SET FORTH ON PAGES 2 THROUGH 92 1UTLEOF ATE May
INC QREORATED ULI IM ARE MADE a PARE OE SIUS EAC TORING AGREEMENT,

ats Berelands Pay
sais Herchuts fairchosed
rng Bevclals Pues)

 
  

si Bs eclpls Peactenssd ag
Aiitseet Ld,

 
 
 
 

CO PEE SULA
Dye: BARA DEES
Raate and tide,

 

ZAP a, hae Had

spree eu

HOO PERE SHE,
By: KARA THPHEREG, OWNER
Nance nat Pie

 

BMIGUCHARY

 

hts
2 tecesthigaet by?

       
 

COMPLGEBR JUSINGSS SOLY

 

NS GHOUP, INC,

 

    
  

     
      
 

 

2 Ubfignicd upan tel her as ils exec spesl, oxtadiag the Ads

kk Ap pecan fepinsets d

ye etane sel Frath
at firth betosy.

  

Raeecinnl, feyolly bewliag snici

   

zed in sige a thy Areenvent Ia
AG dacuments, famiv ond recasiled incceviais is
af breech of all agascmenty sud fay cepeeeen!
3 iow béesshans aed cach of fhe ole
aged ly cHs6, to {i} favestipate aay te Krone 3 Givea ef aay office
fave rey of far se donp ag

 

 
  
 

  
 
 

Ho suy such hifecesaliea t
seis Miuialuedt atid

  

 

 
 
 
  
 

senlatives and any” ny eredie SPE AECL Sipe
oy any of Hx Osenets fot the porpase i fis Aprecinent, and (4) pull cindit sepun al sage
at fy CBS

AVTETECHAN'T CHE CARMEL EN

 

 

 

SCN WTS VES AGREBATENT MAV COWSTTTOPE A

   
    

  

OF ACTION POR FEAUR OF INT ANAL, MISREPRESENTA’ FON

FACTORING AGREE PRRLMS ANT CONAEDIORS } "
f il

Mercdiiatt initabh- senso

Page 12

Case }1): 19880

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 138 of 199

DocuSign Rewetepe 10: GF EGOOFF-9947-4862-9020-C3F0251 ABTTS

 

Yes, 22.9 3™ Surcat Phindelphia, Penasylvonia (106
aath G » Phone, 245-923-2636 Figs: EBA. 305-9562
rst ak ts Be SEES
peor ta FACTORING AGKEEMEN

Yated the 78 doy oT AUGUST, 208 by and between Complete Musings Solutions Croup, inc, (SCBSG® aodtar "PURCHASERS aad the
“SRL LGR/MERCTANT? Holed below (is "Selled Merchant” ov # phe Merehsst”).

Dustoess Leput Names HMC INCORPORATED

BABA: HAG INCOHONRA'S Re

‘Pype uf eplty tcheek ane) {) Carporatian (PLLC |p biintied Partnerdiig th Lindlicd Maldiay Porinesship |] Suis Peeprivior

Physical Address 728 OAKLAND MILLS RO #16, COLUMINA, MD TMG

Malling Address 7198 GAKEANE MILLS RD 81g, COLUMIBA, MB E46

Bes 0s.

 

PURCHASE AND SALES OF PUTHED HECTIPES WETESELEIGUR PCUURAE

   

! Moreton berehy sells, asdiges aid transfers fo CHSC (matdag CBSG the ubsotite awiee) fo coslitersding af the Gidds provided Cperchase Teice}
gpesificd below, sll of Sctiee/Metehani’s fulure leecipls, accounts, curiae is cod other obligations acésing from ar reliting to Ue payorent of monic Tram
SclledMetchmw’s ovstamvers’ and/or ather third pauty payers (collectively ihe lou” defined as all payments mode by cosh, check, cfedit or delat ward, ebvetranis
transfor os uihey fom of ateneiary payniont inthe yedisary nurse af the onerclyint *s hosiaess) willl arch dene ay the ecu Piachad Amo LRRAY has bred
tlelivgred hy ScliewMerchant te C856.

  
 
 

 
 
 

 

 

   

 

THIS (5 A PACTONMING AGREEMENT WITT ORIECOMTSE,

The Purchased Aqui hall lu: puid to CHSG by Setled Mesibaet's Jueveesiily authevindsp enty sng depositing arcimd accéptonin to CASG (ihe “Agomau’) te reantit
ihe Daily Specified Amonat fons the Seller piesshut's vercints util cash thre as CUSG cecelves payment iq Mi of the Hecelpla Purchased Ammust, dn consideration
nfaereleing He uccacait, the SelledMerchost hereby nvlharizes CHSG 8 ACH debit the “Raecified Cally Arnount" (eons the minrchant’s link account, a8 an appro
of ths brse payment dso wander Ihe Specified Parcentings. iis the Scler/Marchaat’s respensibility ta provide bank daicrscals foruny aud aif bark necaunts hy the Mic
to eeeencile the daily payments nade agalaM the Oeily Specified Amouat Falture to péowide sll of Pielr bank singtaneats hi a davely renner of aesing a month shal
forth, olf rights io (ture recosteiiialions CBSG may, upon SelleeMierchant's sequent, rdjusl the wagunt of any puyinent dec undes Hils Apiecmenl ot CHSO's sule
ilisceetinn and ag Hdvenss apprapcote in scrvieing this Agsceinentt. Nelle Merchant vearostta Und B will casas thet (ands adequate ty cover ihe animal to be vf by
CHS remodos in the accowil, Sellerdbierthant will be held sesponsible for any feos Incared by CBSG resulting fugue rowed ACH atleaipl ut ae event of dof
(Sen Apmendin A), CS¢) isnot cesponsible for aby overdralls oF tejecied irantnetions is the Sollee Metchasts account whish way teank Teom CBSC's seheduteg ACH
debit ander the terms af this agreement, Notwiibsimiding anyihing, 6 the canteory ja this Aprecinent o@ any sthos agseciment Dedwecyt CHESG ond Seller’ Moecchant, ypert
thn vinladen of eny provision contained & Sections fund Hof the FACTORING AGRRBMENT, shail be deacd a ouch af the reg esemations ail worenmien contained
Reroiy, A Vet uf all Sens ayysticable under this FACTORING AGREBBIENT is contained i Appendix A

 

     
 
 

cy

   

sank

   

 

 
     
  

Burchoee Frlees SUN OND ON Kycelticd Peresdave: 10% Dollie Maseitied A winsytte 3 M78) for ize dues  Heerlat Morehead Amapor S20 MgO
AYeat 28 ftovoieess 1000. 146-15 Ob

SHE ftzerdsita Merve tared Are Not Mel Whit 23-44 Inciailments reels Bperkaeed Amat: S45) 006 0)

AU hecelits Vuretiased Are Not Met Within dig Danbillon als ecehits Prins J Areiiit: C340

“if itereints Piveussed ce Not Stel Within 7 100 Installnsnds Heselnts Vi i

 

      
 

 

 

‘HE TRAMS, DSPENITIONS, CONDITIONS ASB INPORMATION SEY POI H ON PACKS 7 PREDHUGH 12 DEG OR ARK LEY
INCCAUORATER HENEIN AND AABE A PAIL OP TIUS FACTORING AGREEMENT.
eon Qonublind bys

 

 

FOR THE SELLER/MERCHANT Lara Peis
Ry: KARA OIPIETRO, OWNEI So espapsnntatin jt eee cance ow
Nume aud Title stlerMerhad Bhinalate]

 

    

prom DEAS HIATS ty,
FOR THE SELL lava DiPictve
fly: RARA OPH FREE, CUVANE

: rl a gy gaa mea”
News wud siti, SAG Ce a 8 presides

 

COUMPLESE PUSINESS SOLPPEIORS GROUT, INC.

 
 
     

 

ies is obligated upon hist her of He
s Agreement seprasents that he or abe. i © sige B
tial the inforsiniien sroveded bercin aval at af] af CURE ¢

fies A shall be der

  
  
  
  
 
 

 
 

Merchant le hu
wad complete in
wart ecdise crats
OMficeral Quoces maa
stuicoeads Gs dias ob!

     
 
  
 

     
  

 
 

ven Merchant aid
SG, is sgenis and om
faa ut uliaut March:

 

G and CW all tet enbt all conse
ESEMRALINES HOG Say Cred HRY CRPAL
wcainy wé ils Ovens Cn ify gerguse of dis Agreencat, nid (i
¢lokove any abfipaing owed hy COSC
ATION MADE WY SEL MEMCUANT OF OMWSERR EN C
SEPANATE CAUSE OP ACTION FUR PIADH OU INTE
FACTORING AGREEMENT PEARS AND CONTI TIINS

 

eroding &

 

   

che

ANY WHARPILESE

 

 

 

Paige {2

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 139 of 199

QocuStin Envelope 1: GPRROOPF-9047-40G2-NG20-C3F O2EI AIT S

. - JON FY Steet Philadulphis, Pemmsytvania £9 166
tte tis, Pennsylvania £9106
CBSGYS i Phone: 815-922-2634 Fox: 99-305. 7582

oe MERE EOE HE NERA ee.
ST sate Ae RUF

  

Puted dhe TPH day of ALGUSY, 2016 hiy and Gulween Ceurplute Jesisesy Sahieny Group, bac, OCRSG? aidior PURCHASER?) and the
USELLERIMERCHANT? Osted lstese (as “Beller/Merchant® or “he Merchant}.

thesiness Lepat Navies HMC INCORPORATE

fBAr AMC INCORPORATED

‘Type af entity Cebeck one} ff Corperation 1) ULC |) Linlted Partnership {i LAnaiied Linhilty Parinczstip {] Sale Proprtetur

Phyateel Addfass: 7100 QAICLAND (411.5 WD 810, COLUMBIA, Mi 2LONG

Mailing Addresss 90 GALANT: MILLS f05 Wet COLUMBIA, AB 21046

Peed 04s XX-XXXXXXX

 

   

PUNCIIASY AND SALU OF FUTURE BECEINES WITICSELLER RECOURSE
Seller Merthawl brreky ells, vasigas oad irassfers te CASG (iu ag CHAG tee sbugtite oper) in constdurstion of the tiids peavided (Birehase Prlee)
apertiiedt below, wll of SefleciMerchani's fiauce receipts, mceaunis, contract its and othe oblipniions arising From or relating te ther payment of inaaies from
SollewMetohnnt's castomsecs’ and/or other dhird pany payers (collectively fhe “Be ‘alefincd sx all payments avade by casis, check, credit-ar debi cond, olecitonis
imnafer of other fornt af manclary payment in the endipary voarse of the merchant's huxiness} uns quch thie ag fhe “Reeginis Pomvincaal Amauin (YAY fins Geen
doliverrd hy Ssllod Merchant ip CUS,

 

        

   

 

THIS INA FACTORING ACKERSLENE WITE RECOURSE,

‘The Furchased Ansoval shall be paid t CASE by SeffeAvemhant's inevosnbly autlatzing pulceng dopouting seceunt xcreptaule fo COSG (the “Agconar'y 16 remit
the Onily Specified Amount feons ite ScllerPMerohunt’s reecipts voli] such tine as CASG receives payment in fll of ibe Receiots uchased Amount fn considerstion
af servicing the arcosnt, he Seller Mershim hercley authorizes CUSG io ACH debitthe “Spcaificd Daily Anoaus™ from he mecciinnl's batik aeons aa an nppraxinedion
af the bese payment dic tinduy the Specified Pecveniags, Wis ihe Seller/Mercbani's cespunsibiliy a provide bank slcenients Cor any and all bik aecausts by 8s Mecha
fa reconcila the dally payments made ayaan the Daily Speedied Amant, Patnet to peowile sit af thew bank slatentents ia atinely nreaner ot ntissing a pionth atudt
for (eit afl rights lo Rdase econcilintions, CHS ony, upon Selle Merchioal’s request, adjust the onwd oCany payrnedd due weder dis Apreement af CUSG's sole
dsoretinn send we if decnrs. appeep hate i servieny Aperncat StligéMecchund wurranis that 1 will ensure fiat finds meqoule to cover the sntannd to he debited by
CBNG semalis it the necoant Nelle Merclaat ail! he held responsibte for any fea incurred by COSC ceasing from a rejected ACH atiermat or ae erent of default,
[Nee Appendix Aj, CBSG in rut rezpousiisle far may sverdeafs ot rejneted tranasesions fe the Roller/Merchants uecount which may seals Hon CRSO's schededed ACH
debts ander the tocng af this nyu cerrieat, Nouvithstandiag any E coutragy in thie Apremedt ar any other agreentens between DUSG and Seber Mecthant, apa
fained in Sections Land H af the PAC YORING AGREBMENT, shall be decaied a breach af tbe repeeseatations sad wartantics coninined
ander its CACTORING AGREEMENT is confoiinad ia Appendix A :

  

 

     
 

 

 

the Wolation of nay gravisien ce
borin A st of ol fees applicnty

  
 

 

Purebper Pders $250,000.06 Seeciied Preventaues 10%, Welly Specihed Amonot: RI307.09 fae 127 dave Meerlts thurelineed Adonis S420 Mac. tt

Peal einginvateee:  2NGG- 10-21
AU ecelptedtarchared Are Not Stet Within MAT bastedlesss ats Meeelnls Pee fenees
Uf ilecrints furetisant Are Nat Mc Whitin 19-54 bedelhucits Gerelyix yrehary:
if iecdpts Porchaced Are Rat Atel Wiiliin OF lee Pntalinenes tecelpty P.

 

 

  
  

  

PER TERMS, DERLAM TRONS, CONDYTIONS AND INFORMATION SEP VORTH ON PACES 2 THRODDN 12 HEREGE ARK HEREY
INCDREDRATED HEREIN ARE MADE A PET GICTHES FACTCHUNG ACGHEEMEENY,

gree Bieenctigaed fyi

Lava Vipilye

  

FORTE SELLEWAMERCHANT
By: KARA DEUTER, OWNER

       
 

 

 

i" taataangadiys ~
Rane and Fille hang Sqgialsine}
ee CUR ERIE Py
catty wamameeitaney Lava. Dif .
YOR TH SELLERUMERCHAN bara titre
Ryo KAKA DIPIETRO, QYNER x! oe

   

SSE AALS ERR SEP
tf Oo

 

Name ged tke puntaee

COMPLETE HUSINESS SOLUTIONS GROUP, INC.

a

Company Give:
Tu the exigat x fords hereds, cach of the partic:
Turns set Tart bobav, Gack iod 1 exaciting iis Agrecment
Marelant ta luge tho tenes af Sie obSpation aud that fe ah:
and couple: ae fey such ilorueatingr oc f

Wale ECR ©

    

 

Hanh in olf fone <

     
    
    
 
 

   
 
  
  
 

sed sipon Wist hes ar A exec: fihe Avrcemens, inohnling the
repicanais that ba ar i of, i¢gally bin
an prevalid Retein and in 8 } s sand peorded intended 4s itus, wv
eading, Alvcchs ab beach of all agene
y bent Berokant iad CASG vad CAC shill be ont and cathe of
5 iailves and any cind?é-teparting ngeney engaged by CUSG, fo Gp aver given ar auy cihes
ayy of tis for the pampase als Ageeenegal, aad Gi) pull credsi report al aay thee nosy as fu xe Seng ats
fon nerd te CEST.
ay OTL UYINIE EN CONNECOTIUN WYEUH THIS ACER MEAT AIA Y CONSTITUTE A
OR FRAUG OM ESTENTIONAL MISREPRESERTA TION

stone FE

     

Shu ded #

    

  
  
 

     

   

ncmy vad the reps:

      
 
    
  

 
 

 

nr undet law, Me

   

ontelind dy
nlaus CHS, fs avert
sined from oe alziat Af

        

g any eefercsises

    
 
 

  

Poguid

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 140 of 199

 
 
 

SYEP FE ER Nest
eee MN

 

   
 

h GENERAL YERMS OP AGREEMENT
WHITUAL JULSPRES INSTA TIONS ANG
WALERAN TIES)
LA Ehetrome Pussd ‘Transtec
PURCHASER f'he
Seltgetercham Cherchaadigr AMerelvant™ Sahiall axcente
such Ras af ogre c: a acozpable 4a f PURCHAS! &R,
wilh Hank occypinble te PURCHASER, to ulinin
slectoaie Shad transfer setvices.  Maschang shall
provide PUIKCHASER, es or He antbur agent
¥ 2 sseieerds

eieable, neeigis
all ant thorine

4 request fenr
wt Fuschaste’’}

 

 
  

 

  
  
 
 
 

 
 
  
  

UG The accent
UR ondénr it's agg is ch
syecil 18 PURCHASER for the Re
hasein Pray scitienscnl ameiay i
chan fren clectea:
aid to pry such dteounis ks
crmiBing MIRCUASER 1 withdraw the SPECHT
DAILY AMOURT by ACH cebstng af the tercunt
‘the authutizalisn shall be frevecable veithout die
waitlen teaser of PURCHASER.
L.2 Penoslt Apreensent, Setler Merchant shall varcute
ait axtecitiead (Ibe “Depusit Agmveaical’) 4}
PUREIASED whi oa Bink a
PHURCHARGR, ia ubleie electroaic fi
services. Morcha st shath rosie PLAC ASE
its suthnsiacd epent whh oll of the tnfors
iuthusizadons oad pesswhtds neceasmy for ee
ierohaal's reeaivubles, reoighs and dephod
aseount Merchant rin amhoze FURC
nt ja deduct the utnounis. owed 10
IR for the decsipis as specified herent front
aciticmen? orenuats Which « aihiawise he duc 10
Marissa ros ectronic chick onsattinns and k
ig PURCHASER by permliting,
{ja willxlaw die spceiied ncfcentages
' the sathorvation

 

    
   

a Mes

 

¢ :
PURCHASER by

 

   

   
 
  
 
   
 

 

 

  

 

  
  
  
  

 

 

é
s
a
x

    

  

 

PEIRCE
1.3 Feras af Apereaiont, Os Agreement shalt Says 6
Lamas set Pett abies Upine ?
thin Ayrserieed shall aun

a fe ximilar teams, pravided, however,
duridg Hie. tetova tennis) Moschant ovay tondnate
ihis Agrecmant uani aincdy deye’ pour wollen waige
(elledtive apon icecipf} te MURCUASEM. The

    

      

 

  
 

       
 

wintiialing af this Ageecascat chal gat alficet
Merelanl’s cospans: f 5
oben 1a FEB

   

LA Fudece Purelages, Pl URC HASER Mennves ‘she
vigde het rescind fhe affer fa auike fay parchase
dee, its HA sre diayretinnt
sll Cousitse, Merc heat

PURCHASED aud ls agents (a jowesthgate ied
Hassle vespaaslbility and blatary, api wi provits
ls PONCHASER aay 04 {

tax relarag, Bie “AS BURCH AS Ru ee

  

aoshardee

  
 

   
  
  
   
 
    
    
 
 

Ayreceignt Aa pit okoeag ny uy :
he deemed ag scerpiable for relense 9
lofucusa figs. CURCHTASED ty nulfor
auch frfovinailes: and Tasncial pole
fine oe lL deen opprspeiate.

LG Yraucectooat Histor
PURCH

  
 

 

 

    
 

eld #
eth

  

 

 

  

  

DocuSign faweloge 1s GFEMGOFL-DO4 7-86 2-9620- COP O25 1ABIT9

FEN O® Suet Ph

12 lasfernuifieaiion, Merchans joitle and soverally

sly nad Hold hamiless Proccaga, us affieery,
chive end shombelders ngsinst nil losses, daranger,
elaions, linhilities and experists “including. reasosuide
allorsay's fe8}

    
 

 
 

incurred hy Procacsar resulting from (aj claims asserted
hy PURCHASER Sor nears ASE
y Merchoni ond (i) actions taken by Processor in
relioace upon hiformutios ox inaimetions provides by
PURCHASER.
La No LiebHily. inna event will CHSG be Hable fos
way cabins avzerbl by Merchant uniler eng lent theary
for fost profile, fest reverting, fost bimtnese
apppnuniics, exemplary, pusilive, epreisl, imeddenial,
indicat of comteguential dnmaper, cach af whiedy is
syaived by Merchant
14 Retinure. on Pera, Seetion £4, 1.7, Band? Sof
this Agresment ure agreed to fe the bengtie of
Mocchianit, BURCHASHL aed Presser, od
nobuithsteading the lael thes fracessur is nota party of
tids Agezement, Processor may rely upon ikeie terms
and ins Sovt oS a defense in cay selon
110 Sis of Levelpys, Merchani aad CUS ayree alms
the Purchase trice under this Agreement ls in oachunge
for the Purchowed Amount and that suck Purchase Heice
ie nol Jnrendeal ta be, nar alall it be cnnstieed as a Jonn
Tron PURCHASER We Merchant, Mérchant Agress Heat
Uo Purchase Beige is it seeing fot Frais Recess
sett guitne io hls Agrscoscnt equals the fair morket vale
af sack Heeejpis PURCHASER hus gunchescd and
Shelf own off the Receinis described in this Agmement
up fo the fil Putehased Aroutt as the Receipts are
Payments mode ta PURCIIASER with en:
le the fal amniuet of the Receipis shall he canditioncd
pon Merchant's ande of products and servines and the
payntcia therefore by Metohaal’s cuteness inthe
jenne: provided ia Seetion 2.4. IN NO EVENT
SHALE. THE AGGREGATE GF CHE AMOUNTS
DPREMER AS  INTRREST
¢ event that a court delernaings that
TASER Nas ehiorged ap fceceedl interest
des, wd that sud cow a oaaeess af the
sl appdlentsfe rate, dis rant in efigel zenedur shal
pratt _feibucst fo the qecdvenn orale

 

   

   

 

   

  
  
  
   
 
 
 
  
    
 
 

 
  
 

 

  

 

 

 

Fand be Mevebarn any inserest t
ASAE in oxcess of the psodnaatn lnyytis! 3 ‘ste
3ing Wivaled tit Merchant not pay at tentynet (9
sy, und that PURCHASER ae rexelys te fhe
tecnive, dirceily it edly iy say Huet
i Se of that wshici may be

        
 

ACEO OWLEDOE THAT AR
ABPLIES TO THI WITHIN AGRE z
LL Mondily Agessmsat af tterchaal Cask Flaw
Mareliais hatch nuthesize: PURCHASE to initiote
ase Gr: ACH debits a the saceifiad “oily
Relrleval Ruin’ fom: the Account ab us upptoxting
of the moment ade ander fie Specified
Percentage Hf the Merchant's respancibility t
provide Feat infiaivebier (eye bu RR,
ing shilermts, genet felgers
celebs 5, in setoncile the dolly
eed Rercensig,

  

 

   

   
 
 

   
 

 

 

he
the

  
   

ale nequals
af Atorucy

faily Reet
IAD Power

   
   
 
    
 

 
 

 

§ Fert and altertivyeds:
dy ie take any ection nr cxgente any
ec docieacet i seitl obligmions duc te

af, UF im ike Saas Af fe

  

vitly fall

 

 

  
  
 
 
 
   
   

 

adelohin, Penasylvania (9106
Vo B8E-I0S- 1562

Popa: Bi 5-072-266

 
 
  
 

violation by Merchant ars
af an Evert of Default te
Marchant, under tig Antee satkont
Howletion (de obtain aed adlust insuimaces (1) bo
tolls! inonics die of fy become due sniset of ih cospect
of any of the Collnicnal: {17} lo recive, cadorse and
cofleel ony checks, fides, dralls, insinapents,
documents or challel poper in canuecton wih chiuse
OS HUOES G0
ayvoice, Li af Inding, oF assignment dhevting
iiters on acnauel Ubbiera io moke payment dhectly
4G PURCHASER: and (4) 0 Ble nay claims ar lake any
notion ne ientiiuia ony atoceeding which PURCHARER
many dean nocestary Tor the eallecion of my at the
wapaid Purchased Amount Troma the Collateral, ar
aihenviss In caface te day with ceaneat ta pingaient
af the Pyrelinsed Aniound,

Li} Veelecfions Apsinst Datault. Merchant
fepleseats, and warents that if wcll not violate
Conditions {0} Gough (c) behww arab fr fe ever of
Sofasit thereunder the tallawing Proicelicns } through
B anny bie dnwwhed by PURCHASER, imenccisiely ood
swath antler ta Ldorehaadt in the event: (9) Murctaut
lskes any aotion te diseauvage the use af deebasic
cheek processing Uist ace seitled theaingh Processes, of
pemuils any evest io occur that could have on adverse
eftces ox the so, WMedplunce, af ainharivadion af shecks
far the quschaxe of Merchwd’s ceevices and gredysis
inchuling bat not United to ditect depust afany checks
ave a hgok fvcount sila staining into He
PURCHASEIL cleclinnic check proces; (8
Merchant changxs ifs aerangentoats wish Processor io
Any way thot ix adesese in PURCHASLR: (0) Meeehaat
changes the electronic cheek processor dough which
se Hecoipis are seilisd from Proeessor to simottier
slectiadie check pracexsae, ee pennila any cvent ta
eceur that coukl ctuse divcesions al ung of Merchant's
fuck thinsaeiivat t anather process: Gd} Merchant
isferupty the apuretian of this business (othee thas
adveise weatlicl, sclumd disasters of see of Ged}
poses, Weristers or mhenvise

    

 

G) or ciause GQ above; {ivi to sign Merehas
any

 

 

 

 

 

  
 

 

 

serif tn dgtecescnt af say purchases of tconslives ty the
an of al! of Merehual’s oMfipations wmiet 15
Apteensust PH SWAR, documentation suistetry be
PURCHASER: or {2} Merchaal takes any action, Jails
ig fake any aehag, or offers any iaccitive-tonaraie
a wien fhe rest of ytiichs onl Re bs inline wy
ae et Uy bay fist Merchant's anew
seth aay mons other thes phecks dist we netted
Hstotagh Pance nt “Midun protections se ft
wry other te ava able in HOMCHAS
unin io his Ape
Lected Parchae Amouni
Agcezment nad the tacled
Seeuty Aprecimers hecome duc and payable iv Gil
rat aisialy,
Hrolection 2. Upus br
PROVISTUN CHL RAEAC
ATIONS ANE WARRAN’
PUBLCTEASIZE ray inter dap
(fedgmisnt) oilit the Ch
Whereas.

     

 

   

 

 

 
 
 
 

 
 
  

 

of ANY RA TEUAL
$ ae REPR

 

 

 

  
 
 
 

1 4 at udgnucts
ri] dad Carerie

   

ity Hitec

  

: Unpaid Parchase Amount dell
fyadable 5 PURCHASER [tom

In pdatest aad
iseosat, (np atey gece
Lrevuvir Aulyaieat
é frntile Ter Hie Fall

      

lnesug, in fh which cee

upanT bleeshand, Sor bigs sh

  

 

      

   

 

Savcdant ini ~

 

 

 

 
 

f
:
3

t

 

 

Case 2:19-cv-03285-JS

KO»

Soke LEW gta ny
AeA SOD eae I

  

sous oF PURCHABER'S | action, iuchidlag all
reasnanbla wlenteys’ fees ded ecard costs,

Brsingtion 4 Merchant diall, pea execudse of this
Agrecawrt, deliver lo PURCHASER a exceotest
aasiument of eaxe of Merehsai's premises is faeur
af CBSG. Upes bench af ang nravision In thin
paragraph 1, PURCHASER may axcielse if tights
Under such araignaiant aflesse

Wesyetion2. PURCHASER oroy debit Morckare’s
depository screws whenver Siltated by means of
ACM dubh or fucsinile algudure en a computer.
penceated cheek dea tt Mezehuini's hank, aceatiot
futection® inthe ceant Marchant changes or poms
ircebange afins Proccssca approved by CRSG, oF neds
an miliionad Procester, bi violofian of Section $44
sbawe, SSG shall have tee right, without seating any
af He rights end temedies ard qwithaut ager to
Blerchivd, ie natify iby new of addtigaa) Hereesene of
lic gule of" the Reeclsts inteudee aud Iw ditent vec

 

 

 

Document 10-1

ah Envelope He OF EMAGPE BOd7-4UCZ G20 CSF O2GTARTTO

 

Marehast shall peavide thom pa PURCHASER
géthin & business days. Plarchant's falase fa do ne leo
imatetin’ breach af this Ajaoussent

LE Goversmental Appteveds. Merchant is in
compliigwe aad chal coingly with all lewd areal ins
yalht portpits, authorvailass aid Ugenses ui asi,
opera and feoxd (a jropevtin aml ia candice the
boslaess fn videl if fe preeenly engages,

25 Asdhorlvatlon, Mesebusd, xed the person{s)
sigalag thle Aqetment on bebalf of Meschuat, have
fill poswee and suflasily 6 ineu ond porters ihe
otlipations snes tes Apicemens, all af which have
ion duly wuthuried.

24 Insurance Meher will rouintead lnteness-
tiderraptita lasinonch suming CHR 27 leze payee and
fittnal irpunsd i TE ATES sunt g alnyt sisks BA RI
iiketory i¢ PURCHASER al shall provide
PUREIASEG prsof of such inantence vpen request
RS Hleckenate Checte Mroreslng Agreencst,

 

 

 
  

 

 

 

nsw of addilind Hoeessor Go make paytnent Uireaily
bo CUSG ofall oe uty peaion of the ainount wesived
by such Pease car

Lda feted of lafaratatinn. Merchant and cael
pashan: sigiilig this Agcconent oo behall af Merchent
anilfes aa Caence, in cespect af hint? ur herself
pesncully, notlerives PURCHASER io lzetese
iafarmndtion caserming Merchind's and cack Qeaer's
ered wundiag Gackaling, enedi baresu deports that
PUICHASEE olloiny) and Lavitiess combuct andy to
agents, atVistes, oibsidaries, and ceedit ceparting
buscaus, Meekant end cach Swart haroby valves to
the ouwsintinn exteal permibied by leseany claim fee
damages again! PURCHASER of ghy uf its aliilaies
relating bs any (8 lnestigation wrdataken by gt go
bebalf at PURCHASER we jperunitiott by ide

 

Merelinnt will not change Ue proses: add lennbeds,
chaage iis fnaneist ineftation a back aeeoritts) ar
ike any ities della diitcontd fied doy adveed cheat
dpon Merehnsi's elligaens sinder iis Agreeowal,
iithaul PURCHASES pros witten anpaent, Any
such chunge shell be a ntsteint bicenh of iis
Agucemint

14 Change of Same ar Larsilon, Merchant wal ned
soruiue) Merchant's busiteses wader Ay nome other
than xe diclosed tm the Precemer and PURCHASER
a3 change sty of Ms pices of berlinese.

427 Dally Hated Oui, (texchant vali baich out receipts
wifh ihe Fiseassay on a daily bast,

24 Karoppel Ceesifizate, Macchany wil af eny tora,
aed Hot Uneg ta lime, agen at lead ane (2) day's pilor
Westies Homi PUUEHASER 16 Marchyit, execats,
aeknawledge and deliver io SUWEHASE andor tis

   

 

 

 

toon (i) disel of f ae
pe aitied boy Nils Agreciwrit,

LES -Conthteatiallty, Mirelnat undartiadte iat
hijees lini] the terms ind conditions pf ihe prnkiats eal
services offered fy HURCHASEH, facludiyg dhiy
Agiemant and aay other FIR CHASER
scuba ies fealleclixely, “Cantiderbad
on") afc gropsletan; and cifidential
nemo of PURCHASER Accardingly, less
Wiselusase is teasecert by lew ar cnet udey, Marghont
shill mid dheleis Conbidentinl jakenwkne if 2
PURCHASE fe any gerzen ether than on alates,
necuedant, fasngish adviver ee cinplayes of Mecck ant
ala fo kivaw such tafocmation for ihe pera:
abel Mercloud CAdyigar"), puiveided such Adtyfs
wees uch intkenolion tainly fi te yupery of
wvdanig Marchant mid feat agiees in writing te be
faunal by the doite of dels Sections (15,
tht WAS Mechel hierehy agktavdedags tnd
apices thar PURCHASER y 3
anes ws" at
envigs jaters |
Po! RCH ASEH
HCCL dens
DRags.

, NEETLCUANT REPRESENTATIONS,
AND COVENANTS Merehant

     

  
 
  

+e

 
  

 

 

  
 
 
   
 
 

  

 

 

ali
ing the fillyg af
siatumenis ws other nofiess o¢

  

  
 

   
  
      
   
 
 
   
 
   

alert OF isis A prceiient:
addline and Hlaancid informe ion.
af laieainn)

laa a cretindag. aMamiive ubligaeer iy
VRCHASIUE of aay ammiécid os adtesse
it ib fipanelot condition, agement a

IRCHAGHL. may request Sislaneals i
a fhe perfariaice st ihh Apceticnd aed

 
 

 

 

any tea

Prego bee

any ates pear, cestae Son een patation specled
by PURCHASE, a gimenaul eédifitig, iia thts
Apreeuient ix vowed ed ord is ful] Mice abd effect
(ee Mhiees hove bees mosdilicalions, that dhe zaase 14 1
file face amt xf ae wedified sel’ stating, the
aindificatians} cad shaling Ue dialer wish the
Farchasad Ame ar nny pariign Seren! fies beer
rtpaid
Ne Na Saahrapley, Ag of the dale ol this Aggecment,
fecehant dacs riat wundenspint aad fas sat bled any
pin foe Rens: protec E bof he
i invidhhiniary
petite ‘brug ae pending Ginsh  Uskahend
tderchant Hashes swarraiis thse B does jit av
filing nay sath habtaapiey pation did it does
aalicipaia. that Ate avenhatiny petition veil im Gled
pagal. a da the event thet the Plerebaint Higa fia
ienkiuphay pretention or is placed andar an inveluniany
filug Peatéctan 2 and J nmedionly keveked
246 Wurklag Captal Casdiog. Merchant st
coler Hite any aitangement, agesaicnl or can
thet selaies to of involves the Recelnis, whcther in @
fare als puichase of, & loan apatast, callsierd ¢
ay the sade ey purstinse af credity agniist, Recut 61
(unite check silos. with eny yo athe: tani
PURCHASER,
REE YU praberedt F
af araskctal

 
  
  
 

 

  
  

 

 

 

Hibs. Metmhard hae gan,
ile to el Catelgls, fee oad

ex, finy, claimes, changes,
via ly, Oikos,

    
 
   
 
  

    

ORVES UF ye ay ates rete wr
vith We beatsaubuney

faz ABIDE wi
x that roy fee ucanstisiestl

 

centeplscd wk, ar sdveue in tha intteds of

PUARCHASL
EAD nine Purpose, Merchant ica valid bilsitiess i
pom tending ender ike base of the duliodigliang he

        
       
  

nest

   
  

Filed 09/13/19 Page 141 of 199

22H 3 Steces Whitadeiptin, Poti satya v0 19106
Phonics 2ESF22- 26 D5

 

 

gpntized and/or Gpurales, asd Marulae is
tig Agrernivat FOR BUSINESS
NiY and not asa vonsumisr for peccoval,

 
  
   
 

CHLer Hap
PURINE
Fey or hdugele

a9 Oafeull yades Cuter Contratia Merchant's
ekention of nadine porforstanee under this Agreement
avil Hot equas af orenit an ovens of defosit by Mazel
under ney contrast with asosher pecan ar ently,
Bis as Party Nepolinisns with Regard in This
Agrzement aad the Obligations Herein Marcha
huchy agrees net te refene ony 7° parly acpatinters
sensolidnlors, or cicedit yeliel esencion with tepatd 1 ts
ebligadans under dhe teovs of 1
Merchant sil atainteet anal Sih
commranication with PURCHASER at all ines dieing
the course of this Agreement ond shi i engage Bay
39 panty lo pointe bs 0} fons Ba atticd ja shy
Agreement, Shoild Merehant vicar this sdheection
2d, dderchant will be Hable for the adilliuaal foo as
specific inthe nuached Appendix ss
On EVENTS a BREACH Or

   

  
  
 

  

    

 

 

REPRESENTATIONS, WARRANTIFS, AND
COVENANTS AND REMEDIES
Jd fyents of reach of  Repeesentatluns,

Warrgatiss and Covenants. The occunence of ngy of
Ure Jollawing ovenix shall consiliate an “Event of a
Heach of Representations, Warniics, and
Cawensats” hotesnder, {a} Mérelaod shall elolant giy
emt one covepam in fhis Agreement; (b} Any
fepreseaniien us waramy by Merehsat fa dis
Agreement shell prove to have been Incotecd, fifse or
reisiendig ah any meters fespeet when Made, § ch
Fadiatt im writing Hs denbilfiy fs pay 4

debig, a ‘shat gioke a gecertd assipanrdat Cor ihe
honofld of crediisd, af any prisemhag shall be
institited by oF AG iadC Merchans sobking ta adjumieaie
ita bunkeepl ot insolvent, ar seching (comand sation,
srangesion, adigsimant, or compasilien of it ar is
debix, GB ihe sending of notice af jernsinnina by
MRKCHANT, {ey Marehont shall transpan. aiove,
intern ngead, dissolve ve lerosnate fx business:
eye We lial shall Watvelbe uz cl?
of ifs wsselx; (hy Mex. shall take
aay insended billy gate or iauyfes
Merehaat sfall atadligle Hepnstdory . abel
without {he pring wy )
Mevehaat sty
Uae persor

 
  
 
 

   

 

 

 
 

 
 
 
 

 

 
   
    
     
     
    

~ ‘ocenns x
RCAS)
pansy uel Hug redone the

a wider thix Agee

 

 
  

keaws of tis Ayiverent on Mechun’s behalf, (on
Meichans shall ceipyge a third pany je on aflempl ie
cote direct communiention andi econiea vd
PURCHASER, or £9} Mereiant shall do
al Ufo ieots, cavenails aad Conditions &
ares with FURCHAS ER
3 Remutles. hy ghee pny

   

 
 
  
  

 

 

any wiber

Nye of a Heenely af
and Coyowants, fetal
Section Aa hereof,

     
  
 
 
   
 
  

+ the epee ag ar meee & oF any
b Or other provision contained
ar ul Mi ferchaay’ 5

 

 
   
 

Complaint in Cerf ? :

Wain of Aid ey Sagan dssein, AH aides,

powers and sinediis af pela in comueclivat

gil (is yseenab ab Be dageukeed ot nay lie b
;

   

  

 

 

Advoe dysait dttnidi
Case TO:

 

196501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 142 of 199

DocuBlgn Env po yu Id: GFROASFE.COAF-48U 2 -262D-COF O25 IABSTO

PualepP ire seks
ne EECELOLL ED

c Op

 
 
 

PURCHASER gfier the wyenes. wf an Event al
Kelsall, se timndionys wad ned osclneive, aad thal be
in gddMion to any orker Aphis. peers oF remedies
provided by-tavy cr ceually.

3.4 Cuasent to SalefFranster of Interests In avait of
MERCHANT breach af wanantes, covenants sod
fepresentations galer ihis Agscemeat, Meichoat
comenls in PURCHASER'S sale or eat of hs
remaining interests in MERCHANTS eecelvstiles tot
thind party bayer of Meegiled Fsaack sate sans aed
issteginents, fdatd spedifiently, MERCHART
eetopnige: PURCHARER'S muthority $6 self iG.
interenty bs auld eeandeables io Hew York Usily Pantng,
GE PRYRE*) wick MERCHANT uvihotiess to
furs legal remedios hi AVUEs hunis Sine af Hew
Vork in tha event of a breach of the wasnt
cavensils, nd rqeecenisinns avied tadet this
Agscement.

 
 
 

 

 

 

 
 
 

 

 

   

  

  
  

NE NOEO, CON
16 OCCURRENCE GE
SHOLATION OF THE REPRESENTATIONS
AND WARRANTIES MADE HERETOFORE BY
MERCHANT, GQUACHANT TRREVYOCABLY
AUTHOILE AND EMPOSVER ANY
ATTORNEY DILANY CLERK OF ANY COURT
OF RECORD, TO ABIEAT BOR AND CONFESS
HIDGMENT AGAINST SMERCHANT FOR
Suc SUMS AS AKG DUK AND/OR MAY
BECOME HUE UNDIR TENS MERCHANT

AGREEMENT OR ANY ACCOMPANYING
BOCUMENT WETH OR WIPHGUT
Pec) LARATION, WITH COSTS OF SUYT,
WWETHOUT STAY OF EXECUTION AND WITH
AN AMOUNT, FOR LIEN PROUT ¥
PURPOSES, EQUAL TO TEN PERCEN
OF TRE AMOUNT OF SUCH FUEMENT, BUT
NOTULSSS SHAN ONE THOUSAND ROLLARS
isi iieto, ANDER FOR ATTORNEYS
COLMETION PRES, WITH THR ACHAL
AMOUNT OF ATTOUNEVN FEES AND COSTS
TOG DETERMINED IN ACCORDANCE WITH
THA SECTION DF OT MERCUANT
AGREEMENT PATPORRE ey BEES Ann
COLLECTION COSTS. FQ THI EX
PERAIETYER DY LAW, MERCHANT: (1)
WALVE THE (UGH OF INQUARITIOIN ON ANY
KEAL ESTATE LEVIED ON, VOLUATARIDY

  

    
 

 

 

 

 

COANEMNS THE SAME, ALSTHGRES PIO alt

PROTHONOTARY G1 CLEC TO UNTER
UPON ‘THE SYRYY OF EXECUTION THIS
VOLUNTARY CONDEMNATION AND AGHEES
SHAT ANY REAL ATE MAY TE SOLD ON’
A WHEE OP EXECUTION: (2) WAIVR AND
HELEASE ALL RELEER PRUM ALL
AUPRUSEMIENT, STAY, EXEMPTION CH
APPRAL LAWS OF ANY STATE OW IN
FORCE OR MERRINAVFER ENACTED; AND (3)
RELBASK ALL BRMORS IN RU
PROCEEHNGS, i A COPY GP Puls
MERCHANT AGHEEMENT, VEHIIEO BY
APFIDAVIP bY OR ON BEHAL OF
PURCHASE SHALE HAVE BEEN FILING? HN
SUCH ACTION, TY SHALL NOY AE
RBCESSARY TO SELB ‘PING CHOCHNAL
MERCHANT AGREEMENT AS A SVARIANT
OF AETORKEN, THR ALTHONNTY AME
TOWER FO, APRA HOR AND CONFESS
GUBGAIGANY AGAINST MERCHANT SHALA.
ROT BK EXUAUSTED BY TRE INCPIAL

& YAN MAY BE
Wo oAX PAHONASER
SHALL FIND IT SEQESS Any ASD DESHUAHLE
AMD THIS BUSHVESS CASHE ADVANCE AND

  

 

    
 

 

   

Pagel 7

226! Sucet Phitedelphia, Peunsyunaia 16

   

SECLUUEYY AGRBEEMEND SHALL RE A
SUPNICUIRYY WARHANY THAUAEANE
PURCHANKIL MAW CONFESS ONE GA MORE
JUDGMENTS IN THE SAME OF DIFFERENT
AUPISMCTIONS FOR ALL GA ANY FART OF
SH AMOUNTS OWING  URNEUNDER,
WrTHour REGAIM Pty WHETHER
SUBOMEN?T HAS THERETOPUNE NEEN
COMECRSER OK MORE (THAN ONE
DOCCAMON POR THE EASE AMOUNTS, 10
SH KYKT ANY JURGMENT COSFESNED
AGAINST FHE MERCHANT HEHEURTER IS
SPHICKEN OR OPENER UPON AIVLICATION
BY OF DN MERCUANTS UEQALE FOR ANY
REASON, PURCHASER i WERERY
AUTHOHIZE AND BMEOWERED TO AGAIN
APPEAR PUI AND CONFESS FUDCMENT
AGAINST MEIUNIANT EOQH ARY PAT 1
Ald OF THE AMOUNTS OWED HEREUNDER,
AS PRONQDER CGT. HEREIN, TY DOING SO
WILT, CUE ANY EARORS ARD DRERCTR int
SUCH PHIOH PROCERINNES,

3.41 NOP WITHSPANDING ANY SHANG TOTHER
CONTRARY IN, TRE FACTORING
AGREEMENT, ‘FHR CONFESS OF
JUHGMENT, THE SECIRUTY AGREEMENT,
DE ANY OTHER DOCUMENTS EXECUTED HY
MERCHANT 18 CONNECTION WISH THE
ANYANCE OF PUNDS (7O S@.UER, ALL
PARTIES ACIONOAWLEDGE TUAT RECOURSE
HOTHE MERCHANT AND THE MERCHANTS
ASSETS IS PERMIPTED ONLY FOR
HKEA CHES GV THE, REPRESENTATIONS ANG
WARTANTIES MADE BY THE SELLERIN TRE
FACTORING AGREEMENT,

4.8 Coste. Meschant shall pag i PURCHASER ali
teasannbla costs assaeinted «with Gr} a breach by
bleretraas pf the Uevenants in this Apreanent and the
etucenent tharef, and. (6) the eabsiconat of
PURCHASHIUS comedivs vet Hate in Sections 12
shove, faclrding but nor Embed ts coun casts and
anomeys” fees.

By fe Read Reif rofions. Merchant is seuuited fo
Hin 2A hows af

 

 

 

  

 
 

  

dsys? writes naues plac ta the hating of any sale of
go aulssantially off af dhe Mevetrant ‘« assets aw siock.
1, MISCELLANEOUS
4, so Atodiicatloss; Agreement. Ne madifentivt,
i, Waiver or corsent of ony pravistud of his
Agtocment {be effective acdess the sane shalt be
ip vetting avd signed by PURCHS .
AB Assiguural PURCHASES may eadgh, ional oe
soit is dpits (@ reecive thie Purebased Armeunt or
deiegoly iis datica hecoondes, cithys in whole or if per.
4A Natives, AB apilecs, tequess, nomens, deinanit
il ples commnuninsifons bereunder shaft be detiy
by ceelified mall, ¢etuon eeceipl requexitd, ta the
respective partics Ws this Agreement nt PES405 EEF
forte i thin Aguctsocsd and shall hevente, efective arty
ayian BCCI
4d Weiser Keeales, Ne falese or the part of
PURCUASER ta exeseite, and ad delay Jt exercising,
gay Fgh under diva Apreeniont shall opciain os 9
waived inercol, nar shod! shy “inads af partint exeacise
of ony night wsles ds Aggecatent prechade nny aibes
or fathe: exercise there? ur the txcrcjae af eny other
E raids i five cunes 3 xe Suntiatiee

 

   
 
 

     
   
  

 

 

 

   
 

iy
J Merchautiiienranton{s) barrg:t (cout iranster,
Vis Agreement dell bc bindiag upert and ine Ww the

 

  

Mose: 244-922-2638 Fox: a88-398- 1442

honetis af Merchant, PURCHASER stad thoi
ceapeatve suceosenet and asagis ekcegt thal Merchaet
shall wat has che right to.asziga Hs nights hetmueder ot
any difcrest herein without ine pilaz tien consent of
PURCHASEL whieh coment may be withheld in
PURCHASEICS crfe  diecictian, TRIMCHASER
sexerses the ciphie tw uvsipn Unis Aggcement willy os
withost paler wiki: stice ie Marcha os
Cheseantents}

AG Gostrniag Lawilusisdintion’Venne for
Hivprides, Al cignmtesics to tide Apieeney queal
that thls Apeiretent sill be povertd by aod nest
fe avcordsice with the five of the Commonw
Pennsylvania, vellhout teprnke te pny apy
piincignls of confints af bw, Any sufi, actioe or
pesending. orlaing ‘erchveder, of tha intemaz{ation,
prsfosmonee es breach, hersel, shall, f PURE HASLIE
10 Gects, be indtuted (9 tbe Cant of Common Pes,
Philadel ine aunty, Helyet Cruet top the Raver’
District or Peemsyleants, ot the Hhiedelphin Coenty
Municiad Coit, {te SAconptalile Forse}
Meishant apiece: fot the Avcepmitle Funinie ate
convenwal a &, srid sabsvits fo Our jurledietion of the
Acoegtalite Fanurss and waikes wy and al! shjectious
dicdon oe veane Should suck piowceding ke
inifinied ip any olier forum, Merchant widves ony Hy
fo oppose any ineiion cx applicatiqay made by
PURCHASE to transfer sunh proceeding ja ae
Acceptable Fonan,

4,7 Survival of Representetton, ate, Ad
tepevgcniations, swananlivs and coecuants beatin shull
sursive {hee exteation od delivery of this Apisetaynl,
areal sual canthuze in tell force yanif al abidigativnss
andes (ix Agreement abst) have beer saldativd fe full
and thir Aprcentend chal! fave meaniuaed.

48, Seecrnbllidy Ina aay of be provisinns in (bis
Agictmess ie famd i: ba bwalld, aiegnl os
Lranfiiecebte bs any reepend, the sadidlty, legality ant
cedioreeabibity af rny cher gioviston ceainined herefiy
aha8 nat in ony way 8 nilecied ur dnpaived

43 Bneier Agerement, Any provision hurref
prohibited by law shell ba tnefieetive nly to the extcal
of awh prohibition without ivalidaning the renisining
nroviviens boreat Fins Agecemmst im Seearitly
Ageceemens Rerelo crobaly the aalie aypecaent
between Merchant ead PURCHASER and sapeneds
ali peioe agisecents and urslerstumtinys relating to the
subjexd matics Kercol’

4.29 JURY FRIAL WAEVERIG TUR PARTIES
HERETO WAIVE TIUAL UY JURY IN ANY
coger Ne ANY SUPP, ACTION OF
PROUREDIMG ON ANY MATTER AGING Ht
CDNNEDTHIN SYFFH OH IN ANY WAY
HELATEN TO TE TRANSACTHONS GP
WHICH THIS AGHEEMENT (S.A PAT USCFH
BNPOLMCEMENT ELRHEGR. THE PARTERS
TRMETYS VCKNOAVLENGE ‘THAT BACH
REALLY. THIS WAIVER KNOWINGLY,
WHLHGLY AND YORUNTARULY AND
WITHOUT BURRESS, SND ONLY AFPER
EXTENSIVE CGMSIOETATION OF THE
* PES WALVRIC WETHE

 

 
 
 
 
 

 

 
  
 

 
  

 

 

 

 

 

   

THE ATLORN RYS,

4.9) CLASS ACTION WAIVER, THE PARTERS
GEMETO WAIVE AMY IOGHT TOLASSERT ANY
CESS AGAINST THR GOPHER PARTY AS A
REPRESENTATIVE OR ALEMEUR EN. ANY
OK EPRESENTATIVE  AGTIOR,
WHERE BUCH WAIVER 18
PHROHBEHTED HY © a _AEAIRST PORGIC
POLICY, £0 THE EXPE SEPHER PARTY 1S
PERSUTTED BY (ur COLATE CHOLAW TO

 

   

    

 

PROCEED UWPPLILS fans it BEPARSENT-

Hpiebscte tation’

Case 1D: 390503349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 143 of 199

DocuSigit Eavalape 12s PFECODFF-0047-4802- 63 20-GIF 025 1A 170

CB Ne a 2UN J Suess Philadedaiis, Perispl yania (9108
ARIE Ut ak Phono? 215-922-2615 Foo OBE 0-15902

“sae weet bes aie

  

ATIVE, ACEION AGAINST THE OTHER, THE
PARTIES BEREOY AGREES THAT: () THE
PREYAILING PARTY SHALE NOY MB
ENTITLED TO RECOVER ATTORNEYS! FEES
Of COSTS ASSOCIATED WTR PURSUING
FUE CLASS OR REVPRESENTATIVE ACTION
(INGOT WITHSTANRING ANY OTHER PROY-
ISfON ON THIS AGREXAENT): AND Q) THE
PARTY WHG INITIATES OF PARTICIPATES
AS A MEMBBR OF TRE CLASS SVILE NOT
SUBMIT A CLAIM ON OTHERWISE PART:
ILIPATE IN ANY RECOVERY SECURED
THROUGH THE CLASS OR REPRESRNT-
ATIVE ACTION,

443 Cranterparts & PredmilesEmall Sipastuers.
Ths dgyerara my be exceated in any cuenber of
ersimarints cock af wivicl shall he decued to be en
aigingl, alt of which lngather shall be deeintd ane and
the ¢eite imeineent. Further, fxsiovle and enad
sipintures shall bo deemed to be originels for aff

 

purposes,
(| oo
pet
LD
Paye {8 Mercitant tatiiate Somme

Case 1: pansoi34ay
Case 2:19-cv-03285-JS Document 10-1

DoeuSign Envowpe i: GFEDERFF-904 74002-0640 -CAPOZS 148 178

‘ 32: AY Syact Piiindaiphin, Pennsylvanin 1166
Xs PLETE Te EME iy Phone: 344-922-2606 aw; BER-305- 9582

CBSGY)»

Sake SPINE PEE

Sellee?Morchaet’s Lequi Nome: HC INCORPORATED DIA HAD INCORPORATED
Physical adgresss 7190 GARLAND MHLSS 812410, COLUMUIA, MIP 21046

FED 10 # (Merchunt}: XX-XXXXXXX
SECURITY AGRERMERT

Security Iaierasl. Vo scours SELLER (MERCIAN TSS pesfunmney obliguiions ip PURCIASRE under the “Canoting Agweman”, SULLIARER CHANT fetchy grinis
lo PURCHASER © securily fisted in (a) af necquuts, chattel pagar, docimnents, cquipinent, ptaceal ietnagibles, Insuunirats, and inctosy, af those tems are definrd f1
Adios 9 of the tivities Commecint Cede Ghe PUCK), nov or Recenter oumed oF otquised hy SELLERIMERCHANY, ond (i) all proceeds, aa that teers Ts defined in

Aniele 9 ofthe UCC ( and b selkkaaively, dis “Cotlameul’y

 

CroskCallateral ‘Te secure MERCHANT’s payment and pee formance obligntions to PURCHASER under dig Seousity Agreemeat fhe “vigseeasent’), MERCHANT herchy
grants PURCHASER n security latgrest in {abe “Additisnnl Colfatera’’}, MERCHANT undoestands that PURCHASER will have a seontty foterest 13 the aferenaid
Additinnal Coligtezol upan exceniinn ofthis Ajucenieat

SELLERIMERCHANT acknowledge and ligree thet any seculiy iaterest granted jo PURCHASER ander any ober ayrceatent betwee SULLERAMIRRCHANT ard
PURCHASER fthe "Cross Collsteral”) will scenre the obligailans hewunder and under the FACYORING Agreement

 

    
 

SULLEIMERCHANT agrees fo cxceute pny docinnents ar take any antinn is cosacetinn aids this Agacment se PURCHASER desma neegsiney tn patient et nmintsin
PURE. 8 Kent quis iby sonuetly huecest inthe Collateral, the Additional Cellateral wad the Creccctiuical, inehalizig tlie oxecuthin af any necdank Gaiind uy cementt

SELLERAAERCHANT kereliy authorizes PURCHASER to file ang Mnaxeing steiemordy doesnal nzedssary by PURCHASER ty potest or ssainiaiis PURCHASTUN < security
Interest, which fnoncing slateraeil may aontdin notification shel SELASHUMERCHANT have prumied a negotive pledge io PURCHASER with tespect ia the Caltsterl, dies
Additianst Collasecal and the Crone Collateral, and that eny svieseqiient Hea or omy bo tetuinusty Antecforing with PURCHASER’: rights, SELITIUMERCHANT aha be
Viable for and PURCHASER mnny chatge ond collect all covis nad anpenses, iteluding hbt nat Hmiied to atomey's fees, which aay. be incurred by PURCHASE in pookectiag,
pesserving and enforeing PURCHASERS security interest und eights.

 

 

Nepative Medge. SELLERMEROUAN TD ngrces not 40 ctenio, bcur, Rssime, OF penn a cadet, direetly vr indhectly, aay Hen ovat wih respect td any of the Collateral, the
Additonal Coflotersl ar the Crens-tolletenal, as applicable,

 

 

Cansent to Eater Premiges apd Asign Lioee, PURCHASER shall fave, the sip} LLU MERCETABT didaali in the pgiment of rand en the fillowing terns, fit
tle vert SELLERAMERCIANT is served with papers fv der aetion against SHLLCRMERCHANT for naspiycal af cent for stanomay eviction, PURCUASHE tay
axcente fy tighis ond tomedies undue the Axsigemient of Laasc, NRLLERMERCHANT alse agices fat PURCHASER umy voter Gade as agreement with
SELLERAMRECHANT landlont Giving PURCGARER the tight: (a) te voter GELLEMUMERCHANT’S presainey ana tg (ake possession uf the Hxades sad cquinsmait ibeesle
for Ihe purpose of proivetliy wad jreverving seme; maul () to ossiga SELLERIMERCHAN TS lenge Us antler sustifed SELLHIUMERCHAN TY capable of apomting
Uustiess caraparnble is SELL ORMMERCHANT ut such promis

   

  
 

      

 

Remedies Upaw any Event of Delaalt, PURCHASER may pamsog any cemtdy availible al low fingliding thasz uvicishic unidge the provisions of the UCL), of dn eqpsaty to
catleet, enfaise, of ealishy oxy obligatibns then owiag, whelies by neselemtinn wf oleae,

tang ubigaed by?
have YiPielvs

Re

 

SEGLERIMERCUANT
OY: KARA DIPHEERG, GYRE

 

faanll

ee

It

pp

Page 19 Aiercheun stink Meschinny bibinds mr

Filed 09/13/19 Page 144 of 199
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 145 of 199

Dowutign Covelype 1b: BFEBOBFF-D0S7 A8C2-9620- Caran Ags

  

c KO BEM A" Sheet Philadelphia, Peansyhausie HOG

POE Tn tase ts Vhone: 214-922-2656 Haus HHE-308-G2

Se aes BTS HEE

PAS CLOSURE FOR CONE

 

{GN Of JUBCMENT
AMHART; KARA DOYETRO

OBLIGE: Compile Business Selitians Croup, bic débls Par Paaslleg

‘The undersigned huve executed, ud/or dy executing, on even dais herewdlh, ane a more of Ihe following instements under awhich the Merchintt is oigaled te
fupay monies to Obligos:

5. Fectaring Ageeernen ducd AUST 7, REE, and

a THE MERCHANT ACKNGWLBDGES AND AGREGS THAT THE ABOVE DOCUMBNTS CONTAIN PROVISIONS UNDE WHICH
ORLIGER MAY ENTER IURGMENT BY CONPLSSION AGAINST FUG MERCHANT REING FULLY AWARE OF RCHANE’S (RGHYS VO BUR
NOTICE: “AND A TBARING GN THE VALIOITY OF ANY JUDGMENT OR OTHER CLAIMS THAL MAY BU ASSERTED AGAINS HE MERCHANT BY
OBLIGRE THURRUNDER HREORR PUDSMENT iS ENTE YHE UNDERSIGNED HEREEY FREELY, KNOWINGLY, ARO INTELLIGENTLY WALES
THESE JUGHTS AND EXPRESSLY AGRIUS AND CONSTANTS TO GLIGER'S ERTERING JUDOMENT AGAINST THE MERCHANT BY CONFRESION
PURSUANT 0D THE TERMS THEREOR. :

  
  

 
     
    
 

    

 

B. THE UNDEHSIGHED ALSO ACKNOWLEDGUS AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN PROVISIONA UNDER

WHICH OBLIGRE MAY, APTR ENTRY GF IUOGMENT AND WITHOUT RITHER NOTICE OR A BARING, FORECLOSE UPON, ATTACH, LEYY, 08%

OTASWISH SEIZE PROPERTY OR PROCERD AGAINST THE INTER LSTS OF FH MORCHAN'T IN PROPERTY (MEALOR FSRSONAL) IN FULL Olt PARTIAL

FAYMENT OR SATISUACTION OF THE JUDUMEST DI JUDGME BRING BULLY AWARE OF THLE MERCHANT'S RIGHTS AFTER JUDGMENT 16

eee qt ONCLUDING THE ONT To MOVE TO OPEN O STRIKE THE UDGMENT DL LSCMINTS), “FH UERSIGNRD HEGHEY PREGLY,

KNOWINGLY ANT ITHLLIGENTLY WATYES TLRS RIGHTS ART EXPRESSLY AGREES ANT ODMSERTS TO OALIGRE'S TAKING BUCH ACTIONS AS
MAY AE PHRMITTHD UNDER APPLICAMLAE STATE AND FEDERAL LAW YAFHOUT PRIOR ROWED 1G THE MERCHANT.

     
 

   
  

   

a. ‘The Merchant hereby cectifins thut the Guanetal acesinmodations Sein peovided by fhe Okhgce are for n business pumpase, ati not foe personal, unily
ag household ure,
iG ‘The statements nde jn Dus Diselasure for Conlession of Judgment are made sable! te the pennies of 8 PACS.A, § 4204 relating te uosworn

fotatGication iy awhurkies

 

2UDMOIBEAP OE ee

som plagihigded byt
bara Pietro

    

SSH 180 40 148%

v

Baye 1 10 Adevefeaett luitiads Alesedang latiais

 

8 LD: 18080) 349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 146 of 199

Docedign Eavelsne WD: GFEBSOE P-804 2-450 2-4620-CaF B25 AMITS

 

CR» ist a . ;
226 A Sieet Mailadelpiin, Bennsylyonin 19106 E
re Ag ut a ™ ayet x Hane: 245-922-3446 Fax: R8-J05- 7562 i

 

reef P

GUARANTY

  

Peesenat Gariranily af Peeletarense, The widersigned Gunenninr{s) hereby guarautnes is PURCHASER, SELLESAMURCHANT 'S peefinnsase eof allel the repeezentalions,
and wartaatios pads by HELLEIUALY CHAMT in tids Agresnemt and the. Bacioring Agresorenl, 08 cach agieement mite be lengued, aninnded, extended sv edhersise ;
ined fied (he petted UStigatives) Goaramen's oldigations are dee at tie Gime af any bseeeb by bleechant of any tepacsentation or weranly, of covenant mace by

Merchant in this Agcenincut and ihe Merchant Agrec#nest

 

 

fe
he

   

 

Guarantor Walverx an ihe cocnt Gat SELLER/MERCHANT vieiides |

 

i
sepresealesings sid wardniles ander the FACTORING AGREEMENT, PURCHASER diny i

   
 

 

enfesee Hs Fights under Gos Agrevarnd witkual first seckhig to obtnia pymont fiom Mérebnal, airy inher guarantor, 2 shy Collateral, Aitditianal Cellitern) of Cesss-
Calintend PURCHASER may hokd parvaiat (o Sis Agreratont at any other guataaly.

   

 
 
  
 
 

PLR AS
nudified af (

not Baws fo natify & of uny af the follwing events nad O jor wll riot Le veleated fem fy abdinatices wider this Apzeeeseat Hf 11 in nt
(AASUAARECH AW ES vielatios af the mpreentatiins ind varraaties oie CAC TORING AGIURBMENT te tig rete, Eason at aches nindification
af fit BAC SHUNG AGRIEMENT. fe adblilies, PURCHA ine fake may of fie ioilowing selina’ without felvasing Guacasar trom dey al” fa ahfigstina’s wader this
Agtecmcat > G} (trey, oxiend ov alhenwise medify the FA TORING AGRERMENY of SELLEWUMERCHANT'S ofhee ubligaions te PURCUASER: eo feduase
AERCHAN TE Tron: fs nbiligations io PURCHASER, Aili sell, retcoss, ibapait, waive ac othenvise exec upon any eotaterol sreaning Ms Guienndes 3 CBigations
and Ge} frechace ont any collateral arcsuing le Gaaantend Ubhgatians nr nag wiley pumrastes of the Guarraterd Oblgutigns Jn a ieawids thot danpales 06 tides the
right of Lineranter le ablain foranhsirseeteat fer payiseat ander ihls Agreement. Until ol] obligations ore falfillec under fhe PACTORIGG AGKREMUENE nad
SELLEISMERCHANT'S other obligations io PURCHASRIG under the FACTORING AGREEMENT acd this Agreement are paid in Ral, Guaruiter shall not seck
newt Gom Meashmed or any other yuacanter for avy amowats poid by d undue this Agrecaient, Guisardot pemncacnily waives und shudl eat seck to exccease ony uf
the flowing aphle tal it may have agelnt SUMERCTANT, ony alter guideantin, arung eothifead provided by SELLEIUMERCHART or any other gatranor, tht
any anioauts pidid by U1 Gr gets pertonnged by &, wonder this Aureenient: (i sudrngation (ii) vefinlinretrincent; (18) pet Su iste; div} fdignuiTiontion; at {ey} epainisclas inthe
evext isa PUBCHASER ones reuneuny agent paid hy SULLBIUMERCHANT af any othe: posramer of the Guseaaiend Obtigaions boosts thet petzan tas becaine
plcy Stele ot any eiodiar hey, Gisteitdi"s obligentions ve
NOPWITHNTAMDING ANYTHING TO THE CONTRARY EN © CyOWING. AGREEMENT, SHE GUARANT SSIDN Of FUDGMENT. THE
SECURITY AGREEMENT, OR ANY OTHE POCUMENTS EXECUTED BY GUAHAN TON IN C ONNECTION W THs ADVANCE GF FUNDS TQ SELLER,
ALL PARTIES ACKNOWLUE VAT HECOURSE TO THE GUARARTOR AND THH GUARANTOR'S ASSETS If PHKMITIED ONLY FOR BREACHES ae
THE REPRESENTATIONS AND WARRANTIES MADE WY THE SALLE IN THE FACTORING AGRKEMENT,

 

     

   
  

   

 

   

     

   

 

sbhject isu proceeding under the United States

 

 

aan Ag cement shall inefade dai apiwent
ae F

    

       

   

GUARANTOR ACKNOWLENCEMENT. Gieraalor acknowledges thot (0) be/She uaderstamls the serloozaos of the aravishins of tats Agreement: GH) He/she
jens trad ¥ Self opporiuslty (9 cansolt wiih costal af hlsftier cholyay aod (Hip eShe has ronsalled sith counse) of Ma choice or facade chicd net lo gyal Minseifberself
afthet oppostually.

SOINY AND SEVERAG LIASTLIPY fis abstigations heroes: of the persons of valies vonshlaling Guarastor ander this Ayicaeet ate Jone and severnt,

~Resusioned yy
[ ba DiPidies

Ryapecnenear”

 

      

po TEBE EB AE oh Hy
Lave. bifid Ve

i patel

    

SN2 1RO-CH-S4 BI

CORBRETIONS AND INFORMATION aE YY £ORTH IN THE OMRECHANT AGREEMENT, ENCLAIOING THE OV ERME ABD
ED IN AMIY MADE A PARY OF THIS SECURITY AGH ERENT AQD GUARANTY,

 

TUE PCUMS, DEFINITIONS
CONDITIONS, ARE HEGR8Y INGORPOGRAT

 

NED IN-THIS SECURUPY AGREEMENT ANB GUATANTY, SHALL BAVIE THE MEANING SIF FORTIE IR TIN
LUNG TRE TERMS ANT CONDITIONS,

CAPTTALIALE TRRMS NOT t
MERCHANT AGRE 2 ENE

 
   

 

Pagel DD Bervehene Bitals iechant neiteds

Case Uk

 
f
5
4
'

 

 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 147 of 199

inn Enytione + GPEBDSBEF 9947-4462 BZO-COP QRS LADT7S

Sroitag te te tats Phones 235-922-2014 Bay: 888 WUS- 2862
SRP E Ree

Cc iy G ys, 42 M3 Street Philadalphin, Peansphrania }ONG
ae

AUTHOWMEATION AGHEEMENT FOR DIRECT URPOSTS [ACH CREDIT) AND DARECT PAYMENTS (ACH DEHITS)

"This Authorization Agreement for Gireat Depash (ACK! Credit} and Dizoct Peyments (AGH Deblisy is pat of fond incorpestied by referees info) Ihe FACTORING
AGRREMENT. You should keep this jnipoctantt fegnd document for your records

  

PISRLNES YOOP AUSINESS CASH ADVANCE PROCHEDS: iy sipniny below, Selie/Merahani authorizes FURDRASER fo dishiese the Cosh Adwimce Fracceds
joss the aresun! of any applicable feo upon aparavad hy initiating en ACHE credit lo the chocking weequat Indicated bebow (or a substliute. cheekdng secesayl Seine tvizs chian
loter Mlevtifies and is acuaptahle to PURCHASER) (hereiiidfer referred te oa thu: “Designated Chceking Accuudt™) in the distsesnt aragiint set fouk in the seouatinnying
dosntnerts, Tha nuilorization is fy remade in fill force ond effect untd MIRCHASER bas teecived writen notification Gan Sellerterchant of its teaainadan fa such thee
nad {a suck prauner ana afford PURCHASER and Merchant's depusitngy bank p toeconnble opporluany wast oa 1

AUTOMATIC BAYMENT PLAN Eneaflinet i PURCHANER 's Auleantis Payment Men is reqaired far agipeayal. Ay swing below, Soliee/Mcrehant agices ta envlf ta
the Automtic Poyatent Plan nad guioriacs PURCHASE to collect payments seaprited tinder The Lomig af SefledMerchant Apiremant by inifintiog ACH debi eideies to fe
Designated Checking Account in the smuunts iad on the dotes provided in the payment schedule set forth ia Re necompanying SetldeiMorchand Ayeement ScllevMershans
anvarizes PURCHASER tn incféase the amount af any scheduled ACH Uctrt crlry of asvess invdtigle ACH debits for thy umount of ony previously echedaled payment(s}
that wus not osid es provided jn the payment seludide and any vapaid Fees, This uethorizetion 3s We reine in full Corce and affect unl PURCHASER has ceived paler
nettherion from Seller Mucokut of ite lepnination in such shag and de vuek mienned as tu efford PURCHASER and Selied Merchant's denosiinry baek i reasouakie
opportunity fo act on IL PURCHASER inay nispend o7 termimae Sctleréferchant’s crrallmens in ihe Attuutiv Payment Plan immediately if Selier/Plerchont fz to keep
SollesMMershost's designated checking accmais i good standing ur beet mre insublisignt finels in Merekaid's checking account to process any payment

If SeiledMerchant rexnkes the mithorization of PURCHASER suspards ot icumlunles Setler/Morchients evaplioient i the Avtonstic Payyneait Phns, Sclieeiverchist ait
wil be respansinte for asking linmely payinents pusuaat to the chemntive pnymienl metliads described in ihe Sellea/Mershaat Agicement,

HUSINESS PIRFCISE ACCOUNT: By sigaig kolnw, Sellerfyrehaut shests at Bee Designated Checking Acentst vite asteblivbed for business prupases aiid nal piimerdy
for pornanat, Randy a: household guposes.

ACCOUNT CHAMGRS: Sellerstdere lint agrees io tenlty PURCIIASER pranigaly Uf there ore may chores in the arenuind wed sauting aynthors of the Desipnated Caching
Account

MISCELLANBOUM: PURCHASEIL is ant ceaponsihle for any Ges charged hy Seller Merctant's bowk wx dar eesult of qvedils or debits initiated unde dis agreenmnt, “The
ariginatinn af AGHiesatigaldtwte Merchant's account mast capphy wil dy provinoss af Lis, fav

kare Ditidlyo (8/7 f08 LS

Pate:

  
 
 

 

Signals |,

 

Henk faomes

 

inp Gigesbar,

 

 

Agetie: Misuhse

    

(easiness Maceo Agcauess

Addeass an Acoount:

 

 

 

Sedfesebterehant Phere Bo nna 8 A Neeotiges
Hawt pc Basebtannd by: oan
« | baa iPilve

Rigeabye wee He cence

     

VETER nn

Vike . vgn nemmminnie few ot
poe
A
LU
Haye UE Agervhent initia: Ae dntnr faltiage mm,

 

bd 190591349
Case 2:19-cv-03285-JS Document 10-1

DoruSlon Envelope i: GPEUABEE-2OS7-48C2-G820 CUP ORS LAB I79

  

rs 2
eosBEt 3 Te hee Sb
Sie FEDRY Bde

BANK ACCOUNT DISCLOSURE AFFIBA VIF

Filed 09/13/19 Page 148 of 199

‘ 24N S* Sereol Hhiadedpliio, Pennsylvania 19104
Phone: 245-977-2676

Fam; 828-305-2562

Fur the purpose of abstutning the Business Cush Adganco evidence ly the Merchant Agrecment of this senie date herewith Ghe “Pusiness Cash Advance’) fam Counpicie
Puy | p

Rusiness Solullans Group, hee, the smdemigned SelidAterehant techy makes the fallowing dalestent under penally of jaw:

PLEASE SIGN UPTON ONE. OH TNO
OE CLS, | DISC] OSUILE AND ALITUONIZA ION FOR AIITIONAL ACCOUNTS:

‘The Hefleshlesshonl hereby deolnres thes in adslition 1 the dasignauid for ACH debit, Hie Scllar/tAcichant wisn has the Inllowing additional scepmnt{s) which he aviharizcs

Ne ig Wat ip the sycnl we are unable ty debit frome the deyiymaicd account:

Hank None

Name on Accotid

Acesund Nuaibes

Routing Nurber

Red 10 mamber associated wilt thx wecount

Nanie wsencisted with Hus account

Phone miamnber of perang whase namic iy ausnolaicd sith ihis pecaged

Bank Nae

Hate a Account

Aceauit Nisubre

Repting Number

Fed 1D pumber assailed wih this account

Reune aapoctated with ties ucecant

Phons number af peyson whose sane iy asseciated with this account

Beak Naa

Norma on Account

Abeotit Number

Rautiag Huaiher

Pood 11) rastmber accnciaial wiih dis neemuant

Ranie weaiati leat wish hin negratat

Phovic aantber of person whage meare fe agsouimed sah IMs wecoust

Bank Nude
Riarae an Actenint
Acton Number
Rauting Nuniber
Fed 1 manber mssncistes with ditt accourit
Namie atgocksted with hig eeoreat

Phone aambee af pergnis whose a
+ Caltach sdditionsd piges mays

 

 

pausitlaied with Chis account!
fgnsd By?

figeianed
lore Difirs AAP P2018 224

    

   
     

‘ sRinatens prom Baxedefnn by:
NeflenMerchan: Saku penneority yn Bared ne
bars, LARUye Li 34:04 pw pay
Sellcy/Merahant Sijpunice . wa, Delied os oe
AO yee BPR EREA CME EAR ceeeebeein aiid

OPTION 2 « Ry siguing helaw, Qe merchant aweord, uniler seanlty of ie, shat be dos an ieeounty GF any Jnnding Insh iol th aaldijion in the ane provided fir A

   

 

 

Sethco eee hand SBOE mcmeneraemereraneemnmeregen DUE
Seitesticre hat SME ccs. cence omemenrnaceeenge MEE semen van
Page £4 Aferedastt Jattials _ Adtesthang feitials

Case 1: 190801344
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 149 of 199

Decudign Bnveloge 10: BFEGRBFE-BG47-4 00 2-9OZO-CAFGRSTASS79

, AEN
C 3 SG s § 22.8 I? Sircel Phifsdelplon, Peanaylenitin 19106
fg waits Plume: 215-972-2636 Hex: SHB-4OS 7862
aaah ftir ae

AUTHORIZATION TO RESIDE ACH DESITING FOUM

NAME OF SELLERAMERCHANT:

 

PAPC ATION (To bs filed oc by Iho custenar}

Tainborize Company {as shoavi chove) lo recums electronically dehiting iy hack account ag delaticd below, inchiding a non-sulicien Amd te i applicable, uatl dhe doby
te Sha comoany is paid in 1H.

Yur Mane an Aceounit

pve MOREA Eo can

Account ih

 

 

Asempt Syne (stlectane: Checking = Savings CY

cunt Cf Coasaner Aceuent =O Husliess Accuunt ")
Ageauint fo

 

Payiucot unwant? Nudes of Pagsnenta:

Date of nest puymedt Frequeney of pigtiontss

 

tT undesatarid tit f say cancel this guiblarizetion by eantneling the ganspieay ot least five (A) hughtess days paloy ta tie payment due dite, £ uaher nadecdund Hat eqicoliag

any ACH atilgorlaations tax nod ccleve me of the respnceibility nf payiig my excount in hill, and that 11 cancel or avake this aushorlemion before tlig debi i& paid in Rai,
die Counpany nay take eddisiennl selon including Segal actions ty gocare the dcbt

 

~o Hasithanes hye
hava DiPietro poo, 8/7/2018 3234104 PH POT
own aad

Ueustarane diya alinn

 

 

Gustusiues Binicd Mart:

 

 

Cuan soniact Telephone % senna

Stapianies siggabest:

 

Cnatener Prigicd None,

  

Cusismer cosinct Telephone A

poe
;
|

aogic 184 Aferehsini inidols . Adereksint intinds

Case i: pyobpi ag
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 150 of 199

GaeuSign Envalopa iD: OF ESSBFF-0947-4002-062D-COP 0251 ABT7S

Pokirg 4b de AEA P) SBE S-P22-264 Foxe 45)
EW ey Phuone: 215-922-2694 Fox: 848-305-7568

CR a G Yy 22.N J” Steeel Pradelphis, Pennsylvania HASH

Dear Chant,
"‘Dhank yoo for xevendag dls offer eum Conipicte Qustaess Sobutions Group Boye Bar Funding, We tok Forward ta being your feotering partner for o¥ Long bs yost Aece
Dally ACH Pragaam:

Compivie Dasiness Solutinns Group will require viewing, access io your hank ascannt paar fo Tending as par of ave andenasiliay process, as well as ducing fie time you
have a hidance with war corsay.

Plense be aszuied that we caredblly safeganit your cantidential information god only essentil tag fevel personnel whi have access 10 it
Pasa fil on the fons bolas with the aluemstion aceessary lo access your account.
‘tle suze fo indieme onpfiad or lower case lesttus.

NAMB OF SANK:

 

BANK PORTAL WEBSITE:

 

USERNAME:

 

 

 

PASS WOLD,

 

SECURITY QUESTION/JANSIWER Bo.

 

SECURITY QUESTIONIANS WEN 2:

 

SECURITY HONIAMS WIE

ANY OTTER INVDRIGAION NECESSARY TO ACESS VOU ACCOUNTS:

 

(up

i
Page bis Merchant Auiints Mepehany tuitighs

Case 1D: 190501349
Case 2:19-cv-03285-JS Document 10-1

DocuSign Envelopo 1: OFLSABFF-9947-4802-0620- C0251 Ad 178

 

Mershiant Sypuduce:

Merchant Shuvsure:

 

FEN YY Steel Piladciphia, Poangylvants (S16
Phone: 215-922-2036 Fax: 888-305-7582
APPENDIX As FEE VER SPIGRCPUHEE
Drigianiion Fea: $4,580,009 cover underwriting and relaicd expenses
ACH Program Pre > £2,000,00—'The ACH progsamn 18 laligr nlersive and is nolan nudomaied seacess, ieqaaing us to charge this fea to cover selaicel casts,
INSY Fee - $95.00 (ene) - Lips to FOUR TIMES ONLY beture a defaull is dectarctl,
Rejected ACH - $100.00 ~ Ha merchont dircels the brink fo vejest out debit ACTS
Rank Change Bee - $60.00 ia merchant eequizes a change af account to be deblied requiting us to adjuss ove systesa,

Blocked Account - $280,00— fifa meehem hocks CASG's ACH debit of tis Account, baunecy rare thin 4 debits of the Accounl of simulnncousty uses multiple
bank accounts oF credif-cud procossurs to pideess ils reculpts;

Hiefaull foo - $500.00 defaul feo ~ IPs aserchant chengos bank accounts of swlicles fo another cred?? card processor willuel COSGs consent, oF cunmnils snoller
defrisl pnesuaal 10 the Agreement,

dtd Hany Jmannediny Fes ~ 54,000.09 depach loward reaconshle related expense incuned by PUMCHASER TP INIICHASER tecclves a cattumarigatiun fase 6
Jal patty debl isheffieoegoiisior endily or talivilaal wich hav heen retuined hy Mecchutnd aad which erudeets PURCHASER an Marchanl’s behalf secking in redinget
dontubleatian Gelked to Ite abligations soritatied in this Agrenainen) ta teed (Almsthvar aad syay from Mecotuat This Ike shail be nigd 20 coyeie Hurdiager’s
rensopable expenses inzeteising cninsel or other parties dohardle this additional elmiistealan cequiced by tbe scterding of the intermediny Ly PURCHASED Any
partion of the fee thal 2 sot aged by PURCHASER for this purpors whos} be retuned fo Merchant af the conchivion of this Factoring Agretmient or related legal
wetion.

 

Colleetinns Uxpense — la the evant af defuuls, Seller / Merebani shall be feapenstble for ub reasonniis ensts af eoficetions, including, wal aot Havited ta, conse! feey,
filing fees anal any offer Tees which may he iucurted,

Miscellicogs Gerviex Pees ~ Mocehuoyt shall pay certain fees for sevice icluted fy the originttion wad maintenance of orevitisis, Rack Merchant shall iceaive dieit
foadinn clecisanically to their desiuinted bank scoount and will be tharged SHRM fac a Ped Was. ‘Phe eure claaye fer luv undewaiting, UCC, ACH Bagem
and originiiag ofeach Mershant will Go prid Gons the Tealed anvount. Mepcliad will be changed $105.4) fae every additional changs wf Greir opceating bank aecaal
ance Hey are aélive With CSG . Adifitional copies of pring monthly sistententy sell ineut 4 Tee OF $50.80 coth,

  
  

Risk Assesomient Poo « $2,060.00

LUG Pon 92,000.08
Pelatignwl ei
bara ifiuve

CIAYABOMIGEAD ace. 0. NS

  
  

vooean Hage Bisa il Bey

bat Be {

Difides

Nuss
oomnee Ss PE PES

   

CRS GEL AE apreenions

OR
ei)

Ales chonit iattiags Mer edseiss? Maytiede seme

Case [Ds 19050) 349

Filed 09/13/19 Page 151 of 199
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 152 of 199

DoouSign Envelope 1D: 6F EQOBFF-D847-48C2-D82D-C3F 025 1ABITS

4

hoe ar
CBSG >» 22.01 3" suyeet Philadelphia, Peaniytyunin 19106
SAELTN HORS Phone: 215-922-2035 Pox: 886-305-7502

MANDATORY JOINT APFIDAVIT Of CONFESSION OF JUDGEMENT

INSTRUCTIONS:
SIN AND NOTARIZE THIS SECTION Of THE AGREEMENT, SEND THE ORIGINAL. COPY TO:

PAR FUNDING
22,8 B®? STRRET
PHILADELPHIA, PA 19106

C/O UNDERWRITING

 

Paye p67 Merclauif pililals 0... Aferetiani dutitats

Case ID: 190501349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 153 of 199

DoguSign Envelope ID: BFE OBBEF-O042-40C2-0620-CF O25 1ABI7E

SPL Te te vides Phene: 218-922-2615 Prost SHB 308-7962

“dee Unitas Hea P

ro or ‘,
(! 8 ‘ Gj 22. NY Streal Phitadelphis, Pepusytvadin 19506

 

“NEW YORK UNITY FACTOR, LLC Index No,

Plaintiff, ARPIDAVIT OF
CONTESSION OF JUDGMENT
-agairist-

RMC INCORPORATED D/B/A
HMC INCORPORATED and
KARA DIPIETRO,

 

efendant{s)
STATE OF )

COUNTY OF
KARA. DIPIETRO, being duly sworn, déposes and says:
l, Lam a principal, owner, and an officer of HMC INCORPORATED D/B/A HMC
INCORPORATED (Merchant Defendant”), a CORPORATION located ul 7198 OAKLAND MILLS RD #10,

COLUMBIA, MD 21046, in the County of _» and as such, {have the authority to act on behalf of

Merchont Defendant,
2 Treside at 1836 LANDRAKE RD, TOWSON, MD 21204, in the Coumty of

3 1, individually, and on behalf of Merchant Defendant consent to the jurisdiction of this Court

4, Merchant Defendant hereby confesses judgment and authorizes entry of judgment in [avar of
Plaimiff and agains! Defendants in the Federal Distniet Court for the , Court of Common Jurisdiction for
dhe County of __. in the State of . ____ the sum of $1,260,000.00 fess any payments timely

made pursuant to the scoured Merchant Agreement dated AUGUST 7, 2018, plus iegal fees fo Plaintiff calculated
al ten percent (16%) of the total of the aforesald sums, costs, expenses and disbursements and interest at the rale of
5% per annum from the date of default, or the highust amount alowed by law, whichever ts greater. Such amount
alinll be set forth in an affidavit lo be executed by Pluinlifforan affirmation by Plaintiff's altomey, which shall be

< . . . 1 . er ee on
attached fereto at the Hnte of entry of this Affidavit of Coalession of Judgment. an
Pugs (UR Morelia filticix om, Shorehaad nfiiits Lo

Case TE 199901349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 154 of 199

DacuSiga Cnvolopa i: 6FEBBEFF-i04 7-4802-G62 B-CaFOZHABTIO

ee
CBSE ‘ 22 8H? Sueci Pudadelphis, Pennsylvania 19106
aS Bone: 115-922-2636 Fox: 468-308-7562

a hese ig B
S. In addition, } hereby confess judgment, individually and personally, jointly and severely, and
authorize entry of judament In favor of Plaintiff and apainst myself in the Federal District Court for the

Court of Common Surisdiction for the County of _. is the State of

____pagainst me personally in the sum of $1,260,000,00 loss any payments timely made pursuant fo the
Merchant Agreement dated AUGUST 7, 2018, plus legal fees ta PiniutlT caloulated at ten percent (10%) of the total
af the aforesaid sums, costs, expenses and disbursements and interest at the rate of 9% per annum from the date of
default, or the highest rate allowed by law, whichever ts greater, Such aniount shall be set forth in an affidayil to be
excouted by Plaintiffor an affirmation by Plaintiff's attorney, which shall be attached hereto at the time of entry of
this Confession of Judgment.

6. This confession of judgment is Tor a debt duc to Plaintiff arising from Defendants’ failure to
pay to Plainti{f, Merchant Defendants accounts-reccivabie, which were purchased by Plaingiff pursuant to the
secured Merchant Agreement dated AUGUST 7, 2018, and for Defendants’ breach of the secured Marchant
Agresment, plus agreed-upon interest, veasonable attorneys’ feus, costs and disbursements, as agreed-upon by
Marchant Defendaut and myself under the secured Merchant Agrcoment, dated AUGUST 7, 2014, of which

supporting dovuments include a Personal Guarantee and 4 UCC-| financing slalement(s).

7. Merchant Defendant and | hereby agree that the execution and delivery of this Affidavit of
Confession of Judgment and any entry of judgment thereon shall be without prejudice to any and all rights af
Plaintiff, who reserves all af its rights and remedies against Defendants.

g, If for any reagon enty of judgment in the above specified amount ar execution on the sume is outside
the jwisdiction of this Court, Merchant Defendant and 1 hereby consent to the persona: jurisdiction, enizy of
judgment, und exceution thereon in any State or Federal Court of the United Stales of Ameriva.

a L have been authorized by Merchant Defendant to sign this Affidavit of Confession of

_ day of

 

Jusiyinent on thos

  

Pegie | 39 Merchant fitiuis Mes thease faisteit:

Case 1D: 1 90Si1 449
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 155 of 199

RocuSign Envalopa }O: 6FEROBEF-9R47-4HC2-S820- CaP 02H AG ITE

SEO

_A 229 3" Svect Philadelphia, Pennsylvonin 19166
LS Fy ay spat a Pronet 245-922-2636 Pox: BRAIOS-7562
veer gills wel estegreay

By:
KARA OIPIFTRO, individually, and on behalf of HMC
INCORPORATED D/B/A HMC INCORPORATED

 

Sworn to before me this

____, day of 4, 2018.
Notary Pablo
os
;
| ED
Rayer (20 Morvehant battids . Afecetiant initin le \

 

Case UD: 190s5ai34u
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 156 of 199

Decutign Envelope Kx BFEQOBEP-094 7 4862 W20-C3FAZ5IAGF

22 N 3 Sucet Philsdelphin, Ponsylvanin 9704
Phone: 215-922-2636 Fan) 888-305-7582

 

ah
pe HAMS BEY

AUGUST 7, 2048
Aftn: Court Orders & Levies Dept. .

 
  

 

Re: PORATED, ef al.
{of the Stale of New York, Richmond County index No.
inf mition Sebpouny nnd Resiraluine Notice + JUL BASE
Camplet nlutions Group, inc, d/bfa Par Funding ¢'Fander™), Plaitif@ludement

 
 

 

Creditoc, and KE & CIRARA") and HMC INCORPORATED (SHMC INCORPORATED,
Defends snisludgment Debiors (eafleetively, “the Parties”), hereby authorize

/N.A, and/or related entities (collectively, NAS Lia release
CB oe sad tthe “Relsase Amount”) from the finds currently held in reserve per the Information
Subpocna with Restraining: Notice (MISARN?Y), payable as follows:

 

Via cheek Via wire fo:

 

 

4 ;
os ceo

 

 

 

 

 

HMC INCORPORATED and KARA agree to indemnify and hold harmless
JNLA, and its officers, dircetors, agents and employees from and against clanns, damages,
losses and expenses, Including bul nat limited to allarheys' lees, arising out of or resulting from this release
and/or the IS/RN, Upon iender.of the Release Amount, Funder consents to the Immediate RELEASE of the
yemainder and/or accountts) being beld on reserve lo HMC. INCORPORATED, KARA, and/or itsAelr
principals, agents, heirs and assigns,

10. AGREBD AND ACCEPTED:

 

 

  

 

By: weno te nnn nnn
koa (Name) man M. Vale, Esq,
Ownesih iMunaperA pont =“ (tite) Attorney Jor PlaintifiJudgmuent

  

individually, and on behalf of (WG
INCO ORPORATED

Sante ay

 

Coury ef

Page | 2} Atwechene fattiols

Creditor, NEW YORK UNITY
FACTOR ELC and

Complete Business Solutions Group, lnc.
205 Arch Stree: — 2" Floar
Philadelphia, PA 19196

(245) (3h

omnes ENG

ke
_ Aleschans feineds

Case 1]): p9asaiqag
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 157 of 199

ri

Exhibit 2

 
19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 158 of 199

Case 2

Szst-oreto.r}

NOU GELYMOdNO ONDA GIO Ld
BeOhed

OU LBC “Y VEE

vEL'SLS$

S18'6r9$

BSS 1858, oeges

oer tess

BEE'SRED

GEC PLES

“OULBIdIO f DH
WOYS SUVTION NOMI BES
WSA0 SYOLXS OLONILdU NALLY SHBSM
WHSAAS LXSN AHL UNSdS NSHL L¥sdG
¥ Q3LvolNs yd OS8S HOM LY LNiOd BHL

FOV DIM SLNAVIAVd BOLOVd f JONVAGY HSV2 HOTHM NI HLNOW

ZESSOSS

5EL66SS

£82'SP9S Ht6'

EOLEBLS

SSeTSBS

e12'e96S
Ze DEES:

TICESO'TS

SSP TEV Ts

6102 AVIA - 8107 ROEVIN
AYOZSIH LNSIAIAVd INH

*

1598

Ova LERS

LIS ESS5

vIs'EtZS

ees tea y OVE TS ezUenr' ts

Soe PST LS

BEE'IST IS E9NSSC'TS

 

 

SOWA UVC INAWAVE

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 159 of 199

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Dally Payment

 

 

 

 

 

 

 

 

 

 

 

 

HMC incarporated Daily Payrnent History
2/2018 - 5/2019

 

 

 

 

 

 

 

 

 

 

 

 

80.008
75,000
70,009
65,000
E089
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 160 of 199

Exhibit 3
19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 161 of 199

Case 2

 

 

 

 

         

 

 

 

 

 

aye

 

 

se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ezgi-oretaty) oo'esz'229'8 $f Sz Gsz Ees'oL. $
NO? GILYEORNOINOWHGON ITI" Ooze rs! «S| LES a6y', =F [BLOZ/C/OL 3 LIQiHX3
QUE -v viene zresgistre $porrzzcag'zz  $| ovess‘a0sz sf opood'ose’s $ latozetZ. | C LIBIHXA
ofeez'yar S| bVetsiasr's s leLocerot BALUSIHXS | [oo'sze eee $| omoos'sez's $ jsiozeez 2 LIBIHXa
“OO'ee2'eos'e  $ | oo ooo'oza's S: fetozel et OUSIHXS oo00s*26 $ |eLozyers § LIBIHXa
oo'sze'eg'z S| ogoOs sets S foroziewe. <P OLIGINXS | POCGiPZiS'l | piegsOel') $ [BLozipzie ¥ LIGIHX
a oo'ous'Z6.  S fatogeIs hg LBIHXS Givd OWH azaNna 9Sa3 aLvd Snivis
cose zie'l $| pessoas). jeLoziezs VIGIHXS | | ze sor'oea'sl 6) sxrrr'zes'zt. $
g2'gge'ses'L | is zae'ses's = $ |aLOZZ/Ll did gisga'sas') S| ES ZREGES TS [BtozLt aivd
YI PLL IDVUBAY eoooo'oe — $ | o0'0N0'SEL $ foLoz/S1/04 Old ovoso'ozs S|} op oon'ses S$ [sroz/stat aid
%h0' 8544 veaLO'CLy'EZ $ | | B6'OrE'sor's $j co'ooo'oss —_—$ | 00'000'06r $ jaLozize dived ‘O0000'GtS.- $ | Od ODOURS jelozitzie alvd
308459 PT 669994 $ fer-Aew eo L0e'eso'l $ | doDo0'DSe $ [eLOTLI9 “lv EO 20e S80} $ | OG'oad'nga. S$ jaLoz/ire iV
Hae ble t°9v6'T09 Sierady | foreso'zvs $j oo'zis’oaz $ }es0z/2 E12 dive ovescers. $ | ON'zit oss S peLoeziL -ivd
WSL BSE 96° 286 €S8 $ [eisew oo'sze'eos = $ | OO'DNN'ZaE $ [aL0e/6ML ave O0'S76'S0S. S| OO'OOO'eEE  S |BEOT/ELiE divd
MOLOLO1 OO'ELL g08') TE ELT OPT $ jeiaas GL SEO ES S$) ZoSER'sElt — $ jal Ozyt/9 aivd GEQEO' FESS S| ZeSee set hs soe ELS divd
YlzOSE Oo'6ie 860" O2°868'ETE $ jetuer | | avyzz'ver't s|ezeuz‘tiz't — $ jeiodiiie dvd QP PET PSS) S| TLELE LIZ ES eboesitia aid
EL OSL go 001 cLe'2 BEORO'OLE $ jetsea Garge'0lg —$ | OO se'9zs $ [gL0zrL/9 aid OR pRE OLS — S$; OO LSs'eTS Ss jeLozUS avd
WIE OLY OO LiO'cee's TeSTz'STE $ Jgiaon. | | es azs'eze'l $| ve'ze'zar $ [eLozrer9 aivd ee Zes'aze' tS Pee zee ey S$ BROS aid
Ze E901 Z29°ST6'B6T S|ptwo | | eoezs'zes 3] arsie'ets $ |pbozilers aivd Borezs's65. S$ | ObSLe'alS’ -S [eEogrLeys avd
%Lt'86) ‘OO RLE vee |B] | OL ECC bby $ jerdas | | sezos'eos 4 | on'ose'gey $ jeLoziguis alvd sezgs'ags S| OO‘O9S Sey.” $ [SLaZets Olvd
%GS"LBt ogeosezss $| | 6 80z'S68 S |arény es'oes'e98 = $ | OO'NSO'ZS2 $ [aLoziZ L/S ave asOls'ese- $j OG'eSO'zZSs - S |etOzZssS divd
%OF'S0Z OGRE SHES S| | PeZOT'LET'T $ jeniar ziegpze9 §§©— $ | ao'aee' 28S $ fLOZLIg aivd cheese 99 S| SOE Las $ [BEOZILIS dived
Key See agpesecs2 $| | 65987'0S2 § Jarune gigiesse  $| psLey'sez $ |aLozszir avd aLsizese. el veleg’eaz S$ eLozseiy avd
"SS PLz9 givsetelr $| | 6670922 S$ jarhen sesat‘coe | oo zea's¥Z $ feLozielie aid yeGGL COE. S| CORES LEZ S |BLOZAL le divd =
%ES'SOL farerosz, «S| | 89°880°829 § |atidy COpSZ' Pez S| OOZES Le $ jarozezie dived OORSt' FEZ $ | COZESZPZ. JRL OREZIE avd
%0S'8S ogzgeong | | BT SES'eve $ favsew oo'ros'192 = $ | OUzEe' LZ $ BLOZISLIE avd OO'POS' L822. S| ON Zee Lee $ [BLO OLE Oivd
Ce ‘og gezze & B0'SLO°TESD $ Ieu-nag GH ELO'SGGL $| OFzg2'Ste $ ia10zeziz divd or tig’ssa’s- $F Oo'2e2'St9 $ ferozeziz OWd
ANNZAZY IO % LINEWAVd OSES FONIAIY DIN HLNON dtvd DWH aaqNfa S85 giva SALYLS Givd OWH gaannd 9sa0 aiva SLVIS
WAV Ale
‘YOs ONDE Svan 5880 SNNSASY grees ae .
JO.% LYHM ONIMOHS NOLLV INO WS ee
@ LHVHD 3 LHVHO 2 LIYHS WY LYVHD

 

 

 

 

     

 

 

   

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 162 of 199

Exhibit 4
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

BENJARIN 2. BCHWARTS
ADMPPPERD URAC, GA, FAG NY
hochwartk@pes-tyw.com

KATHERINE &. STAPRORD
ADM IN NC

SCHWARTZ & STAFFORD, P.A,
PROPESSLQNAL ASSOCIATION
AYTORNEYE AT Law
Suir 110, 8628 Crown Geescany Couar
CHARLOUTR, NORTH CAROLINA 28227

Page 163 of 199

SAR ENSUES
ROG BA A. JAVIER
ADNPFTED TN LA
STEVEN KANFROMITS
AQAMPPTED IN BA, NY, OH & BC.

LESLUS ANKE. DUNN
AAR CHD IN FL, GA 8 UA

Fou. Bran (666) 254-5453
TeLgvrand CHoay TOR AITTH
FPacsuerke (bt) 33a tide

RUBEN Y, CHANG?
AUMITYTS TN BL,

REPLY TO CHAKLOTIR OFFICK

May 28, 2019

HMC Incorporated
719 Oakland Mills Road, Ste 110
Columbia, MD 21046

Re: Complete Business Solutions Group, Inc. vs. HMC
Incorporated and Kara Dipietro and Wells Fargo Bank, NLA.

Dear Sir or Madam:

This Firm represents Wells Fargo Bank, N.A. (Wells Fargo) in this
matter. We DO NOT represent the Plaintiff (the party who obtained a
dudgment in this case). Should you need to discuss settlement or have
questions about the Judgment, please call Plaintiff's counsel (his/her
information is in the accompanying documents).

Please find enclosed the Writ of Execution which was served on Wells
Fargo. Also, please find a copy of the Entry of Appearance.

Sincerely,

  

yer

‘,
mah

Benjamin O. Schwartz

 

 
€

“Tp Satisfy the Judgement, interest and costs against. .
"HMC INCORPORATED, located at 7190 Oakland Mills Road, #10 Columbia, MD 21046,

Tax IDE §2-2005467

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 164 of 199

COMPLETE BUSINESS SOLUTIONS GROUP, INC.
By: John Harticy, Esquite

Avlorney 1.D, No. 47406

By: Brian H, Smith, Esquire

Atforney LD, Ne: 65627

 

 

90, 9" Street Attordeys for Plaintiff .¢ :
_ Philadsiphia, PA 19106 ‘
(2155 987-3671
COMPLETE BUSINESS SGLUTIONS GROUP, INC.: PHILADELPHIA COUNTY
Plaintiff - 2 COURT OP COMMON PLEAS
YS. :
HMC INCORPORATED - : May Term, 2019 No, 001349
and” 7 ; .
KARA DIPLETRO . : Case (D No. 190501349
‘ Defendant(s)
WRIT OF EXECUTION
Te the Sheri(tof Philadelphia County: . : :

a

KARA DIPIETRO, residing af 1836 Landrake Road Fowson, MD 21204,
SSN: XXX-XX-XXXX
Defenciant(s)

{a) You are direcicd to levy tigoh the propery of the defendant(s} and to sell defendant's(s*} jaterest therein:
NA,

(b) You are also. directed to attach the propeny of the defendant(s) not levied upon in the possession of
TD BANR, WELLS FARGO BANK, CAPITAL ONE BANK, JP MORGAN CHASE.& CO, BANK OF AMERICA,
Ma&? BANK, SANTANDER BANE, PNC BANK, SB&T BANK, CITIZENS BANK, HSBC BANK, as garnishee(s}.

(Specijicaily describe yroperty)
And to notify the garnishee(s) that:

fa) an attachureal has been issued:
{b) except as provided in paragraph (c), The garnishee is enjoined fom paying any debt to or for the ascount of the
defendant and from delivering amy property of the defendant or otherwise disposing thereof;
fe) the stiachitent shall not include! :
G} the first $16,000.00 of exch account of the defendant with a bank or other financial institution

containing any fands that tre deposited electronically on a recurring basis and arc identified As being
funds, which uven deposit, are exempt from sxucutioa, levy, or allachment under Ponnsylvania or
Federal law. . -

 

Case 1D: 1onsa1349
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 165 of 199

*

Gi). égch account of the defendant with a bank or other financia! institution in which funds on deposit
execed $10,000.00 at any time If al] funds are deposited clectronically ina recurring basis and are
. ilentified as being fonds, which upon deposit, are exempt from execution, levy, or atachinent ondes
- Pennsylvania, or Federal law.
(it), Any fonds in dhe accunnt of the dofendant with a-bank account ar other Financial institution that iota!
, $300.00 of less, (frmultiple accounts ure attached, x tofal of $30600 tn all accounts shall not be sutjact
ta levy ond attachment as determined by the excouting officer. The finds shail be set aside pursuant to
the defondans’s general exemption provided in 42 PaCS. 98123,
(3) it properly of the defendant not levied upon and subject to attachment Is found In the possession af anyone olber
than 4 named garnishee, youre directed to notify such person that he or she has boon added us a parnighee and is

’ enjoined as above stated,

AMOUNT BUG: $1 £,985,719.32
INTEREST FROM May 14, 2019: 85,910.77
COSTS TO DE ADDED: $173.12

Total: $11,991,803,21

. ERIC FEDER.
Director, Office of Judictal Records:

By: —
Clerk

Date:

 

FSG LAG

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 166 of 199

 

ee Up,
re

Piled ong adbaten ‘by tha

   

 

 

affiea oF indi, Racorda
17 FAxioo ‘4 am
y Ae be
COURT Off COWIMON PLEAS Ma PUG
COMPLETE "BUSINESS SOLUTIONS GROUP, INC; PHILADELPHIA COUNTY "NRT"
Plaintiff. * COURT OF COMMON PLEAS
VS,
HMC INCORPORATED + May Term, 2019 No. 00134¢ . . °
and , :
_ KARA DIPIETRG ’ . . + Case ID Mo. 190501349
, Defendant(s) .
WRIT OF EXECUTION

“Real Debt: $11,985,719.92

interest from May 34, 2019: $5,910.77.
COSTS PAID (Office of Judicial Records: $173.12
Sheriff; ,

Statuary:

. Costs Due (Office-of Judicial Records):

Total: $11;991;803,21

on oe gl

Brian H. Smith, Esquire

Anarney LD. No 47106
FON, 3" Sweet +

Philadeiphia, PA 1916

Telephane: (2 43) 987- 367)

fuerney for Plaine
“ for Plainly sell: 190561349

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 167 of 199

 

Conrinontwealthof Benngplvanta

COUNTY OF PHILADELPHIA

 

   

COMPLE: FEB UsINES SOLUTIONS GROUP, INC. PHILADELPHIA COUNTY
Plaintiff . : COU RYT OF COMMON PLEAS
i)

vs. ; ~
. whe

“EMC INCORPORATED ; > May Tarn, 2019 No. 001349
and / . 2

KARA DIPIETRO : Case 1D No. 190501349
Deferdant{s "

WRIT OF EXECUTION NOTICE
This paper is a Writ of Execution. it has been issued because there is a judgment against you.
(tmay cause your property to be held or taken ta pay the Judgment, You may have legal rights to
prevent your proserty from being takes. If you wish to cxercise your rights, you must act promptly, '
Exempt Property: The low provides that-cerlain property cannot be taken, Such property is ‘
sakt to be exeaspl, There isa debt tors exeription for $300.00, There are other exemptions, which may
be applicable to you, Attached is a sununary of some of the major exemptions. You may have other
cxemptions or other righis.
if you have an éxeniption, yeu should do the following promptly: (1) FH oul the attached
exemption claim form and demand for a pro: mpl hearing; (23 Deliver the form or nal itto the Sheri fs
Office at the address noted. The fee to file this in $20.00 (Antomey check, certified check, cashiers
check or moncy order Only}, se
You should come to court ready to explain your exemplion. {T you do not come to court an
prové your exemption, you may lose some of your property,
Property Belonging to Another Person: If there is property at your residence (or in your
bank account) (hal belongs to anolher pecsog or thal you own with another person, you should notly
that porson so that he/she can file # Property Cloiny (fee te file ig $49.00, altomey check, certified
\ check, cashiers check or moucy order only) of other (egal papers with the Sheriff's Office to prevent
histher property from being abun or sald at Sheriff's Sale lo sutisty your debt, See enclosed forms:
“YOU SHOULD TARE THIS PAPER TO YOUR “LLEYE £57 DEMANDA A UN ABOGADO
LAWYER AY ONCE. IF YQU DO NOT HAVE A IMMEDIATAMENTE, SING TIENE ABQOGADO
LAWYER OR CANNOT AFFORD ONE, GO TO O80 NG THENE EL DINERO SUPICIENTE DE
OR TELEPHONE THE GPFICE SET FORTH PAUAR TAL SERVICIO VAYA EN PERSONA.G
> BELOW TG FIND CUT WHERE YOU CAN GET LLAME POR TELEFONO A LA OFICINA CUYA
LEGAL HELP BIRECCION SE ENCUENTIA ESCRITA ABAIO
PARA AERIOUAR DONDE SE PUDE .
Phitedelptin Har Axsactaien CONSGUIK ASISTENCIA LEGAL”
Lawyar Relkvsal and tofoination Service
Bay Renliag Conter sactsnelen Be Liteuctad: ° €fladel
Fhitedelphie, PA 1910? Sento De Tatra i ination Lage One
Teleghane (2195 USe- E101 Reading Center
Filedclfia, PA 1910?
Tolelono: (215) 238-9701

 

 

EXHIBIT SAP

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 168 of 199

 

PLAINTIFF: Complete Bus. Sol. Grp. Inc VS, DEFENDANT HMC INCORPORATED, et al,
Court & Term No, 190501349 Claim No.

 

CLAIM YO
EXEMPTION

“TO THE: SHERIFF;
{, the above-named defendant, claim exemption of property from levy (1) oF attachment (2):
it) Fram my personal property in my possession which has baon levied upon,
(a) } desive that my $300.00 statulory exemption by
LT} Gyaset asidein kind (spectiy property 10 be sel sglde in kind):

 

EG 0 padi 0 cast following the sale of the property levied upon; or
{d} J claim the following exemption (specify property and basis ofexemptioa)

 

(2) from my propeny vihich is in the possession of third party, | claimithe following
exeasplions:

(a) roy $300.00 starutory exemption ( | ty eish ( Finkind 5 :

(specify property),

 

 

 

tb) Social Security beneitts ou depusit in the amount of 8
{c} Other (specify atnount and basls ofexemptian)}:

 

| renuest 0 prempt court hearing to determine the excarption,
Notice of the Rearing should be given to ma ak (Narie, Addresy & Telephone Number)

{ vecify thal the siutements made fn this Claim for Exemption are true and cocect. |
priderstand that Mise slatements herein are made subject 10 the penalties of 18 PACS.
Section 4904 relating 6 naswor falsification Jo authorities,
Date: Defendant(s}:
Phone # mann Ad TEs9:
City, Zip:

 

 

 

THIS CLAIM TONE FILED WITH: Office ofthe Sheriff of Philadeiphia County
Lan) Tile Bultding
100 South Brasd Street, FAK Floor Pailadalphla, PA 19110
. (215) GR6-3559/60
Nowe: Under paragraphs (1) ond (2) o€ the wilt, a description of specific property to be levied upon
or gliached may be get forth Inthe writ or included in a separate disecelon ye the Sherif.
Under paragraph (2) ofthe writ, Fottachment af a named Be riishent i6 desized, bis namie
should he svt forth in the space provided.
Under paragznyh (3) of tse writ, the Sheriff may, as uenlee pstor practice, sdd us a garnlsher any
_ person no( named in this ait may be foubd fn posuasston of property of the defendan}. See Rule 11 1{s),
For imitations on the power ta attach tangible personal propuity, see Rule 3468(4),
(b) Each court shall by local rule designate the officer, organiza on of person to bc named in the notice,

 

MAJOR EXEMPTIONS UNDER PENNSYLVANIA AND FEDERAL LAW
gy $260.00 stanwory exemption

(3 Bibles, school books, sewing machines, uniforms anu equipanent
re Mast wages and unemployment compensation

(4 Saelal Seourity benefis .

(5) Certain wtirorent fund and ucvounts

io} Certain veleran and anmed forces benefits
D Certain insuraiwe proceeds
‘ . EXHIBIT “A-1"

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 169 of 199

conmonthealt) of Bonnsploanta
COUNTY OF PHILADELPHIA

 

COMPLETE BUSINESS SOLUTIONS GROUP, INC.: PHILADELPHIA COUNTY
Plaintiff + COURT OF COMMON PLEAS

‘
’

YS.

HIMCAINCORPORATED : May Term, 2019 No, 001349 -
and , : . : ;
“KARA DIPIETRO ‘ : Cuse ID No, 190501349 _ |

. Defendanits} ,

NOTICE TO CO-OWNER OF ATTACHMENT OF PROPERTY

 

Dates, nnn
The Bank accnunt or other property thal you own with the defendant(s) above-named,
have been attached by plaintiff to satisfy a judgment obtained by the plaintiff agalnst the
defendant, Your money or property may soon be taken even though you owe noting to the :
plaintiff.

if some of the funds in the account or some of the properly held by the gomishee,
, belongs to you, you showdd contact the bank or :
garnishee to see oT itis defending, your funds or properly. against garnishment, if the bank or 7 i

garnishee Is not defending against pari! Ishment of property, you can prevent gernisem by
‘ te, filling.a Petition with the Sheriff,

To protect your finds or properly, you snovid cormpicte the aitached Petition to Intervene
Siay and Set Aside Writ of Execution as to Nos-Judgment Debtor Property and file h Inthe Offices
of the Sheriff within fifteen (15) days afer the date of (Als natice,

For additional information, you may call the Sheriff's Office at (245) 686-959160,

 

 

“YOU SHOULD TAKE THIS PAPER TO YOUR “ULEVE EST DEMANDA A UN ABOGADO

LAWYER AT ONCE. [fF YOU-DO NOT HAYE A IWMEDIATAMENTE, St NO TIGNE
- LAWYER OR CANNOT AFFORD ONE, GO TO OR ABOGADG D SO NO TIENE EL DINERO
. TELEPHONE THE OFFICE SET FORTH BLLOW SUFICIENTE DE PAGAR TAL SERVICIO
: €O FIND OUT WHERE YOU CAN GET LEGAL VAYA EN PERSONA G LLAME POR
HELE” TELEFONO A LA OFICINA CUYA

. : DIRECCION S6 ENCUENTRA ESCRITA

’ Phitadefphia Rer Association ABAJO PARKA ABRIGUAR DONDE SE

Lawyer Kefervat and Information Service PUDE CONSGUIR ASISTENCIA LEGAL”
One Reading Ceer :

aK : .
renin Nal 5 ae 1 Associontion Do Licenclados De
eohONe! j Filadel fia Servicia Di Referencla BE -
Wlonneacion Legal One Reading Center
Lo, Filadeifia, PA 19907
. : ; Tole funn: (215) 218-4703

EXHIBIT “P"

 
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 170 of 199

Coniniortient( hit Pertailvania
COUNTY ont pnt PHA

 

. COMPLETE BUSINESS SOLUTIONS GROUP, INC. PHILADELPHIA COUNTY

‘ Ploinitif : GOURT OF COMMON PLEAS
vs, 3
HIMC INCORLORATED May Term, 2019 No, 001349

and
KARA DIPIETRO

ak a oe

Case ID No, 190501349
Defardani(s)

PETITION TO INTERVENE, STAY AND SET ASIDE
WRIT OF EXECUTION AS. TO NON-JUDGMENT OF DEBTOR PROPERTY
_{$49,50 t file - rust be in form of atiomay’s check, cashler check, corilfied check or money order onfy)

 

This petition respsctfully represents:

A 1, ee mnag HE Petitioner, unt a party in Inferest and hereby move

to Intervene in this garnishment proceeding pursuant to PA.R.Civ, P, Nas,
JARI and 3126 et seq.

2. The plaintiff has attached personal properly beldnging te me currently ta the:
possession of the garnishee, * .
3. This attached properly consists off .

4

f | niodey held In a bank account held in canunon or jointly with the defeadant
{ ] other (specify)

4, The Writ of Execution must be stayed and set aside as lo my property because the
plaintiff docs not have the legal right o altach aod/ar garnish properly otbur than
thal hel onslng to ihe fudgaieat debtor in this matter,

5. i vorify thas the foregoing statements of fact are true and correct to the best af my
knowlcdee, information and belief. J uaderstand that false statements hetein are made
snbject to the penalties of 18 PA, C.S.A. 4904 relating to unswort
falsifications lo authorities,

 

(Petitioner) ~

{address}
(Felephane)

EXHIBIT 8G"
Case 2:19-cv-03285-JS Document 10-1

Filed 09/13/19 Page 171 of 199

 

Comumionthealth of Peirsplvania

 

COUNTY OF PHILADELPHIA

COMPLETE BUSINESS SOLUTIONS GROUP, INC.: PHILADELPHIA COUNTY
Plaintiff :. COURT OF COMMON PLEAS
VB. . ;

HMC INGORPORATED : May ‘Term, 2019 No, 001349

and :

KARA DIPIETRO “ Case ID No. 190561349

Defendant(s)

 

APPLICATION TO PROCEED IN FORMA
PAUPERIS (PROPERTY CLAIMPETITION TO
INTERVENE, STAY AND SET ASIDE WRIT OF

. EXECUTION).

TO THE SHERIFF: ‘

{. My. personal property is subject to levy or altachinent thie to a judgment against
another persons .
Because of my fisanclal condition, { am unable to pay the fees and costs of filiagmy
Property Claim form/Petition to Intervene, Stey and Set Aside Writ of Exceution,
- and to defend my property interests,
{any unable te obtath funds from anyone, including my family and associates, {0 pay
the costs of this fiigation, f understand that | have a continuing obligation to inform
fhe
Court of improvement in my financial clroumstances, which syould permit me ta pay
the cost insurred herein,
4. } verify that the information disclosed on this application and the atlached

Finagctal Suatemeont are true and correct to the best of my knowledge,

information and beligh

2

iw

“ understand that false statements herein ace rads subject to penalties of 18 PA C.S.A,

4904 relating to nnsworr falsification to authorities.

Name

 

Addruss:,

 

‘Felophowey:_

 

EXHIBIT HH" |

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 172 of 199

be renee ey cS

PLAINTIFF: Coniplote Bus. Sol, Grp. inc VS, DEPENDANT HMC INCORPORATED, et al.
Court & Ferm No, 190501349 Clatin No,

 

. FIRANCIAL STATEMENT
(8) Bang,
«Address!

 

___Phose Murnber_

 

Social Security Nucuber:
{) Employment: if you are recently employed, state
. Employer:
a Addruss: .

Ohone Number ee .
Salary or wages per month . Type ‘
ofwork: .
{co} Other ineote widsin the past twelve (12) inonlts;
Business or Profession: ‘ Other
Sel-Empfoyment:
interests, addividendss ,
. Fension ond Annuities: Social
. _  Sesugity Benedits,, sone SUPBOPL PRY PACH.
Disability Payments: a
Unemployment Compansation/Warkers Compensation;

 

 

 

 

 

 

 

 

Public Assistases: . germane OUUET

a : + kd) Other Contributions t¢ Houschald Suppori epee . a
Wile) (Husband) Mame: Ww
your (WifefHusband} is employed, state: .
“Employers Salary -
“ht ce or wages per month, Type
oa “of Wark:
. Contributions from Children:
7 Conbibutions fren Parents: Other.
~~ Centdbutions:
(8) "7 Property Owned:
: ‘ Cash: aati
wo Checking Account: Savings Account: enna
‘ . Canlficates of Deposit: Real
Estate (including home):

 

 

 

 

 

 

 

 

 

 

 

 

Motor Velicie: Make: Year: . *
Cost: Amount Owed:
‘Stocks/oontis: . *
tH Debts and Obligations
Morigages, Rents.
“Loam, Other:

 

tg) + Persons Dependent Upon You for Suprort
(VifefHusband) Name:

 

 

 

 

 

 

Children, fany:
ame: Age:
Age:
AG
» Other Persons: ¢
Name:
flelationship:

EXEIBLY “HT

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 173 of 199

SCHWARTZ & STAFFORD, P.A.

By: Benjamin D. Schwartz, Esquire, 1.D. No.: 313343
8625 Crown Crescent Court, Suite 110

Charlotte, NC 28227

(704) 708 - 5176

Attorney for Garnishee

Complete Business Solutions Group, In the Court of Common Pleas of
Inc. Philadelphia County, Pennsylvania
vs,
No. May Term, 2019 No. 001349
HMC Incorporated and Kara Dipietro

and Atty |.D.# 313343

WELLS FARGO BANK, GARNISHEE

ENTRY OF APPEARANCE

 

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Wells Fargo Bank, N.A,, in

the above-captioned matter.

ao ce
Io ct
Fee cept ce
BENJAMIN D, SCHWARTZ
Attorney for Garmishee

Sone narnamrnrt

 

Dated: 5/28/2019

 
Case 2:19-cv-03285-JS Document 10-1

©PNC

PERSONAL & CONFIDENTIAL

HMC INCORPORATED
7190 OAKLAND MILLS ROAD #14
COLUMBIA MD 21046

Re COMPLETE BUSINESS SOLUTIONS GROUP ING V8 HMC INCORPORATED KARA
DIPIRTRO
PNC File No.: 2019-€7007043 }

Dear Customer:

Bnclosed is a cony of a Writ of Execution, which the Sheriff has served on this Bank as
garnishee. All of your atcounts and any safe deposit box or property of yours in the Bank's
possession or custody or which comes into its possession hereafter until such time as judqment
is entared against it as garnishee or the Writ is dissolved, have been attached by this execution.

However, a search of our records falls to reveal any open checking or savings accounts in your
name. if ihis is incorrect, please advise us immediately.

Uneler rules of civil procedure, we are required fo notlly you.
You should immediately consult your attorney if you have any questions regarding this
execution.

Sincerely,

Beitiany Vrana

PNO Bask

Pittsburgh Garnishiments
2800 First Avenue
PP-PESCA-T

Pittebuugh, PA 15219

(Tel) 1-888-849-2096 opt 2
(lax) 855-442-8717

AAU EATEN

Filed 09/13/19 Page 174 of 199

 
CLONES 2

SEK

op

mae oF

facut sadioorer crease

SOME SAS »

e

PEG SST

aes
Se

0 SARE TF

PLETE.

BASS

as
3
ye
a
a
7
ih
in
%

 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 175 of 199

7a POTEOERES "38 Bode §

 

Commonwealth of Bemisplbanta
COUNTY OF PHILADELPHIA

COMULETE BUSINESS SOLUTIONS GROUP, INCs PHILADELPHIA COUNTY
Plaintiff » COURT OF COMMON PLEASE!

SD
: as

 

a
VB. : oe
: Pee

HIMC INCORPORATED : May Term, 2019 No, GOV342
and :
KARA DIPLEPRO + Case 1D No, 190501349 iis

Defendant(s vee

 

WRIT OF EXECUTION NOTICE

‘This paper is a Writ of Exectition, fi hus boen issued bucause there Is a judgment ajainet you.
Ieatiey cause your propely to be held ge ken to pay the Judgment, You maly have legal righe te
prevent your proparty front being taken. H you wish te exercive your rights, you must act promplly.

Bremipt Property: The law provides that geelain properly cannal he taken, Such propery is
said te be exeniph There ts a debtor's cxeniption for $300,00. There ore other exemptions, whish mney
be cppficablase you. Adached bra summary of xome of the major exemptions. You may have other.
excinptions of other dghts.

you lave an exemplian, you should do the fottewing, promptly: (1) PU out she attached
éxeiption vlahe torn.and dermmd for a prdiipt hearing: (23 Dellver'the form or mail it to the Sheriffs
Offig-w the address noted. ‘The fee to file tis ts $20.06 (Atiomey- check, certified checky vashiers
chick of money order anly).

You should come to court ready 10 explain your exemption, W you de nol gomic to coprt and
prdve your oxeqipulan, you tay lose some of your property.

Property Belonging to Another Person: (there is praperty nt yaur cesidence (ar inyaur
bank account) that belongs (o another person or thal vou own with angther peradn, you should notify
thet person 4 dal he/she can Aled Peoperty Claim (Fee to file bs. $40,00, ntorrey cheek. certified
eleck, cashiers check or money arder only) or other legal papers with the Sherlifs Office to prevent
histher oroperty from being takea or sold at Shariff s Sale (a ssristy your debt, See gaclosed forms,
“VOU SHOULD TARE THIS PAPER TO YOUR “LLEV DEMANDA A UN ADDGABO
LAWYER AT ONGE, IF YOU DO BOTHAYVE A IMMEDIA] AMENTE. SING TENE AMOGADO
LAWYER OR CANNOT APFORD OSE, 60 TG GO SONG THINE EL DINERG SUPICIENTE DE
OR TELEPHONE THE OFFICE SEP PORTH PAGAKCTAL SERVICIO VAYA EN PERSONA ©
BELOW TO FIND OUT WHERE YOU CAM GET LLAME POR TELEROND A LA OFICINA GUYA
LEGAL HELP.”

 
 

 

       

 

  

Phitadclpala fie Axsicfaiion
Lawye? Reforal aad tnfermrion Service
Ge Reads Be » Atcactnalon Ds Uecoaiedss Do Piladelfla
Phasdelpans, bei a Seriria tha Heletoncla E lafonmacion Legal One
Talephanes: GUS) DET Heating Costes

Plade PA TOOT

Yelefonn: 2155 BPH

 

BXHUIBIT "AY

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 176 of 199

   

Basket ST

Pe

PLAINTIRE: Complete Bus. Sol, Ors, Ine VG. DEFENDANT HMC INCORPORATED, ot al,

 

Court & Tern No. 190508349 Claini No.
CLAIM FOR
EXEMPTION
TO THE SHERIFF:
1, the above-named defendant loin exempilon of property Ihein levy (1) or atochmmnt U2)
i} From my personal property in my possession which hs been teviad ypon,
is) Y desire thay 5390.00 siannory cxempilon by
() () set aside in kind (specify property to be sot ayide in kind);

 

CCU) paid th cakh following the sale OF the property levied upon; or
fb) f glam the ellowlag exemption (speelly propery anil basis ofexempien)

 

 

 

{(Z Feoni my property which Is in the possession afs third party, belalmthe follawing
exemptions: .
£4) wy S300,00 auntutory exempllon { ) hy onsh £ } inkind
(spoclly property),

NE GAS «Leen, TYSIME WASwaR yy OS ZENE BIOENG LY OATH. Et ES

en:

 

{b) Social Secunty bonefils ‘On depesit in the amount oF 28 ne

fa) Ofer (specdiy umount and basis ofexempilonyt .
poenty er

 

 

| request « prompt cout. hearing io dstentune the exemplign.
Novice of the hearing should be give to ine Gh (Nanie, Addrese & Telephond Nanabur}

2 2 SENOS

2

iL verify that Hie stitements mad In this Claint fey Exemption ire Vue dnd coreect |
undersiond that fatsé stnfemants Herein we made subject 1 the penalties of 1B PACS,
Section 4004 relating te Unswoen Mlsification ty agthorlties,
Dates Do feadanifs):
Phone Addtags:

Clty, Zip:

 

 

 

Offiee of the Sherif of Philadelphia County
Land Tikes Building
300 Sowh Broad Street, PRh Flage Philsdelpbin, PA FOH19
QUIS) 686-3S5000
ite! Uader garagraphs (1) dad (2) of de writ, a descristlon of specific property to be levled apron
prattvéhes may be 4 ferth In the writ or included in a separate Hrectinn te the Shae! et
Under paragraph (2) af the writ, ifalachojent ofa ntuned garnishes iy cased, bly ams
shovid he set forth ies die apace piovided, ,
wer pinagdiph (2). of the wet, the Shoei may, mcunder prior grvoticn, fehiassy garnishee ay”
aeren sal panes! lathls writ inay he found fn possession of propeny of tte defendant, Reo Mile FL tts)
Por fimbations an the power Io wfiagh loagibls personal property: see Kula 31 Oba):
(b) Evely comvshall by local rule designate tie offices, organization or person by he named fn Cha noted,

 

UAT TO THE PURO WET:

 

32e 6 SURE SRE GSE s SE LEP PPS ERS,

  
 

 

MAIQH EXEMPTIONS UNDER PENNSVLVASIA AND IEDEILAL LAM

Be TANe Se HOU VEN y TSDR CHET,

 

   

(H $300.00 stalutary cacmpiion

2) iibley, schoo! books, sawing machi’s, unilords and equipment
3 Most wages ahd smemployiment compensation

{4} Social Sceurity bene Ms

a8) Conain reticement fund and agcounts

@) Certain veteran end armed forces benefits

tf} Cariain insuraied progeady

EXHIBIT “A-1"

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 177 of 199

 

eed

COMPLETE BUSINESS SOLUTIONS GROUP, INC,

By: Join blardey, Esquite

Atorncy 103, Not 7106

By: Brin H, Sroith, Esquire

Atiorney LD. Noo 64627

20N, a Siredt Atlornoys fer Paw?

Philndelphix, PA 19106

CALS 887-367)

COMPLETE BUSINESS SOLUTIONS GROUP, ING. PHILADELPHIA COUNTY
Plath COURT OF COMMON PLEAS

TADS sR

ae

MIS 1

ta

Be HA ee

VS.

BMC INCORPORATED + May Term, 2019 No, 001349

and i

KARA DIPIETRO : Case [D No, 190501349
Dejendantis}

Arg mae Eats CHZHUL oto,

§

a

WRIT OF EXECUTION

IUPEAS .feuns WY

fh

To she Sheri of Philadelphia County:

33

To Sausfy the Judgment, imercat and costs apalnst:
HMC INCORPORATED, located at 7190 Oakland Mills Road, #10 Columbia, MD 21046,

‘Tax. De,

 

SEFFTCESING SZ 9e:

oe SRE!

KARA DIPIETRO, residing at 1836 Landrake Road Towson, MD 21204,
SSN: f

BEC.

 

aoe

Defendants)

LIS orbs ae

fa) You are directed ty levy upon the property of the defendant(s) and to sell defendant! s{s") Interest herein:
RAL

(>) You are also dircoted to atiach the property of the defendant(s) not loved upon in ihe possension of
"OD RANK, WELLS FARGO RANK, CAPITAL ONE BANK, JP MORGAN CHASE & CO. BANK OF AMERICA,
M&T BANK, SANTANDER BANK, PNC DANK, BIGT BANK, CITIZENS BANK, HSBC BANK, as gafitisies(s),

SOUSKKSS ES

  

“ens,

) ds ectficnll y deseribe propre Hd

tet

38

  

Anti lo sorty the parnlshee(s) mat:

° (A) an Siuichiment ns beer ixsped a
(b) except as provided in paragraph (c), the geanishes is enjoined fron paying «ay debt to o¢ for the advount of the
defendant and from delivering any property of the deferidant or olherwike disposing thercoh
(o} the atlachntent shall not inghade, .
ay the first $10,000,00 of cash account of ta: defendaid with a bank or other Hasssciad instihition
containing apy funds shat are deposiied elaatroniaally on a recurring basis and art idenilfied as being,
funds, which upon daposli. ave oxeayst Trom execution, levy or aidactimeal ender Pennsylvania or
Federal law,

 

Case LD: 19081349
OY o POL RES GILG D v GELATO TST RONG  SURROSATRIC RAR .aurig FURIE D OE WOM CRE CLOCHANS LE OAS. DR Boye

BLELS.

wacseay

Hh CET

hin

SL RGUSS YS }

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 178 of 199

   

Gi) each account of the defendant with a bank or other finanainl instinuion in which funds on deposit
exceed $10,000.00 at any time ifall funds are deposited electronically in a reaurring bas}s and ara
identified ay being Tinds, witch upon deposil, ave exerapt from execution, levy, or avathinent under
Pennsylvania, or Federal tansy,

GH) Any dunds In the account of the defendant with a bank account or otlter financial Institutlon Ua total
§306,60-ur leds. If multiple accounts are aliached, a lolol of $30008 ie all acuauius shall sol bo subject
(o levy and attachment ny determined by the cxeauting officer, The furids shall beset aside purinant to
the defendant's goneril axemption provided ind PaCS, 88123.

(2) df property of the defendant ner levied upon and aubjegt laatachinent Jb fautid ts the possesiion of ayant other
ihan‘a named garnishee, you are direcled to notify such persoa that he or she has been added as 4 garnishee and ts
onjoined as above slated,

AMOUNT DUE: 511,985,719.32
INTEREST FROM May 14,2619: $5,910.77
COSTS TO AE ADDED: $173.12

Total: $11,991,803.24

ERIC FEDER,
Direotay, Ollics of dudigial Records

By

 

Clork

Dales

 

 

 
TAG MAS fas, Te shequmsesl Wes ore OL see

TY ¢ POA SERS HESS - CLAT S SESE , SUSY:

s CSAC SSS BE.

BEZGUS LT SOL FL

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 179 of 199

   

COURT OF COMMON PLEAS

COMPLETE BUSINE 88 SOLUTIONS GROUP, INC. PHILADELPHIA COUNTY aes

Platitae 1 COURT OF COMMON PLEAS
Vs,
AMG INCORPORATED May Tein, 2019 No, 601349
KARA DIPIETRO Case ID No, 190501349

Dafendantys) eeu su esanpuusnetac

 

WRIT OF ENECUTION

Real Debt $11 ,985,719.32

Jotreat from Mey 14,2019; $9,910,77

COSTS PAID (Office of Judiclal Records}: 8173.12
Sheriff

Siituroryy

Costs Due (Office of Judictal Records);

Totals $11,991,803,.21

GE Peo 1GL tS Aaa ous TAhd BASETT 4 PETES EARS? (G4

 

Brian H, Smith, Esquire
Ameniy 1D, No. 47106
20 8, 3* Strout
Philadelphia, PA 19106
Tulephiane: (215) 987-3671
Afiorney for Panny

Case 1D:

ey
‘ ey aut

ae

   
  

TBOSO1 a9

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 180 of 199

Exhibit 5
 

Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 181 of 199

 

 

 

 

 

 

 

 

LE Fe TWNOLLYN NVINOSHLEAS
SP TL v 7 t Be NOLYOW 93 SNISO"
Lt z z T Zt JYNOD LADS ALNNOD $,3D¥OSD JONidd
TE 3 € € 0¢ S21AN95 NOLISNYLSNOD OVINOLOd
6z z Lz NOSSO 3S1avuvd
LE 9 v Tt 92 FLIdSOH $,\NZUCHHD SSN
vt vt IANIGVLS NWA LSI
Tw UE pg Wav) DUNN
62 3 tr ZZ FLNANVINMSd -HASIVH
§@ d t z T PT VLIOS TZLOH
vz g z z Zt ONLIIVYLNOD LUH
6Z 8 Zz T ST Sd13Hd 13SNaH
oP 8 t TE ANYdiAO3 ONIGING INVETEO
v2 T €Z sYyaduna 4
92 g € T vt MATIAM DYVIA) 8 N33
o

9£ or z T T tz NOLLINULSNOD udG
TZ £ Z t Ir SYICTING ASZANVH ‘32°C
92 OT z z ZI FOITIOD WALVMSOCIES
ST yt z z NI ‘STWIGIA SING
6 £ S T 92 NOLLV.LS NOINA JLLLOS 319
bt Tt z I NOLDNYLSNOD Y31d4COH VOVINNV

g $ z t OZLVLYOdYOONI SUA DAUHONY
os 8 z z BE IT] NOLLONULSNOD dHV

£ S T t NOULVNOdYOD AlddNS ASV

BION 3414 SION Ils BION YSul4 SION Ys4iy G33ON IAly SIION S414 |, UST] PUe JUBWUAiSsy Jo soon, ‘Suipesy “477
GIOZ/TZ/9 | Sb'SSO'SZS‘TT | SUPSO‘STG'TT | SHESO‘'SZO'IT | GreSO'SZO'ET | SpESO'ScETT | St'ESO'SEG‘TT |:4a138] UW] aNjeA
OLIWLOL 6taz/tz/9 6t0z/ZT/9 Gt0C/2z/S 610z/T2/s 6102/02/S 6tez/ot/s  |sfeus-¥ fo a3eq
OuLs did We; v/8/d ‘CALVYOdOONI DH 103080 OL IN3S UVINGG

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 182 of 199

 

z9L 18 TE vS 91 £% isp
Z z

€Z 6 £ z 6
£1 Ol z I

ze TE. T

ze é z t zz
BE OT z t Sz

sOaY SHVIACA TWLOL

Naz ¥O13Z
YALN3D TYOICSIA NDA

ANOS Yvids FHL
‘OT ‘dNOMONSYAZG SAL

Sid¥ LS LNIOd @ 3NODGITOS
JYVIHLIYIH OXFGOS
AYOLLSIH NYOIMSINY JO IAINASOIN
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 183 of 199

Exhibit 6
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 184 of 199

From: Dan Ring [mailto:DRing@parfunding.com}

Sent: Tuesday, May 28, 2019 9:07 AM

To: Krakowsky, Joshua S,

Ce: John P. Hartley

Subject: HMC

Josh: Hope you hada nice holiday weekend. | wanted to shoot a proposal out to you this morning to pet this resolved,
There is a little over 3.3 mil due and owing on the amount funded to HMC. This does nol appear to be in dispute, Would
your client be willing to return 1.1 mif/month starting in mid June (payments in June, July and August}.? These payments
can be made weekly in equal increments, We will stop any and all garnishment/collection activity today and let the dust
settle before the first payments would be due. By the end of the summer this will be complete and everyone can move
on; our clients have no need to contact each other ever again.

Let me know your thoughts and get back to me. We can lock for repayments to start June 14,

Thanks, fet me know,

Dan

Danie} Ring

General Counsel

  

Pha Ypres
22.N. 3 Street
Philadelphia, PA 19106
Office: 267-540-8126

dring@parjunding-com

Be Peake Bs hohe ee Ae op Se ak ea 2 ae sh ohooh eR de keh ES BR a a ae hie 2: fob We tok st doe ob & oe
STATEMENT OF CONFIDENTIALITY

The information contained in this electronic message and any

aitachments to this message are intended for the cxclusive use of the

addregsee(s) and may contain confidential or privileged ilormation.

Uf you are not the intended recipient, please notify us immediately

by email reply to. sender or by telephone to Davidoff Eutchor & Citvon

LLY at (800) 793-2843, ext. 3284, and destroy all copies of Mis

messape and any altachments.

IRS DISCLOSURE NOTICE
te accordance with Inteniai Revenue Service Ciroular 230, we inform

i
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

you that any disevgsion ofa federal tax issue contained in this
communication Gneluding any attactinents) is not intended or written
to ba used, and it cannat be used, by any recipicnt for the purpose of
G) avoiding penalties that may be imposed on the recipient under
United States federal fax laws, or (ii) promoting, marketing or
recommending to ey party any tax-celated mattors addressed herein.
Bde he kd PGE RS ARERR EAE EEA OE ES

 
   

APRA ERE ASE

   

Page 185 of 199
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 186 of 199

Exhibit 7
Case 2:19-cv-03285-JS Document 10-1

 

FOR ATTORNEYS

Suick Links

BROWSE RULES

Browse the Rules
thal gover
LGTY.

FILE A
COMPLAINT
Pile ee consplaint

against unt ahorney.

FIND AN
ATTORNEY
Laok #p ay
HLS LOR ECT
infurmation and

Hixeiplinary history.

SEARCH
OPINIONS
Seurcle Supreme
Conrl aud
Disciplinary Board

Opinlans,

SEARCH RECENT
DISCIPLINE

The

Filed 09/13/19 Page 187 of 199

 

Search the website £

Ineedi: wi

 

FOR THE PUBLIC NEWS & MEDIA ABOUT

< Back to Search
Ring, Daniel P.

Public Information

Attorney 1D: 79110

Current Status: Administrative Suspension
Date of Admission: 1/6/1997

Law Firm:

Other Organization:

Address: 213 SUTTER LN
PLYMOUTH MEETING Pennsylvania 19462

Country: United States
Telephone: (G10) 322-7252

Pax:
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 188 of 199

Search
Recent
Discioline

 

©2007-2019 The Disciplinary Board of the Supreme Court of Pennsylvania: Disclaimer | ADA Policy
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 189 of 199

Exhibit &
Case 2:19-cv-03285-JS

Policy information
Palicy Number:
Policy Type:

Product Name:

Policy Date:

Financial Details
Face/Cash Amount:

Paid to Date:

 

Premiurs/Billing

Last Premiam Deposit Date:

Annual Premium (mext 12 months):

fodal Pramtium Arfount:
Payment Frequency:
Payment Method:

Bank Routing Nurnber:

 

Document 10-1 Filed 09/13/19

| reansanerion

FRANEPERM TOR GAR OW

AGODA SHS24

Page 190 of 199

TERM LIFE INSURANCE POLICY

N/A

JUN £2 2018

$3,500,000.00

DEC 12 2018

 

NOV 22 2018
$7,625.00
5655.75

MONTHLY

Mow Blvd.

  

%& googG

 
 

WW POPES COP OT ALCL CU}

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19

Page 191 of 199

 

br ZANSA MERICA®

TRANBPONS TOMORROW

Relationships
Qwiner:
insured:
Trustee:

Beneliclary/Payer:
y

Servicing Agent Inforrnation:
Servicing Agent Name:
Servicing Agant Address:

a

Servicing Agency:

AUOPESSES

Cavnar/lasured:
KARA A DIPIETRO 1836 LAND

  
 

Trustee:
GERALD
6240 Wi 42RD STREET I

  
 

 

AB FUNDING
Y PHILADELPHIA,

 

 

PD2ZUREK 8174 MIN a. LEDGE AVE
2S ANGE

wane Priel

KARA ANNE DIPIETRO
KARA ANNE DIPIETRO
GERALD J DZURER

COMPLETE BUSINESS SOLUTIONS GROUP INC
D/B/A PAR FUNDING

7028582054
A ATTINAN WANDEEVONG

$174 MINOTS LEDGE AVE, LAS VEGAS, NV B9147

AXIANTA FINANCIAL PARTNERS

RAID RO TOWSON, MD 21204-1824 USA

LAS VEGAS, NV 69147 USA
5, CA SO0S6 USA

GROUP INC

PA T9IGS USA

3426 Grand View Blvd.

2A QOOGG

  

HCO Porat
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 192 of 199

Exhibit 9
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 193 of 199

 

CBSG DAILY DAILY PMT DAILY PAYMENT . t
DATE DEGIT AMOUNTS CONTRACT 40% INCOME $2.35MIL | CONTRACT DETAILS [| DATED 2/26/2018

 

H2ieaF20 CONTRART DATE 2ioni20tH

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

&
& ce SS AMOLNST) § 3.596.400.00
4 DAG’ PAYMENT STATEG IN CONTRACTS 8 SB3 ABE
§ INCOME PAYMENT ORF ION SPECIFIED %, 40%
$
OME? $ NMOS AVERAGE DAILY REVENUEH $ S.OR7 78
pwG020 § 4883.60} § £23 BCS AVERAGE QAILY EXPENSESL § {3.799.804
On $ 4,593. 3. HMCG'R AVERAGE BAILY INCOME] & R232 76
g 4383 &23, 10% OF AVERAGE DAILY INCOME] ¢ H23,78
3 4SS83.
3626 3 4% ¥ * AMOUNT CBSG DEBITEG) § = 899.901.09
£ DAILY PAYG AMOUNT STATED IN CONTRACT] §  2I8 404.06
S204 § DAILY BAYMENT AMOUNT 10% OF INCOME] 3 446,817.56
03/4828 $
GI2b3G $ AMOURT TAKEN OVER DAILY CONTRACT PMT] $ 384. 50640
Sea RO £ 4,583, 3. AMOUNT TABEN DVER 10% INCOME PAYMERT] © 875,903.44
3 $583.
5 ORAW SCHEDULE
$ 3 DATE QF ADVAKCE | AGE AT DEFAULT AMOUNT
S820 $ § 2i2aRee | AS DAYS % 596 SOG
$ $s MOTD 7 IGOAYS § 342.750.00
TRO § § Migs P G4 DAYS 5 462,760.08
& g MEMOS | 2ORANS g B42, 750.00
5 8 BRIOSS | 2a GANS $ (349,726.00
HAOHER 3 % AGRGTE | SH GAYS & Haz 7EH9G
GAC $ $ as2aOI9 4 SA OAYS % 242,780.00
GAIOSIZO & AI | FOAYS $ $42,750.66
$ MOIRGIE | 2HAYS $ 942,750.09

 

OSUHYROA

 

 

4g

paraar

OSA 201

Ud TIE
9

wewlwtiimlea pe] iwi a

79.998.
Oanagent 18,995.
06/2301

18.495.

wail le

OAILEIEOY 49.985

an

Daze

»

B6/291204
(6 (IQRO

we fiw

SSRIO4
ogrgzath 2. é $
‘ 5

590,00 216,401.00 | § 28,617.56

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 194 of 199

S2OMIL | CONTRACT DETAILS {| DATED 12/49/2018

AROGUNTS:

49 OARS

1,364 608.40 SEES. 0b SO 458.89

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 195 of 199

Exhibit 10
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 196 of 199

COMPLETE BUSINESS SOLUTIONS GROUP

22: N 3 Sweet- Philadelphia ~ Pennsylvania 19706
215-253-4139 —- Jesaldaparunendiperfinidine cant

NOTICE OF ASSIGNMENT & LIEN
FIRST NOTICE

RE: HMC INCORPORATED; D/B/A KARA DIPIETRO

Dear Sir or Madam:

This notice is being sent you because Bridgewater College and/or its parent ar subsidiary entityVes) is an
account debtor of HMC INCORPORATED: D/B/A KARA DIPIETRO (“Merchant”), located at 7190 Oakland Mills
RD #16, Cohumbia, MD 21046, and undér Section 9-406 of the Uniform Cammersial Cade.

Merchant has defaulted on a secured merchant apreement between Merchant and CBSO (the “Agreemant”).
Under the Agreement, CBSG bought from the Merchant and paid for certain of the Merchant's accounts-receivable
(collectively, the "Receivables”), making CBSG the owner of the Receivables,’ The balance emrently due and owing
to CBSG under the Agreement is $11,925,053.45,

In addition to the buying the Receivables, and mm accordance with the Agreement, CBSG filed a UCC
financing statement wilh the Secretary of State of Maryland. A copy of the UCC-1 is attached for your reference,

To ernphasize, Bridgewater College has. made payments to Merchant, representing the Receivables CBSG
bought from Merchant. While it is understood that Bridgewater College had an agreement with Merchant-and sot with
CBSG, this Jetter nonetheless is being sent to instruct Bridgewater Caliege, in accordance with the Agreement and with
UCC 9-406, to held in reserve all fonds payable to Merchant and forward them to CBSG.

Picase comply with the above immediately. If you have any questions, please contact me at 215-253-4139 or

lenuldenaronenti@parfiniding.com. Thank you in advance for your anticipated cooperation im this matter.

Vory truly yours,

3 ¥ wot

 

 

 

‘Beighid Lamb, Legal & Callections Coordinator

) SehayMerehant hereby sells, assigns nad wansfers 70 CBSS (muiking CBSG the absolute owner) in consideration of the finds provided
(Purehase Price”) specified below, all of Scitn/Maichant’s fiduure receipts, accounix, coniracl rights, und obligations die to Seler/Merchaat
ey iate 1a the payrent af monies to Sele Merchant from Seller Merchant's ausigaiers and/or ater third party payers (collectively
defined 9 all piysnenis made by cash, check, credit or debit card, electronic transfer or other loon of monciary payment in the
eas the TReeonts Purchased Anwnant (CPAP hos been delivered by Sella/Merchant

 

dint arise i
the § rts:
ordinary couse of Schier/Merchant's business) andl such

ta CRSG.

  
       

enclosure
co: New York Unity Factor
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 197 of 199

Exhibit 11
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 198 of 199

UCC-1

 

“3

UCC FINANCING STATEMENT

X Bas
ig

 

 

 

 

 

   

   

ee x, a wo i “3 s
FOLLOW INSTRUCTIONS eo 4 mob ow ow
eh ~ up ew
A NAME & PHONE OF CONTACT AT FILER (oaticnal és o : 8 8
JAMIE MCELHONE 2159222636 ™ i *
B. E-MAIL CONTAGT AY FILER topuonall
C. SEND ACKNOWLEDGMENT TO: (Hare and Agdrass) . a
cies woe PY
| COMPLETE BUSINESS SOLUTIONS GROUP p 8 9 & n
22. N 3RD STREET rn rr
; a G wor 40H
a es a4 ia a g
oS 8 ot we OL 5 we
PHILADELPHIA, PA 19106 | : & & 8 aad & &
— THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

  

 

4 DEBTOR'S NAME: Pride onty cae Eebior aeime {1a ar th} wae exact, {il dame: do not ami masify, ay sbbreviaie ony part af the Geblee2 natal il doy pari of Hig tdeadesl Lebiar’s
Karn vail gat fa ai Ene Vb, ave oa Hem 1 blonk, eheek nore Cc] anid srevicg the iadivishnsl Gabte: infonaddion in deo Wt of die Fingecing Stulement Addandum fForm UOC Ad

   

 

AMIGA TIONS NAME

HMC INCORPORATED

 

 

 

 

 

 

 

OR ToINDIVIDUIAL YS SURNAME FIRST PERSOWAL BAKE AL MAME AG NTUACS} SPR
te, MAKING S008 cuy RTATE [POSTAL CORE COA

 

7190 OAKLAND MILLS RD #416 COLUMBIA 21646 Us

2. DEBTOR'S NAME: Provide onty ong Sektes nani (2a or 2b} use exaci, fol heme; do tot ni, modify, or akbrdvinke any part ef ihe Debtors names, d any pain of the indjeihal Debler’s
foavn ai al dé 2 Monk, chenk bere | gad pravide the Indivigual Devior information in Rem 10 of tha Ciagnving Statement Adtendem (Form VOCIAG}

 

 

 

 

 

 

   

mante wit nes fa in fing 2

  

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Ga DRESAZATIONS RARE

Be INDIVIDUALS SuRMAKE FIRST PERSONAL NAME ADDITIONAL MAME(SHIMITOALISS  FSURFIX

DIPIETRO KARA
2 MAING AUGHEAS ay SATE [POSTAL CGHE SOUNTRE
1836 LANDRAKE RD TOWSON MD 121204 WS
4. 3 BARTY SS NAME for NAME of ASSIGNEE Gf A FR PARYK) Provide aity aie Sucenad Poly nsine Ch a Gut

™~ : :

_ COMPLETE BUSINESS SOLUTIONS GROUP
RS PA OUNLS SRRAME SASGAAL HARE SRGITIONAL WAMECRBT TAL 1S) PAPER
Je MAILING 2BONESS cey anny
24 8 SRD STREET PHILADELPHIA PA 1406 US

 

 

 

 

 

 

Lat

 

This fnarining atalemeni covers tee

Gag Bac eDeAt

ae hex. Cotisieral is

Bd BOXT

 

JOP YIONAL FILER REFERENCE DATA

 

 

  
 

 

L

ating UPR

   

 

Salkeusyar

runizinreed fey ay 2:
Hap Chack aidy if aarp

j Augetcediee at Lies

Ey un

 

ae

 

 

ig Porsansl Heienadaney

 

 
Case 2:19-cv-03285-JS Document 10-1 Filed 09/13/19 Page 199 of 199

Exhibit A Collateral:

The collateral includes the following property that borrower now owns or shall
acquire or create immediately upon the acquisition or creation thereof: (}} any of
all amounts owing to borrower not or in the future from any merchant
processor(s) processing charges made by customers of Borrower via credit card or
debit card transactions arid (ii) al other tangible and intangible personal property,
including. but not limited to (a) inventory, (b}) equipment, (c) Investment property,
including certificated and uncertified securities, securities accounts , security
entitlements, commodity contracts and commodity accounts, (d} instruments,
including promissory notes (e) chattel paper, including tangible chattel paper and
electronic chattel paper, {f) documents, (g) letter of credit rights, (h} accounts,
including health-care insurance receivables {i} deposit accounts, (j} commercial
tort claims, {k) general tangibles, including payment intangibles and software and
{I} as extracted collateral as such terms may from time to time be define in the
Uniform Commercial Code. The security interest Borrower grants includes all
accessions, attachments, parts, supplies and replacements for the Collateral, all
products, proceeds and collections thereof and.all records and data relating
thereto,
